

 
Exhibit 10.4
 
 
 
 
CONTRIBUTION, CONVEYANCE, ASSIGNMENT AND ASSUMPTION AGREEMENT
 
by and among
 
SEMMATERIALS, L.P.,
 
K.C. ASPHALT, L.L.C.,
 
SGLP ASPHALT, L.L.C.,
 
and
 
SEMMATERIALS ENERGY PARTNERS, L.L.C.
 


 
effective as of
 
11:59 PM CDT on March 31, 2009


 
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
  
CONTRIBUTION, CONVEYANCE, ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This CONTRIBUTION, CONVEYANCE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”), dated as April 7, 2009, to be effective as of 11:59 PM CDT on
March 31, 2009 (the “Effective Date”), by and among SemMaterials Energy
Partners, L.L.C., a Delaware limited liability company (“SMEP”), K.C. Asphalt,
L.L.C., a Colorado limited liability company (“K.C. Asphalt”), SemMaterials,
L.P., an Oklahoma limited partnership (“SemMaterials”, and together with K.C.
Asphalt, the “Sellers”), and SGLP Asphalt, L.L.C., a Texas limited liability
company (“SGLP Asphalt”).  SMEP, K.C. Asphalt, SemMaterials and SGLP Asphalt are
sometimes herein referred to individually as a “Party” and collectively as the
“Parties.”
 
RECITALS
 
WHEREAS, pursuant to that certain Contribution Agreement (the “Original
Contribution Agreement”) by and among the Sellers and SMEP, dated as of January
28, 2008, the Sellers contributed and assigned the Prior Transferred Assets (as
defined herein) to SMEP;
 
WHEREAS, pursuant to the Original Contribution Agreement, the Sellers retained
and reserved the Prior Retained Assets (as defined herein) and retained and
reserved all of the rights and obligations associated with the Prior Retained
Assets;
 
WHEREAS, pursuant to a Purchase Agreement, dated as of January 14, 2008,
SemMaterials sold and transferred 100% of the limited liability company
membership interests of SMEP to SemGroup Energy Partners Operating, L.L.C. on
February 20, 2008;
 
WHEREAS, commencing on July 22, 2008, the Sellers and certain of their
Affiliates (as defined herein) filed voluntary petitions for relief under
Chapter 11 of the Bankruptcy Code (as defined herein), which cases are pending
in the Bankruptcy Court (as defined herein);
 
WHEREAS, the Sellers are debtors and debtors in possession in the Bankruptcy
Cases (as defined herein) and are currently authorized to conduct each of their
respective businesses under Sections 1107 and 1108 of the Bankruptcy Code;
 
WHEREAS, on March 12, 2009, the Bankruptcy Court approved the terms of a global
settlement among Sellers and SMEP, among others, contained in that certain Term
Sheet and authorized, among other things, Sellers to transfer to SemGroup Energy
Partners, L.P. or its Affiliates the Asphalt Processing Assets (as defined
herein) and the Prior Retained Leasehold Agreements and terminate the Prior
Retained Easements;
 
WHEREAS, on the Effective Date, it is contemplated that SemMaterials will
transfer 100% of the limited liability company membership interests of SGLP
Asphalt to SMEP pursuant to a Membership Interest Transfer Agreement (the
“Membership Interest Transfer Agreement”);
 
WHEREAS, the Sellers desire to terminate the Prior Retained Easements (as
defined herein) and to convey and assign the interests previously retained in
the Prior Retained Leasehold Agreements (as defined herein) to SMEP and SMEP
desires to release the Prior Retained Easements and to have the Prior Retained
Leasehold Agreements contributed and assigned to it;
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Sellers desire to contribute and assign the Asphalt Processing
Assets (as defined herein) to SGLP Asphalt, and SGLP Asphalt desires to have the
Asphalt Processing Assets contributed and assigned to it; and
 
WHEREAS, the Sellers desire to retain and reserve the Excluded Assets (as
defined herein) and to retain and reserve all of the rights and obligations
associated with the Excluded Assets.
 
AGREEMENTS
 
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby agree as follows:
 
ARTICLE 1
 


 
Certain Definitions
 
1.01 In this Agreement, unless the context requires otherwise, the terms defined
in the preamble and the Recitals have the meanings indicated and the following
terms will have the meanings indicated below:
 
“2009 ISRA Notification Liabilities” means any notifications required under ISRA
in connection with the transfer of the Prior Retained Easements, the Prior
Retained Leasehold Agreements or the Asphalt Processing Assets.


“Affiliates” shall have the meaning given such term in Master Agreement.


“Applicable Law” means, with respect to any Person, any Law applicable to such
Person or its business, properties or assets.


“Asphalt Processing Assets” shall mean all assets (other than the Excluded
Assets, the Prior Retained Easements and the Prior Retained Leasehold
Agreements) at the terminals listed on Schedule 1.01(a) that are owned, leased
or licensed by the Sellers and that are connected to, adjacent to, or otherwise
contiguous with the Prior Transferred Assets, including, but not limited to the
following: (i) all structures, rolling stock, boats, fixtures, facilities,
storage tanks and related equipment and other assets connected to, adjacent to,
or otherwise contiguous with the Prior Transferred Assets, more particularly
described on Schedule 1.01(b) attached hereto; (ii) to the extent same are not
transferred under subsection (i), any and all tools, spare parts, racks, storage
tanks, machinery, equipment, pumps, engines, pipes, lab equipment, computer
hardware, miscellaneous parts and all other tangible personal property owned by
the Sellers and connected to, adjacent to, or otherwise contiguous with the
Prior Transferred Assets; and (iii) all books, files and records (including
tangible and electronic) to the extent related to the Asphalt Processing Assets.
 
2

--------------------------------------------------------------------------------

 
 
“Assumed Liabilities” shall have the meaning given such term in Section 2.03.


“Bankruptcy Cases” means the Chapter 11 cases commenced by SemGroup, L.P. and
certain of its subsidiaries, including the Sellers, on July 22, 2008 (including
any case commenced after the Effective Date), jointly administered under Case
No. 08-11525 (BLS).


“Bankruptcy Code” means Title 11 of the United States Code, as amended.


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Bankruptcy Cases from
time to time.


“Claims” shall mean claims, counterclaims, liabilities, demands, agreements,
contracts, covenants, suits, actions, causes of action, obligations,
controversies, compensation, losses, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind, type, nature, character or
description, in law, equity or otherwise, whether now known or unknown, whether
or not asserted, whether in contract or in tort, or any other potential claims
of any nature, kind or description, including, but not limited to, any right to
contribution, lender liability, usury, course of dealing, counterclaim or set
off, whether or not made by or payable to a third party, inchoate or choate,
contingent or vested, liquidated or unliquidated, suspected or unsuspected, and
whether or not sealed or hidden, including, but not limited to, any and all
claims as defined in section 101(5) of the Bankruptcy Code.


“Environmental Law” means all Applicable Laws relating to health, safety, the
environment, natural resources or the protection thereof, including but not
limited to any applicable provisions of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Atomic Energy Act, 42
U.S.C. § 2011 et seq.,  the Federal Insecticide, Fungicide, and Rodenticide Act,
7 U.S.C.  § 136 et seq., the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.,
and the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., and the regulations
promulgated pursuant thereto, and all analogous state or local statutes and
regulations.


“Environmental Liabilities and Obligations” means all Liabilities arising from
any impairment or damage to the environment or natural resources or failure to
comply with Environmental Laws in connection with the ongoing ownership or
operation of the Asphalt Processing Assets or conduct of Sellers’ Business,
including, without limitation, Liabilities attributable to negligence or strict
liability and Liabilities related to: (i) the transportation, storage, use,
handling or disposal of Hazardous Substances or waste; (ii) the Release of
Hazardous Substances or waste; (iii) any other pollution or contamination of the
surface, substrata, soil, air, ground water, surface water or marine
environments; (iv) any other obligations imposed under Environmental Laws with
respect to Sellers’ Business or the transfer or sale of Sellers’ Business or any
Asphalt Processing Assets; and (v) all obligations with respect to personal
injury, property damages, wrongful death and other damages and losses arising
under Applicable Law as a result of any of the matters identified in
subparagraphs (i) – (iv).
 
3

--------------------------------------------------------------------------------

 


 “Excluded Assets” shall mean the following: (i) the assets listed on Schedule
1.01(c); (ii) all Intellectual Property associated with the Asphalt Processing
Assets; and (iii) all asphalt, cement, and other product owned by Sellers that
is stored in or passes through the Prior Transferred Assets, the Asphalt
Processing Assets or both.


“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality of the United States, including, without limitation, the IRS,
any state of the United States or any political subdivision thereof, and any
tribunal, court or arbitrator(s) of competent jurisdiction, and shall include
the Bankruptcy Court.
 
“Hazardous Substance(s)” means and includes, each substance defined, designated,
classified or regulated as a hazardous waste, hazardous substance, hazardous
material, pollutant, contaminant, radioactive material or byproduct, or toxic
substance under any Environmental Law and any petroleum or petroleum products.
 
“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, trade secrets and
domain names.
 
“ISRA” means the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K and
N.J.A.C. 7:26B, and regulations promulgated thereunder.
 
 “Law” means any U.S. or foreign federal, state or local law (including common
law), statute, code, ordinance, Order, rule, regulation or other requirement
enacted, promulgated, issued or entered by a Governmental Authority.
 
“Liabilities” means any and all debts, losses, liabilities, Claims, damages,
expenses, fines, costs, royalties, proceedings, deficiencies or obligations
(including those arising out of any action, such as any settlement or compromise
thereof or judgment or award therein), of any nature, whether known or unknown,
absolute, accrued, contingent or otherwise and whether due or to become due, and
whether or not resulting from third party claims, and any reasonable
out-of-pocket costs and expenses (including reasonable legal counsels’,
accountants’, or other fees and expenses incurred in defending any action or in
investigating any of the same or in asserting any rights hereunder).
 
 “Lien” means (i) any and all liens, pledges, mortgages, deeds of trust,
security interests, leases, subleases, charges, options, rights of first refusal
or negotiation, easements, servitudes, transfer restrictions under any
shareholder or similar agreement and other encumbrances of any kind or nature,
including any and all liens as defined in section 101(37) of the Bankruptcy Code
and (ii) any and all Claims.
 
4

--------------------------------------------------------------------------------

 
 
“Master Agreement” means the Master Agreement, entered into as of the Effective
Date, by and among the SemGroup Parties (as defined therein) and the SGLP
Parties (as defined therein);
 
“Order” means any order, injunction, judgment, decree, ruling, writ, finding,
assessment or arbitration award.
 
“Person” or “person” means and includes natural persons, corporations, limited
partnerships, limited liability companies, general partnerships, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and all Governmental Authorities.
 
“Permitted Exceptions” means: (i) statutory rights to assert carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like liens
imposed by Law, arising in the ordinary course of business and securing
obligations that are not yet due and payable or are being contested in good
faith; and (ii) minor irregularities in title, boundaries, or other survey
defects, easements, leases, restrictions, servitudes, permits, reservations,
exceptions, zoning restrictions, rights-of-way, conditions, covenants, and
rights of others in any property for streets, roads, bridges, railroads,
electric transmission and distribution lines, telegraph and telephone lines,
flood control, water rights, rights of others with respect to navigable waters,
sewage and drainage rights existing as of the Effective Date and other similar
charges or encumbrances, in each case that do not adversely interfere with the
occupation, use and enjoyment of the assets as they are currently being used as
of the Effective Date.
 
“Prior Retained Assets” shall mean the “Retained Assets” as defined in the
Original Contribution Agreement.


“Prior Retained Easements” shall mean the “Retained Easements” as defined in the
Original Contribution Agreement.


“Prior Retained Leasehold Agreements” shall mean the “Retained Leasehold
Agreements” as defined in the Original Contribution Agreement.


“Prior Transferred Assets” shall mean the “Acquired Assets” as defined in the
Original Contribution Agreement.


“Sellers’ Business” means the business of purchasing, researching and
developing, producing, storing, and distributing liquid asphalt cement products,
emulsions, and residual fuel throughout the United States.
 
“Tax” means all federal, state, provincial, territorial, municipal, local or
foreign income, profits, franchise, gross receipts, environmental (including
taxes under Code Section 59A), customs, duties, net worth, sales, use, goods and
services, withholding, value added, ad valorem, employment, social security,
disability, occupation, pension, real property, personal property (tangible and
intangible), stamp, transfer, conveyance, severance, production, excise and
other taxes, withholdings, duties, levies, imposts and other similar charges and
assessments (including any and all fines, penalties and additions attributable
to or otherwise imposed on or with respect to any such taxes, charges, fees,
levies or other assessments, and interest thereon) imposed by or on behalf of
any Taxing Authority.
 
“Taxing Authority” means any Governmental Authority exercising any authority to
impose, regulate, levy, assess or administer the imposition of any Tax.
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 


 
Contribution, Conveyance, Assignment and Assumption
 
of the Asphalt Processing Assets and Prior Retained Leasehold Agreements
 
2.01 Contribution of the Asphalt Processing Assets by K.C. Asphalt to SGLP
Asphalt.  For good and valuable consideration, the sufficiency of which is
hereby acknowledged, K.C. Asphalt hereby grants, contributes, transfers, assigns
and conveys to SGLP Asphalt all right, title and interest of K.C. Asphalt in and
to those Asphalt Processing Assets owned, leased or licensed by K.C. Asphalt,
free and clear of any and all Liens (other than Permitted Exceptions), and SGLP
Asphalt hereby agrees to assume any and all rights and obligations associated
with said Asphalt Processing Assets accruing from and after the Effective Date.
 
2.02 Contribution of the Asphalt Processing Assets by SemMaterials to SGLP
Asphalt.  For good and valuable consideration, the sufficiency of which is
hereby acknowledged, SemMaterials hereby grants, contributes, transfers, assigns
and conveys to SGLP Asphalt all right, title and interest of SemMaterials in and
to those Asphalt Processing Assets owned, leased or licensed by SemMaterials,
free and clear of any and all Liens (other than Permitted Exceptions), and SGLP
Asphalt hereby agrees to assume any and all rights and obligations associated
with said Asphalt Processing Assets accruing from and after the Effective Date.
 
2.03 Termination and Release of Prior Retained Easements by K.C. Asphalt to
SMEP.  For good and valuable consideration, the sufficiency of which is hereby
acknowledged, K.C. Asphalt hereby terminates all of its rights, title and
interest in and to the Prior Retained Easements applicable to K.C. Asphalt and
SMEP hereby releases such Prior Retained Easements.  In connection therewith,
K.C. Asphalt shall deliver to SMEP, and SMEP shall deliver to K.C. Asphalt
simultaneously with this Agreement, a Termination and Release of Easement,
substantially in the form attached hereto as Exhibit A, for each of the
properties listed on Schedule 2.03.
 
2.04 Termination and Release of Prior Retained Easements by SemMaterials to
SMEP.  For good and valuable consideration, the sufficiency of which is hereby
acknowledged, SemMaterials hereby terminates all of its rights, title and
interest in and to the Prior Retained Easements applicable to SemMaterials and
SMEP hereby releases such Prior Retained Easements.  In connection therewith,
SemMaterials shall deliver to SMEP, and SMEP shall deliver to SemMaterials,
simultaneously with this Agreement, a Termination and Release of Easement,
substantially in the form attached hereto as Exhibit A, for each of the
properties listed on Schedule 2.04.
 
6

--------------------------------------------------------------------------------

 
 
2.05 Assignment and Assumption of Prior Retained Leasehold Agreements by K.C.
Asphalt to SMEP.  For good and valuable consideration, the sufficiency of which
is hereby acknowledged, K.C. Asphalt hereby grants, transfers, assigns and
conveys to SMEP all right, title and interest of in and to the Prior Retained
Leasehold Agreements applicable to K.C. Asphalt, free and clear of any and all
Liens (other than Permitted Exceptions), and shall deliver to SMEP, and SMEP
shall deliver to K.C. Asphalt, simultaneously with this Agreement, an Assignment
and Assumption of Leasehold Interests in connection therewith, substantially in
the form attached hereto as Exhibit B, for each of the properties listed on
Schedule 2.05, and SMEP hereby agrees to assume any and all rights and
obligations associated with said Prior Retained Leasehold Agreements accruing
from and after the Effective Date.
 
2.06 Assignment and Assumption of Prior Retained Leasehold Agreements by
SemMaterials to SMEP.  For good and valuable consideration, the sufficiency of
which is hereby acknowledged, SemMaterials hereby grants, transfers, assigns and
conveys to SMEP all right, title and interest in and to the Prior Retained
Leasehold Agreements applicable to SemMaterials, free and clear of any and all
Liens (other than Permitted Exceptions), and shall deliver to SMEP, and SMEP
shall deliver to SemMaterials, simultaneously with this Agreement, an Assignment
and Assumption of Leasehold Interests in connection therewith, substantially in
the form attached hereto as Exhibit B, for each of the properties listed on
Schedule 2.06, and SMEP hereby agrees to assume any and all rights and
obligations associated with said Prior Retained Leasehold Agreements accruing
from and after the Effective Date.
 
2.07 Assumed and Retained Liabilities by SMEP.
 
(a) Except as provided in Section 2.07(b), in connection with the transfer of
the Prior Retained Leasehold Agreements hereunder, SMEP shall only assume the
obligations that are attributable to the ownership of the Prior Retained
Leasehold Agreements to the extent accruing after the Effective Date (the “SMEP
Assumed Liabilities”).  Except for the SMEP Assumed Liabilities, SMEP shall not
assume or have any Liability with respect to any obligation or Liability of the
Sellers in respect of the Prior Retained Leasehold Agreements, the Prior
Retained Easements or otherwise, whether absolute, accrued, contingent or
otherwise, and whether due or to become due.  Without limiting the previous
sentence, the Parties acknowledge that SMEP shall specifically not assume any
Liability for any Tax payable by SemMaterials or K.C. Asphalt in respect of the
Prior Retained Leasehold Agreements or the Prior Retained Easements or otherwise
attributable to SemMaterials’ or K.C. Asphalt’s ownership of the Prior Retained
Leasehold Agreements or the Prior Retained Easements.
 
(b) SMEP shall assume any and all Environmental Liabilities and Obligations in
respect of the Prior Retained Easements, the Prior Retained Leasehold Agreements
or otherwise, whether absolute, accrued, contingent or otherwise, and whether
due or to become due, other than the 2009 ISRA Notification
Liabilities.  Sellers acknowledge and agree that they will be solely responsible
for the 2009 ISRA Notification Liabilities.  SMEP, on its behalf and on behalf
of its Affiliates, hereby releases, acquits and discharges each of the Sellers
and their Affiliates from, and covenants not to sue each of the Sellers and
their Affiliates for or on, and holds each of the Sellers and their Affiliates
harmless against, any and all Claims, including Claims arising under
Environmental Laws, relating or attributable to, or arising out of or in
connection with, such Environmental Liabilities and Obligations (other than the
2009 ISRA Notification Liabilities).
 
7

--------------------------------------------------------------------------------

 
 
2.08 Assumed and Retained Liabilities by SGLP Asphalt.
 
(a) Except as provided in Section 2.08(b), in connection with the transfer of
the Asphalt Processing Assets hereunder, SGLP Asphalt shall only assume the
obligations that are attributable to the ownership and operation of the Asphalt
Processing Assets to the extent accruing after the Effective Date (the “SGLP
Asphalt Assumed Liabilities”).  Except for the SGLP Asphalt Assumed Liabilities,
SGLP Asphalt shall not assume or have any Liability with respect to any
obligation or Liability of the Sellers in respect of the Asphalt Processing
Assets or otherwise, whether absolute, accrued, contingent or otherwise, and
whether due or to become due.  Without limiting the previous sentence, the
parties acknowledge that SGLP Asphalt shall specifically not assume any
Liability for any Tax payable by SemMaterials or K.C. Asphalt in respect of the
Asphalt Processing Assets or otherwise attributable to SemMaterials’ or K.C.
Asphalt’s ownership or operation of the Asphalt Processing Assets.
 
(b) SGLP Asphalt shall assume any and all Environmental Liabilities and
Obligations in respect of the Asphalt Processing Assets or otherwise, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
other than the 2009 ISRA Notification Liabilities.  Sellers acknowledge and
agree that they will be solely responsible for the 2009 ISRA Notification
Liabilities.  SGLP Asphalt, on its behalf and on behalf of its Affiliates,
hereby releases, acquits and discharges each of the Sellers and their Affiliates
from, and covenants not to sue each of the Sellers and their Affiliates for or
on, and holds each of the Sellers and their Affiliates harmless against, any and
all Claims, including Claims arising under Environmental Laws, relating or
attributable to, or arising out of or in connection with, such Environmental
Liabilities and Obligations (other than the 2009 ISRA Notification Liabilities).
 
ARTICLE 3
 


 
Disclaimers; Representations and Warranties
 
3.01 K.C. Asphalt and SemMaterials Disclaimer to SGLP Asphalt Regarding the
Asphalt Processing Assets.  THE ASPHALT PROCESSING ASSETS ARE BEING TRANSFERRED
AND ACCEPTED IN THEIR CURRENT CONDITION, “AS IS, WHERE IS AND WITH ALL FAULTS”
AND EXCEPT AS MAY BE SPECIFICALLY SET FORTH IN THE MASTER AGREEMENT, WITHOUT
REPRESENTATION OR WARRANTY OR INDEMNIFICATION OF ANY KIND, EXPRESS OR IMPLIED,
EACH AND ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY THE SELLERS, INCLUDING,
WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO QUALITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE.
 
3.02 K.C. Asphalt and SemMaterials Disclaimer to SMEP Regarding the Asphalt
Processing Assets.  THE PRIOR RETAINED LEASEHOLD AGREEMENTS ARE BEING
TRANSFERRED AND ACCEPTED IN THEIR CURRENT CONDITION, “AS IS, WHERE IS AND WITH
ALL FAULTS” AND EXCEPT AS MAY BE SPECIFICALLY SET FORTH HEREIN, WITHOUT
REPRESENTATION OR WARRANTY OR INDEMNIFICATION OF ANY KIND, EXPRESS OR IMPLIED,
EACH AND ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED BY THE SELLERS, INCLUDING,
WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO QUALITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE.
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 


 
Further Assurances
 
4.01 Further Assurances of K.C. Asphalt and SemMaterials to SGLP Asphalt and
SMEP.  From time to time after the Effective Date, and without any further
consideration, each of K.C. Asphalt and SemMaterials shall execute, acknowledge
and deliver such additional assignments and other conveyance documents, and will
do all such other acts and things, all in accordance with Applicable Law, as may
be necessary or reasonably appropriate to more fully and effectively to vest in
SGLP Asphalt, SMEP and its respective successors and assigns beneficial and
record title to the Asphalt Processing Assets or the Prior Retained Leasehold
Agreements and to terminate the Prior Retained Easements, as applicable, to
release the Prior Retained Easements and/or to more fully and effectively carry
out the purposes and intent of this Agreement (including, without limitation,
the provisions of Section 5.09).
 
4.02 Further Assurances of SGLP Asphalt and SMEP to K.C. Asphalt and
SemMaterials.  From time to time after the Effective Date, and without any
further consideration, each of SGLP Asphalt and SMEP shall execute, acknowledge
and deliver such additional assignments and other conveyance documents, and will
do all such other acts and things, all in accordance with Applicable Law, as may
be necessary or reasonably appropriate to more fully and effectively carry out
the purposes and intent of this Agreement (including, without limitation, the
provisions of Section 5.09).
 
ARTICLE 5
 


 
Miscellaneous
 
5.01 Headings;  References;  Interpretation.  All article and section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof.  The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, including without
limitation, all exhibits and schedules attached hereto, and not to any
particular provision of this Agreement.  All references herein to articles,
sections, exhibits and schedules shall, unless the context requires a different
construction, be deemed to be references to the articles, sections, exhibits and
schedules of this Agreement, respectively, and all such exhibits and schedules
attached hereto are hereby incorporated herein and made a part hereof for all
purposes.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to,” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
 
9

--------------------------------------------------------------------------------

 
 
5.02 Binding Effect; Successors.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and the respective
successors and assigns of each of the Parties, including, without limitation,
any trustee hereinafter appointed in the Bankruptcy Cases as the representative
of the estates of the SemGroup Parties (as defined in the Master Agreement), or
any other representative of the SemGroup Parties who qualifies in a case under
the Bankruptcy Code or in connection with any other state, provincial, or
federal proceeding.  The terms and conditions of this Agreement shall survive:
 
(a) the entry of any subsequent Order converting any of the Bankruptcy Cases
from chapter 11 of the Bankruptcy Code to chapter 7 of the Bankruptcy Code;
 
(b) the appointment of any trustee in any of the Bankruptcy Cases in any ensuing
chapter 7 cases under the Bankruptcy Code;
 
(c) the confirmation of a plan of reorganization for any of the Sellers under
the Bankruptcy Code;
 
(d) the dismissal of any of the Bankruptcy Cases or an Order withdrawing the
reference from the Bankruptcy Court;
 
(e) an Order from the Bankruptcy Court abstaining from handling any of the
Seller’s Bankruptcy Cases; or
 
(f) a sale, assignment or other disposition of all or part of the Seller’s
assets or this Agreement to any third party and/or assignee.
 
5.03 No Third Party Rights.  The provisions of this Agreement are intended to
bind the Parties hereto and their successors and assigns as to each other and
are not intended to and do not create rights in any other person or confer upon
any other person any benefits, rights or remedies and no person is or is
intended to be a third party beneficiary of any of the provisions of this
Agreement.
 
5.04 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered (including by
facsimile or electronic mail transmission), will be deemed an original, but all
of which together will constitute one and the same instrument.
 
5.05 Governing Law.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED, AND DETERMINED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF OKLAHOMA (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION).
 
10

--------------------------------------------------------------------------------

 
 
5.06 Severability.  If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement.  Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provisions added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.
 
5.07 Amendment or Modification.  This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto.
 
5.08 Integration.  This Agreement (including the schedules and exhibits)
supersedes all previous understandings or agreements between the Parties,
whether oral or written, with respect to its subject matter.  This Agreement
(including the schedules and exhibits), the Master Agreement and the other
Transaction Documents (as defined in the Master Agreement), including the
Membership Interest Transfer Agreement, represent the entire understanding and
agreement between the Parties hereto with respect to the subject matter hereof;
provided, however, that in the event of any dispute, this Agreement, (including
the schedules and exhibits) shall be interpreted to be consistent with the SGLP
Settlement Orders (as defined in the Master Agreement).
 
5.09 Permits.  The Parties agree to work in good faith to transfer to SGLP
Asphalt, SMEP and/or their respective Affiliates all environmental, regulatory,
and operating permits relating to the ownership or operation of the Asphalt
Processing Assets, the Prior Transferred Assets and the Prior Retained Leasehold
Agreements, in each case to the extent permitted by Applicable Law.  If a
transfer is not permitted by Applicable Law, SemMaterials, K.C. Asphalt and
their Affiliates will work in good faith with SGLP Asphalt to have the permits
issued to SGLP Asphalt, SMEP or SMEP’s Affiliates by the applicable agency.
 
5.10 Governmental Reporting.  The Parties agree that Sellers shall be
responsible for any and all governmental and regulatory filings or reports or
portions thereof, including the preparation and filing thereof, relating to the
ownership, operation or management of the Asphalt Processing Assets, the Prior
Retained Easements and the Prior Retained Leasehold Agreements, attributable to
periods on or prior to the Effective Date regardless of when such reports or
filings become due.  SGLP Asphalt or SMEP, as applicable, will be responsible
for any and all governmental or regulatory filings or reports or portions
thereof, including the preparation and filing thereof, relating to the
ownership, operation or management of the Asphalt Processing Assets, the Prior
Retained Easements and the Prior Retained Leasehold Agreements attributable to
periods after the Effective Date regardless of when such reports or filings
become due.  The Parties agree to work together in good faith regarding the
preparation and filing of any governmental or regulatory filings or reports that
are attributable to periods occurring both prior to and after the Effective
Date.
 
5.11 Costs.  Each transferee/assignee hereunder shall pay all sales, use and
similar taxes arising out of the contributions, conveyances and deliveries to be
made hereunder, and shall pay all documentary, filing, recording, transfer,
deed, and conveyance taxes and fees required in connection therewith.
 
5.12 Deed;  Bill of Sale;  Assignment.  To the extent required by Applicable
Law, this Agreement shall also constitute a “bill of sale” or “assignment” of
assets.
 
[remainder of page intentionally left blank]
 
11

--------------------------------------------------------------------------------

 
 
This CONTRIBUTION, CONVEYANCE, ASSIGNMENT AND ASSUMPTION AGREEMENT is executed
and delivered as of the date first written above to be effective as of the
Effective Date.
 
K.C. Asphalt, L.L.C.
 
By: SemMaterials, L.P.,
its manager
 
By: SemOperating G.P., L.L.C.,
its general partner
 
/s/ Terrence Ronan
Name: Terrence Ronan
Title:   President & CEO
 
SemMaterials, L.P.
 
By: SemOperating G.P., L.L.C.,
its general partner
 
/s/ Terrence Ronan
Name: Terrence Ronan
Title:   President & CEO
 
 
SGLP Asphalt, L.L.C.
 
By: SemMaterials, L.P.,
its sole member
 
By: SemOperating G.P., L.L.C.,
its general partner
 
/s/ Terrence Ronan
Name: Terrence Ronan
Title:   President & CEO



 
SemMaterials Energy Partners, L.L.C.
 
/s/ Alex G. Stallings
Name: Alex G. Stallings
Title:   Chief Financial Officer and Secretary







 
 

--------------------------------------------------------------------------------

 
Schedule 1.01(a)
 
Terminals
 
Ardmore, OK
 
Austin, TX
 
Bay City, MI
 
Billings, MT
 
Boise, ID
 
Catoosa, OK (Emulsion plt)
 
Catoosa, OK (Port 33)
 
Chicago, IL Marine Oil
 
Columbus, OH
 
Denver C, CO
 
Denver K, CO
 
Dodge City, KS
 
El Dorado, KS
 
Ennis, TX
 
Fontana, CA
 
Garden City, GA
 
Gloucester City, NJ
 
Grand Island, NE
 
Grand Jct, CO
 
Halstead, KS
 
Las Vegas, NV
 
Lawton, OK
 
Little Rock, AR
 
Lubbock, TX
 
Memphis Emulsion, TN
 
Memphis TN
 
Morehead City, NC
 
Muskogee, OK
 
N.  Salt Lake City, UT
 
New Madrid, MO
 
Newport News, VA
 
Northumberland, PA
 
Parsons, TN
 
Pasco, WA
 
Pekin, IL
 
Port of Catoosa, OK
 
Pueblo, CO
 
Reading, PA
 
Saginaw, TX
 
Salina, KS
 
Sedalia, MO
 
Spokane (Hillyard), WA
 
Spokane (Valley), WA
 
St. Louis, MO
 
Warsaw, IN
 
Woods Cross, UT
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.01(b)
 
Asphalt Processing Assets
 
Asset Description
Location
Serial Number
 
2000 FORD F-150
USA.IL.IL031.CHICAGO.00080000
1FTRF17W2YNB959
 
2002 FORD F-150
USA.IL.IL031.CHICAGO.00080000
1FTRF17WX2NB965
 
MISC OFFICE FURNITURE
USA.IL.IL031.CHICAGO.00080000
   
EXIT GATE OPERATOR
USA.IL.IL031.CHICAGO.00080000
   
ENVIRONMENTAL - REVISE SPCC & FRP
USA.IL.IL031.CHICAGO.00080000
   
PARKING LOT-STRIPING, HANDICAP SIGNS & WHEELSTOP
USA.IL.IL031.CHICAGO.00080000
   
SURVEY WORK
USA.IL.IL031.CHICAGO.00080000
   
WATER DRAINAGE SYSTEM
USA.IL.IL031.CHICAGO.00080000
   
CASE 90XT SKID STEER
USA.IL.IL031.CHICAGO.00080000
   
DSR AFE 070110225
USA.IL.IL031.CHICAGO.00080000
   
SAFETY EQUIP AFE070110122
USA.IL.IL031.CHICAGO.00080000
   
MOLTEN SULFUR TANK & SKID
USA.IL.IL031.CHICAGO.00080000
   
17FT X 24FT TANK 160
USA.IL.IL031.CHICAGO.00080000
   
PAINT & COAT TANKS 160 & 161
USA.IL.IL031.CHICAGO.00080000
   
TANK #5 COILS
USA.IL.IL031.CHICAGO.00080000
   
TANK #5 BOTTOM/FLOOR
USA.IL.IL031.CHICAGO.00080000
   
INSULATION TANK #5 BOTTOM
USA.IL.IL031.CHICAGO.00080000
   
TANK #5 SIDE WALL INSULATION
USA.IL.IL031.CHICAGO.00080000
   
CONSTRUCTION
USA.IL.IL031.CHICAGO.00080000
   
TRUCK SCALES
USA.IL.IL031.CHICAGO.00080000
   
PIPING/VALVES/FITTINGS
USA.IL.IL031.CHICAGO.00080000
   
SITE ENGINEERING COSTS
USA.IL.IL031.CHICAGO.00080000
   
VFD's /  ELECTRICAL
USA.IL.IL031.CHICAGO.00080000
   
AFE 100122 CAPITALIZED INTEREST
USA.IL.IL031.CHICAGO.00080000
   
AFE 100122 CONSTRUCTION
USA.IL.IL031.CHICAGO.00080000
   
HV-30 MIXERS QTY-2
USA.IL.IL031.CHICAGO.00080000
105508-1  10550
 
HV-25 MIXERS QTY-3
USA.IL.IL031.CHICAGO.00080000
105508-3  10550
 
VIKING PUMP REPAIR AFE070110122
USA.IL.IL031.CHICAGO.00080000
10466256
 
HEAT EXCHANGERS
USA.IL.IL031.CHICAGO.00080000
   
SENSORS CMF300M QTY-9
USA.IL.IL031.CHICAGO.00080000
   
FURNACE
USA.IL.IL031.CHICAGO.00080000
   
VIKING PUMP M34
USA.IL.IL031.CHICAGO.00080000
10618045
 
VIKING PUMP N34 QTY-2
USA.IL.IL031.CHICAGO.00080000
   
VIKING PUMP MOD N34
USA.IL.IL031.CHICAGO.00080000
10466259
 
GOLDLINE LOADING RACK & BRIDGE
USA.IL.IL031.CHICAGO.00080000
   
SQD TRANSFORMER
USA.IL.IL031.CHICAGO.00080000
   
HV-30 MIXER QTY-2
USA.IL.IL031.CHICAGO.00080000
105655-1 & 1056
 
GOLDLINE PIPE BRIDGE
USA.IL.IL031.CHICAGO.00080000
   
STATIC MIXER
USA.IL.IL031.CHICAGO.00080000
   
PIPE  VALVES & FITTINGS
USA.IL.IL031.CHICAGO.00080000
   
PIPE SUPPORTS
USA.IL.IL031.CHICAGO.00080000
   
BASKET STRAINERS QTY - 3
USA.IL.IL031.CHICAGO.00080000
   
PUMP MOTORS
USA.IL.IL031.CHICAGO.00080000
   
VIKING PUMP N335 SERVICE
USA.IL.IL031.CHICAGO.00080000
10514157
 
PIPING/EQUIPMENT INSTALLATION
USA.IL.IL031.CHICAGO.00080000
   
CONVEYOR
USA.IL.IL031.CHICAGO.00080000
   
CONVEYOR
USA.IL.IL031.CHICAGO.00080000
   
CONSTRUCTION CHRGS
USA.IL.IL031.CHICAGO.00080000
   
TEMPERED WATER SYSTEM
USA.IL.IL031.CHICAGO.00080000
   
PUMP REBUILD
USA.IL.IL031.CHICAGO.00080000
10434079
 
PORTABLE TANK SHOWER
USA.IL.IL031.CHICAGO.00080000
   
15FT X 30IN STACK
USA.IL.IL031.CHICAGO.00080000
   
PROCESS AUTOMATION SYSTEM
USA.IL.IL031.CHICAGO.00080000
   
PIPING INSULATION
USA.IL.IL031.CHICAGO.00080000
   
TANK GAUGE HATCHES
USA.IL.IL031.CHICAGO.00080000
   
POLYMER HOPPER
USA.IL.IL031.CHICAGO.00080000
   
HEAT TRANSFER OIL
USA.IL.IL031.CHICAGO.00080000
   
SAAB GAUGES
USA.IL.IL031.CHICAGO.00080000
   
ELECTRICAL PANELS
USA.IL.IL031.CHICAGO.00080000
   
CAPITALIZED INTEREST ADJUST
USA.IL.IL031.CHICAGO.00080000
   
CONSTRUCTION CHRGS
USA.IL.IL031.CHICAGO.00080000
   
GOLDLINE LOADRACK  PLATFORM EXTENSION
USA.IL.IL031.CHICAGO.00080000
   
PORTABLE SAFETY SHOWER
USA.IL.IL031.CHICAGO.00080000
   
IMPELLOR FOR DEAN PUMP
USA.IL.IL031.CHICAGO.00080000
   
LOADING DOCK & TRUCK RACK
USA.IL.IL031.CHICAGO.00080000
   
CONCRETE BASES & PIER/WALL CHANGES
USA.IL.IL031.CHICAGO.00080000
   
ETHERNET SWITCH
USA.IL.IL031.CHICAGO.00080000
   
STRAINER W GASKETS FOR PUMP P12
USA.IL.IL031.CHICAGO.00080000
   
HEATING JACKET FOR SULFUR SYSTEM
USA.IL.IL031.CHICAGO.00080000
   
STARTER BUCKER-25 HP MIXER
USA.IL.IL031.CHICAGO.00080000
   
ELECTRICAL / WIRING
USA.IL.IL031.CHICAGO.00080000
   
CONSTRUCTION
USA.IL.IL031.CHICAGO.00080000
   
WIRING - EQUIP & CONTROLS
USA.IL.IL031.CHICAGO.00080000
   
FIRE ALARM SYSTEM
USA.IL.IL031.CHICAGO.00080000
   
DOWNSTREAM GAS VALVE
USA.IL.IL031.CHICAGO.00080000
   
TOC-30-L52 MIXER-TANK 151
USA.IL.IL031.CHICAGO.00080000
105827-1
 
ELECTRICAL WIRING
USA.IL.IL031.CHICAGO.00080000
   
AUTO SAMPLE VALVES
USA.IL.IL031.CHICAGO.00080000
   
HOT OIL ACTUATOR VALVES
USA.IL.IL031.CHICAGO.00080000
   
AUTO SAMPLER
USA.IL.IL031.CHICAGO.00080000
   
ELECTRIC WORK
USA.IL.IL031.CHICAGO.00080000
   
3700 CONTROLLER BASE
USA.IL.IL031.CHICAGO.00080000
   
TANK 151 MIXER/BURNER/SAMPLE VALVES
USA.IL.IL031.CHICAGO.00080000
   
INCINERATOR STACK EQUIP/PYRO OVEN
USA.IL.IL031.CHICAGO.00080000
   
INSULATE PIPING
USA.IL.IL031.CHICAGO.00080000
   
INCINERATOR STACK INSTALL
USA.IL.IL031.CHICAGO.00080000
   
TRUCK RACK BLOWDOWN 4 INCH LINE
USA.IL.IL031.CHICAGO.00080000
   
PERMIT REFUND
USA.IL.IL031.CHICAGO.00080000
   
ELECTRICAL TANK GROUNDING-TANK #5
USA.IL.IL031.CHICAGO.00080000
   
RTD TEMPERATURE GAUGE FOR TANK #5
USA.IL.IL031.CHICAGO.00080000
   
AFE 070110122
USA.IL.IL031.CHICAGO.00080000
   
AFE 070110122
USA.IL.IL031.CHICAGO.00080000
   
FORD F150 XLT 2001 AFE070110213
USA.TN.TN039.PARSONS.00860000
2FTZX17231CA420
 
Dynamic Shear Rheometer
USA.TN.TN039.PARSONS.00860000
   
General Lab Equipment
USA.TN.TN039.PARSONS.00860000
   
Dynamic Shear Rheometer
USA.TN.TN039.PARSONS.00860000
   
Used 5000# Daewoo Forklift
USA.TN.TN039.PARSONS.00860000
   
General Plant Equipment
USA.TN.TN039.PARSONS.00860000
   
Tank # 106
USA.TN.TN039.PARSONS.00860000
   
Tank # 107
USA.TN.TN039.PARSONS.00860000
   
Tank # 113
USA.TN.TN039.PARSONS.00860000
   
Tank # 116
USA.TN.TN039.PARSONS.00860000
   
Tank # 119
USA.TN.TN039.PARSONS.00860000
   
Tank # 120
USA.TN.TN039.PARSONS.00860000
   
Tank # 121
USA.TN.TN039.PARSONS.00860000
   
Tank # 122
USA.TN.TN039.PARSONS.00860000
   
Tank # 123
USA.TN.TN039.PARSONS.00860000
   
Tank # 127
USA.TN.TN039.PARSONS.00860000
   
Tank # 128
USA.TN.TN039.PARSONS.00860000
   
Tank # 129
USA.TN.TN039.PARSONS.00860000
   
Tank # 130
USA.TN.TN039.PARSONS.00860000
   
Tank # 134
USA.TN.TN039.PARSONS.00860000
   
Tank # 135
USA.TN.TN039.PARSONS.00860000
   
Tank # 139
USA.TN.TN039.PARSONS.00860000
   
Tank # 140
USA.TN.TN039.PARSONS.00860000
   
Tank # 141
USA.TN.TN039.PARSONS.00860000
   
Tank # 145
USA.TN.TN039.PARSONS.00860000
   
Emulsion Mill
USA.TN.TN039.PARSONS.00860000
   
FUEL SUPPLY LINE TANK #137 TO MILL BLDG
USA.TN.TN039.PARSONS.00860000
   
STEAM PIPE & STRUCTURAL UPGRADES
USA.TN.TN039.PARSONS.00860000
   
HEAT EXCHANGER & BATCH METER
USA.TN.TN039.PARSONS.00860000
   
MISC PIPING & FTTGS
USA.TN.TN039.PARSONS.00860000
   
MISC FTTGS
USA.TN.TN039.PARSONS.00860000
   
MISC FTTGS
USA.TN.TN039.PARSONS.00860000
   
FUEL SUPPLY LINE TANK #137 TO MILL BLDG
USA.TN.TN039.PARSONS.00860000
   
ELECTRIC-TANK FARM
USA.TN.TN039.PARSONS.00860000
   
EQUIPMENT INSIDE TWO TANKS
USA.TN.TN039.PARSONS.00860000
   
HEAT TRACE
USA.TN.TN039.PARSONS.00860000
   
MISC FTTGS
USA.TN.TN039.PARSONS.00860000
   
FAIRBANKS TALON SCALE
USA.TN.TN039.PARSONS.00860000
   
ELECTRICAL FASTENERS
USA.TN.TN039.PARSONS.00860000
   
PIPE/VALVES/FITTINGS
USA.TN.TN039.PARSONS.00860000
   
STEAM TRAPS
USA.TN.TN039.PARSONS.00860000
   
PIPE SUPPORTS/STEAM FEEDS/RETURN LINES/TRAPS
USA.TN.TN039.PARSONS.00860000
   
AFE070110318/PIPE VALVES & FITTINGS
USA.TN.TN039.PARSONS.00860000
   
NEW ANIONIC REMILL LINE
USA.TN.TN039.PARSONS.00860000
   
CATWALK
USA.TN.TN039.PARSONS.00860000
   
1993 CHEV C/K 1500
USA.VA.VA185.NEWPORT NE.01870000
1GCEC14Z8PZ2583
 
Dynamic Shear Rheometer
USA.VA.VA185.NEWPORT NE.01870000
   
General Lab Equipment
USA.VA.VA185.NEWPORT NE.01870000
   
Dynamic Shear Rheometer
USA.VA.VA185.NEWPORT NE.01870000
   
General Plant Equipment
USA.VA.VA185.NEWPORT NE.01870000
   
PERSONAL ALARMS TOXI-LTD QTY-33 AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
WIRE ROPE HOIST/CONTROL PANEL/ML DISCONNECT
USA.VA.VA185.NEWPORT NE.01870000
   
WORKING PLATFORM
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 100
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 16
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 18
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 19
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 22
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 23
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 24
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 25
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 26
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 27
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 28
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 29
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 33
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 34
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 35
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 36
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 37
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 38
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 39
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 40
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 42
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 43
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 44
USA.VA.VA185.NEWPORT NE.01870000
   
Tank # 45
USA.VA.VA185.NEWPORT NE.01870000
   
Dike Fuel Oil Tank
USA.VA.VA185.NEWPORT NE.01870000
   
TANK #6 PHASE 1
USA.VA.VA185.NEWPORT NE.01870000
   
ACID TANK OR SCRUBBER
USA.VA.VA185.NEWPORT NE.01870000
   
TANK #22 BOTTOM
USA.VA.VA185.NEWPORT NE.01870000
   
AFE 000100096
USA.VA.VA185.NEWPORT NE.01870000
   
AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
AFE 000100096
USA.VA.VA185.NEWPORT NE.01870000
   
AFE070110110
USA.VA.VA185.NEWPORT NE.01870000
   
AFE 000100096
USA.VA.VA185.NEWPORT NE.01870000
   
AFE 000100096
USA.VA.VA185.NEWPORT NE.01870000
   
Emulsion Mill
USA.VA.VA185.NEWPORT NE.01870000
   
MARATHON METER (6)
USA.VA.VA185.NEWPORT NE.01870000
   
ZOELLER SUB PMP EXPLOSION PROOF (2)
USA.VA.VA185.NEWPORT NE.01870000
   
LEESON MTR 25HP 1800 RPM 230/460V (3)
USA.VA.VA185.NEWPORT NE.01870000
   
LEESON MTR 10HP 1800 RPM 230/460V
USA.VA.VA185.NEWPORT NE.01870000
   
LEESON MTR 75HP 3600 RPM 230/460V
USA.VA.VA185.NEWPORT NE.01870000
   
LEESON MTR 125HP 3600 RPM 230/460V
USA.VA.VA185.NEWPORT NE.01870000
   
MISC PIPING / VALVES / FTTGS
USA.VA.VA185.NEWPORT NE.01870000
   
PROF SERVICES AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
SEALOFF/EXP PROOF FTTGS MILL TANK FARM
USA.VA.VA185.NEWPORT NE.01870000
   
STRUCTURAL STEEL
USA.VA.VA185.NEWPORT NE.01870000
   
INSULATION - MISC PIPING
USA.VA.VA185.NEWPORT NE.01870000
   
MISC VALVES/FTTGS/PIPING AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
MECHANICAL PIPING AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
MIXER HV-7.5 AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
105489-4
 
MIXER HV-7.5 AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
105489-3
 
SENSORS AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
   
PRO TRANS HEAD AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
18948
 
CAPITALIZED INTEREST
USA.VA.VA185.NEWPORT NE.01870000
   
CONSTRUCTION CHRGS
USA.VA.VA185.NEWPORT NE.01870000
   
SAFE HARBOR ACCESS SYSTEMS AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
MOTOR CONTROL CENTER AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
GANGWAYS QTY 3 AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
APOLLOS QTY 3 AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
STATIC MIXERS QTY 3 AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
PRO TRANS HEAD AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
18950
 
ELECTRICAL & BLENDER SOFTWARE AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
PRO TRANS HEAD AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
18947
 
DIGITAL METER QTY-4 AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
CONTROLS AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
PRO TRANS HEAD AFE 100096
USA.VA.VA185.NEWPORT NE.01870000
18949
 
CONCRETE PAD FOR BLEND SKIDS
USA.VA.VA185.NEWPORT NE.01870000
   
RAIL CAGE AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
LOADING ARM AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
CORIOLIS METER SKIDS AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
ELECTRIC WORK AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
ELECTRICAL HEAT TRACING AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
OFFSHORE FACILITY WORK
USA.VA.VA185.NEWPORT NE.01870000
   
PRO TRANS HEAD WITH ANTENNA (4)
USA.VA.VA185.NEWPORT NE.01870000
   
ROOF DRAIN HOSE TANK #6
USA.VA.VA185.NEWPORT NE.01870000
   
INSTRUMENT WIRING
USA.VA.VA185.NEWPORT NE.01870000
   
PIPING INSULATION
USA.VA.VA185.NEWPORT NE.01870000
   
SAAB WIRING TANKS 5 10 12 17
USA.VA.VA185.NEWPORT NE.01870000
   
MANWAY GASKET MATERIALS
USA.VA.VA185.NEWPORT NE.01870000
   
BAR GRATING-LOADING RACKS
USA.VA.VA185.NEWPORT NE.01870000
   
8 INCH NOZZLE & REPAD FOR MIXER
USA.VA.VA185.NEWPORT NE.01870000
   
MIXER
USA.VA.VA185.NEWPORT NE.01870000
   
EQUIP WIRING
USA.VA.VA185.NEWPORT NE.01870000
   
FIBER OPTIC ELECTRIC AFE070110096
USA.VA.VA185.NEWPORT NE.01870000
   
PUMP
USA.VA.VA185.NEWPORT NE.01870000
   
LOADING RACKS #1 - #4
USA.VA.VA185.NEWPORT NE.01870000
   
ACTUATORS
USA.VA.VA185.NEWPORT NE.01870000
   
WALKWAYS
USA.VA.VA185.NEWPORT NE.01870000
   
TRUCK AIR LINE & VALVES
USA.VA.VA185.NEWPORT NE.01870000
   
TRUCK RACK HANDRAILS & STEPS
USA.VA.VA185.NEWPORT NE.01870000
   
GAUGE 2500 ENG CASSETTE MOTOR
USA.VA.VA185.NEWPORT NE.01870000
   
INSTRUMENTATION GAUGES
USA.VA.VA185.NEWPORT NE.01870000
   
JENSEN MIXERS QTY 3
USA.VA.VA185.NEWPORT NE.01870000
DH-4603/DH-4605
 
HEAT TRANSFER FLUID
USA.VA.VA185.NEWPORT NE.01870000
   
ELECTRIC-PUMPS & MCC
USA.VA.VA185.NEWPORT NE.01870000
   
PIPING INSULATION
USA.VA.VA185.NEWPORT NE.01870000
   
SULFUR-IN-OIL ANALYZER
USA.VA.VA185.NEWPORT NE.01870000
   
ELECTRICAL-PLANT LIGHTING
USA.VA.VA185.NEWPORT NE.01870000
   
BASKETS FOR STRAINERS
USA.VA.VA185.NEWPORT NE.01870000
   
HV-25 MIXERS QTY-2
USA.VA.VA185.NEWPORT NE.01870000
105694-1 & 1056
 
CORRECT CAPITAL REBILLS
USA.VA.VA185.NEWPORT NE.01870000
   
SAFETY SHOWERS
USA.VA.VA185.NEWPORT NE.01870000
   
WATER LINES TO EYEWASH STATIONS
USA.VA.VA185.NEWPORT NE.01870000
   
CAPITALIZED INTEREST ADJUST
USA.VA.VA185.NEWPORT NE.01870000
   
ELECTRICAL WORK
USA.VA.VA185.NEWPORT NE.01870000
   
INSULATE PIPING
USA.VA.VA185.NEWPORT NE.01870000
   
GOULDS PUMP REPAIR
USA.VA.VA185.NEWPORT NE.01870000
   
SCRUBBER / ACID TANK SLAB
USA.VA.VA185.NEWPORT NE.01870000
   
WATER LINE TO SOLUTION TANKS
USA.VA.VA185.NEWPORT NE.01870000
   
1993 CHEV C/K 1500
USA.CA.CA071.FONTANA.05230000
1GCEC19Z5PE1946
 
General Lab Equipment
USA.CA.CA071.FONTANA.05230000
   
General Plant Equipment
USA.CA.CA071.FONTANA.05230000
   
DAEWOO FORKLIFT
USA.CA.CA071.FONTANA.05230000
KN00378
 
Tank # 10
USA.CA.CA071.FONTANA.05230000
   
Tank # 11
USA.CA.CA071.FONTANA.05230000
   
Tank # 12
USA.CA.CA071.FONTANA.05230000
   
Tank # 13
USA.CA.CA071.FONTANA.05230000
   
Tank # 14
USA.CA.CA071.FONTANA.05230000
   
Tank # 15
USA.CA.CA071.FONTANA.05230000
   
Tank # 16
USA.CA.CA071.FONTANA.05230000
   
Tank # 17
USA.CA.CA071.FONTANA.05230000
   
Tank # 18
USA.CA.CA071.FONTANA.05230000
   
Tank # 19
USA.CA.CA071.FONTANA.05230000
   
Tank # 23a
USA.CA.CA071.FONTANA.05230000
   
Tank # 23b
USA.CA.CA071.FONTANA.05230000
   
Tank # 24
USA.CA.CA071.FONTANA.05230000
   
Tank # 25
USA.CA.CA071.FONTANA.05230000
   
Tank # 41
USA.CA.CA071.FONTANA.05230000
   
Tank # 49
USA.CA.CA071.FONTANA.05230000
   
Tank # 5
USA.CA.CA071.FONTANA.05230000
   
Tank # 50
USA.CA.CA071.FONTANA.05230000
   
Tank # 51
USA.CA.CA071.FONTANA.05230000
   
Tank # 52
USA.CA.CA071.FONTANA.05230000
   
Tank # 53
USA.CA.CA071.FONTANA.05230000
   
Tank # 54
USA.CA.CA071.FONTANA.05230000
   
Tank # 6
USA.CA.CA071.FONTANA.05230000
   
Tank # 7
USA.CA.CA071.FONTANA.05230000
   
Tank # 9
USA.CA.CA071.FONTANA.05230000
   
Tank # 90
USA.CA.CA071.FONTANA.05230000
   
Tank # 91
USA.CA.CA071.FONTANA.05230000
   
Tank # 92
USA.CA.CA071.FONTANA.05230000
   
Tank # 93
USA.CA.CA071.FONTANA.05230000
   
Tank # 94
USA.CA.CA071.FONTANA.05230000
   
Tank # 95
USA.CA.CA071.FONTANA.05230000
   
Tank # P1
USA.CA.CA071.FONTANA.05230000
   
Tank # P2
USA.CA.CA071.FONTANA.05230000
   
Tank # P21
USA.CA.CA071.FONTANA.05230000
   
Tank # P22
USA.CA.CA071.FONTANA.05230000
   
Tank # P3
USA.CA.CA071.FONTANA.05230000
   
COILS - TANK 66
USA.CA.CA071.FONTANA.05230000
   
TANK 31 COILS
USA.CA.CA071.FONTANA.05230000
   
AFE 100119
USA.CA.CA071.FONTANA.05230000
   
AFE 70110119
USA.CA.CA071.FONTANA.05230000
   
AFE 070110179
USA.CA.CA071.FONTANA.05230000
   
AFE 070110179
USA.CA.CA071.FONTANA.05230000
   
070110179 tax
USA.CA.CA071.FONTANA.05230000
   
AFE 070110197
USA.CA.CA071.FONTANA.05230000
   
Batch Controller
USA.CA.CA071.FONTANA.05230000
   
Emulsion Mill
USA.CA.CA071.FONTANA.05230000
   
Emulsion Mill
USA.CA.CA071.FONTANA.05230000
   
Emulsion Mill
USA.CA.CA071.FONTANA.05230000
   
CLEANING FURNACE ALSO SEE ASSET 105401
USA.CA.CA071.FONTANA.05230000
5516
 
PCP FURNACE
USA.CA.CA071.FONTANA.05230000
   
CLEANING FURNACE ALSO SEE ASSET 102157
USA.CA.CA071.FONTANA.05230000
5516
 
LIQUID LEVEL INDICATOR
USA.CA.CA071.FONTANA.05230000
   
THERMOMETERS / THERMOCOUPLE / RTD PANEL METER
USA.CA.CA071.FONTANA.05230000
   
PIPING/FTTGS/VALVES
USA.CA.CA071.FONTANA.05230000
   
SQD WALLMOUNT VFD BOM
USA.CA.CA071.FONTANA.05230000
   
INSULATE 4 INCH STEAM TRACE PIPING
USA.CA.CA071.FONTANA.05230000
   
HV-25 MIXER AFE 070110119
USA.CA.CA071.FONTANA.05230000
105492-1
 
CAPITALIZED INTEREST
USA.CA.CA071.FONTANA.05230000
   
HV-3 MIXER
USA.CA.CA071.FONTANA.05230000
105493-1
 
HV-3 MIXER
USA.CA.CA071.FONTANA.05230000
105493-2
 
HIGH LEVEL SWITCHES AFE070110179
USA.CA.CA071.FONTANA.05230000
   
MISC PIPING/FTTGS/VALVES
USA.CA.CA071.FONTANA.05230000
   
ROLLING STEEL DOORS AFE070110119
USA.CA.CA071.FONTANA.05230000
   
COOLING TOWER
USA.CA.CA071.FONTANA.05230000
   
HEAT EXCHANGER AFE070110227
USA.CA.CA071.FONTANA.05230000
   
FLOWMETER TRANSMITTER/FLOWTUBE AFE070110179
USA.CA.CA071.FONTANA.05230000
   
MISC FTTGS/VALVES/PIPING
USA.CA.CA071.FONTANA.05230000
   
COOLING TOWER ADDTL CHRGS
USA.CA.CA071.FONTANA.05230000
   
COOLING TOWERS AFE070110179
USA.CA.CA071.FONTANA.05230000
   
HEAT TRANSFER FLUID
USA.CA.CA071.FONTANA.05230000
   
PUMPS/MIXERS FOR 2 TANKS
USA.CA.CA071.FONTANA.05230000
   
MISC PIPE/VALVES/FTTGS
USA.CA.CA071.FONTANA.05230000
   
UPSIZE STEAM LINE
USA.CA.CA071.FONTANA.05230000
   
RTD & TIMERS FOR BULK CHEMICALS
USA.CA.CA071.FONTANA.05230000
   
SQUARE D MODEL 6 BUCKET QTY-2
USA.CA.CA071.FONTANA.05230000
   
SIMPLEX STRAINERS 150# QTY 3
USA.CA.CA071.FONTANA.05230000
   
BASKET STRAINERS
USA.CA.CA071.FONTANA.05230000
   
FEEDERS/40HP DRIVE AC UNIT
USA.CA.CA071.FONTANA.05230000
   
EXTEND AC LINE
USA.CA.CA071.FONTANA.05230000
   
REPAIR EXISTING CONDUIT
USA.CA.CA071.FONTANA.05230000
   
CAPITALIZED INTEREST ADJUST
USA.CA.CA071.FONTANA.05230000
   
HV-3 MIXER TANK 16
USA.CA.CA071.FONTANA.05230000
105933-1
 
HV-3 MIXER TANK 17
USA.CA.CA071.FONTANA.05230000
105933-2
 
HV-3 MIXER TANK 19
USA.CA.CA071.FONTANA.05230000
105933-4
 
HV-3 MIXER TANK 20
USA.CA.CA071.FONTANA.05230000
105933-5
 
MICROMOTION METER
USA.CA.CA071.FONTANA.05230000
   
SOLUTION LINE TO MILL (STAINLESS)
USA.CA.CA071.FONTANA.05230000
   
PUMP & 3/4 INCH PIPING - CHEMICAL TO WAREHOUSE
USA.CA.CA071.FONTANA.05230000
   
4 INCH DISCHARGE LINE FROM MILL
USA.CA.CA071.FONTANA.05230000
   
HV-7.5 MIXER
USA.CA.CA071.FONTANA.05230000
105932-1
 
WORK ON MICRO MOTION FEEDER & PUMP
USA.CA.CA071.FONTANA.05230000
   
REPAIR CONVEYOR
USA.CA.CA071.FONTANA.05230000
   
CONSTRUCTION IKA-30 MILL
USA.CA.CA071.FONTANA.05230000
   
150HP MFLEX VFD
USA.CA.CA071.FONTANA.05230000
   
STATIC MIXER
USA.CA.CA071.FONTANA.05230000
   
SQD -  MILL CONTROL SYSTEM
USA.CA.CA071.FONTANA.05230000
   
TRANSMITTERS
USA.CA.CA071.FONTANA.05230000
   
125HP MILL
USA.CA.CA071.FONTANA.05230000
   
RTD SENSOR & TRANSMITTER
USA.CA.CA071.FONTANA.05230000
   
PVF FOR IKA MILL
USA.CA.CA071.FONTANA.05230000
   
TRANSMITTERS
USA.CA.CA071.FONTANA.05230000
   
SENSORS & TRANSMITTERS
USA.CA.CA071.FONTANA.05230000
   
2003 CHEV SILERADO 2500 HD
USA.GA.GA051.GARDEN CIT.05240000
1GCHC23G73F1151
 
Dynamic Shear Rheometer
USA.GA.GA051.GARDEN CIT.05240000
   
General Lab Equipment
USA.GA.GA051.GARDEN CIT.05240000
   
Grinder
USA.GA.GA051.GARDEN CIT.05240000
   
General Plant Equipment
USA.GA.GA051.GARDEN CIT.05240000
   
PARTICLE SIZE ANALYZER
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 5
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 1
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10001
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10002
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10003
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10004
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10005
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10006
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 10007
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 11
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 1401
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 1402
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 1403
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 15001
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 17
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 2
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 22
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 2201
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 28
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 3
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 32
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 33
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 34
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 35
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 36
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 37
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 39
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 4
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 50002
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 6
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 7
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 8
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 800
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 9
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 15
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 16
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 18
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 19
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 20
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 21
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 24
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 25
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 26
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 27
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 29
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 30
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 31
USA.GA.GA051.GARDEN CIT.05240000
   
Tank # 38
USA.GA.GA051.GARDEN CIT.05240000
   
HY-WAY PORTABLE TANK
USA.GA.GA051.GARDEN CIT.05240000
   
EMULSION TANK #403 50000 GAL VERT 14FT X 43FT
USA.NE.NE079.GRAND ISLA.43340000
   
Batch Controller
USA.GA.GA051.GARDEN CIT.05240000
   
Emulsion Mill
USA.GA.GA051.GARDEN CIT.05240000
   
WARREN RUPP SANDPIPER PUMP
USA.GA.GA051.GARDEN CIT.05240000
   
COOLING TOWER
USA.GA.GA051.GARDEN CIT.05240000
   
PIPING-TANK & COOLING TOWER
USA.GA.GA051.GARDEN CIT.05240000
   
HEAT TRACE & CONTROLS
USA.GA.GA051.GARDEN CIT.05240000
   
REPAIR 2 INCH GAS OIL LINE
USA.GA.GA051.GARDEN CIT.05240000
   
INSULATION- TIE IN GAS/OIL LINE
USA.GA.GA051.GARDEN CIT.05240000
   
TOTALLIZER
USA.GA.GA051.GARDEN CIT.05240000
   
ADDITIVE INJECTION SYSTEM
USA.GA.GA051.GARDEN CIT.05240000
   
RECIRCULATING LINE FOR MIX TANK 800
USA.GA.GA051.GARDEN CIT.05240000
   
INSULATION RECIRCULATING LINE TANK 800
USA.GA.GA051.GARDEN CIT.05240000
   
20 HP MOTOR FOR TO-15-J16 MIXER
USA.GA.GA051.GARDEN CIT.05240000
104870-1
 
NEMA VFD FOR IKA MILL
USA.GA.GA051.GARDEN CIT.05240000
   
2008 CHEV SILVERADO EXT CAB
USA.OK.OK143.TULSA.07010000
1GCEC19J18Z1881
 
2008 CHEV SILVERADO CREW 4X4
USA.OK.OK143.TULSA.07010000
2GCEK13M3812042
 
2008 TRAILBLAZER 4WD - JAMES GEER
USA.OK.OK143.TULSA.07010000
1GNDT13S3821205
 
2002 FORD EXPLORER - JAMES HULSE
USA.UT.UT011.WOODS CROS.07010000
1FMZU72E22UC410
 
SEMMATERIALS PLANT SIGNS
USA.OK.OK143.TULSA.07010000
   
IKA-40 MILL
USA.OK.OK143.TULSA.07010000
   
KIA-40 MILL
USA.OK.OK143.TULSA.07010000
   
IKA-40 MILL
USA.OK.OK143.TULSA.07010000
2021
 
IKA-40 MILL
USA.OK.OK143.TULSA.07010000
   
IKA MILL ROTOR
USA.OK.OK143.TULSA.07010000
   
OFFICE DESIGN
USA.WA.WA063.SPOKANE.07010000
   
DSR
USA.CO.CO001.COMMERCE C.07010000
   
85571 - TA CSA II RHEOMETER
USA.IL.IL031.CHICAGO.07010000
   
TRFR521-HOGENTOGLER RO TAP SIEVE SHAKER
USA.IL.IL031.CHICAGO.07010000
   
MODEL FOUR EXTRACTOR
USA.TX.TX453.AUSTIN.07010000
   
MEMBRANES
USA.TX.TX453.AUSTIN.07010000
   
COLD PAVE MIXER
USA.TX.TX453.AUSTIN.07010000
   
FREE-FREE RESONANCE TESTING DEVICE AFE070110196
USA.TX.TX453.AUSTIN.07010000
   
DIELECTRIC SENSOR & PROBE
USA.TX.TX453.AUSTIN.07010000
   
LAB EQUIPMENT
USA.TX.TX453.AUSTIN.07010000
   
DISPAX-REACTOR MILL
USA.TX.TX439.SAGINAW.16070000
   
AC DRIVE PKG
USA.TX.TX439.SAGINAW.16070000
   
CONVEYOR FOR DISPAX-REACTOR MILL
USA.TX.TX439.SAGINAW.16070000
   
ELECTRIC-DISPAX REACTOR MILL
USA.TX.TX439.SAGINAW.16070000
   
ELECTRIC-PMAC 200 HP MILL MACHINE
USA.TX.TX439.SAGINAW.16070000
   
Project Increase Capacity
USA.WA.WA063.SPOKANE.07010000
   
2000 FORD F150 4X
USA.ID.ID001.BOISE.07250000
1FTRF18W5YNB744
 
MILL ROOM IMPROVEMENTS
USA.ID.ID001.BOISE.07250000
   
BEDDING SAND
USA.ID.ID001.BOISE.07250000
   
CONCRETE AROUND SHOWERS
USA.ID.ID001.BOISE.07250000
   
Bending Beam Rheometer
USA.ID.ID001.BOISE.07250000
   
General Lab Equipment
USA.ID.ID001.BOISE.07250000
   
General Plant Equipment
USA.ID.ID001.BOISE.07250000
   
ANTON PAAR DSR
USA.ID.ID001.BOISE.07250000
   
TRACTOR AFE 070110224
USA.ID.ID001.BOISE.07250000
T0210LE880210
 
CALIBRATOR
USA.ID.ID001.BOISE.07250000
   
PRESSURE MODULES
USA.ID.ID001.BOISE.07250000
   
PRECISION RTD THERMOMETER
USA.ID.ID001.BOISE.07250000
   
VISCOSITY STANDARD
USA.ID.ID001.BOISE.07250000
   
STOPWATCH TIMER
USA.ID.ID001.BOISE.07250000
   
DIGITAL CAMERA
USA.ID.ID001.BOISE.07250000
   
DIGITAL CALIPER/SOCKET
USA.ID.ID001.BOISE.07250000
   
METER/MAGNIFIER LIGHT/SOCKETS
USA.ID.ID001.BOISE.07250000
   
LAB TOOLS
USA.ID.ID001.BOISE.07250000
   
BLACK WEAPONS CASE
USA.ID.ID001.BOISE.07250000
   
IN-LINE DISPENSER MILL
USA.ID.ID001.BOISE.07250000
   
DIGITAL THERMOMETER FOR RHEOMETER
USA.ID.ID001.BOISE.07250000
   
SAFETY EQUIPMENT / SUPPLIES
USA.ID.ID001.BOISE.07250000
   
DAY TANKS - QTY 3
USA.ID.ID001.BOISE.07250000
   
SAMPLE COOLER 316 SS NEPTUNE
USA.ID.ID001.BOISE.07250000
16581
 
Tank # 10
USA.ID.ID001.BOISE.07250000
   
Tank # 16
USA.ID.ID001.BOISE.07250000
   
Tank # 17
USA.ID.ID001.BOISE.07250000
   
Tank # 22
USA.ID.ID001.BOISE.07250000
   
Tank # 23
USA.ID.ID001.BOISE.07250000
   
Tank # 28
USA.ID.ID001.BOISE.07250000
   
Tank # 29
USA.ID.ID001.BOISE.07250000
   
Tank # 39
USA.ID.ID001.BOISE.07250000
   
Tank # 41
USA.ID.ID001.BOISE.07250000
   
Tank # 11
USA.ID.ID001.BOISE.07250000
   
Tank # 12
USA.ID.ID001.BOISE.07250000
   
Tank # 14
USA.ID.ID001.BOISE.07250000
   
Tank # 15
USA.ID.ID001.BOISE.07250000
   
Tank # 18
USA.ID.ID001.BOISE.07250000
   
Tank # 19
USA.ID.ID001.BOISE.07250000
   
Tank # 20
USA.ID.ID001.BOISE.07250000
   
Tank # 21
USA.ID.ID001.BOISE.07250000
   
Tank # 24
USA.ID.ID001.BOISE.07250000
   
Tank # 25
USA.ID.ID001.BOISE.07250000
   
Tank # 3
USA.ID.ID001.BOISE.07250000
   
Tank # 30
USA.ID.ID001.BOISE.07250000
   
Tank # 31
USA.ID.ID001.BOISE.07250000
   
Tank # 32
USA.ID.ID001.BOISE.07250000
   
Tank # 33
USA.ID.ID001.BOISE.07250000
   
Tank # 34
USA.ID.ID001.BOISE.07250000
   
Tank # 35
USA.ID.ID001.BOISE.07250000
   
Tank # 36
USA.ID.ID001.BOISE.07250000
   
Tank # 37
USA.ID.ID001.BOISE.07250000
   
Tank # 40
USA.ID.ID001.BOISE.07250000
   
Tank # 42
USA.ID.ID001.BOISE.07250000
   
Tank # 43
USA.ID.ID001.BOISE.07250000
   
Tank # 44
USA.ID.ID001.BOISE.07250000
   
Tank # 45
USA.ID.ID001.BOISE.07250000
   
Tank # 46
USA.ID.ID001.BOISE.07250000
   
Tank # 47
USA.ID.ID001.BOISE.07250000
   
INSTALL COILS ON TANK #15
USA.ID.ID001.BOISE.07250000
   
WARM SULPHUR STORAGE SYSTEM AFE070110193
USA.ID.ID001.BOISE.07250000
   
INSULATION-SULFUR TANK
USA.ID.ID001.BOISE.07250000
   
SULFUR TREATMENT TANK 7000 GAL
USA.ID.ID001.BOISE.07250000
   
8 INCH SPOUTS-TANKS 17, 19, 22, 23, 24
USA.ID.ID001.BOISE.07250000
   
HOT OIL COILS REACTION TANK #5
USA.ID.ID001.BOISE.07250000
   
TANK 5 - SANDBLASTING/ZINC COAT
USA.ID.ID001.BOISE.07250000
   
FOUNDATION-SULFA TREAT TANK
USA.ID.ID001.BOISE.07250000
   
PLATFORM-SULFA TREAT TANK
USA.ID.ID001.BOISE.07250000
   
TANK REMOVAL AFE070110193
USA.ID.ID001.BOISE.07250000
   
Emulsion Mill
USA.ID.ID001.BOISE.07250000
   
MILL ROOM
USA.ID.ID001.BOISE.07250000
   
PROG BILL 4 INCH MILL ROOM / OUTSIDE PIPE MODIF
USA.ID.ID001.BOISE.07250000
   
MILL ROOM
USA.ID.ID001.BOISE.07250000
   
4 INCH MILL ROOM / OUTSIDE PIPE MODIFICATIONS
USA.ID.ID001.BOISE.07250000
   
AC PUMP RELOCATION
USA.ID.ID001.BOISE.07250000
   
NEW 4 IN X 6 IN STRAINER & BASKET
USA.ID.ID001.BOISE.07250000
   
DALWORTH MILL UPGRADES
USA.ID.ID001.BOISE.07250000
   
PROG BILL MILL ROOM
USA.ID.ID001.BOISE.07250000
   
4 INCH KROHNE ULTRASONIC FLOWMETER
USA.ID.ID001.BOISE.07250000
   
2 INCH OPTIFLUX KROHNE MAGNETIC FLOWMETER
USA.ID.ID001.BOISE.07250000
   
STATIC MIXER
USA.ID.ID001.BOISE.07250000
   
VFD FOR 150 HP MILL
USA.ID.ID001.BOISE.07250000
   
ELECTRICAL MATERIALS
USA.ID.ID001.BOISE.07250000
   
MILL ROOM CHECK VALVES
USA.ID.ID001.BOISE.07250000
   
HEAT EXCHANGE TANK #45 WORK
USA.ID.ID001.BOISE.07250000
   
PIPE SUPPORTS
USA.ID.ID001.BOISE.07250000
   
TANK #15 PIPING
USA.ID.ID001.BOISE.07250000
   
INSULATE / JACKET HEAT TRACE LINES
USA.ID.ID001.BOISE.07250000
   
OUTSIDE MILL PUMP VFD & CONTROL 40 H.P.
USA.ID.ID001.BOISE.07250000
   
MILL CONTROL
USA.ID.ID001.BOISE.07250000
   
INSULATION - OIL LINES
USA.ID.ID001.BOISE.07250000
   
ACTUATOR & MISC
USA.ID.ID001.BOISE.07250000
   
INSULATION COVERS - 6 INCH  8 INCH & 24 INCH
USA.ID.ID001.BOISE.07250000
   
2 INCH VALVES FLANGE COVERS FOR OIL PIPING
USA.ID.ID001.BOISE.07250000
   
VALCON ELECTRIC ACTUATOR
USA.ID.ID001.BOISE.07250000
   
60 AMP CIRCUIT FOR 12 MIXERS
USA.ID.ID001.BOISE.07250000
   
MIXER SPOUTS
USA.ID.ID001.BOISE.07250000
   
SULFUR SLAB
USA.ID.ID001.BOISE.07250000
   
KROHNE FLOWMETER/SIGNAL CONVERTER AFE070110212
USA.ID.ID001.BOISE.07250000
   
MILL ROOM SS PIPINGAFE070110212
USA.ID.ID001.BOISE.07250000
   
EASTECH BADGER 4000 SERIES CLAMP-ON FLOWMETER AFE070110212
USA.ID.ID001.BOISE.07250000
   
RED LION TOTALIZER AFE070110212
USA.ID.ID001.BOISE.07250000
   
PUMP & MOTOR AFE070110212
USA.ID.ID001.BOISE.07250000
   
SULFUR SKID
USA.ID.ID001.BOISE.07250000
   
SULFUR PIPING
USA.ID.ID001.BOISE.07250000
   
FILL LINE 2 INCH
USA.ID.ID001.BOISE.07250000
   
1PH 115/230V TEFC AFE070110168
USA.ID.ID001.BOISE.07250000
   
FLOW METER POWER-MILL BLDG
USA.ID.ID001.BOISE.07250000
   
SULFUR SKID POWER
USA.ID.ID001.BOISE.07250000
   
HOT OIL COILS
USA.ID.ID001.BOISE.07250000
   
PARAMOUNT SUPPLY
USA.ID.ID001.BOISE.07250000
   
400FT HEAT TRACE/SNAP TRACE
USA.ID.ID001.BOISE.07250000
   
INSULATION-SUCTION RACK 1
USA.ID.ID001.BOISE.07250000
   
FACILITY IMPROVEMENTS
USA.ID.ID001.BOISE.07250000
   
PAINTING-PLANT EQUIPMENT
USA.ID.ID001.BOISE.07250000
   
PIPE VALVES & FITTINGS
USA.ID.ID001.BOISE.07250000
   
PLANT LIGHTING
USA.ID.ID001.BOISE.07250000
   
400 HP DEAERATOR SEE ASSET 140858
USA.ID.ID001.BOISE.07250000
   
MILL LINE YARD PIPING
USA.ID.ID001.BOISE.07250000
   
TOC-75-L82 MIXER (MIX TANK)
USA.ID.ID001.BOISE.07250000
105803-1
 
ELECTRICAL VPP PREP
USA.ID.ID001.BOISE.07250000
   
RAIL CAR STEAM PIPING/OFFLOAD PIPING
USA.ID.ID001.BOISE.07250000
   
TANK SPOUTS
USA.ID.ID001.BOISE.07250000
   
RR TANK CONNECTION
USA.ID.ID001.BOISE.07250000
   
SNAP TRACE THERMON ST 1/2 INCH
USA.ID.ID001.BOISE.07250000
   
PIPING INSULATION
USA.ID.ID001.BOISE.07250000
   
PUMP PAD
USA.ID.ID001.BOISE.07250000
   
4 INCH GAS LINE TO BOILER ROOM
USA.ID.ID001.BOISE.07250000
   
INSTRUMENTATION CFM300
USA.ID.ID001.BOISE.07250000
   
VACUUM SKID PLATFORM
USA.ID.ID001.BOISE.07250000
   
COPPER WIRING
USA.ID.ID001.BOISE.07250000
   
PRESSURE BLOWER SIZE 2610A
USA.ID.ID001.BOISE.07250000
   
PLC EQUIP PROGRESS PYMT
USA.ID.ID001.BOISE.07250000
   
PUMP KIT
USA.ID.ID001.BOISE.07250000
   
HEATER FOR SCALE HOUSE BOILER ROOM
USA.ID.ID001.BOISE.07250000
   
SS STEAM HOSE ASSEMBLY
USA.ID.ID001.BOISE.07250000
   
RAIL LIGHTING
USA.ID.ID001.BOISE.07250000
   
END RAIL PUMP
USA.ID.ID001.BOISE.07250000
   
PIPING FOR VAPOR RECOVERY SKIDS
USA.ID.ID001.BOISE.07250000
   
CONCRETE PAD FOR SKID
USA.ID.ID001.BOISE.07250000
   
MISTFIX MIST ELIMINATOR INSERTION
USA.ID.ID001.BOISE.07250000
   
MIXER SPOUT FOR TANK#5
USA.ID.ID001.BOISE.07250000
   
SIDE EXHAUST MIST ELIMINATOR HOUSING
USA.ID.ID001.BOISE.07250000
   
ELECTRIC - WIRE MIXER
USA.ID.ID001.BOISE.07250000
   
ELECTRIC-MILL PUMP #13
USA.ID.ID001.BOISE.07250000
   
STATIC MIXER
USA.ID.ID001.BOISE.07250000
   
3 INCH WATER LINE TO LOADOUT RACK #4
USA.ID.ID001.BOISE.07250000
   
PIPING AREA #2 SULFA TREAT TANK
USA.ID.ID001.BOISE.07250000
   
ELECTRICAL-VAPOR RECOVERY
USA.ID.ID001.BOISE.07250000
   
MILL ROOM EQUIP CHANGES
USA.ID.ID001.BOISE.07250000
   
SULFATREAT 410 HP
USA.ID.ID001.BOISE.07250000
   
FILL TANK MAINFOLDS
USA.ID.ID001.BOISE.07250000
   
SAMSON CONTROLS
USA.ID.ID001.BOISE.07250000
   
SAFETY INSULATION & TIN COVERAGE
USA.ID.ID001.BOISE.07250000
   
ELECTRIC-MILL AUTOMATION
USA.ID.ID001.BOISE.07250000
   
TANK RADAR GAUGES
USA.ID.ID001.BOISE.07250000
   
MILL LINE
USA.ID.ID001.BOISE.07250000
   
LEVEL INDICATORS
USA.ID.ID001.BOISE.07250000
   
PRILL DECK
USA.ID.ID001.BOISE.07250000
   
SHARPE BALL VALVE/FLANGE
USA.ID.ID001.BOISE.07250000
   
ELECTRICAL FOR TANK GAUGES
USA.ID.ID001.BOISE.07250000
   
ELECTRIC FOR GLOW METER & STOP START STATION
USA.ID.ID001.BOISE.07250000
   
BRADLEY FROST FREE SAFETY SHOWERS
USA.ID.ID001.BOISE.07250000
   
1988 FORD F-150
USA.WA.WA021.PASCO.07260000
2FTDF15N9JCB371
 
1996 FORD F-150
USA.WA.WA021.PASCO.07260000
2FTEF15Y4TCA256
 
General Lab Equipment
USA.WA.WA021.PASCO.07260000
   
General Plant Equipment
USA.WA.WA021.PASCO.07260000
   
KOMATSU FORKLIFT
USA.WA.WA021.PASCO.07260000
585032A
 
PHYSICA SMARTPAVE RHEOMETER
USA.WA.WA021.PASCO.07260000
   
Tank # 10
USA.WA.WA021.PASCO.07260000
   
Tank # 11
USA.WA.WA021.PASCO.07260000
   
Tank # 12
USA.WA.WA021.PASCO.07260000
   
Tank # 17
USA.WA.WA021.PASCO.07260000
   
Tank # 2
USA.WA.WA021.PASCO.07260000
   
Tank # 3
USA.WA.WA021.PASCO.07260000
   
Tank # 4
USA.WA.WA021.PASCO.07260000
   
Tank # 5
USA.WA.WA021.PASCO.07260000
   
Tank # 6
USA.WA.WA021.PASCO.07260000
   
Tank # 7
USA.WA.WA021.PASCO.07260000
   
Tank # 8
USA.WA.WA021.PASCO.07260000
   
Tank # 9
USA.WA.WA021.PASCO.07260000
   
Tank # A1
USA.WA.WA021.PASCO.07260000
   
Tank # A3
USA.WA.WA021.PASCO.07260000
   
Tank # C1
USA.WA.WA021.PASCO.07260000
   
Tank # C2
USA.WA.WA021.PASCO.07260000
   
Tank # C3
USA.WA.WA021.PASCO.07260000
   
Tank # C4
USA.WA.WA021.PASCO.07260000
   
Tank # D1
USA.WA.WA021.PASCO.07260000
   
Tank # D2
USA.WA.WA021.PASCO.07260000
   
Tank # D3
USA.WA.WA021.PASCO.07260000
   
Tank # D4
USA.WA.WA021.PASCO.07260000
   
TANK VERTICAL 9FT X 15FT 7100 GAL API 650
USA.WA.WA021.PASCO.07260000
   
CONDENSATE TANK INSULATION
USA.WA.WA021.PASCO.07260000
   
CONDENSATE TANK INSULATION
USA.WA.WA021.PASCO.07260000
   
12 FT X 22FT STORAGE TANK (SOLUTION)
USA.WA.WA021.PASCO.07260000
   
10 FT X 12FT STORAGE TANK (HCL SYSTEM)
USA.WA.WA021.PASCO.07260000
   
AFE 100146
USA.WA.WA021.PASCO.07260000
   
AFE 70110157
USA.WA.WA021.PASCO.07260000
   
MISC VALVES & FTTGS AFE070110157
USA.WA.WA021.PASCO.07260000
   
CRS-2P Production Improvement System
USA.WA.WA021.PASCO.07260000
   
Emulsion Mill
USA.WA.WA021.PASCO.07260000
   
Emulsion Mill
USA.WA.WA021.PASCO.07260000
   
MISC FTTGS AFE 100146
USA.WA.WA021.PASCO.07260000
   
ASPHALT STORAGE CONSTRUCTION CHRGS
USA.WA.WA021.PASCO.07260000
   
AMERICAN HEATING PUMP
USA.WA.WA021.PASCO.07260000
   
MISC FTTGS
USA.WA.WA021.PASCO.07260000
   
CHEM-EZ W/ COVER AFE 070110157
USA.WA.WA021.PASCO.07260000
   
MISC FTTGS AFE 070110157
USA.WA.WA021.PASCO.07260000
   
MISC FTTGS
USA.WA.WA021.PASCO.07260000
   
LIQUID LEVEL INDICATOR 6700 AFE070110157
USA.WA.WA021.PASCO.07260000
   
UNDERGOUND WIRE
USA.WA.WA021.PASCO.07260000
   
PIPE INSULATION
USA.WA.WA021.PASCO.07260000
   
SQD STARTER FOR MOTOR CONTROL CENTER
USA.WA.WA021.PASCO.07260000
   
PIPE INSULATION
USA.WA.WA021.PASCO.07260000
   
ELECTRICAL-WIRING TO MOTORS
USA.WA.WA021.PASCO.07260000
   
PIPING FOR TANK
USA.WA.WA021.PASCO.07260000
   
STAINLESS STEEL PIPING
USA.WA.WA021.PASCO.07260000
   
800 AMP SERVICE & MOTOR FEEDERS
USA.WA.WA021.PASCO.07260000
   
PIPE / VALVES & FITTINGS AFE070110331
USA.WA.WA021.PASCO.07260000
   
PVF
USA.WA.WA021.PASCO.07260000
   
FLOWMETRICS TURBINE FLOW METER
USA.WA.WA021.PASCO.07260000
   
HV-7.5 MIXERS
USA.WA.WA021.PASCO.07260000
105738-3 & 1057
 
SQD TRANSFORMER
USA.WA.WA021.PASCO.07260000
   
MP-10S-E COLLOID MILL
USA.WA.WA021.PASCO.07260000
   
PIPE INSULATION
USA.WA.WA021.PASCO.07260000
   
HV-2 MIXER
USA.WA.WA021.PASCO.07260000
105738-2
 
HV-1 MIXER
USA.WA.WA021.PASCO.07260000
105738-1
 
WORCESTER ACTUATOR
USA.WA.WA021.PASCO.07260000
   
ACTUATORS
USA.WA.WA021.PASCO.07260000
   
MILL RATIO CONTROL PANEL
USA.WA.WA021.PASCO.07260000
   
TANK PIPING
USA.WA.WA021.PASCO.07260000
   
PIPING INSULATION
USA.WA.WA021.PASCO.07260000
   
NEW EMULSION PIPING TANK SPOUT AND SUPPORTS
USA.WA.WA021.PASCO.07260000
   
IRON FOR SULFUR HOPPER BLENDING SYSTEM
USA.WA.WA021.PASCO.07260000
   
EMULSION PIPING
USA.WA.WA021.PASCO.07260000
   
DRILL DECK & PIPING
USA.WA.WA021.PASCO.07260000
   
SITE FABRICATION
USA.WA.WA021.PASCO.07260000
   
HV-1 MIXER
USA.WA.WA021.PASCO.07260000
105950-1
 
VALVES
USA.WA.WA021.PASCO.07260000
   
VALVES
USA.WA.WA021.PASCO.07260000
   
PVF FOR HCL SYSTEM PIPING
USA.WA.WA021.PASCO.07260000
   
FIBERGLASS SCRUBBER
USA.WA.WA021.PASCO.07260000
   
ACID METER
USA.WA.WA021.PASCO.07260000
   
COATING OF CHEMICAL CONTAINMENT
USA.WA.WA021.PASCO.07260000
   
SQD
USA.WA.WA021.PASCO.07260000
   
PVF-POLARBOND INJECTION
USA.WA.WA021.PASCO.07260000
   
PIPING FOR POLARBOND INJECTION
USA.WA.WA021.PASCO.07260000
   
STATIC MIXER
USA.WA.WA021.PASCO.07260000
   
PIPE INSULATION MATERIALS
USA.WA.WA021.PASCO.07260000
   
ACID INJECTION PIPING-PVF
USA.WA.WA021.PASCO.07260000
   
RADIO CONTROLLER
USA.WA.WA021.PASCO.07260000
   
General Lab Equipment
USA.WA.WA063.SPOKANE.07280000
   
General Plant Equipment
USA.WA.WA063.SPOKANE.07280000
   
ANTON PAAR DSR
USA.WA.WA063.SPOKANE.07280000
   
HYSTER 50FT FORK TRUCK
USA.WA.WA063.SPOKANE.07280000
L177B15309E
 
BBR BEND BEAM RHEOMETER
USA.WA.WA063.SPOKANE.07280000
   
Tank # 12
USA.WA.WA063.SPOKANE.07280000
   
Tank # 13
USA.WA.WA063.SPOKANE.07280000
   
Tank # 14
USA.WA.WA063.SPOKANE.07280000
   
Tank # 15
USA.WA.WA063.SPOKANE.07280000
   
Tank # 16A
USA.WA.WA063.SPOKANE.07280000
   
Tank # 16B
USA.WA.WA063.SPOKANE.07280000
   
Tank # 28
USA.WA.WA063.SPOKANE.07280000
   
Tank # 41
USA.WA.WA063.SPOKANE.07280000
   
Tank # 46
USA.WA.WA063.SPOKANE.07280000
   
Tank # 47
USA.WA.WA063.SPOKANE.07280000
   
Tank # 48
USA.WA.WA063.SPOKANE.07280000
   
Tank # 49
USA.WA.WA063.SPOKANE.07280000
   
Tank # 50
USA.WA.WA063.SPOKANE.07280000
   
Tank # 52
USA.WA.WA063.SPOKANE.07280000
   
Tank # 54
USA.WA.WA063.SPOKANE.07280000
   
Tank # 55
USA.WA.WA063.SPOKANE.07280000
   
ZINC COAT TANK #18
USA.WA.WA063.SPOKANE.07280000
   
Emulsion Mill
USA.WA.WA063.SPOKANE.07280000
   
Blending System
USA.WA.WA063.SPOKANE.07280000
   
HV-30 MIXER
USA.WA.WA063.SPOKANE.07280000
105470-1
 
WIRING FOR 30 HP MIXER
USA.WA.WA063.SPOKANE.07280000
   
PIPING/INSUL 6 INCH STEAM HEADER (RAIL SPUR)
USA.WA.WA063.SPOKANE.07280000
   
BAR & ANGLE IRON
USA.WA.WA063.SPOKANE.07280000
   
PIPING/FTTGS/VALVES
USA.WA.WA063.SPOKANE.07280000
   
HEATERS, HEAT TRANSFER EQUIP 30% X 122710
USA.WA.WA063.SPOKANE.07280000
   
PIPE SUPPORTS
USA.WA.WA063.SPOKANE.07280000
   
RAIL SIDING STEAM HEADER
USA.WA.WA063.SPOKANE.07280000
   
GASKETS - RAILCAR
USA.WA.WA063.SPOKANE.07280000
   
EXTERIOR SLAB
USA.WA.WA063.SPOKANE.07280000
   
CONCRETE PAD
USA.WA.WA063.SPOKANE.07280000
   
DALWORTH EMULSION MILL BETWEEN TANKS 2 & 3
USA.WA.WA063.SPOKANE.07280000
   
WATER LINE BACKFLOW DEVICE
USA.WA.WA063.SPOKANE.07280000
   
BACKUP SULFUR SYSTEM
USA.WA.WA063.SPOKANE.07280000
   
POWER TO HOT BOX FOR WATER MAIN
USA.WA.WA063.SPOKANE.07280000
   
SULFATREAT 410 HP
USA.WA.WA063.SPOKANE.07280000
   
SULFATREAT UNIT #2 & FILTER
USA.WA.WA063.SPOKANE.07280000
   
2003 CHEV SILERADO 1500
USA.MO.MO143.NEW MADRID.07440000
1GCEC14V23Z2277
 
General Lab Equipment
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 10
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 13
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 17
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 18
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 19
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 20
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 21
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 22
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 23
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 24
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 25
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 26
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 27
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 28
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 36
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 40
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 41
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 45
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 46
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 47
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 48
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 52
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 54
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 56
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 58
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 60
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 62
USA.MO.MO143.NEW MADRID.07440000
   
Tank # 64
USA.MO.MO143.NEW MADRID.07440000
   
AFE 070110149
USA.MO.MO143.NEW MADRID.07440000
   
AFE 070110149
USA.MO.MO143.NEW MADRID.07440000
   
AFE 100149
USA.MO.MO143.NEW MADRID.07440000
   
AFE 100149
USA.MO.MO143.NEW MADRID.07440000
   
AFE 100149
USA.MO.MO143.NEW MADRID.07440000
   
AFE 100149
USA.MO.MO143.NEW MADRID.07440000
   
Emulsion Mill
USA.MO.MO143.NEW MADRID.07440000
   
CRSL2 PRODUCTION
USA.MO.MO143.NEW MADRID.07440000
   
CRSL2 PRODUCTION
USA.MO.MO143.NEW MADRID.07440000
   
CRSL2 PRODUCTION
USA.MO.MO143.NEW MADRID.07440000
   
STRAHMAN SV-800 QTY-5 AFE070110272
USA.MO.MO143.NEW MADRID.07440000
   
3 DOUBLE-THROW DISCONNECTS  FOR MIXERS
USA.MO.MO143.NEW MADRID.07440000
   
2 PUMP MOTOR CONTROLS
USA.MO.MO143.NEW MADRID.07440000
   
HV-25 MIXERS QTY-4
USA.MO.MO143.NEW MADRID.07440000
105611-1 THRU 1
 
ELECTRIC FOR MIXER
USA.MO.MO143.NEW MADRID.07440000
   
1989 FORD F-150
USA.MT.MT111.BILLINGS.15450000
1FTEF15Y0KPB152
 
SAND
USA.MT.MT111.BILLINGS.15450000
   
General Lab Equipment
USA.MT.MT111.BILLINGS.15450000
   
General Plant Equipment
USA.MT.MT111.BILLINGS.15450000
   
Tank # 200
USA.MT.MT111.BILLINGS.15450000
   
Tank # 201
USA.MT.MT111.BILLINGS.15450000
   
Tank # 202
USA.MT.MT111.BILLINGS.15450000
   
Tank # 250
USA.MT.MT111.BILLINGS.15450000
   
Tank # 251
USA.MT.MT111.BILLINGS.15450000
   
Tank # 252
USA.MT.MT111.BILLINGS.15450000
   
Tank # 253
USA.MT.MT111.BILLINGS.15450000
   
Tank # 254
USA.MT.MT111.BILLINGS.15450000
   
Tank # 255
USA.MT.MT111.BILLINGS.15450000
   
Tank # 301
USA.MT.MT111.BILLINGS.15450000
   
Tank # 302
USA.MT.MT111.BILLINGS.15450000
   
Tank # 303
USA.MT.MT111.BILLINGS.15450000
   
Tank # 304
USA.MT.MT111.BILLINGS.15450000
   
Tank # 305
USA.MT.MT111.BILLINGS.15450000
   
Tank # 306
USA.MT.MT111.BILLINGS.15450000
   
Tank # 307
USA.MT.MT111.BILLINGS.15450000
   
Tank # 308
USA.MT.MT111.BILLINGS.15450000
   
Tank # 401
USA.MT.MT111.BILLINGS.15450000
   
Tank # 500
USA.MT.MT111.BILLINGS.15450000
   
Tank # 501
USA.MT.MT111.BILLINGS.15450000
   
Tank # 505
USA.MT.MT111.BILLINGS.15450000
   
Tank # 510
USA.MT.MT111.BILLINGS.15450000
   
Tank # 520
USA.MT.MT111.BILLINGS.15450000
   
Tank # 521
USA.MT.MT111.BILLINGS.15450000
   
Tank # 530
USA.MT.MT111.BILLINGS.15450000
   
Tank # 531
USA.MT.MT111.BILLINGS.15450000
   
Tank # A-7
USA.MT.MT111.BILLINGS.15450000
   
INSULATION
USA.MT.MT111.BILLINGS.15450000
   
TANK FREIGHT-TANK FROM WY
USA.MT.MT111.BILLINGS.15450000
   
SAT TANK COILS
USA.MT.MT111.BILLINGS.15450000
   
COILS-HOT WATER TANK
USA.MT.MT111.BILLINGS.15450000
   
AFE 70110121
USA.MT.MT111.BILLINGS.15450000
   
Mill Motor
USA.MT.MT111.BILLINGS.15450000
   
Emulsion Mill
USA.MT.MT111.BILLINGS.15450000
   
MISC FITTINGS
USA.MT.MT111.BILLINGS.15450000
   
STAIRS FOR SULPHUR TOOL (LABOR)
USA.MT.MT111.BILLINGS.15450000
   
VP LINE
USA.MT.MT111.BILLINGS.15450000
   
BULK CONTAINER MIXER (2)
USA.MT.MT111.BILLINGS.15450000
   
SENSORS
USA.MT.MT111.BILLINGS.15450000
   
GRATING
USA.MT.MT111.BILLINGS.15450000
   
ELECTRIC - CRS-2P Production Improvement System
USA.MT.MT111.BILLINGS.15450000
   
ELECTRIC - CRS-2P Production Improvement System
USA.MT.MT111.BILLINGS.15450000
   
HV-30 MIXER
USA.MT.MT111.BILLINGS.15450000
105470-1
 
ELECTRIC FOR COOLING TOWER/HEAT EXCHANGER
USA.MT.MT111.BILLINGS.15450000
   
GOULDS MODEL 3656M PUMP
USA.MT.MT111.BILLINGS.15450000
   
HEAT EXCHANGER
USA.MT.MT111.BILLINGS.15450000
   
COOLING TOWER
USA.MT.MT111.BILLINGS.15450000
   
MISC FTTGS
USA.MT.MT111.BILLINGS.15450000
   
TANK LEVEL GAUGES LITE HEAD ANALOG OUTPUT
USA.MT.MT111.BILLINGS.15450000
   
1/2 INCH S-40 AIR LINE
USA.MT.MT111.BILLINGS.15450000
   
ELECTRIC FOR COOLING TOWER / EXCHANGER
USA.MT.MT111.BILLINGS.15450000
   
KROHNE FLOWMETER & CONVERTER AFE070110121
USA.MT.MT111.BILLINGS.15450000
   
WIRING FOR TANK LEVEL GAUGES
USA.MT.MT111.BILLINGS.15450000
   
MISC FTTGS - AC LOADING
USA.MT.MT111.BILLINGS.15450000
   
MISC FTTGS AC LOADING
USA.MT.MT111.BILLINGS.15450000
   
CONSTRUCTION AC LOADING
USA.MT.MT111.BILLINGS.15450000
   
STEEL SUPPORTS
USA.MT.MT111.BILLINGS.15450000
   
MISC FTTGS/VALVES/PIPING AFE070110263
USA.MT.MT111.BILLINGS.15450000
   
LOADING RACK FROM CASPER
USA.MT.MT111.BILLINGS.15450000
   
CONCRETE-AC LOADING
USA.MT.MT111.BILLINGS.15450000
   
CONCRETE W/ FA
USA.MT.MT111.BILLINGS.15450000
   
CATWALKS-EMULSION TANK
USA.MT.MT111.BILLINGS.15450000
   
SIDE WENCH / FAN AC LOAD RACK AFE070110262
USA.MT.MT111.BILLINGS.15450000
   
COILS/NOZZLES/ 6 INCH PIPING-EMULSION TANK
USA.MT.MT111.BILLINGS.15450000
   
CONSTRUCTION CHRGS-EMULSION STORAGE TANK
USA.MT.MT111.BILLINGS.15450000
   
THIEF HATCH ASSY
USA.MT.MT111.BILLINGS.15450000
   
HEAT TRANSFER FLUID
USA.MT.MT111.BILLINGS.15450000
   
REVERSING BENSHAW AC UNLOAD
USA.MT.MT111.BILLINGS.15450000
   
HV-3 MIXER
USA.MT.MT111.BILLINGS.15450000
105613-1
 
RECONDITION JENSEN 505 MIXER
USA.MT.MT111.BILLINGS.15450000
   
COILS/AMERICAN HEATER/HEAT EXCHANGER
USA.MT.MT111.BILLINGS.15450000
   
PRO LITE RADAR GAUGE
USA.MT.MT111.BILLINGS.15450000
   
LEVEL GAUGES WORK
USA.MT.MT111.BILLINGS.15450000
   
SUPPORTS
USA.MT.MT111.BILLINGS.15450000
   
PIPE VALVES & FITTINGS
USA.MT.MT111.BILLINGS.15450000
   
WIRING - MIXERS
USA.MT.MT111.BILLINGS.15450000
   
ELECTRICAL
USA.MT.MT111.BILLINGS.15450000
   
COOL LOAD PUMP INSTALLATION
USA.MT.MT111.BILLINGS.15450000
   
ELECTRIC FOR NEW MIXERS
USA.MT.MT111.BILLINGS.15450000
   
VIBRATION LEVEL SWITCH
USA.MT.MT111.BILLINGS.15450000
   
HV-3 MIXER
USA.MT.MT111.BILLINGS.15450000
105775-1
 
DISPLAYS
USA.MT.MT111.BILLINGS.15450000
   
HEAT TRANSFER FLUID
USA.MT.MT111.BILLINGS.15450000
   
HEAT EXCHANGER STANDS
USA.MT.MT111.BILLINGS.15450000
   
INSULATION
USA.MT.MT111.BILLINGS.15450000
   
WATER LINE / ANTI STRIP
USA.MT.MT111.BILLINGS.15450000
   
ELECTRIC - ANTI-STRIP TANK & PIPING
USA.MT.MT111.BILLINGS.15450000
   
US MODEL CBN3001 GEAR MOTOR
USA.MT.MT111.BILLINGS.15450000
   
VIBRATION LEVEL SWITCH
USA.MT.MT111.BILLINGS.15450000
   
KROHNE FLOWMETER ALTOSONIC ULTRASONIC
USA.MT.MT111.BILLINGS.15450000
   
KROHNE FLOWMETER
USA.MT.MT111.BILLINGS.15450000
   
CONCRETE, SUPPORTS, PIPING
USA.MT.MT111.BILLINGS.15450000
   
PIPING VALVES & FITTINGS
USA.MT.MT111.BILLINGS.15450000
   
COILS-HOT WATER TANK/HOT OIL SCREEN
USA.MT.MT111.BILLINGS.15450000
   
INSULATION & HEAT TRACE ON ASPHALT LINES
USA.MT.MT111.BILLINGS.15450000
   
FILTERS
USA.MT.MT111.BILLINGS.15450000
   
KROHNE ALTOSONIC ULTRASONIC FLOWMETER/CONVERTER
USA.MT.MT111.BILLINGS.15450000
   
SWIVEL JOINT LOADING ARM
USA.MT.MT111.BILLINGS.15450000
   
ELECTRICAL FOR PUMPS
USA.MT.MT111.BILLINGS.15450000
   
CONDUIT FOR MOTORS ON MIXER, SENSOR & PUMP
USA.MT.MT111.BILLINGS.15450000
   
INSULATION
USA.MT.MT111.BILLINGS.15450000
   
1997 FORD F-250 HD
USA.TX.TX439.SAGINAW.16070000
1FTHF25H7VEC212
 
MINITOWER WORKSTATION/MD PLUS CONTROLLER/DELTAV SOFTWARE
USA.TX.TX439.SAGINAW.16070000
   
LICENSE OWNERSHIP TRANSFER
USA.TX.TX439.SAGINAW.16070000
   
DELTA V SYSTEM UPGRADES
USA.TX.TX439.SAGINAW.16070000
   
Bending Beam Rheometer
USA.TX.TX439.SAGINAW.16070000
   
General Lab Equipment
USA.TX.TX439.SAGINAW.16070000
   
General Plant Equipment
USA.TX.TX439.SAGINAW.16070000
   
Grinder
USA.TX.TX439.SAGINAW.16070000
   
INSTALL MP-10S MILL & REDESIGN AREA
USA.TX.TX439.SAGINAW.16070000
   
SKIDSTEER LOADER BOBCAT 763G
USA.TX.TX439.SAGINAW.16070000
512266921
 
RHEOMETER AR2000
USA.TX.TX439.SAGINAW.16070000
   
RHEOMETER AR2000
USA.TX.TX439.SAGINAW.16070000
   
PARTICLE SIZE ANALYZER
USA.TX.TX439.SAGINAW.16070000
   
Tank # 200
USA.TX.TX439.SAGINAW.16070000
   
Tank # 201
USA.TX.TX439.SAGINAW.16070000
   
Tank # 202
USA.TX.TX439.SAGINAW.16070000
   
Tank # 203
USA.TX.TX439.SAGINAW.16070000
   
Tank # 217
USA.TX.TX439.SAGINAW.16070000
   
Tank # 218
USA.TX.TX439.SAGINAW.16070000
   
Tank # 219
USA.TX.TX439.SAGINAW.16070000
   
Tank # 220
USA.TX.TX439.SAGINAW.16070000
   
Tank # 221
USA.TX.TX439.SAGINAW.16070000
   
Tank # 222
USA.TX.TX439.SAGINAW.16070000
   
Tank # 223
USA.TX.TX439.SAGINAW.16070000
   
Tank # 224
USA.TX.TX439.SAGINAW.16070000
   
Tank # 225
USA.TX.TX439.SAGINAW.16070000
   
Tank # 226
USA.TX.TX439.SAGINAW.16070000
   
Tank # 227
USA.TX.TX439.SAGINAW.16070000
   
Tank # 228
USA.TX.TX439.SAGINAW.16070000
   
Tank # 229
USA.TX.TX439.SAGINAW.16070000
   
Tank # 230
USA.TX.TX439.SAGINAW.16070000
   
Tank # 231
USA.TX.TX439.SAGINAW.16070000
   
Tank # 232
USA.TX.TX439.SAGINAW.16070000
   
Tank # 233
USA.TX.TX439.SAGINAW.16070000
   
Tank # 234
USA.TX.TX439.SAGINAW.16070000
   
Tank # 235
USA.TX.TX439.SAGINAW.16070000
   
Tank # 236
USA.TX.TX439.SAGINAW.16070000
   
Tank # 237
USA.TX.TX439.SAGINAW.16070000
   
Tank # 238
USA.TX.TX439.SAGINAW.16070000
   
Tank # 239
USA.TX.TX439.SAGINAW.16070000
   
Tank # 300
USA.TX.TX439.SAGINAW.16070000
   
Tank # 308
USA.TX.TX439.SAGINAW.16070000
   
Tank # 309
USA.TX.TX439.SAGINAW.16070000
   
Tank # 314
USA.TX.TX439.SAGINAW.16070000
   
Tank # 316
USA.TX.TX439.SAGINAW.16070000
   
Tank # 333
USA.TX.TX439.SAGINAW.16070000
   
Tank # 334
USA.TX.TX439.SAGINAW.16070000
   
Tank # 335
USA.TX.TX439.SAGINAW.16070000
   
Tank # 336
USA.TX.TX439.SAGINAW.16070000
   
Tank # 337
USA.TX.TX439.SAGINAW.16070000
   
Tank # 338
USA.TX.TX439.SAGINAW.16070000
   
Tank # 339
USA.TX.TX439.SAGINAW.16070000
   
Tank # 411
USA.TX.TX439.SAGINAW.16070000
   
Tank # 512A
USA.TX.TX439.SAGINAW.16070000
   
Tank # 512B
USA.TX.TX439.SAGINAW.16070000
   
Tank # 513
USA.TX.TX439.SAGINAW.16070000
   
Tank # 514
USA.TX.TX439.SAGINAW.16070000
   
Tank # 537
USA.TX.TX439.SAGINAW.16070000
   
Tank # 538
USA.TX.TX439.SAGINAW.16070000
   
40FT X 40FT X 10FT STEEL INVENTORY COVER
USA.TX.TX439.SAGINAW.16070000
   
EMULSION TANK INSULATION
USA.TX.TX439.SAGINAW.16070000
   
TANK #116 ROOF
USA.TX.TX439.SAGINAW.16070000
   
TANK 420 REPAIRS
USA.TX.TX439.SAGINAW.16070000
   
KNOCKOUT TANK FOR ODOR CONTROL
USA.TX.TX439.SAGINAW.16070000
   
TANK 420 INSULATION ROOF/SIDE WALLS
USA.TX.TX439.SAGINAW.16070000
   
VENT PIPE - TANK 420
USA.TX.TX439.SAGINAW.16070000
   
INSULATION TANK 333
USA.TX.TX439.SAGINAW.16070000
   
INSULATION TANK 336
USA.TX.TX439.SAGINAW.16070000
   
INSULATION TANK 231
USA.TX.TX439.SAGINAW.16070000
   
INSULATION TANK 234
USA.TX.TX439.SAGINAW.16070000
   
TANK #219 SHELL
USA.TX.TX439.SAGINAW.16070000
   
INSULATION - TANK 219
USA.TX.TX439.SAGINAW.16070000
   
COIL SUPPORTS - TANK 219
USA.TX.TX439.SAGINAW.16070000
   
CLEAN TANK 219 - BOTTOM REPL
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 AMERICAN HEATING COMPANY INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 CONESTOGA ROVERS
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 MATRIX SERVICE INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 MATRIX SERVICE INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 MATRIX SERVICE INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 MATRIX SERVICE INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059 TRAC-WORK INC
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100071
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059
USA.TX.TX439.SAGINAW.16070000
   
AFE 100059
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
AFE 000100059
USA.TX.TX439.SAGINAW.16070000
   
AFE 070110197
USA.TX.TX439.SAGINAW.16070000
   
Blending System
USA.TX.TX439.SAGINAW.16070000
   
Direct Fire Heater
USA.TX.TX439.SAGINAW.16070000
   
Emulsion Mill
USA.TX.TX439.SAGINAW.16070000
   
Emulsion Mill
USA.TX.TX439.SAGINAW.16070000
   
PYROLYSIS FURNACE
USA.TX.TX439.SAGINAW.16070000
   
MISC FTTGS
USA.TX.TX439.SAGINAW.16070000
   
MIXER HV-5 AFE 100066
USA.TX.TX439.SAGINAW.16070000
105446-1
 
DALWORTH EMULSION MILL
USA.TX.TX439.SAGINAW.16070000
   
MISC FTTGS/VALVES/PIPING AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
MISC FTTGS AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
SUPPORTS
USA.TX.TX439.SAGINAW.16070000
   
PNEUMATIC CONVEYOR SYSTEM AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
PUMPS-N324A & DRIVER LOADING
USA.TX.TX439.SAGINAW.16070000
   
RACK CONTROL BUILDING ELECTRICAL
USA.TX.TX439.SAGINAW.16070000
   
TRUCK LOADING PLATFORM
USA.TX.TX439.SAGINAW.16070000
   
STRUCTURAL STEEL
USA.TX.TX439.SAGINAW.16070000
   
RACK CONTROL BUILDING ELECTRICAL
USA.TX.TX439.SAGINAW.16070000
   
MISC FTTGS
USA.TX.TX439.SAGINAW.16070000
   
RALUMAC HEAT EXCHANGER
USA.TX.TX439.SAGINAW.16070000
   
COLLOID MILL MP-10S-E-SS
USA.TX.TX439.SAGINAW.16070000
DMP-2604
 
TALON TRUCK SCALE 10FT X 70FT QTY-5
USA.TX.TX439.SAGINAW.16070000
   
ELECTRICAL-TANK MIXERS (2)
USA.TX.TX439.SAGINAW.16070000
   
MISC FTTGS/PIPING AFE 100066
USA.TX.TX439.SAGINAW.16070000
   
CAPITALIZED INTEREST
USA.TX.TX439.SAGINAW.16070000
   
RESUN AFE070110197
USA.TX.TX439.SAGINAW.16070000
   
EVOLIS SINGLE-SIDED STREAMLINE
USA.TX.TX439.SAGINAW.16070000
   
HV-3 MIXER
USA.TX.TX439.SAGINAW.16070000
105597-1
 
POWER & CONTROLS EMULSION MIXER MOTOR
USA.TX.TX439.SAGINAW.16070000
   
PRO LITE RADAR GAUGES QTY-5
USA.TX.TX439.SAGINAW.16070000
   
BASKET STRAINERS QTY-3
USA.TX.TX439.SAGINAW.16070000
   
IN-LINE DISPENSER MILL
USA.TX.TX439.SAGINAW.16070000
   
PRO LITE RADAR GAUGES QTY-4
USA.TX.TX439.SAGINAW.16070000
   
WIRING SAAB GAUGES
USA.TX.TX439.SAGINAW.16070000
   
CAPITALIZED INTEREST ADJUST
USA.TX.TX439.SAGINAW.16070000
   
MOTOR CONTROL CENTER
USA.TX.TX439.SAGINAW.16070000
   
VFD - IKA 2000-40 MILL
USA.TX.TX439.SAGINAW.16070000
   
ODOR UNIT RECONDITION
USA.TX.TX439.SAGINAW.16070000
   
RETROFIT EQUIP - ODORFILTERS
USA.TX.TX439.SAGINAW.16070000
   
SMALL DRAIN PUMPS QTY-4 ON ODOR UNITS
USA.TX.TX439.SAGINAW.16070000
   
CONTROL PANEL/WIRING - 2 ODOR UNITS
USA.TX.TX439.SAGINAW.16070000
   
TANK 116 PIPING
USA.TX.TX439.SAGINAW.16070000
   
PELCO CONVERTER
USA.TX.TX439.SAGINAW.16070000
   
MISC VALVES & FTTGS-TANK 421 HEATING
USA.TX.TX439.SAGINAW.16070000
   
DELTA V UPGRADE FTTGS
USA.TX.TX439.SAGINAW.16070000
   
ELECTRIC - GAUGES & LIGHT FIXTURES ON TANK 116 & 420
USA.TX.TX439.SAGINAW.16070000
   
MISTIFX MIST ELIMINATOR INSERTION
USA.TX.TX439.SAGINAW.16070000
   
HV-3 MIXER TANK #333
USA.TX.TX439.SAGINAW.16070000
105920-2
 
HV-2 MIXER TANK #332
USA.TX.TX439.SAGINAW.16070000
105920-3
 
HV-3 MIXER TANK 308
USA.TX.TX439.SAGINAW.16070000
105920-1
 
PVF - QUALITY UPGRADE
USA.TX.TX439.SAGINAW.16070000
   
MIXER MOTOR ELECTRIC
USA.TX.TX439.SAGINAW.16070000
   
HOT OIL CONVERSION TANK #421
USA.TX.TX439.SAGINAW.16070000
   
NOZZLES - TANKS #420, #108, #111
USA.TX.TX439.SAGINAW.16070000
   
GEAR BOXES - TANKS #541 & #542
USA.TX.TX439.SAGINAW.16070000
   
L62 REDUCER FOR TO-30-L62 MIXER
USA.TX.TX439.SAGINAW.16070000
105056-1 OR 105
 
PUMP-VIKING LL-124A
USA.TX.TX439.SAGINAW.16070000
   
3 INCH ERS LINE MODIFICATIONS & PUMP
USA.TX.TX439.SAGINAW.16070000
   
NE ODOR UNIT OIL WATER SEPARATOR
USA.TX.TX439.SAGINAW.16070000
   
PVF FOR ODOR CONTROL
USA.TX.TX439.SAGINAW.16070000
   
NW ODOR SYSTEM
USA.TX.TX439.SAGINAW.16070000
   
NW ODOR SYSTEM
USA.TX.TX439.SAGINAW.16070000
   
WATER BATCH CONTROL CABINET CONTROLS
USA.TX.TX439.SAGINAW.16070000
   
ODOR UNIT RECONDITION
USA.TX.TX439.SAGINAW.16070000
   
HILDAGO
USA.TX.TX439.SAGINAW.16070000
   
NEW IKA MILL LINE 4 INCH
USA.TX.TX439.SAGINAW.16070000
   
NEW LET DOWN LINE 6 INCH
USA.TX.TX439.SAGINAW.16070000
   
BAY 8 64-22 METERS
USA.TX.TX439.SAGINAW.16070000
   
PIPE VALVES & FTTGS-IKA MILL REPIPING
USA.TX.TX439.SAGINAW.16070000
   
FLOW METER
USA.TX.TX439.SAGINAW.16070000
   
INSULATE 4 & 6 INCH MILL LINES
USA.TX.TX439.SAGINAW.16070000
   
AFE 100066 CONTAINER DELIVERY / RENTAL
USA.TX.TX439.SAGINAW.16070000
   
RAILS & TIES
USA.TX.TX439.SAGINAW.16070000
   
CONCRETE PAD FOR AC BLENDING PUMP
USA.TX.TX439.SAGINAW.16070000
   
CONCRETE PAD-LOADING RACK ODOR UNIT
USA.TX.TX439.SAGINAW.16070000
   
PIPE EXTENSION TANK 106/107
USA.TX.TX439.SAGINAW.16070000
   
PROLITE RADAR GAUGE TRANSMITTER HEAD
USA.TX.TX439.SAGINAW.16070000
   
VIKING PUMP FOR LOAD BAY 7
USA.TX.TX439.SAGINAW.16070000
   
1981 FORD F350
USA.KS.KS169.SALINA.17010000
1FDJF37G6BPA167
 
1993 CHEV C/K 1500
USA.KS.KS169.SALINA.17010000
1GCEC14Z1PZ1977
 
General Lab Equipment
USA.KS.KS169.SALINA.17010000
   
General Plant Equipment
USA.KS.KS169.SALINA.17010000
   
Tank # 1
USA.KS.KS169.SALINA.17010000
   
Tank # 12
USA.KS.KS169.SALINA.17010000
   
Tank # 13
USA.KS.KS169.SALINA.17010000
   
Tank # 14
USA.KS.KS169.SALINA.17010000
   
Tank # 2
USA.KS.KS169.SALINA.17010000
   
Tank # 3
USA.KS.KS169.SALINA.17010000
   
Tank # 31
USA.KS.KS169.SALINA.17010000
   
Tank # 33
USA.KS.KS169.SALINA.17010000
   
Tank # 4
USA.KS.KS169.SALINA.17010000
   
Tank # 40
USA.KS.KS169.SALINA.17010000
   
Tank # 42
USA.KS.KS169.SALINA.17010000
   
Tank # 43
USA.KS.KS169.SALINA.17010000
   
Tank # 44
USA.KS.KS169.SALINA.17010000
   
Tank # 48
USA.KS.KS169.SALINA.17010000
   
Tank # 49
USA.KS.KS169.SALINA.17010000
   
Tank # 5
USA.KS.KS169.SALINA.17010000
   
Tank # 50
USA.KS.KS169.SALINA.17010000
   
Tank # 6
USA.KS.KS169.SALINA.17010000
   
Tank # 61
USA.KS.KS169.SALINA.17010000
   
Tank # 62
USA.KS.KS169.SALINA.17010000
   
Tank # 63
USA.KS.KS169.SALINA.17010000
   
Tank # 71
USA.KS.KS169.SALINA.17010000
   
Tank # 72
USA.KS.KS169.SALINA.17010000
   
Heater
USA.KS.KS169.SALINA.17010000
   
Heater
USA.KS.KS169.SALINA.17010000
   
Emulsion Mill
USA.KS.KS169.SALINA.17010000
   
ELECTRIC FOR MIXERS
USA.KS.KS169.SALINA.17010000
   
ELECTRIC FOR MIXERS
USA.KS.KS169.SALINA.17010000
   
ELECTRIC FOR MIXERS
USA.KS.KS169.SALINA.17010000
   
VFD - WOODS VARIABLE SPEED DRIVE
USA.KS.KS169.SALINA.17010000
   
ROPER PUMP 4 INCH
USA.KS.KS169.SALINA.17010000
   
MIXERS
USA.KS.KS169.SALINA.17010000
   
ELEVATE AC PUMP STAND
USA.KS.KS169.SALINA.17010000
   
PIPING INSULATION
USA.KS.KS169.SALINA.17010000
   
1997 FORD F-250 HD
USA.OK.OK031.LAWTON.17060000
1FTHF25H9VEC078
 
STORMWATER CONTAINMENT - ROCK/TIE-INS
USA.OK.OK031.LAWTON.17060000
   
General Lab Equipment
USA.OK.OK031.LAWTON.17060000
   
General Plant Equipment
USA.OK.OK031.LAWTON.17060000
   
LAB VISCOMETER
USA.OK.OK031.LAWTON.17060000
   
Tank # 11
USA.OK.OK031.LAWTON.17060000
   
Tank # 12
USA.OK.OK031.LAWTON.17060000
   
Tank # 13
USA.OK.OK031.LAWTON.17060000
   
Tank # 15
USA.OK.OK031.LAWTON.17060000
   
Tank # 16
USA.OK.OK031.LAWTON.17060000
   
Tank # 17
USA.OK.OK031.LAWTON.17060000
   
Tank # 18
USA.OK.OK031.LAWTON.17060000
   
Tank # 19
USA.OK.OK031.LAWTON.17060000
   
Tank # 20
USA.OK.OK031.LAWTON.17060000
   
Tank # 21
USA.OK.OK031.LAWTON.17060000
   
Tank # 22
USA.OK.OK031.LAWTON.17060000
   
Tank # 23
USA.OK.OK031.LAWTON.17060000
   
Tank # 24
USA.OK.OK031.LAWTON.17060000
   
Tank # 25
USA.OK.OK031.LAWTON.17060000
   
Tank # 26
USA.OK.OK031.LAWTON.17060000
   
Tank # 27
USA.OK.OK031.LAWTON.17060000
   
Tank # 6
USA.OK.OK031.LAWTON.17060000
   
Tank # 7
USA.OK.OK031.LAWTON.17060000
   
Tank # 9
USA.OK.OK031.LAWTON.17060000
   
Tank # HWT
USA.OK.OK031.LAWTON.17060000
   
Tank # SOL1
USA.OK.OK031.LAWTON.17060000
   
Tank # SOL2
USA.OK.OK031.LAWTON.17060000
   
Tank # SOL3
USA.OK.OK031.LAWTON.17060000
   
6000 GAL 120X144 INCH VERTICAL TANK
USA.OK.OK031.LAWTON.17060000
   
MQB TANK UPGRADE
USA.OK.OK031.LAWTON.17060000
   
CLEAN MQB TANK
USA.OK.OK031.LAWTON.17060000
   
TANK #1
USA.OK.OK031.LAWTON.17060000
   
TANK #4
USA.OK.OK031.LAWTON.17060000
   
Emulsion Mill
USA.OK.OK031.LAWTON.17060000
   
Emulsion Mill
USA.OK.OK031.LAWTON.17060000
   
FLOW MEASUREMENT SYSTEM AFE070110236
USA.OK.OK031.LAWTON.17060000
   
HV-3 MIXERS QTY-3
USA.OK.OK031.LAWTON.17060000
105560-1 105560
 
4INCH SWIVEL JOINT RIGHT HANDED HOSE
USA.OK.OK031.LAWTON.17060000
   
INSULATION COVER FOR VIKING PUMP QTY 2
USA.OK.OK031.LAWTON.17060000
   
HEATING CABLE & THERMOSTAT
USA.OK.OK031.LAWTON.17060000
   
3HP 1200RPM 3PH FRAME TEXP MOTOR
USA.OK.OK031.LAWTON.17060000
   
MOTOR STARTERS/PE/STOP BUTTON
USA.OK.OK031.LAWTON.17060000
   
SAFETY STAIRS
USA.OK.OK031.LAWTON.17060000
   
HEAT TRACE
USA.OK.OK031.LAWTON.17060000
   
LIGHTING
USA.OK.OK031.LAWTON.17060000
   
FTTGS FOR SAAB GAUGES
USA.OK.OK031.LAWTON.17060000
   
LOADING RACK PLATFORM
USA.OK.OK031.LAWTON.17060000
   
HV-3 MIXER
USA.OK.OK031.LAWTON.17060000
105963-1
 
HV-3 MIXER
USA.OK.OK031.LAWTON.17060000
105963-2
 
HV-3 MIXER
USA.OK.OK031.LAWTON.17060000
105963-3
 
4 INCH MILL LINE & PVF
USA.OK.OK031.LAWTON.17060000
   
PIPING FOR MIXERS
USA.OK.OK031.LAWTON.17060000
   
GAUGES
USA.OK.OK031.LAWTON.17060000
   
VIKING MODEL AK4195 GEAR PUMP
USA.OK.OK031.LAWTON.17060000
   
MQB TANK PIPING
USA.OK.OK031.LAWTON.17060000
   
ELECTRIC FOR TANK GAUGES
USA.OK.OK031.LAWTON.17060000
   
EMULSION MILL 150 HP MOTOR
USA.OK.OK031.LAWTON.17060000
   
INSULATE/JACKET TANK & MIXER PIPING
USA.OK.OK031.LAWTON.17060000
   
MILL MOTOR ELECTRIC
USA.OK.OK031.LAWTON.17060000
   
LOAD LINE & RE-CIRCULATE LINE
USA.OK.OK031.LAWTON.17060000
   
FAB/INSTALL MIXER TANK #17
USA.OK.OK031.LAWTON.17060000
   
MIXER ELECTRIC
USA.OK.OK031.LAWTON.17060000
   
1988 FORD F-150
USA.PA.PA011.READING.17170000
1FTEF14Y7JPB243
 
General Lab Equipment
USA.PA.PA011.READING.17170000
   
General Plant Equipment
USA.PA.PA011.READING.17170000
   
Tank # 1
USA.PA.PA011.READING.17170000
   
Tank # 10
USA.PA.PA011.READING.17170000
   
Tank # 11
USA.PA.PA011.READING.17170000
   
Tank # 2
USA.PA.PA011.READING.17170000
   
Tank # 3
USA.PA.PA011.READING.17170000
   
Tank # 4
USA.PA.PA011.READING.17170000
   
Tank # 42
USA.PA.PA011.READING.17170000
   
Tank # 43
USA.PA.PA011.READING.17170000
   
Tank # 44
USA.PA.PA011.READING.17170000
   
Tank # 45
USA.PA.PA011.READING.17170000
   
Tank # 48
USA.PA.PA011.READING.17170000
   
Tank # 49
USA.PA.PA011.READING.17170000
   
Tank # 55
USA.PA.PA011.READING.17170000
   
Tank # 56
USA.PA.PA011.READING.17170000
   
Tank # 57
USA.PA.PA011.READING.17170000
   
Tank # 58
USA.PA.PA011.READING.17170000
   
Tank # 59
USA.PA.PA011.READING.17170000
   
Tank # 6
USA.PA.PA011.READING.17170000
   
Tank # 60
USA.PA.PA011.READING.17170000
   
Tank # 61
USA.PA.PA011.READING.17170000
   
Tank # 62
USA.PA.PA011.READING.17170000
   
Tank # 63
USA.PA.PA011.READING.17170000
   
Tank # 64
USA.PA.PA011.READING.17170000
   
Tank # 7
USA.PA.PA011.READING.17170000
   
Tank # 78
USA.PA.PA011.READING.17170000
   
Tank # 8
USA.PA.PA011.READING.17170000
   
Tank # 9
USA.PA.PA011.READING.17170000
   
Tank # C1
USA.PA.PA011.READING.17170000
   
Tank # C2
USA.PA.PA011.READING.17170000
   
Tank # R1
USA.PA.PA011.READING.17170000
   
Tank # R2
USA.PA.PA011.READING.17170000
   
Tank # R3
USA.PA.PA011.READING.17170000
   
ACID TANK
USA.PA.PA011.READING.17170000
   
Emulsion Mill
USA.PA.PA011.READING.17170000
   
LIQUID LEVEL INDICATOR
USA.PA.PA011.READING.17170000
   
TAX ON MIXERS HV-7.5
USA.PA.PA011.READING.17170000
105468-1 & 1054
 
HV-5 MIXER 5HP
USA.PA.PA011.READING.17170000
105468-3
 
FREIGHT ON HV-5 MIXER 5HP
USA.PA.PA011.READING.17170000
105468-3
 
HV-7.5 MIXERS QTY-2
USA.PA.PA011.READING.17170000
105468-1 & 1054
 
HV-7.5 MIXERS QTY-2
USA.PA.PA011.READING.17170000
105468-1 & 1054
 
TAX ON HV-5 MIXER 5HP
USA.PA.PA011.READING.17170000
105468-3
 
INSTALL GAUGING & MIXER TANK #88
USA.PA.PA011.READING.17170000
   
WIRE MIXER TO TANKS #2 & #3
USA.PA.PA011.READING.17170000
   
ELECTRIC-TANKS #1 & #2 AGITATORS
USA.PA.PA011.READING.17170000
   
MURIATIC ACID CHANGEOUT
USA.PA.PA011.READING.17170000
   
ELECTRICAL FOR ACID PUMP AFE070110138
USA.PA.PA011.READING.17170000
   
2001 FORD F-150
USA.PA.PA097.NORTHUMBER.17510000
1FTRX17W41NB493
 
General Lab Equipment
USA.PA.PA097.NORTHUMBER.17510000
   
General Plant Equipment
USA.PA.PA097.NORTHUMBER.17510000
   
BAG INSERTER
USA.PA.PA097.NORTHUMBER.17510000
   
PALLETIZER
USA.PA.PA097.NORTHUMBER.17510000
   
AIR COMPRESSOR
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 1
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 10
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 13
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 14
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 15
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 16
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 17
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 18
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 19
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 2
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 20
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 21
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 22
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 24
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 25
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 3
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 33
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 34
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 35
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 36
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 37
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 38
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 39
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 4
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 5
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 6
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 7
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 8
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # 9
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # MT 1
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # MT 2
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # MT 3
USA.PA.PA097.NORTHUMBER.17510000
   
Tank # MT 4
USA.PA.PA097.NORTHUMBER.17510000
   
FREIGHT - COILS
USA.PA.PA097.NORTHUMBER.17510000
   
HYTROL CONVEYOR LOT AFE070110201
USA.PA.PA097.NORTHUMBER.17510000
   
TANK INSULATION
USA.PA.PA097.NORTHUMBER.17510000
   
TANK #6 FLOOR
USA.PA.PA097.NORTHUMBER.17510000
   
COILS FOR 8FT DIA TANK
USA.PA.PA097.NORTHUMBER.17510000
   
TANK #6 INSULATION
USA.PA.PA097.NORTHUMBER.17510000
   
TANK 8 INSULATION
USA.PA.PA097.NORTHUMBER.17510000
   
TANK #8 BOTTOM
USA.PA.PA097.NORTHUMBER.17510000
   
SERPENTINE COIL TANK #8
USA.PA.PA097.NORTHUMBER.17510000
   
BANDING-TANK BOTTOMS #S 6,8 & 27
USA.PA.PA097.NORTHUMBER.17510000
   
TANK #5 WORK
USA.PA.PA097.NORTHUMBER.17510000
   
TANK #7 WORK
USA.PA.PA097.NORTHUMBER.17510000
   
TANK INSULATION 24FT X 18FT
USA.PA.PA097.NORTHUMBER.17510000
   
TANK INSULATION 24FT X 18FT
USA.PA.PA097.NORTHUMBER.17510000
   
TANK INSULATION 24FT X 18FT
USA.PA.PA097.NORTHUMBER.17510000
   
Emulsion Mill
USA.PA.PA097.NORTHUMBER.17510000
   
Emulsion Mill
USA.PA.PA097.NORTHUMBER.17510000
   
Emulsion Mill
USA.PA.PA097.NORTHUMBER.17510000
   
MISC FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
MISC FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
PIPING WORK
USA.PA.PA097.NORTHUMBER.17510000
   
TANK GAUGES QTY-5
USA.PA.PA097.NORTHUMBER.17510000
   
MISC FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
SPARE SIEFER MILL
USA.PA.PA097.NORTHUMBER.17510000
   
PIPING WORK
USA.PA.PA097.NORTHUMBER.17510000
   
PIPING WORK
USA.PA.PA097.NORTHUMBER.17510000
   
WIRING-ASPHALT TANK & WATER TANK
USA.PA.PA097.NORTHUMBER.17510000
   
PUMP
USA.PA.PA097.NORTHUMBER.17510000
   
MISC PIPING & FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
INSULATE OUTDOOR PIPING
USA.PA.PA097.NORTHUMBER.17510000
   
INSULATE OUTDOOR PIPING AFE070110169
USA.PA.PA097.NORTHUMBER.17510000
   
NONCYCLING REFRIG DRYER
USA.PA.PA097.NORTHUMBER.17510000
   
WALKWAY & MANHOLE
USA.PA.PA097.NORTHUMBER.17510000
   
MISC PIPING/VALVES/FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
FICKESS PUMPS
USA.PA.PA097.NORTHUMBER.17510000
11803477
 
IN-MOTION CHECKWEIGHER
USA.PA.PA097.NORTHUMBER.17510000
   
ELECTRICAL
USA.PA.PA097.NORTHUMBER.17510000
   
PIPE/ VALVES/ FITTINGS
USA.PA.PA097.NORTHUMBER.17510000
   
ACID PUMP
USA.PA.PA097.NORTHUMBER.17510000
   
MISTKOP FILTER ASSEMBLY
USA.PA.PA097.NORTHUMBER.17510000
   
PLATFORM 10FT X 10FT WITH LADDER
USA.PA.PA097.NORTHUMBER.17510000
   
ELECTRIC ACTUATOR/AALIANT
USA.PA.PA097.NORTHUMBER.17510000
   
COILS TANK #6
USA.PA.PA097.NORTHUMBER.17510000
   
PIPING/FTTGS/VALVES
USA.PA.PA097.NORTHUMBER.17510000
   
MISC PIPING
USA.PA.PA097.NORTHUMBER.17510000
   
ELECTRIC-AIR FILTERS/TANK AGITATOR MOTORS
USA.PA.PA097.NORTHUMBER.17510000
   
HV-5 MIXERS QTY-2
USA.PA.PA097.NORTHUMBER.17510000
105795-1 & 1057
 
POWER & CONDUIT TO MIXERS 5 THRU 8
USA.PA.PA097.NORTHUMBER.17510000
   
PIPE & FTTGS
USA.PA.PA097.NORTHUMBER.17510000
   
TRACER LINES FOR PRODUCT LINES
USA.PA.PA097.NORTHUMBER.17510000
   
HV-5 MIXER
USA.PA.PA097.NORTHUMBER.17510000
105900-1
 
HV-5 MIXER
USA.PA.PA097.NORTHUMBER.17510000
105907-1
 
FILTER ELEMENTS
USA.PA.PA097.NORTHUMBER.17510000
   
HEAT TRANSFER FLUID
USA.PA.PA097.NORTHUMBER.17510000
   
PVF - HEAT TRANSFER
USA.PA.PA097.NORTHUMBER.17510000
   
EMULSION FIELD INSULATION
USA.PA.PA097.NORTHUMBER.17510000
   
GAS METER ON PLANT HEATER
USA.PA.PA097.NORTHUMBER.17510000
   
2001 FORD F250 SD REG CAB
USA.OK.OK019.ARDMORE.23440000
3FTNF20L91MA640
 
General Lab Equipment
USA.OK.OK019.ARDMORE.23440000
   
General Plant Equipment
USA.OK.OK019.ARDMORE.23440000
   
Tank # 201
USA.OK.OK019.ARDMORE.23440000
   
Tank # 202
USA.OK.OK019.ARDMORE.23440000
   
Tank # 251
USA.OK.OK019.ARDMORE.23440000
   
Tank # 252
USA.OK.OK019.ARDMORE.23440000
   
Tank # 253
USA.OK.OK019.ARDMORE.23440000
   
Tank # 254
USA.OK.OK019.ARDMORE.23440000
   
Tank # 255
USA.OK.OK019.ARDMORE.23440000
   
Tank # 256
USA.OK.OK019.ARDMORE.23440000
   
Tank # 257
USA.OK.OK019.ARDMORE.23440000
   
Tank # 301
USA.OK.OK019.ARDMORE.23440000
   
Tank # 302
USA.OK.OK019.ARDMORE.23440000
   
Tank # 303
USA.OK.OK019.ARDMORE.23440000
   
Tank # 401
USA.OK.OK019.ARDMORE.23440000
   
Tank # 501
USA.OK.OK019.ARDMORE.23440000
   
Tank # 511
USA.OK.OK019.ARDMORE.23440000
   
Emulsion Mill
USA.OK.OK019.ARDMORE.23440000
   
USED PICKUP AFE070110245
USA.TX.TX453.AUSTIN.23460000
2GTEC19R4W15358
 
General Lab Equipment
USA.TX.TX453.AUSTIN.23460000
   
General Plant Equipment
USA.TX.TX453.AUSTIN.23460000
   
Tank # 205
USA.TX.TX453.AUSTIN.23460000
   
Tank # 206
USA.TX.TX453.AUSTIN.23460000
   
Tank # 209
USA.TX.TX453.AUSTIN.23460000
   
Tank # 300
USA.TX.TX453.AUSTIN.23460000
   
Tank # 302
USA.TX.TX453.AUSTIN.23460000
   
Tank # 340
USA.TX.TX453.AUSTIN.23460000
   
Tank # 341
USA.TX.TX453.AUSTIN.23460000
   
Tank # 350
USA.TX.TX453.AUSTIN.23460000
   
Tank # 351
USA.TX.TX453.AUSTIN.23460000
   
Tank # 500
USA.TX.TX453.AUSTIN.23460000
   
Tank # 501
USA.TX.TX453.AUSTIN.23460000
   
Tank # 520
USA.TX.TX453.AUSTIN.23460000
   
Tank # 103
USA.TX.TX453.AUSTIN.23460000
   
Tank # 200
USA.TX.TX453.AUSTIN.23460000
   
Tank # 201
USA.TX.TX453.AUSTIN.23460000
   
Tank # 202
USA.TX.TX453.AUSTIN.23460000
   
Tank # 203
USA.TX.TX453.AUSTIN.23460000
   
Tank # 204
USA.TX.TX453.AUSTIN.23460000
   
Tank # 207
USA.TX.TX453.AUSTIN.23460000
   
Tank # 208
USA.TX.TX453.AUSTIN.23460000
   
Tank # 210
USA.TX.TX453.AUSTIN.23460000
   
Tank # 211
USA.TX.TX453.AUSTIN.23460000
   
Tank # 212
USA.TX.TX453.AUSTIN.23460000
   
Tank # 301
USA.TX.TX453.AUSTIN.23460000
   
Tank # 400
USA.TX.TX453.AUSTIN.23460000
   
Tank # 410
USA.TX.TX453.AUSTIN.23460000
   
Tank # 502
USA.TX.TX453.AUSTIN.23460000
   
Tank # 503
USA.TX.TX453.AUSTIN.23460000
   
Tank # 521
USA.TX.TX453.AUSTIN.23460000
   
TANK 10000 GAL PLASTIC VERTICAL
USA.TX.TX453.AUSTIN.23460000
   
Emulsion Mill
USA.TX.TX453.AUSTIN.23460000
   
PANEL AND TRANSFORMER
USA.TX.TX453.AUSTIN.23460000
   
PVF - SOAP BATCHING
USA.TX.TX453.AUSTIN.23460000
   
LINES TO HEAT EXCHANGER
USA.TX.TX453.AUSTIN.23460000
   
INSTALLED CONDUIT, JUNCTION BOX, POWER PACK, WIRING
USA.TX.TX453.AUSTIN.23460000
   
7.5 HP PUMP
USA.TX.TX453.AUSTIN.23460000
   
PUMP & TANK PIPING
USA.TX.TX453.AUSTIN.23460000
   
HV-1 MIXER TANK 302
USA.TX.TX453.AUSTIN.23460000
105891-1
 
HV-1 MIXER TANK 300
USA.TX.TX453.AUSTIN.23460000
105891-2
 
STARTER/CONTROL WIRING FOR PUMP MOTOR-BATCHING SYSTEM
USA.TX.TX453.AUSTIN.23460000
   
HEAT TRACE
USA.TX.TX453.AUSTIN.23460000
   
HEAT TRACE CIRCUITS QTY-3
USA.TX.TX453.AUSTIN.23460000
   
POWER FOR MIXERS TANKS 300 & 302
USA.TX.TX453.AUSTIN.23460000
   
INSULATION BLANKETS FOR 7 PUMPS
USA.TX.TX453.AUSTIN.23460000
   
PIPE INSULATION
USA.TX.TX453.AUSTIN.23460000
   
1994 CHEV C/K 1500
USA.OK.OK131.CATOOSA.23500000
1GCEC14K5RE2114
 
FOUNDATION-DRUM STORAGE BUILDING
USA.OK.OK131.CATOOSA.23500000
   
30 FT X 40 FT X 12 FT DRUM BUILDING
USA.OK.OK131.CATOOSA.23500000
   
DRUM BLDG DOOR & OPERATOR
USA.OK.OK131.CATOOSA.23500000
   
ELECTRIC LOAD RACK TO NEW BLDG & LIGHTS
USA.OK.OK131.CATOOSA.23500000
   
FLAG POLE
USA.OK.OK131.CATOOSA.23500000
   
General Lab Equipment
USA.OK.OK131.CATOOSA.23500000
   
General Plant Equipment
USA.OK.OK131.CATOOSA.23500000
   
BOBCAT
USA.OK.OK131.CATOOSA.23500000
   
Tank # 100
USA.OK.OK131.CATOOSA.23500000
   
Tank # 200
USA.OK.OK131.CATOOSA.23500000
   
Tank # 201
USA.OK.OK131.CATOOSA.23500000
   
Tank # 202
USA.OK.OK131.CATOOSA.23500000
   
Tank # 250
USA.OK.OK131.CATOOSA.23500000
   
Tank # 251
USA.OK.OK131.CATOOSA.23500000
   
Tank # 252
USA.OK.OK131.CATOOSA.23500000
   
Tank # 253
USA.OK.OK131.CATOOSA.23500000
   
Tank # 254
USA.OK.OK131.CATOOSA.23500000
   
Tank # 255
USA.OK.OK131.CATOOSA.23500000
   
Tank # 256
USA.OK.OK131.CATOOSA.23500000
   
Tank # 260
USA.OK.OK131.CATOOSA.23500000
   
Tank # 261
USA.OK.OK131.CATOOSA.23500000
   
Tank # 262
USA.OK.OK131.CATOOSA.23500000
   
Tank # 300
USA.OK.OK131.CATOOSA.23500000
   
Tank # 301
USA.OK.OK131.CATOOSA.23500000
   
Tank # 302
USA.OK.OK131.CATOOSA.23500000
   
Tank # 303
USA.OK.OK131.CATOOSA.23500000
   
Tank # 304
USA.OK.OK131.CATOOSA.23500000
   
Tank # 305
USA.OK.OK131.CATOOSA.23500000
   
Tank # 306
USA.OK.OK131.CATOOSA.23500000
   
Tank # 340
USA.OK.OK131.CATOOSA.23500000
   
Tank # 400
USA.OK.OK131.CATOOSA.23500000
   
Tank # 500
USA.OK.OK131.CATOOSA.23500000
   
Tank # 510
USA.OK.OK131.CATOOSA.23500000
   
Tank # 511
USA.OK.OK131.CATOOSA.23500000
   
Tank Floor for #251
USA.OK.OK131.CATOOSA.23500000
   
TANK #262 MAINTENANCE
USA.OK.OK131.CATOOSA.23500000
   
INSULATION TANK #200
USA.OK.OK131.CATOOSA.23500000
   
TANK 202 FLOOR
USA.OK.OK131.CATOOSA.23500000
   
AFE 100030
USA.OK.OK131.CATOOSA.23500000
   
15000 GAL FIBERGLASS TANK 10FT D X 14FT H
USA.OK.OK131.CATOOSA.23500000
   
12600 GAL FIBERGLASS TANK 12FT D X 15FT H
USA.OK.OK131.CATOOSA.23500000
   
8500 UPR 1.9XLPE CHEMICAL TANK 50% DOWN
USA.OK.OK131.CATOOSA.23500000
   
TANK 8500 UPR 1.9 XLPE
USA.OK.OK131.CATOOSA.23500000
   
CONCRETE CONTAINMENT
USA.OK.OK131.CATOOSA.23500000
   
Emulsion Mill
USA.OK.OK131.CATOOSA.23500000
   
WATER TANK & PUMPS
USA.OK.OK131.CATOOSA.23500000
   
NELSON HEAT TRACE PRODUCTS
USA.OK.OK131.CATOOSA.23500000
   
CATIONIC LOADING RACK
USA.OK.OK131.CATOOSA.23500000
   
FLOW METER 4INCH
USA.OK.OK131.CATOOSA.23500000
   
ELECTRICAL-CATIONIC LOADING RACK
USA.OK.OK131.CATOOSA.23500000
   
WIRE FOR WATER TANK
USA.OK.OK131.CATOOSA.23500000
   
SPARE MILL COLLOID DMP-757
USA.OK.OK131.CATOOSA.23500000
   
SIL PIPE COVER/PUMP/BLANKETS
USA.OK.OK131.CATOOSA.23500000
   
PIPE INSULATION 4 INCH LINE
USA.OK.OK131.CATOOSA.23500000
   
HEAT CABLE 240 VOLT
USA.OK.OK131.CATOOSA.23500000
   
PIPE VALVES & FITTINGS
USA.OK.OK131.CATOOSA.23500000
   
VIKING QS124A PUMP  SS-1
USA.OK.OK131.CATOOSA.23500000
   
ELECTRICAL FOR PUMP
USA.OK.OK131.CATOOSA.23500000
   
240 VOLT HEATING CABLE
USA.OK.OK131.CATOOSA.23500000
   
25 HP MOTOR FOR AC UNLOADING TANK
USA.OK.OK131.CATOOSA.23500000
   
CUTLER HAMMER SIX BUCKET CONTROL CABINET
USA.OK.OK131.CATOOSA.23500000
   
PLANT UPGRADES CONSTRUCTION LABOR
USA.OK.OK131.CATOOSA.23500000
   
RALUMAC UPGRADE
USA.OK.OK131.CATOOSA.23500000
   
PIPING/VALVES/FTTGS
USA.OK.OK131.CATOOSA.23500000
   
PVF
USA.OK.OK131.CATOOSA.23500000
   
TURBINE-4 INCH BF SERIES
USA.OK.OK131.CATOOSA.23500000
   
HEATING CABLE 240 VOLT
USA.OK.OK131.CATOOSA.23500000
   
ELECTRICAL-RALUMAC SYSTEM
USA.OK.OK131.CATOOSA.23500000
   
HOT WATER COILS TANK #262
USA.OK.OK131.CATOOSA.23500000
   
PIPE VALVES & FTTGS-RALUMAC SYSTEM
USA.OK.OK131.CATOOSA.23500000
   
4 INCH LINE
USA.OK.OK131.CATOOSA.23500000
   
3 INCH REMILL - RALUMAC PROJECT
USA.OK.OK131.CATOOSA.23500000
   
TRUCK OFFLOAD LINE
USA.OK.OK131.CATOOSA.23500000
   
LOAD RACK STAIRS
USA.OK.OK131.CATOOSA.23500000
   
HEAT TRANSFER EQUIP-RALUMAC SYSTEM
USA.OK.OK131.CATOOSA.23500000
   
HEAT TRANSFER EQUIP
USA.OK.OK131.CATOOSA.23500000
   
HEATING CABLE 240 VOLT
USA.OK.OK131.CATOOSA.23500000
   
PVF-QUALITY VENTURE
USA.OK.OK131.CATOOSA.23500000
   
PVF-RALUMAC SYSTEM
USA.OK.OK131.CATOOSA.23500000
   
INSULATION 190FT OF 4FT / HEAT TRACE
USA.OK.OK131.CATOOSA.23500000
   
INSULATION-CRS2 SUCTION LINE
USA.OK.OK131.CATOOSA.23500000
   
ELECTRIC-TANK #305 PUMP & MOTOR
USA.OK.OK131.CATOOSA.23500000
   
FORWARD-REVERSING STARTER MOTOR FOR SS1 PUMP MOTOR
USA.OK.OK131.CATOOSA.23500000
   
PUMP/SENSOR FOR RALUMAC SYSTEM
USA.OK.OK131.CATOOSA.23500000
   
PUMP KIT - RALUMAC UPGRADE
USA.OK.OK131.CATOOSA.23500000
   
TANK 202 SAND
USA.OK.OK131.CATOOSA.23500000
   
LEVEL TRANSMITTER/STRAINER/SOLENOID VALVE
USA.OK.OK131.CATOOSA.23500000
   
SAFETY SHOWERS & EYEWASH (BRADLEY)
USA.OK.OK131.CATOOSA.23500000
   
WATER LINE FOR SAFETY SHOWERS
USA.OK.OK131.CATOOSA.23500000
   
KROHNE OPTIFLUX 1000 2 INCH
USA.OK.OK131.CATOOSA.23500000
   
INSULATION OF RE-MILL LINE
USA.OK.OK131.CATOOSA.23500000
   
EYEWASH STATIONS
USA.OK.OK131.CATOOSA.23500000
   
INSULATION
USA.OK.OK131.CATOOSA.23500000
   
RE-FED TRANSFORMER PANELS
USA.OK.OK131.CATOOSA.23500000
   
15HP MOTOR FOR SOAP PUMP
USA.OK.OK131.CATOOSA.23500000
   
ELECTRIC-PUMP TO MILL HOOKUP
USA.OK.OK131.CATOOSA.23500000
   
HVM-1 MIXER
USA.OK.OK131.CATOOSA.23500000
106059-1
 
AFE 100030 MATERIALS - TRUCK FALL PLATFORMS
USA.OK.OK131.CATOOSA.23500000
   
RECONSTRUCT RAILING & PLATFORM TO TANKS 306 & 511
USA.OK.OK131.CATOOSA.23500000
   
ELECTRIC TANK RADAR GAUGES
USA.OK.OK131.CATOOSA.23500000
   
MECHANICAL CONSTRUCTION
USA.OK.OK131.CATOOSA.23500000
   
PVF
USA.OK.OK131.CATOOSA.23500000
   
MILL SUPPORT/BASE
USA.OK.OK131.CATOOSA.23500000
   
ELECTRIC MOTOR INSTALLATION
USA.OK.OK131.CATOOSA.23500000
   
PIPING INSULATION ASPHALT TO MILL LINE IN MILL ROOM
USA.OK.OK131.CATOOSA.23500000
   
SOFT START FOR 125HP MOTOR
USA.OK.OK131.CATOOSA.23500000
   
1994 CHEV C/K 1500
USA.KS.KS057.DODGE CITY.23540000
1GCEC14Z0RZ2300
 
DELTA V - INPUT CARDS & POWER SUPPLY
USA.AR.AR119.LITTLE ROC.23650000
   
DELTA V UPGRADE
USA.KS.KS057.DODGE CITY.23540000
   
General Lab Equipment
USA.KS.KS057.DODGE CITY.23540000
   
Dynamic Shear Rheometer
USA.KS.KS057.DODGE CITY.23540000
   
Tractor
USA.KS.KS057.DODGE CITY.23540000
   
General Plant Equipment
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 202
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 203
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 204
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 250
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 251
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 252
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 253
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 254
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 290
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 302
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 303
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 340
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 350
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 351
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 352
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 353
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 354
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 400
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 401
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 402
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 503
USA.KS.KS057.DODGE CITY.23540000
   
Tank # 504
USA.KS.KS057.DODGE CITY.23540000
   
TANK INSULATION
USA.KS.KS057.DODGE CITY.23540000
   
Emulsion Mill
USA.KS.KS057.DODGE CITY.23540000
   
AWNING OVER LOAD RACK
USA.KS.KS057.DODGE CITY.23540000
   
FLOAT GAUGE QTY - 3
USA.KS.KS057.DODGE CITY.23540000
   
HV-5 MIXERS QTY-3
USA.KS.KS057.DODGE CITY.23540000
105478-1 105478
 
PRO TRANS HEAD LITE QTY - 3
USA.KS.KS057.DODGE CITY.23540000
   
MISC PIPING/FTTGS/VALVES
USA.KS.KS057.DODGE CITY.23540000
   
LIGHTING UNDER CANOPY AFE070110079
USA.KS.KS057.DODGE CITY.23540000
   
SUPPORTS
USA.KS.KS057.DODGE CITY.23540000
   
TANK TIE-INS/LINES
USA.KS.KS057.DODGE CITY.23540000
   
SUPPORTS
USA.KS.KS057.DODGE CITY.23540000
   
UNLOADING CANOPY
USA.KS.KS057.DODGE CITY.23540000
   
WALKWAYS WITH LADDERS
USA.KS.KS057.DODGE CITY.23540000
   
PIPING
USA.KS.KS057.DODGE CITY.23540000
   
BLOWDOWN LINE
USA.KS.KS057.DODGE CITY.23540000
   
ELECTRICAL
USA.KS.KS057.DODGE CITY.23540000
   
HV-5 MIXER PARTS
USA.KS.KS057.DODGE CITY.23540000
   
ACTUATOR / NPT CONNECTOR / REGULATOR
USA.KS.KS057.DODGE CITY.23540000
   
FTTGS & TUBING
USA.KS.KS057.DODGE CITY.23540000
   
HEAT EXCHANGER/STEAM FEED/3 INCH STEAM LINE
USA.KS.KS057.DODGE CITY.23540000
   
STEAM HEADER MANIFOLD
USA.KS.KS057.DODGE CITY.23540000
   
LIQUID LEVEL INDICATOR
USA.KS.KS057.DODGE CITY.23540000
   
MIXER & RAIL PUMP WORK
USA.KS.KS057.DODGE CITY.23540000
   
STEAM TRAPS
USA.KS.KS057.DODGE CITY.23540000
   
PIPING INSULATION & TRACING
USA.KS.KS057.DODGE CITY.23540000
   
ELECTRICAL-SOLUTION TANKS
USA.KS.KS057.DODGE CITY.23540000
   
VALVES & FTTGS
USA.KS.KS057.DODGE CITY.23540000
   
1995 FORD F-150
USA.KS.KS015.EL DORADO.23580000
1FTEF15N6SNB405
 
NEW TANK AREA DIRT WORK
USA.KS.KS015.EL DORADO.23580000
   
ROCK@TANK PADS
USA.KS.KS015.EL DORADO.23580000
   
General Lab Equipment
USA.KS.KS015.EL DORADO.23580000
   
General Plant Equipment
USA.KS.KS015.EL DORADO.23580000
   
Tank # 201
USA.KS.KS015.EL DORADO.23580000
   
Tank # 203
USA.KS.KS015.EL DORADO.23580000
   
Tank # 205
USA.KS.KS015.EL DORADO.23580000
   
Tank # 253
USA.KS.KS015.EL DORADO.23580000
   
Tank # 254
USA.KS.KS015.EL DORADO.23580000
   
Tank # 255
USA.KS.KS015.EL DORADO.23580000
   
Tank # 256
USA.KS.KS015.EL DORADO.23580000
   
Tank # 257
USA.KS.KS015.EL DORADO.23580000
   
Tank # 300
USA.KS.KS015.EL DORADO.23580000
   
Tank # 301
USA.KS.KS015.EL DORADO.23580000
   
Tank # 303
USA.KS.KS015.EL DORADO.23580000
   
Tank # 304
USA.KS.KS015.EL DORADO.23580000
   
Tank # 305
USA.KS.KS015.EL DORADO.23580000
   
Tank # 306
USA.KS.KS015.EL DORADO.23580000
   
Tank # 340
USA.KS.KS015.EL DORADO.23580000
   
Tank # 341
USA.KS.KS015.EL DORADO.23580000
   
Tank # 400
USA.KS.KS015.EL DORADO.23580000
   
Tank # 500
USA.KS.KS015.EL DORADO.23580000
   
Tank # 501
USA.KS.KS015.EL DORADO.23580000
   
Tank # 510
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK COILS
USA.KS.KS015.EL DORADO.23580000
   
TANK #206  INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK #207 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK PADS
USA.KS.KS015.EL DORADO.23580000
   
TANK # 208 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK #258 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK #259 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK #260 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
INSULATION - TANK #200
USA.KS.KS015.EL DORADO.23580000
   
INSULATION - TANK #204
USA.KS.KS015.EL DORADO.23580000
   
INSULATION - TANK #251
USA.KS.KS015.EL DORADO.23580000
   
INSULATION - TANK #250
USA.KS.KS015.EL DORADO.23580000
   
INSULATION - TANK #252
USA.KS.KS015.EL DORADO.23580000
   
TANK INSULATION
USA.KS.KS015.EL DORADO.23580000
   
TANK #200 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK #204 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK # 251 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK # 250 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK # 252 INSTALL
USA.KS.KS015.EL DORADO.23580000
   
TANK # ? INSTALL
USA.KS.KS015.EL DORADO.23580000
   
Emulsion Mill
USA.KS.KS015.EL DORADO.23580000
   
LOADING SYSTEM IMPROVEMENTS
USA.KS.KS015.EL DORADO.23580000
   
PRO TRANS HEAD LITE GAUGES
USA.KS.KS015.EL DORADO.23580000
   
LOADING SYSTEM IMPROVEMENTS
USA.KS.KS015.EL DORADO.23580000
   
RE-FAB SKID
USA.KS.KS015.EL DORADO.23580000
   
LOADING SYSTEM IMPROVEMENTS
USA.KS.KS015.EL DORADO.23580000
   
MODIFY PIPING TO STORAGE
USA.KS.KS015.EL DORADO.23580000
   
DALWORTH EMULSION MILL
USA.KS.KS015.EL DORADO.23580000
   
CONTROLLER / PRECISION DIGITAL METERS
USA.KS.KS015.EL DORADO.23580000
   
ELECTRICAL FTTGS
USA.KS.KS015.EL DORADO.23580000
   
TANK METER WIRING
USA.KS.KS015.EL DORADO.23580000
   
SCALES
USA.KS.KS015.EL DORADO.23580000
   
ELEC SUPPLIES
USA.KS.KS015.EL DORADO.23580000
   
SENSORS CMF300M
USA.KS.KS015.EL DORADO.23580000
   
4 INCH ROPER PUMP
USA.KS.KS015.EL DORADO.23580000
   
PIPE/VALVES & FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
ELECTRICAL
USA.KS.KS015.EL DORADO.23580000
   
SQD 25HP VFD BOM TRANSFORMER
USA.KS.KS015.EL DORADO.23580000
   
WIRING-LOAD OUT RACK
USA.KS.KS015.EL DORADO.23580000
   
NEW COVERS
USA.KS.KS015.EL DORADO.23580000
   
RADAR GAUGE DISPLAY INSTALL
USA.KS.KS015.EL DORADO.23580000
   
CONSTRUCTION
USA.KS.KS015.EL DORADO.23580000
   
CAPITALIZED INTEREST
USA.KS.KS015.EL DORADO.23580000
   
HV-5 MIXERS QTY-6
USA.KS.KS015.EL DORADO.23580000
105877-1 THUR 1
 
RADAR GAUGES QTY-6
USA.KS.KS015.EL DORADO.23580000
   
ELECTRIC FOR MIXERS
USA.KS.KS015.EL DORADO.23580000
   
TANK LINES / EMULSION PVF
USA.KS.KS015.EL DORADO.23580000
   
INSULATE PIPING
USA.KS.KS015.EL DORADO.23580000
   
STRAHMAN SAMPLE VALVES SV-800 SS QTY-6
USA.KS.KS015.EL DORADO.23580000
   
TANK 206 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
TANK 259 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
TANK 208 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
TANK 208 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
TANK 258 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
TANK 606 FITTINGS
USA.KS.KS015.EL DORADO.23580000
   
NEW TRANSFORMER & PANEL
USA.KS.KS015.EL DORADO.23580000
   
PROCESS & STEAM PVF
USA.KS.KS015.EL DORADO.23580000
   
READOUT DISPLAYS FOR 6 RADAR GAUGES
USA.KS.KS015.EL DORADO.23580000
   
EMULSION PIPING
USA.KS.KS015.EL DORADO.23580000
   
TANK CATWALKS
USA.KS.KS015.EL DORADO.23580000
   
PLANT LIGHTING
USA.KS.KS015.EL DORADO.23580000
   
INSULATION OF STEAM & PROCESS PIPING
USA.KS.KS015.EL DORADO.23580000
   
WIRE RADAR GUAGES
USA.KS.KS015.EL DORADO.23580000
   
WIRE MIXERS
USA.KS.KS015.EL DORADO.23580000
   
CAGED LADDERS & GATES
USA.KS.KS015.EL DORADO.23580000
   
1996 FORD F-150
USA.AR.AR119.LITTLE ROC.23650000
1FTEF14NXTLA501
 
WORKSTATION/MD PLUS CONTROLLLER
USA.AR.AR119.LITTLE ROC.23650000
   
DISCRETE CONTROL OUTPUT/DST 25 SCALEUP/
USA.AR.AR119.LITTLE ROC.23650000
   
DELTA V UPGRADES
USA.AR.AR119.LITTLE ROC.23650000
   
DELTA V AUTOMATION PROGRAMMING
USA.AR.AR119.LITTLE ROC.23650000
   
General Lab Equipment
USA.AR.AR119.LITTLE ROC.23650000
   
General Plant Equipment
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 209
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 210
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 264
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 263
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 256
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 257
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 258
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 261
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 262
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 302
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 304
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 305
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 352
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 403
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 405
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 503
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 511
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 512
USA.AR.AR119.LITTLE ROC.23650000
   
Tank # 513
USA.AR.AR119.LITTLE ROC.23650000
   
TANK CALIBRATION/SANDBLASTING
USA.AR.AR119.LITTLE ROC.23650000
   
LHDPE VERT STORAGE TANK 6000 GAL
USA.AR.AR119.LITTLE ROC.23650000
   
CONCRETE SLABS
USA.AR.AR119.LITTLE ROC.23650000
   
14FT X 14FT X 8IN CONCRETE PAD
USA.AR.AR119.LITTLE ROC.23650000
   
TANK 256 FLOOR REPLACEMENT
USA.AR.AR119.LITTLE ROC.23650000
   
TANK 257 FLOOR REPLACEMENT
USA.AR.AR119.LITTLE ROC.23650000
   
RALUMAC TANK FOUNDATION
USA.AR.AR119.LITTLE ROC.23650000
   
UNLOAD TANK
USA.AR.AR119.LITTLE ROC.23650000
   
PAINT TANKS
USA.AR.AR119.LITTLE ROC.23650000
   
INSULATION TANK 256
USA.AR.AR119.LITTLE ROC.23650000
   
INSULATION TANK 257
USA.AR.AR119.LITTLE ROC.23650000
   
TANK 1-22
USA.AR.AR119.LITTLE ROC.23650000
   
Blending System
USA.AR.AR119.LITTLE ROC.23650000
   
Emulsion Mill
USA.AR.AR119.LITTLE ROC.23650000
   
HEAT EXCHANGER
USA.AR.AR119.LITTLE ROC.23650000
   
TEMPERATURE REGULATOR
USA.AR.AR119.LITTLE ROC.23650000
   
EMULSION MILL FEED PUMP VIKING QS224A
USA.AR.AR119.LITTLE ROC.23650000
   
TEMPERATURE REGULATOR
USA.AR.AR119.LITTLE ROC.23650000
   
ELEC FOR 30HP MOTOR
USA.AR.AR119.LITTLE ROC.23650000
   
25 HP PUMP/PAD/PIPING/ELEC
USA.AR.AR119.LITTLE ROC.23650000
   
ROPER GEAR PUMP
USA.AR.AR119.LITTLE ROC.23650000
G-514759
 
CAPITALIZED INTEREST
USA.AR.AR119.LITTLE ROC.23650000
   
HEAT EXCHANGER
USA.AR.AR119.LITTLE ROC.23650000
   
STEAM TRAPS QTY 9  070110191
USA.AR.AR119.LITTLE ROC.23650000
   
COOLING TOWER
USA.AR.AR119.LITTLE ROC.23650000
   
HCL CONTAINMENT AREA
USA.AR.AR119.LITTLE ROC.23650000
   
HV-3 MIXERS QTY-3
USA.AR.AR119.LITTLE ROC.23650000
105612-1 THRU 1
 
5 TREAD STAIR 4FT X 4FT8IN
USA.AR.AR119.LITTLE ROC.23650000
   
SUPERCHARGER QTY-3
USA.AR.AR119.LITTLE ROC.23650000
   
FLOW METER
USA.AR.AR119.LITTLE ROC.23650000
   
SAFETY EQUIP - FIRE HOSE
USA.AR.AR119.LITTLE ROC.23650000
   
LOADING ARM
USA.AR.AR119.LITTLE ROC.23650000
   
6FT X 8FT X 8IN PUMP PADS QTY-2
USA.AR.AR119.LITTLE ROC.23650000
   
PRO LITE RADAR GAUGE QTY-4
USA.AR.AR119.LITTLE ROC.23650000
   
THERMOMETERS
USA.AR.AR119.LITTLE ROC.23650000
   
HV-3 MIXER
USA.AR.AR119.LITTLE ROC.23650000
105675-1
 
GOLDLINE PIPE BRIDGE
USA.AR.AR119.LITTLE ROC.23650000
   
PIPING - 3 TANKS & UNLOAD STATION
USA.AR.AR119.LITTLE ROC.23650000
   
CATWALKS EXTENSION - NEW TANKS
USA.AR.AR119.LITTLE ROC.23650000
   
40 HP PUMP WITH PIPING
USA.AR.AR119.LITTLE ROC.23650000
   
ELECTRICAL - MOTOR CONTROL CENTER
USA.AR.AR119.LITTLE ROC.23650000
   
PVF
USA.AR.AR119.LITTLE ROC.23650000
   
ELECTRICAL - HCL PUMPS
USA.AR.AR119.LITTLE ROC.23650000
   
ELECTRICAL - UNLOAD BLDG
USA.AR.AR119.LITTLE ROC.23650000
   
ELECTRICAL - PUMP & PIPING
USA.AR.AR119.LITTLE ROC.23650000
   
ELECTRICAL - CHEM TANK
USA.AR.AR119.LITTLE ROC.23650000
   
PIPING COOLING TOWER
USA.AR.AR119.LITTLE ROC.23650000
   
TANK VENT-TANK 306
USA.AR.AR119.LITTLE ROC.23650000
   
LOAD RACK SAFETY STAIRS
USA.AR.AR119.LITTLE ROC.23650000
   
EMULSION TANK PLATFORM
USA.AR.AR119.LITTLE ROC.23650000
   
EMULSION PIPE SUPPORTS
USA.AR.AR119.LITTLE ROC.23650000
   
CAPITALIZED INTEREST
USA.AR.AR119.LITTLE ROC.23650000
   
SWITCHES & LIGHTING
USA.AR.AR119.LITTLE ROC.23650000
   
PUMP VIKING MODEL AK4195 5 HP
USA.AR.AR119.LITTLE ROC.23650000
   
COILS - TANKS 256 & 257
USA.AR.AR119.LITTLE ROC.23650000
   
PIPING/VALVES/FTTGS
USA.AR.AR119.LITTLE ROC.23650000
   
INSULATION JACKET FOR SHARPE 4 INCH VALVE
USA.AR.AR119.LITTLE ROC.23650000
   
FTTGS FOR RALUMAC PROD
USA.AR.AR119.LITTLE ROC.23650000
   
SUPPLIES/FLANGES FOR SEMPRIME
USA.AR.AR119.LITTLE ROC.23650000
   
PVF FOR NEW PRIME MATERIAL
USA.AR.AR119.LITTLE ROC.23650000
   
PVF - RALUMAC PRODUCTION
USA.AR.AR119.LITTLE ROC.23650000
   
PUMP KIT GG4195 STD
USA.AR.AR119.LITTLE ROC.23650000
   
FS BOX
USA.AR.AR119.LITTLE ROC.23650000
   
Y-STRAINERS
USA.AR.AR119.LITTLE ROC.23650000
   
INSULATION COVER FOR RESUN PLUG VALVES
USA.AR.AR119.LITTLE ROC.23650000
   
PUMP
USA.AR.AR119.LITTLE ROC.23650000
   
CONDUIT FOR PUMP MOTORS
USA.AR.AR119.LITTLE ROC.23650000
   
CAGED LADDER & 4 FT X 4FT PLATFORM
USA.AR.AR119.LITTLE ROC.23650000
   
PULSAR IMP80 / 8 CHANNEL CONTROLLER
USA.AR.AR119.LITTLE ROC.23650000
   
REBUILD MIXER
USA.AR.AR119.LITTLE ROC.23650000
   
CABLE FOR LEVEL SENSORS
USA.AR.AR119.LITTLE ROC.23650000
   
FLANGE 8 INCH - RALUMAC PRODUCTION
USA.AR.AR119.LITTLE ROC.23650000
   
HOT OIL PIPING
USA.AR.AR119.LITTLE ROC.23650000
   
COMDUIT FOR MOTORS/PUMPS/CONTROLLERS
USA.AR.AR119.LITTLE ROC.23650000
   
CATIONIC LATEX PUMP
USA.AR.AR119.LITTLE ROC.23650000
   
FORD 2001 F150 AFE070110261
USA.TX.TX303.LUBBOCK.23660000
1FTZF17241NA176
 
BALANCE ON BUILDING CONTRACT
USA.TX.TX303.LUBBOCK.23660000
   
SECURITY/ACCESS/CCTV
USA.TX.TX303.LUBBOCK.23660000
   
NEW OFFICE BUILIDNG
USA.TX.TX303.LUBBOCK.23660000
   
DELTA V - PRECISION WS390 MINITOWER
USA.TX.TX303.LUBBOCK.23660000
VE2519C1M99L01
 
DELTA V - MD PLUS CONTROLLER
USA.TX.TX303.LUBBOCK.23660000
   
WORKSTATION/CONTROLLER/TOWER SERVER
USA.TX.TX303.LUBBOCK.23660000
   
DELL 2400MP DLP PROJECTOR
USA.TX.TX303.LUBBOCK.23660000
   
APC SMART UPS
USA.TX.TX303.LUBBOCK.23660000
S5S0720T59102
 
LICENSE OWNERSHIP TRANSFER
USA.TX.TX303.LUBBOCK.23660000
   
DELTA V SYSTEM PROGRAMMING UPGRADES
USA.TX.TX303.LUBBOCK.23660000
   
OFFICE DESIGN
USA.TX.TX303.LUBBOCK.23660000
   
MISC OFFICE FURNITURE
USA.TX.TX303.LUBBOCK.23660000
   
NEW OFFICE LIGHTS
USA.TX.TX303.LUBBOCK.23660000
   
EXIT LIGHTS
USA.TX.TX303.LUBBOCK.23660000
   
OFFICE SECURITY SYSTEM
USA.TX.TX303.LUBBOCK.23660000
   
SEMMATERIALS INTERIOR OFFICE SIGN
USA.TX.TX303.LUBBOCK.23660000
   
BRAVIA LCD TV 37 INCH & DVD
USA.TX.TX303.LUBBOCK.23660000
02FC6VBQ422090
 
OFFICE CABLEING
USA.TX.TX303.LUBBOCK.23660000
   
SIGNAGE
USA.TX.TX303.LUBBOCK.23660000
   
MISC OFFICE FURNITURE
USA.TX.TX303.LUBBOCK.23660000
   
JUMPERS & COPPER PATCH CORDS
USA.TX.TX303.LUBBOCK.23660000
   
SITE WORK
USA.TX.TX303.LUBBOCK.23660000
   
FIREWATER LINES / HYDRANTS
USA.TX.TX303.LUBBOCK.23660000
   
FIRE HYDRANT INSTALLATION
USA.TX.TX303.LUBBOCK.23660000
   
CONTAINMENT CALCULATIONS/ENVIRONMENTAL
USA.TX.TX303.LUBBOCK.23660000
   
LANDSCAPING
USA.TX.TX303.LUBBOCK.23660000
   
PARKING LOT / OUTDOOR LIGHTS
USA.TX.TX303.LUBBOCK.23660000
   
ROCK-DRAINAGE GRADING BY ENTRANCE
USA.TX.TX303.LUBBOCK.23660000
   
CONCRETE, DIRT, GRADE, FENCE & PLUMBING
USA.TX.TX303.LUBBOCK.23660000
   
LANDSCAPING
USA.TX.TX303.LUBBOCK.23660000
   
LANDSCAPING SEE ASSET #143986
USA.TX.TX303.LUBBOCK.23660000
   
General Lab Equipment
USA.TX.TX303.LUBBOCK.23660000
   
General Plant Equipment
USA.TX.TX303.LUBBOCK.23660000
   
SKIDSTEER LOADER
USA.TX.TX303.LUBBOCK.23660000
512264698
 
FIT TEST KIT
USA.TX.TX303.LUBBOCK.23660000
   
FIRE EXTINGUISHERS
USA.TX.TX303.LUBBOCK.23660000
   
SACK LIFTING DEVICE
USA.TX.TX303.LUBBOCK.23660000
   
AIR COMPRESSORS
USA.TX.TX303.LUBBOCK.23660000
   
LAB TEST EQUIP/LAB DRYER
USA.TX.TX303.LUBBOCK.23660000
   
LAB EQUIP VENT PIPING
USA.TX.TX303.LUBBOCK.23660000
   
LAB EQUIP-BOTTLE RACKS
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 10
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 11
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 12
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 14
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 15
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 16
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 20
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 21
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 22
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 23
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 24
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 25
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 26
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 27
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 28
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 30
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 29
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 4
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 5
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 6
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 7
USA.TX.TX303.LUBBOCK.23660000
   
Tank # 8
USA.TX.TX303.LUBBOCK.23660000
   
Tank # S-1
USA.TX.TX303.LUBBOCK.23660000
   
Tank # S-2
USA.TX.TX303.LUBBOCK.23660000
   
Tank # S-3
USA.TX.TX303.LUBBOCK.23660000
   
TANK #13 INSULATION
USA.TX.TX303.LUBBOCK.23660000
   
TANK 24 26 16 & 3 WORK
USA.TX.TX303.LUBBOCK.23660000
   
TANK #226 COILS
USA.TX.TX303.LUBBOCK.23660000
   
COILS-TANKS #224 & #227
USA.TX.TX303.LUBBOCK.23660000
   
COILS-TANK #225
USA.TX.TX303.LUBBOCK.23660000
   
TANKS #5 #25 & #27 WORK
USA.TX.TX303.LUBBOCK.23660000
   
CONCRETE PAD
USA.TX.TX303.LUBBOCK.23660000
   
COILS - TANK #205
USA.TX.TX303.LUBBOCK.23660000
   
400 BBL (16800 GAL) 12FT DIA X 20FT FIBERGLASS TANK
USA.TX.TX303.LUBBOCK.23660000
   
TANK #216 INSULATION
USA.TX.TX303.LUBBOCK.23660000
   
CLEAN HFD TANKS
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
AFE 100054
USA.TX.TX303.LUBBOCK.23660000
   
Batching System
USA.TX.TX303.LUBBOCK.23660000
   
TUBING 1/2INCH SEAMLESS 300FT
USA.TX.TX303.LUBBOCK.23660000
   
METAL HOSES-RAILCAR UNLOADING
USA.TX.TX303.LUBBOCK.23660000
   
DALWORTH EMULSION MILL
USA.TX.TX303.LUBBOCK.23660000
   
MISC PIPING/VALVES/FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
MISC PIPING / VALVES / FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
MISC PIPING / VALVES / FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
HEAT EXCHANGER
USA.TX.TX303.LUBBOCK.23660000
   
PUMP-ROTARY VIKING QS224A
USA.TX.TX303.LUBBOCK.23660000
   
6 INCH PUMP & PIPING TANKS 14, 15, 16AFE070110172
USA.TX.TX303.LUBBOCK.23660000
   
CONSTRUCTION CHRGS - RAILCAR UNLOADING EQUIP
USA.TX.TX303.LUBBOCK.23660000
   
WIRE IN LOADING RACK
USA.TX.TX303.LUBBOCK.23660000
   
PIPING/VALVES & FTTGS-RAILCAR UNLOADING
USA.TX.TX303.LUBBOCK.23660000
   
BALL VALVES & 6 5/8 IN S40 SMLS PIPE
USA.TX.TX303.LUBBOCK.23660000
   
WIRING & CONDUIT-UNLOADING PUMPS AFE070110158
USA.TX.TX303.LUBBOCK.23660000
   
70FT X 10FT FAIRBANKS TRUCK SCALE
USA.TX.TX303.LUBBOCK.23660000
   
INSTALL WATER STEAM COILS TANKS 14 & 15 AFE070110241
USA.TX.TX303.LUBBOCK.23660000
   
MISC FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
PIPING/VALVES/FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
ULTIMATE REDUCER AFE070110242
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION LOADING PUMP VIKING QS224A
USA.TX.TX303.LUBBOCK.23660000
   
INSULATION LOADING RACK
USA.TX.TX303.LUBBOCK.23660000
   
MISC FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
EXPL PROOF MOTORS QTY-2 25HP & 30HP
USA.TX.TX303.LUBBOCK.23660000
   
RAILCAR UNLOADING PIPING/SUPPORTS & VALVES
USA.TX.TX303.LUBBOCK.23660000
   
INSULATION - PROCESS PIPING
USA.TX.TX303.LUBBOCK.23660000
   
PMAC ELECTRICAL
USA.TX.TX303.LUBBOCK.23660000
   
PIPE/VALVES/FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
FREEZE PROOF SHOWER & EYEWASH
USA.TX.TX303.LUBBOCK.23660000
   
SENSOR CMF200M
USA.TX.TX303.LUBBOCK.23660000
   
RAILCAR 40HP MOTOR
USA.TX.TX303.LUBBOCK.23660000
   
HV-3 MIXER TANK #503
USA.TX.TX303.LUBBOCK.23660000
105701-1
 
MISC CONSTRUCTION
USA.TX.TX303.LUBBOCK.23660000
   
EH&S IMPROVEMENTS
USA.TX.TX303.LUBBOCK.23660000
   
GOLDLINE LOADING RACK
USA.TX.TX303.LUBBOCK.23660000
   
PUMP PAD
USA.TX.TX303.LUBBOCK.23660000
   
PRO LITE RADAR GAUGES QTY-3
USA.TX.TX303.LUBBOCK.23660000
   
INSULATE WATER TANK / TANKS 204, 205, 206 & 207
USA.TX.TX303.LUBBOCK.23660000
   
MECHANICAL EQUIPMENT
USA.TX.TX303.LUBBOCK.23660000
   
PIPE VALVES & FITTINGS
USA.TX.TX303.LUBBOCK.23660000
   
LOADING ARM
USA.TX.TX303.LUBBOCK.23660000
   
INSTRUMENTATION
USA.TX.TX303.LUBBOCK.23660000
   
DESIGN SERVICES
USA.TX.TX303.LUBBOCK.23660000
   
PIPING/FTTGS/VALVES
USA.TX.TX303.LUBBOCK.23660000
   
LOAD OUT WEST SIDE
USA.TX.TX303.LUBBOCK.23660000
   
SAFETY EQUIPMENT
USA.TX.TX303.LUBBOCK.23660000
   
FLOODLIGHT
USA.TX.TX303.LUBBOCK.23660000
   
FAN - LOADOUT RACK
USA.TX.TX303.LUBBOCK.23660000
   
EAST UNLOAD PUMP/PIPING INSULATION
USA.TX.TX303.LUBBOCK.23660000
   
FOUNDATION-LOADING RACK
USA.TX.TX303.LUBBOCK.23660000
   
FLOW METER MODEL 2700 CMF400
USA.TX.TX303.LUBBOCK.23660000
3081493 & 14025
 
STEEL SAFETY GATE
USA.TX.TX303.LUBBOCK.23660000
   
LIQUID LEVEL INDICATOR
USA.TX.TX303.LUBBOCK.23660000
   
MASS METER-CFM400 SENSOR
USA.TX.TX303.LUBBOCK.23660000
   
PRESSURE & TEMP TRANSMITTERS
USA.TX.TX303.LUBBOCK.23660000
   
TRANSMITTER & REMOTE SEALS
USA.TX.TX303.LUBBOCK.23660000
   
SAFETY CAGE
USA.TX.TX303.LUBBOCK.23660000
   
PIPING/VALVES/FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
REPL EAST & WEST SPUR TIES
USA.TX.TX303.LUBBOCK.23660000
   
PLUMB SOAP TANK 503/PACK MIXER TANK 216
USA.TX.TX303.LUBBOCK.23660000
   
3 D-RAILS
USA.TX.TX303.LUBBOCK.23660000
   
MISC FTTGS
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION INSULATION
USA.TX.TX303.LUBBOCK.23660000
   
WATER LINE TO BOILERS/SHOWER TO LOADING RACK
USA.TX.TX303.LUBBOCK.23660000
   
CAPITALIZED INTEREST 2008
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION TRANSFER LINE
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION PIPING & INSULATION
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION RACK LOAD SPOUT
USA.TX.TX303.LUBBOCK.23660000
   
PMAC BOILER PVF
USA.TX.TX303.LUBBOCK.23660000
   
PMAC PIPING & EQUIPMENT
USA.TX.TX303.LUBBOCK.23660000
   
FTTGS-BRINE WATER TANK
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION TRACING
USA.TX.TX303.LUBBOCK.23660000
   
SWIVEL JOINTS FOR EMULSION RACK
USA.TX.TX303.LUBBOCK.23660000
   
PVF-PMAC STEAM LINE
USA.TX.TX303.LUBBOCK.23660000
   
CHEMICAL TUBING
USA.TX.TX303.LUBBOCK.23660000
   
AUTOMATION SYSTEM
USA.TX.TX303.LUBBOCK.23660000
   
COLEMAN EQUIPMENT
USA.TX.TX303.LUBBOCK.23660000
   
TEMP CONTROLLER
USA.TX.TX303.LUBBOCK.23660000
   
LOADOUT CONTROLS
USA.TX.TX303.LUBBOCK.23660000
   
EMULSION RACK ELECTRICAL
USA.TX.TX303.LUBBOCK.23660000
   
RAIL BOOSTER PUMP
USA.TX.TX303.LUBBOCK.23660000
   
POLYMER HOPPER MODIFICATIONS
USA.TX.TX303.LUBBOCK.23660000
   
PMAC JIB CRANE STEEL
USA.TX.TX303.LUBBOCK.23660000
   
BOILER CONTROL
USA.TX.TX303.LUBBOCK.23660000
   
POLLUTION CONTROL PIPING-TANK 132
USA.TX.TX303.LUBBOCK.23660000
   
INSULATION-EMULSION PIPING
USA.TX.TX303.LUBBOCK.23660000
   
SCALES WORK
USA.TX.TX303.LUBBOCK.23660000
   
MICS FTTGS-ACID & LATEX
USA.TX.TX303.LUBBOCK.23660000
   
HFD TANK VENT
USA.TX.TX303.LUBBOCK.23660000
   
MCC STARTER
USA.TX.TX303.LUBBOCK.23660000
   
GAUGES - TANK 131
USA.TX.TX303.LUBBOCK.23660000
   
GAUGES - TANK 132
USA.TX.TX303.LUBBOCK.23660000
   
EH&S PERMITS
USA.TX.TX303.LUBBOCK.23660000
   
ELECTRICAL WORK EMULSION RACK
USA.TX.TX303.LUBBOCK.23660000
   
SAFE AIR SYSTEM FOR MIX TANK AREA
USA.TX.TX303.LUBBOCK.23660000
   
HEAT TRACE BOX EH&S
USA.TX.TX303.LUBBOCK.23660000
   
PLATFORMS BETWEEN SCALES EH&S
USA.TX.TX303.LUBBOCK.23660000
   
SAMPLE BOXES EH&S
USA.TX.TX303.LUBBOCK.23660000
   
SULFUR SYSTEM EH&S WORK
USA.TX.TX303.LUBBOCK.23660000
   
FAB WORK ON SAMPLER STAND EH&s
USA.TX.TX303.LUBBOCK.23660000
   
3 INCH PIPE & 1 INCH STEAM LINE PROD EFF WORK
USA.TX.TX303.LUBBOCK.23660000
   
2 INCH STEAM LINE PROD EFFIC WORK
USA.TX.TX303.LUBBOCK.23660000
   
STEAM LINE TRAPS/2 INCH STEAM DRAIN PROD EFFIC WORK
USA.TX.TX303.LUBBOCK.23660000
   
6 INCH TO 3 INCH & 6 INCH TO 6 INCH TIE-INS PROD EFFIC WORK
USA.TX.TX303.LUBBOCK.23660000
   
PUMP FRAME & 1 INCH STEAM LINE
USA.TX.TX303.LUBBOCK.23660000
   
AIR LINES PROD EFFICIENCY WORK
USA.TX.TX303.LUBBOCK.23660000
   
SULFUR SKID CONTROL
USA.TX.TX303.LUBBOCK.23660000
   
INSULATE SULFUR SKID
USA.TX.TX303.LUBBOCK.23660000
   
INSULATE MANWAYS
USA.TX.TX303.LUBBOCK.23660000
   
PMAC TRACE
USA.TX.TX303.LUBBOCK.23660000
   
RECEIVING STEAM TRAPS
USA.TX.TX303.LUBBOCK.23660000
   
HANDRAILS ON TANK TOPS
USA.TX.TX303.LUBBOCK.23660000
   
RECEIVING STRAINER CRANE
USA.TX.TX303.LUBBOCK.23660000
   
RECEIVING STEAM PIPING VALVES
USA.TX.TX303.LUBBOCK.23660000
   
AC PIPING JUMPER
USA.TX.TX303.LUBBOCK.23660000
   
BASKET STRAINERS
USA.TX.TX303.LUBBOCK.23660000
   
AUTOMATION SYSTEM UPDATES
USA.TX.TX303.LUBBOCK.23660000
   
HFD PIPING PVF
USA.TX.TX303.LUBBOCK.23660000
   
CFM400M SENSOR BASE UPDATES
USA.TX.TX303.LUBBOCK.23660000
   
ELECTRICAL TRACING FOR HFD PIPING
USA.TX.TX303.LUBBOCK.23660000
   
AFE070110180/MCC SWITCHBOARD
USA.TX.TX303.LUBBOCK.23660000
   
SULFUR SKID ACTUATOR
USA.TX.TX303.LUBBOCK.23660000
   
HFD Equipment (pressure gauges & thermometers)
USA.TX.TX303.LUBBOCK.23660000
   
Install vent lines on main gas equip & 2 OSY gate valves
USA.TX.TX303.LUBBOCK.23660000
   
HFD PIPING
USA.TX.TX303.LUBBOCK.23660000
   
REFUND - KANSAS ELECTRIC
USA.TX.TX303.LUBBOCK.23660000
   
HFD SYSTEM-CONDUIT, CABLE TRAYS & RUNNING POWER
USA.TX.TX303.LUBBOCK.23660000
   
STAIRWAY & RAILING FOR POLYMER GRINDER
USA.TX.TX303.LUBBOCK.23660000
   
WATER & GAS TO OVEN
USA.TX.TX303.LUBBOCK.23660000
   
ENGINEERING SERVICES
USA.TX.TX303.LUBBOCK.23660000
   
TANK GAUGE SETUP & CALIBRATION
USA.TX.TX303.LUBBOCK.23660000
   
HPD SYSTEM ELECTRICAL INSTALLATION
USA.TX.TX303.LUBBOCK.23660000
   
AFE 70110172
USA.TX.TX303.LUBBOCK.23660000
   
RED MAN PIPE & SUPPLY
USA.TX.TX303.LUBBOCK.23660000
   
CONSTRUCTION IKA-30 MILL LUBBOCK
USA.TX.TX303.LUBBOCK.23660000
   
1999 FORD F250 SD
USA.TN.TN157.MEMPHIS.23670000
1FDNX20L5XEB340
 
Bending Beam Rheometer
USA.TN.TN157.MEMPHIS.23670000
   
Dynamic Shear Rheometer
USA.TN.TN157.MEMPHIS.23670000
   
General Lab Equipment
USA.TN.TN157.MEMPHIS.23670000
   
General Plant Equipment
USA.TN.TN157.MEMPHIS.23670000
   
KAESER AIR COMPRESSOR
USA.TN.TN157.MEMPHIS.23670000
   
AFE 100095 KAISER AIR COMPRESSOR
USA.TN.TN157.MEMPHIS.23670000
   
AFE 100095 KAISER AIR COMPRESSOR
USA.TN.TN157.MEMPHIS.23670000
   
AFE 100095 KAISER AIR COMPRESSOR
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 141
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 300
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 301
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 302
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 410
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 411
USA.TN.TN157.MEMPHIS.23670000
   
Tank # 421
USA.TN.TN157.MEMPHIS.23670000
   
SERVICE AP TANK
USA.TN.TN157.MEMPHIS.23670000
   
AFE 100066
USA.TX.TX439.SAGINAW.23670000
   
MOBILTHERM
USA.TN.TN157.MEMPHIS.23670000
   
VL50 50HP-400-CS QTY-3
USA.TN.TN157.MEMPHIS.23670000
   
SULPHUR SKID AFE 070110124
USA.TN.TN157.MEMPHIS.23670000
   
SULFUR SKID UPGRADE
USA.TN.TN157.MEMPHIS.23670000
   
MOBILTHERM / MISC GASKETS & GAUGES
USA.TN.TN157.MEMPHIS.23670000
   
SULFUR SKID UPGRADE
USA.TN.TN157.MEMPHIS.23670000
   
BASKET STRAINERS 4 INCH QTY-4
USA.TN.TN157.MEMPHIS.23670000
   
FUEL OIL BACKUP SYSTEM
USA.TN.TN157.MEMPHIS.23670000
   
REWORK FLOWMETER / MICRO MOTION CONTROLLER AFE070110124
USA.TN.TN157.MEMPHIS.23670000
   
HV-1.5 MIXER
USA.TN.TN157.MEMPHIS.23670000
105747-1
 
MC-II FLOW ANALYZER
USA.TN.TN157.MEMPHIS.23670000
   
PIPE/VALVES/FTTGS
USA.TN.TN157.MEMPHIS.23670000
   
HEATING CABLE
USA.TN.TN157.MEMPHIS.23670000
   
PIPE SUPPORTS
USA.TN.TN157.MEMPHIS.23670000
   
HEAT TRACE 5 TANKS & 2 LOAD RACKS
USA.TN.TN157.MEMPHIS.23670000
   
HEAT TRACE- 5 FINISH PROD TANKS 7 LOAD RACKS
USA.TN.TN157.MEMPHIS.23670000
   
CONVEYOR
USA.TN.TN157.MEMPHIS.23670000
   
POLYMER HOPPER
USA.TN.TN157.MEMPHIS.23670000
   
WIRE AGITATOR & AP TANK PUMP
USA.TN.TN157.MEMPHIS.23670000
   
CONDUIT & HEAT TRACE MODIF - LOADING RACK
USA.TN.TN157.MEMPHIS.23670000
   
480 VOLT PANEL FOR HEAT TRACE
USA.TN.TN157.MEMPHIS.23670000
   
HEAT TRACE
USA.TN.TN157.MEMPHIS.23670000
   
LEGS ON CRANE SYSTEM / HANDLE ON HOPPER
USA.TN.TN157.MEMPHIS.23670000
   
SUPPORTS - CONVEYOR
USA.TN.TN157.MEMPHIS.23670000
   
OVERHEAD CRANE SYSTEM/4 FT X 8FT HOPPER
USA.TN.TN157.MEMPHIS.23670000
   
HEAT TRACE PRODUCT LINES
USA.TN.TN157.MEMPHIS.23670000
   
ELEC HEAT TRACE ON UNLOADING LINE
USA.TN.TN157.MEMPHIS.23670000
   
ELECTRIC-POLYMER CRANE SYSTEM
USA.TN.TN157.MEMPHIS.23670000
   
BAG SPLITTER
USA.TN.TN157.MEMPHIS.23670000
   
SUPERCHANGER W/ SHROUD
USA.TN.TN157.MEMPHIS.23670000
   
2002 CHEV SILVERADO 1500
USA.OK.OK101.MUSKOGEE.23700000
1GCEC14VX2Z2977
 
DIRTWORK - POLYMER WAREHOUSE
USA.OK.OK101.MUSKOGEE.23700000
   
Bending Beam Rheometer
USA.OK.OK101.MUSKOGEE.23700000
   
Dynamic Shear Rheometer
USA.OK.OK101.MUSKOGEE.23700000
   
Dynamic Shear Rheometer
USA.OK.OK101.MUSKOGEE.23700000
   
General Lab Equipment
USA.OK.OK101.MUSKOGEE.23700000
   
General Plant Equipment
USA.OK.OK101.MUSKOGEE.23700000
   
Kaeser Air Comp
USA.OK.OK101.MUSKOGEE.23700000
   
TEMPYROX LAB OVEN
USA.OK.OK101.MUSKOGEE.23700000
   
KAESER AIR COMPRESSOR
USA.OK.OK101.MUSKOGEE.23700000
   
WIRING FOR TEMPYROX LAB OVEN
USA.OK.OK101.MUSKOGEE.23700000
   
POLYMER CRANE
USA.OK.OK101.MUSKOGEE.23700000
   
480V 3PHASE POWER TO CRANE
USA.OK.OK101.MUSKOGEE.23700000
   
FLASH POINT TESTER
USA.OK.OK101.MUSKOGEE.23700000
26228/20978
 
AUTOMATED SOFTENING POINT TESTER
USA.OK.OK101.MUSKOGEE.23700000
   
NEW HOLLAND LS185 SKID STEER
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 117
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 140
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 141
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 150
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 151
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 300
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 410
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 420
USA.OK.OK101.MUSKOGEE.23700000
   
Tank # 430
USA.OK.OK101.MUSKOGEE.23700000
   
1000 GAL EXPANSION TANK 48 INCH DIA WITH STANDS
USA.OK.OK101.MUSKOGEE.23700000
   
ENGINEERING COSTS EXPAN TANK PROJECT
USA.OK.OK101.MUSKOGEE.23700000
   
TANK #115 FLOOR REPLACEMENT
USA.OK.OK101.MUSKOGEE.23700000
   
TANK 111 COIL PROJECT
USA.OK.OK101.MUSKOGEE.23700000
   
DROP OUT SKID
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 70110166
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 70110166
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 70110166
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 70110166
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 70110163
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 100166 tax
USA.OK.OK101.MUSKOGEE.23700000
   
Emersion Heater
USA.OK.OK101.MUSKOGEE.23700000
   
Emersion Heater
USA.OK.OK101.MUSKOGEE.23700000
   
STRAINER OVEN
USA.OK.OK101.MUSKOGEE.23700000
   
CLEANING FURNACE FOR BURNING STRAINERS
USA.OK.OK101.MUSKOGEE.23700000
   
EXPAN TANK TOWER & CONCRETE PAD & NEW PIPING
USA.OK.OK101.MUSKOGEE.23700000
   
FURNACE INSTALLATION
USA.OK.OK101.MUSKOGEE.23700000
   
MISC PIPING/VALVES/FTTGS
USA.OK.OK101.MUSKOGEE.23700000
   
ORIFICE
USA.OK.OK101.MUSKOGEE.23700000
   
MISC FTTGS
USA.OK.OK101.MUSKOGEE.23700000
   
HEATER & CONTROL
USA.OK.OK101.MUSKOGEE.23700000
   
RADAR LEVEL TRANSMITTER
USA.OK.OK101.MUSKOGEE.23700000
   
HEAT TRACE
USA.OK.OK101.MUSKOGEE.23700000
   
HEAT TRACE PRODUCTS
USA.OK.OK101.MUSKOGEE.23700000
   
PUMP HOUSE
USA.OK.OK101.MUSKOGEE.23700000
   
WIRE HEAT TRACE LOAD RACK & PUMP
USA.OK.OK101.MUSKOGEE.23700000
   
EXTENDER LINE
USA.OK.OK101.MUSKOGEE.23700000
   
HEAT TRACE ON UNDERHEATED LINES
USA.OK.OK101.MUSKOGEE.23700000
   
CMF400M SENSOR QTY 2 AFE070110226
USA.OK.OK101.MUSKOGEE.23700000
   
GEAR BOX FOR S/N 104941 AFE070110221
USA.OK.OK101.MUSKOGEE.23700000
   
DRIVE
USA.OK.OK101.MUSKOGEE.23700000
   
5 INCH LINE ON RACK
USA.OK.OK101.MUSKOGEE.23700000
   
PIPE IN 4 VIKING PUMPS
USA.OK.OK101.MUSKOGEE.23700000
   
ELECTRIC FOR BLEND UNIT
USA.OK.OK101.MUSKOGEE.23700000
   
WIRE 3 MOTORS E-BLENDER
USA.OK.OK101.MUSKOGEE.23700000
   
STEEL FOR OVERHEAD CRANE
USA.OK.OK101.MUSKOGEE.23700000
   
5600 BASE TANK 110 AFE070110163
USA.OK.OK101.MUSKOGEE.23700000
1363628
 
CAPITALIZED INTEREST
USA.OK.OK101.MUSKOGEE.23700000
   
VALVES / FTTGS / PIPING
USA.OK.OK101.MUSKOGEE.23700000
   
CONVEYOR STRUCTURAL STEEL
USA.OK.OK101.MUSKOGEE.23700000
   
HOPPER
USA.OK.OK101.MUSKOGEE.23700000
   
INSULATION OF MIX TANKS & PIPING
USA.OK.OK101.MUSKOGEE.23700000
   
VARIABLE FREQUENCY DRIVE
USA.OK.OK101.MUSKOGEE.23700000
   
REBUILD GEARBOX
USA.OK.OK101.MUSKOGEE.23700000
   
STRAINER HOIST
USA.OK.OK101.MUSKOGEE.23700000
   
PUMP UPGRADES-MIX TANK
USA.OK.OK101.MUSKOGEE.23700000
   
PRO LITE RADAR GAUGE QTY-5
USA.OK.OK101.MUSKOGEE.23700000
   
LIFTING PLATE FOR BAG PRODUCTS
USA.OK.OK101.MUSKOGEE.23700000
   
MODIFY TOUCH SCREEN PANEL FOR HEATER CONTROL
USA.OK.OK101.MUSKOGEE.23700000
   
PUMP-VIKING H224A
USA.OK.OK101.MUSKOGEE.23700000
   
CIRCULATION SYSTEM/POLYMER DELIVERY SYSTEM
USA.OK.OK101.MUSKOGEE.23700000
   
MIX TANK ELECTRICAL  INSTALLATION
USA.OK.OK101.MUSKOGEE.23700000
   
ELECTRICAL TEMP CONTROL IN POLY TKS 150&151
USA.OK.OK101.MUSKOGEE.23700000
   
CATWALKS PLATFORM & HANDRAILS
USA.OK.OK101.MUSKOGEE.23700000
   
ADDTL STRUCTURAL CONCRETE/ADVISED PIPING
USA.OK.OK101.MUSKOGEE.23700000
   
200 AMP 480V THREE PHASE PANEL BOARD
USA.OK.OK101.MUSKOGEE.23700000
   
RECEPTACLES - GENERAL / WINCH
USA.OK.OK101.MUSKOGEE.23700000
   
THERMOCOUPLES/WIRE FOR TANKS 150 & 151
USA.OK.OK101.MUSKOGEE.23700000
   
WIRE FOR MIXING TANKS, GATE MOTORS, AND CHANGE TOP AUGER
USA.OK.OK101.MUSKOGEE.23700000
   
SOLONOIDS FOR TANK 150 AND 151 GATES
USA.OK.OK101.MUSKOGEE.23700000
   
HALIDE LIGHTS ON TANK 151
USA.OK.OK101.MUSKOGEE.23700000
   
DISCONNECT FOR 1151 MIXER MOTOR/TANK FEEDERS
USA.OK.OK101.MUSKOGEE.23700000
   
EMT - TANKS 150 & 151
USA.OK.OK101.MUSKOGEE.23700000
   
FTTGS - TANK 115 FLOOR REPLACEMENT
USA.OK.OK101.MUSKOGEE.23700000
   
PRO LITE RADAR GAUGES QTY-6
USA.OK.OK101.MUSKOGEE.23700000
   
PIPING/VALVES/FTTGS
USA.OK.OK101.MUSKOGEE.23700000
   
TANK 111 ELECTRIC TO BLENDER MOTOR
USA.OK.OK101.MUSKOGEE.23700000
   
PIPING/VALVES/FTTGS TANK 111 COIL
USA.OK.OK101.MUSKOGEE.23700000
   
CONSTRUCTION TRUCK LOADING H2S REMOVAL
USA.OK.OK101.MUSKOGEE.23700000
   
SULFUR PIPING, FTTGS & VALVES
USA.OK.OK101.MUSKOGEE.23700000
   
WIRING FOR RADAR GAUGES
USA.OK.OK101.MUSKOGEE.23700000
   
LUBSOIL HEAT TRANS 250
USA.OK.OK101.MUSKOGEE.23700000
   
PVF - H2S REMOVAL
USA.OK.OK101.MUSKOGEE.23700000
   
ELECTRICAL-2ND SULFUR INJECTION PT
USA.OK.OK101.MUSKOGEE.23700000
   
NEW SULPHUR LINE-TANK 111 PROJECT
USA.OK.OK101.MUSKOGEE.23700000
   
PUMP HOUSE LINES-TANK 111 PROJECT
USA.OK.OK101.MUSKOGEE.23700000
   
MISTFIX H2S MIST ELIMINATOR
USA.OK.OK101.MUSKOGEE.23700000
   
H2S MIST ELIMINATOR (SIDE EXHAUST)
USA.OK.OK101.MUSKOGEE.23700000
   
DROP OUT TANK
USA.OK.OK101.MUSKOGEE.23700000
   
TAXES-PIPING & FINS FOR FINTUBES
USA.OK.OK101.MUSKOGEE.23700000
   
PRESSURE BLOWER
USA.OK.OK101.MUSKOGEE.23700000
   
TANK 151 MIXER GEARBOX
USA.OK.OK101.MUSKOGEE.23700000
   
PIPING & FINS FOR FINTUBES
USA.OK.OK101.MUSKOGEE.23700000
   
TRUCK LOADING HOODS QTY-2
USA.OK.OK101.MUSKOGEE.23700000
   
EXHAUST HOSE
USA.OK.OK101.MUSKOGEE.23700000
   
AFE 100030
USA.OK.OK101.MUSKOGEE.23700000
   
VIKING N324A LOADING PUMP
USA.OK.OK101.MUSKOGEE.23700000
   
1992 CHEV CK 10 PICKUP
USA.MO.MO159.SEDALIA.23760000
1GCEC14Z0NZ1688
 
General Lab Equipment
USA.MO.MO159.SEDALIA.23760000
   
General Plant Equipment
USA.MO.MO159.SEDALIA.23760000
   
Tank # 32
USA.MO.MO159.SEDALIA.23760000
   
Tank # 405 formerly Tank # 106
USA.MO.MO159.SEDALIA.23760000
   
Tank # 205 formerly Tank # 108
USA.MO.MO159.SEDALIA.23760000
   
Tank # 201
USA.MO.MO159.SEDALIA.23760000
   
Tank # 203 formerly Tank # 202
USA.MO.MO159.SEDALIA.23760000
   
Tank # 202 formerly Tank # 203
USA.MO.MO159.SEDALIA.23760000
   
Tank # 204
USA.MO.MO159.SEDALIA.23760000
   
Tank # 401 formerly Tank # 205
USA.MO.MO159.SEDALIA.23760000
   
Tank # 403 formerly Tank # 206
USA.MO.MO159.SEDALIA.23760000
   
Tank # 402 formerly Tank # 207
USA.MO.MO159.SEDALIA.23760000
   
Tank # 404 formerly Tank # 208
USA.MO.MO159.SEDALIA.23760000
   
Tank # 300
USA.MO.MO159.SEDALIA.23760000
   
Tank # 301
USA.MO.MO159.SEDALIA.23760000
   
Tank #206 formerly Tank # 302
USA.MO.MO159.SEDALIA.23760000
   
Tank # 310
USA.MO.MO159.SEDALIA.23760000
   
Tank # 320
USA.MO.MO159.SEDALIA.23760000
   
Tank # 340
USA.MO.MO159.SEDALIA.23760000
   
Tank # 500
USA.MO.MO159.SEDALIA.23760000
   
Tank # 501
USA.MO.MO159.SEDALIA.23760000
   
Tank # 520 is actually Tank # 510
USA.MO.MO159.SEDALIA.23760000
   
RESTORE 42000 GAL FUEL OIL TANK TO FINISHED PROD SERVICE
USA.MO.MO159.SEDALIA.23760000
   
RESTORE 42000 GAL FUEL OIL TANK TO FINISHED PROD SERVICE
USA.MO.MO159.SEDALIA.23760000
   
RESTORE 42000 GAL FUEL OIL TANK TO FINISHED PROD SERVICE
USA.MO.MO159.SEDALIA.23760000
   
RESTORE 42000 GAL FUEL OIL TANK TO FINISHED PROD SERVICE
USA.MO.MO159.SEDALIA.23760000
   
RESTORE 42000 GAL FUEL OIL TANK TO FINISHED PROD SERVICE
USA.MO.MO159.SEDALIA.23760000
   
HCL TANK 6500 GAL 120IN D X 220IN H
USA.MO.MO159.SEDALIA.23760000
   
TANK PADS
USA.MO.MO159.SEDALIA.23760000
   
INSTALL TANKS /RELOCATE TANK 302/ PIPING
USA.MO.MO159.SEDALIA.23760000
   
TANK 10000 GAL VERTICAL 10FT X 17FT
USA.MO.MO159.SEDALIA.23760000
   
TANK 12000 GAL VERTICAL 10FT X 21FT
USA.MO.MO159.SEDALIA.23760000
   
TANK 40000 GAL VERTICAL 14FT X 35FT
USA.MO.MO159.SEDALIA.23760000
   
CATIONIC SOAP TANK 12FT X 19FT 16,000 GAL
USA.MO.MO159.SEDALIA.23760000
   
ACID SCRUBBER TANK 4FT X 4FT 388 GAL
USA.MO.MO159.SEDALIA.23760000
   
INSULATION - TANK 405
USA.MO.MO159.SEDALIA.23760000
   
INSULATION - TANK 311
USA.MO.MO159.SEDALIA.23760000
   
Emulsion Mill
USA.MO.MO159.SEDALIA.23760000
   
MISC FTTGS
USA.MO.MO159.SEDALIA.23760000
   
PRECISION DIGITAL CONSOLIDATOR
USA.MO.MO159.SEDALIA.23760000
   
CONSTRUCTION
USA.MO.MO159.SEDALIA.23760000
   
CAPITALIZED INTEREST
USA.MO.MO159.SEDALIA.23760000
   
AIR PERMITTING
USA.MO.MO159.SEDALIA.23760000
   
PIPING & PIPE SUPPORTS
USA.MO.MO159.SEDALIA.23760000
   
AFE070110451/CONSTR MGMT
USA.MO.MO159.SEDALIA.23760000
   
PIPING/FTTGS/VALVES
USA.MO.MO159.SEDALIA.23760000
   
ACID & CAT SOLUTION PIPING
USA.MO.MO159.SEDALIA.23760000
   
HEAT EXCHANGER
USA.MO.MO159.SEDALIA.23760000
   
COOLING TOWER
USA.MO.MO159.SEDALIA.23760000
   
GOULDS & VIKING PUMP KITS QTY-3
USA.MO.MO159.SEDALIA.23760000
   
PUMP WITH PADDLEWHEEL & TRANSMITTER
USA.MO.MO159.SEDALIA.23760000
   
HV-1.5 MIXER
USA.MO.MO159.SEDALIA.23760000
105847-1
 
HV-3 MIXER QTY-2
USA.MO.MO159.SEDALIA.23760000
105487-2 & 1054
 
HV-2 MIXER
USA.MO.MO159.SEDALIA.23760000
105847-4
 
ELECTRICAL-CATIONIC EMULSION ADDITION
USA.MO.MO159.SEDALIA.23760000
   
METERS
USA.MO.MO159.SEDALIA.23760000
   
VIKING AK-4195-D GEAR PUMP
USA.MO.MO159.SEDALIA.23760000
   
PUMP HOIZ CNTRFGL MAG
USA.MO.MO159.SEDALIA.23760000
   
LIQUID LEVEL INDICATORS
USA.MO.MO159.SEDALIA.23760000
   
SAAB RADAR GAUGES QTY-3 FOR TANKS 206, 405, AND 406
USA.MO.MO159.SEDALIA.23760000
   
CENTRIFUGAL PUMP FOR STORMWATER POND
USA.MO.MO159.SEDALIA.23760000
   
ACID TANK PVF
USA.MO.MO159.SEDALIA.23760000
   
GAUGE START UP TNKS 206,405,406
USA.MO.MO159.SEDALIA.23760000
   
EMULSION PUMP VIKING MODEL HJ4195
USA.MO.MO159.SEDALIA.23760000
   
ELECTRIC - ENCLOSURE PIPE FITTERS NEAR MILL MOTOR
USA.MO.MO159.SEDALIA.23760000
   
FREQ DRIVE FOR TOTE PUMP
USA.MO.MO159.SEDALIA.23760000
   
STARTER & WIRING FOR POND PUMP
USA.MO.MO159.SEDALIA.23760000
   
MANIFOLD PUSHBUTTON STATION
USA.MO.MO159.SEDALIA.23760000
   
1997 FORD F-250 HD
USA.IN.IN085.WARSAW.23790000
3FTHF25HXVMA591
 
SAND
USA.IN.IN085.WARSAW.23790000
   
Dynamic Shear Rheometer
USA.IN.IN085.WARSAW.23790000
   
General Lab Equipment
USA.IN.IN085.WARSAW.23790000
   
General Plant Equipment
USA.IN.IN085.WARSAW.23790000
   
FORKLIFT
USA.IN.IN085.WARSAW.23790000
P1F2-9H0581
 
Tank # 201
USA.IN.IN085.WARSAW.23790000
   
Tank # 202
USA.IN.IN085.WARSAW.23790000
   
Tank # 203
USA.IN.IN085.WARSAW.23790000
   
Tank # 204
USA.IN.IN085.WARSAW.23790000
   
Tank # 205
USA.IN.IN085.WARSAW.23790000
   
Tank # 206
USA.IN.IN085.WARSAW.23790000
   
Tank # 207
USA.IN.IN085.WARSAW.23790000
   
Tank # 208
USA.IN.IN085.WARSAW.23790000
   
Tank # 209
USA.IN.IN085.WARSAW.23790000
   
Tank # 210
USA.IN.IN085.WARSAW.23790000
   
Tank # 211
USA.IN.IN085.WARSAW.23790000
   
Tank # 212
USA.IN.IN085.WARSAW.23790000
   
Tank # 300
USA.IN.IN085.WARSAW.23790000
   
Tank # 301
USA.IN.IN085.WARSAW.23790000
   
Tank # 302
USA.IN.IN085.WARSAW.23790000
   
Tank # 303
USA.IN.IN085.WARSAW.23790000
   
Tank # 304
USA.IN.IN085.WARSAW.23790000
   
Tank # 305
USA.IN.IN085.WARSAW.23790000
   
Tank # 340
USA.IN.IN085.WARSAW.23790000
   
Tank # 341
USA.IN.IN085.WARSAW.23790000
   
Tank # 400
USA.IN.IN085.WARSAW.23790000
   
Tank # 401
USA.IN.IN085.WARSAW.23790000
   
Tank # 410
USA.IN.IN085.WARSAW.23790000
   
Tank # 500
USA.IN.IN085.WARSAW.23790000
   
Tank # 501
USA.IN.IN085.WARSAW.23790000
   
Tank # 520
USA.IN.IN085.WARSAW.23790000
   
Tank # 521
USA.IN.IN085.WARSAW.23790000
   
Tank # 530
USA.IN.IN085.WARSAW.23790000
   
ACID TANK
USA.IN.IN085.WARSAW.23790000
   
15 FT X 32 FT TALL STORAGE TANK
USA.IN.IN085.WARSAW.23790000
   
TANK INSULATION 15FT X 32FT
USA.IN.IN085.WARSAW.23790000
   
HV-3 MIXER TANK 18
USA.CA.CA071.FONTANA.05230000
105933-3
 
Direct Fire Heater
USA.IN.IN085.WARSAW.23790000
   
Direct Fire Heater
USA.IN.IN085.WARSAW.23790000
   
Direct Fire Heater
USA.IN.IN085.WARSAW.23790000
   
Pumps
USA.IN.IN085.WARSAW.23790000
   
Emulsion Mill
USA.IN.IN085.WARSAW.23790000
   
HEAT TRACE FOR ACID TANK
USA.IN.IN085.WARSAW.23790000
   
TRACE FOR ACID LINE
USA.IN.IN085.WARSAW.23790000
   
PIPING
USA.IN.IN085.WARSAW.23790000
   
MASS FLOW METER
USA.IN.IN085.WARSAW.23790000
   
PIPING & FTTGS ASPHALT LINE
USA.IN.IN085.WARSAW.23790000
   
STATIC MIXER
USA.IN.IN085.WARSAW.23790000
   
PIPING & FTTGS
USA.IN.IN085.WARSAW.23790000
   
MISC FTTGS
USA.IN.IN085.WARSAW.23790000
   
INSULATION FOR ASPHALT LINE
USA.IN.IN085.WARSAW.23790000
   
GAUGES FOR ACID TANK
USA.IN.IN085.WARSAW.23790000
   
SAFETY SHOWERS @ RAIL LINE
USA.IN.IN085.WARSAW.23790000
   
REFUND
USA.IN.IN085.WARSAW.23790000
   
PIPE/VALVES & FITTINGS-SOAP BATCHING SYSTEM
USA.IN.IN085.WARSAW.23790000
   
ELECTRICAL-SOAP BATCHING SYSTEM
USA.IN.IN085.WARSAW.23790000
   
WIRE GAUGES
USA.IN.IN085.WARSAW.23790000
   
PIPING/VALVES/FTTGS
USA.IN.IN085.WARSAW.23790000
   
INSTRUMENTATION/CFM300
USA.IN.IN085.WARSAW.23790000
   
MICROMOTION COVER/PIPES,VALVES,FITTINGS
USA.IN.IN085.WARSAW.23790000
   
VALVES
USA.IN.IN085.WARSAW.23790000
   
FTTGS TANK #211 REPL
USA.IN.IN085.WARSAW.23790000
   
MASS FLOW METER
USA.IN.IN085.WARSAW.23790000
   
MASS FLOW METER
USA.IN.IN085.WARSAW.23790000
   
PRO LITE GAUGE
USA.IN.IN085.WARSAW.23790000
   
PIPING INSULATION
USA.IN.IN085.WARSAW.23790000
   
ELECTRICAL EMULSION LOAD RACK AUTOMATION
USA.IN.IN085.WARSAW.23790000
   
WIRE TANK 211 SAAB CONTROL
USA.IN.IN085.WARSAW.23790000
   
1993 GMC SIERRA
USA.CO.CO001.COMMERCE C.40100000
1GTFC24K5PE5316
 
General Lab Equipment
USA.CO.CO001.COMMERCE C.40100000
   
General Plant Equipment
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 201
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 202
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 203
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 207
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 208
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 209
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 254
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 255
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 256
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 257
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 258
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 259
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 260
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 261
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 262
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 299
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 300
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 301
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 302
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 303
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 304
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 305
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 306
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 307
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 340
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 401
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 497
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 498
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 499
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 501
USA.CO.CO001.COMMERCE C.40100000
   
Tank # 502
USA.CO.CO001.COMMERCE C.40100000
   
INSULATION - TANK REPAIR
USA.CO.CO001.COMMERCE C.40100000
   
INSULATION - TANKS
USA.CO.CO001.COMMERCE C.40100000
   
Emulsion Mill
USA.CO.CO001.COMMERCE C.40100000
   
Emulsion Mill
USA.CO.CO001.COMMERCE C.40100000
   
TRUCK SCALE CENTURION 72 X 11 FT AFE 70210189
USA.CO.CO001.COMMERCE C.40100000
   
2 INCH PIPING AT TANK & 4 INCH LINE AFE070210189
USA.CO.CO001.COMMERCE C.40100000
   
ELECTRICAL FOR SCALES AFE070210189
USA.CO.CO001.COMMERCE C.40100000
   
WALKWAY AROUND TANK FARM
USA.CO.CO001.COMMERCE C.40100000
   
GOLDLINE LOADING RACK PLATFORM
USA.CO.CO001.COMMERCE C.40100000
   
AUTOMATED CONTROL SYSTEM
USA.CO.CO001.COMMERCE C.40100000
   
1.5" MAXFLO
USA.CO.CO001.COMMERCE C.40100000
   
ELECTRIC-DENVER K AUTOMATION
USA.CO.CO001.COMMERCE C.40100000
   
ROPER W/ CARB BSHGS, GR PUMP CARB BSHGS, BALDOR 3HP LOVE JOY HUBS/SPI
USA.CO.CO001.COMMERCE C.40100000
   
TANK RADAR GAUGES
USA.CO.CO001.COMMERCE C.40100000
   
4 INCH PIPE TO LOAD RACK
USA.CO.CO001.COMMERCE C.40100000
   
ELECTRIC - LOGIC CONTROL
USA.CO.CO001.COMMERCE C.40100000
   
ELECTRIC - SAAB GAUGES
USA.CO.CO001.COMMERCE C.40100000
   
INSULATION - STRAINER
USA.CO.CO001.COMMERCE C.40100000
   
1996 FORD F-150
USA.CO.CO001.COMMERCE C.40110000
1FTEX14NXTKA475
 
RF MODEMS & PRINTERS FOR SCALES
USA.CO.CO001.COMMERCE C.40110000
   
Bending Beam Rheometer
USA.CO.CO001.COMMERCE C.40110000
   
General Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Grinder
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
Lab Equipment
USA.CO.CO001.COMMERCE C.40110000
   
CAT Forklift
USA.CO.CO001.COMMERCE C.40110000
   
General Plant Equipment
USA.CO.CO001.COMMERCE C.40110000
   
86175 - SPARE MP-10S MILL
USA.CO.CO001.COMMERCE C.40110000
   
DSR 070210194
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 302
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 304
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 306
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 324
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 326
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 301
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 305
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 308
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 309
USA.CO.CO001.COMMERCE C.40110000
   
Tank # 310
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION TANK #308
USA.CO.CO001.COMMERCE C.40110000
   
INSTALLATION CHRGS TANK 308 INSULATION
USA.CO.CO001.COMMERCE C.40110000
   
INSTALLATION CHRGS TANK 308 INSULATION
USA.CO.CO001.COMMERCE C.40110000
   
TANK 310 ROOF
USA.CO.CO001.COMMERCE C.40110000
   
TANK 310 WORK NEW ROOF PROJECT
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 COILS
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 INSULATION
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 FLOOR
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 ROOF
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 ROOF/DOOR SHEET
USA.CO.CO001.COMMERCE C.40110000
   
MOLTEN SULFUR TANK-5600 GAL VERT 8FT DIA X 15FT TALL
USA.CO.CO001.COMMERCE C.40110000
   
COILS FOR SULFUR TANK
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION - SULFUR TANK 10FT X 18FT
USA.CO.CO001.COMMERCE C.40110000
   
TANK 314 WORK
USA.CO.CO001.COMMERCE C.40110000
   
AFE 070210068
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100099
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
AFE070210082
USA.CO.CO001.COMMERCE C.40110000
   
ELECTRICAL AFE070210189
USA.CO.CO001.COMMERCE C.40110000
   
OIL HEATER
USA.CO.CO001.COMMERCE C.40110000
   
330 Gal IBC Paratherm HE Heat Transfer Fluid
USA.CO.CO001.COMMERCE C.40110000
   
PRECISION DIGITAL QTY-3 AFE 070210040
USA.CO.CO001.COMMERCE C.40110000
   
MISC CONSTRUCTION CHRGS
USA.CO.CO001.COMMERCE C.40110000
   
LITE HEAD WITH ANALOG OUTPUT
USA.CO.CO001.COMMERCE C.40110000
   
ADAMS CITY STEEL AFE 070210040
USA.CO.CO001.COMMERCE C.40110000
   
LOADING RACK FOR TANK TRUCK/SAFEWALK BRIDGE AFE 070210040
USA.CO.CO001.COMMERCE C.40110000
   
PUMP
USA.CO.CO001.COMMERCE C.40110000
   
MIXER INSTALLATION CHRGS
USA.CO.CO001.COMMERCE C.40110000
   
GPE CONTROLS AFE 100043
USA.CO.CO001.COMMERCE C.40110000
   
MIX TANK 1 & 2 PUMPS/REACTION TANK PUMP AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
RAIL LINE CONVERSION-PMA TRANSFER AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
OSHA CAGED LADDER FOR VERT TANK
USA.CO.CO001.COMMERCE C.40110000
   
BOTTOM SUCTION PIPING 8 INCH AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
TRERICE BIMETAL PLUS
USA.CO.CO001.COMMERCE C.40110000
   
MURPHY LEVEL SWITCHES AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
MIXER TO-40-L62 AFE 100040
USA.CO.CO001.COMMERCE C.40110000
105441-1
 
MIXER TO-60-L82 AFE 100099
USA.CO.CO001.COMMERCE C.40110000
105447-1
 
MISC CONSTRUCTION CHRGS
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS/VALVES/PIPING AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS/VALVES/PIPING AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
WIRE LOW RACK #1 PUMP AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
M-D AIR POWER UNIT AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
STEAM TRAPS AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
ELECTRIC FOR MIXER
USA.CO.CO001.COMMERCE C.40110000
   
PIPING INSULATION AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
NAMUR DRIVE BLOCK/2 INCH 9150  AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
DEAN PUMP MODEL RA3146 100082
USA.CO.CO001.COMMERCE C.40110000
164901
 
MISC ELECTRIC FTTGS AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
VORTEX FLOWMETER QTY-9 AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
REGULATOR 2 INCH AFE 100082
USA.CO.CO001.COMMERCE C.40110000
   
LOADING RACK CANOPY / PAD AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
HEATING CABLE/THERMOSTAT/METER/RELAYS AFE 100077
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS AFE 100077
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS/VALVES/PIPING AFE 100040
USA.CO.CO001.COMMERCE C.40110000
   
PIPING & LOAD RACK AFE070210099
USA.CO.CO001.COMMERCE C.40110000
   
ELECTRIC PANELS AFE070210174
USA.CO.CO001.COMMERCE C.40110000
   
PROF SERV - USE PERMIT AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
VIKING 6 INCH CAST IRON STRAINER AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
INSULATE PIPING & ADDITIVE TANK AFE070210077
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS/VALVES/PIPING
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION-PIPING AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
STEAM LINE
USA.CO.CO001.COMMERCE C.40110000
   
ELECTRIC WORK AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
FABRICATION AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
NPT FREE FLOAT QTY (6)
USA.CO.CO001.COMMERCE C.40110000
   
STEAM & CONDENSATE LINES
USA.CO.CO001.COMMERCE C.40110000
   
MISC FTTGS
USA.CO.CO001.COMMERCE C.40110000
   
HOSE ASSY
USA.CO.CO001.COMMERCE C.40110000
   
ELEC-LOAD RACK #2 & SULPHUR PUMP
USA.CO.CO001.COMMERCE C.40110000
   
METAL HOSES QTY - 7
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION HEATER PIPING AFE070210082
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION RAIL LINE STEAM PIPING
USA.CO.CO001.COMMERCE C.40110000
   
LOAD RACK #3 ELECTRIC
USA.CO.CO001.COMMERCE C.40110000
   
TRASOR CORP
USA.CO.CO001.COMMERCE C.40110000
   
FIBERGLASS DUCT WORK & FTTGS
USA.CO.CO001.COMMERCE C.40110000
   
LINKAGE KITS QTY 9 AFE070210081
USA.CO.CO001.COMMERCE C.40110000
   
MIX MOTORS/PUMPS FOR MIX TANKS AFE070210099
USA.CO.CO001.COMMERCE C.40110000
   
ACOUSTICAL SCREEN/WHEEL CHOCK
USA.CO.CO001.COMMERCE C.40110000
   
TANK CONVEYOR
USA.CO.CO001.COMMERCE C.40110000
   
WALKOVERS
USA.CO.CO001.COMMERCE C.40110000
   
CONDENSATE/STEAM/WATER LINES
USA.CO.CO001.COMMERCE C.40110000
   
MISC ELECTRIC
USA.CO.CO001.COMMERCE C.40110000
   
ELEC-BLOWER SYSTEM FOR MIX TANK
USA.CO.CO001.COMMERCE C.40110000
   
INSULATION TANK 302
USA.CO.CO001.COMMERCE C.40110000
   
CONDUIT
USA.CO.CO001.COMMERCE C.40110000
   
TANK WORK/HO LINES/INSTALL COLUMNS
USA.CO.CO001.COMMERCE C.40110000
   
6 INCH LINE
USA.CO.CO001.COMMERCE C.40110000
   
CAPITALIZED INTEREST ADJUST
USA.CO.CO001.COMMERCE C.40110000
   
MIXER - TANK 308 & 310
USA.CO.CO001.COMMERCE C.40110000
105863-1 & 1058
 
WIRING - MIXERS
USA.CO.CO001.COMMERCE C.40110000
   
MISC VALVES & FTTGS TANK 314
USA.CO.CO001.COMMERCE C.40110000
   
STRUCTRUAL STEEL TANK 314
USA.CO.CO001.COMMERCE C.40110000
   
MIXER NOZZLES TKS 308, 310, 312, 314
USA.CO.CO001.COMMERCE C.40110000
   
B-TEK CENTURION TRUCK SCALE QTY-2
USA.CO.CO001.COMMERCE C.40110000
   
SULFUR SYSTEM LINES & PVF
USA.CO.CO001.COMMERCE C.40110000
   
150# G/H COVER FLANGE TYPE
USA.CO.CO001.COMMERCE C.40110000
   
PVF FOR LOAD RACK SCALES
USA.CO.CO001.COMMERCE C.40110000
   
SULFUR LINE PIPE SUPPORTS
USA.CO.CO001.COMMERCE C.40110000
   
WESTERN AURORA 45/DIGITAL WEIGHT INDICATORS
USA.CO.CO001.COMMERCE C.40110000
1476 & 1478
 
POLYMER HOIST/TROLLEY (2 TON)
USA.CO.CO001.COMMERCE C.40110000
   
ROSEMOUNT 5300 WAVE RADAR GAUGE/SIGNAL INDICATOR
USA.CO.CO001.COMMERCE C.40110000
   
METER SUPPORTS
USA.CO.CO001.COMMERCE C.40110000
   
GOLDLINE SAFE-WALK PLATFORM EXTENSION
USA.CO.CO001.COMMERCE C.40110000
   
FLOWMETER & CONVERTER
USA.CO.CO001.COMMERCE C.40110000
   
SCALE WIRING FOR RACKS
USA.CO.CO001.COMMERCE C.40110000
   
SV800 SAMPLING VALVE
USA.CO.CO001.COMMERCE C.40110000
   
WIRING - NEW GANTRY CRANE
USA.CO.CO001.COMMERCE C.40110000
   
ELECTRIC - SULFUR SYSTEM
USA.CO.CO001.COMMERCE C.40110000
   
HEATING CABLE
USA.CO.CO001.COMMERCE C.40110000
   
M1 CABLE ON SULFUR SYSTEM PIPING
USA.CO.CO001.COMMERCE C.40110000
   
TRANSMITTER
USA.CO.CO001.COMMERCE C.40110000
   
HEAT TRACE
USA.CO.CO001.COMMERCE C.40110000
   
CONTROLLER
USA.CO.CO001.COMMERCE C.40110000
   
SERVICES AFE070210040
USA.CO.CO001.COMMERCE C.40110000
   
Bending Beam Rheometer
USA.CO.CO101.PUEBLO.40120000
   
General Lab Equipment
USA.CO.CO101.PUEBLO.40120000
   
General Plant Equipment
USA.CO.CO101.PUEBLO.40120000
   
DSR AFE 100112
USA.CO.CO101.PUEBLO.40120000
   
Tank # 140
USA.CO.CO101.PUEBLO.40120000
   
Tank # 150
USA.CO.CO101.PUEBLO.40120000
   
Tank # 151
USA.CO.CO101.PUEBLO.40120000
   
Tank # 201
USA.CO.CO101.PUEBLO.40120000
   
Tank # 202
USA.CO.CO101.PUEBLO.40120000
   
Tank # 204
USA.CO.CO101.PUEBLO.40120000
   
Tank # 205
USA.CO.CO101.PUEBLO.40120000
   
Tank # 207
USA.CO.CO101.PUEBLO.40120000
   
Tank # 208
USA.CO.CO101.PUEBLO.40120000
   
Tank # 300
USA.CO.CO101.PUEBLO.40120000
   
Tank # 301
USA.CO.CO101.PUEBLO.40120000
   
Tank # 302
USA.CO.CO101.PUEBLO.40120000
   
Tank # 340
USA.CO.CO101.PUEBLO.40120000
   
Tank # 350
USA.CO.CO101.PUEBLO.40120000
   
Tank # 355
USA.CO.CO101.PUEBLO.40120000
   
Tank # 356
USA.CO.CO101.PUEBLO.40120000
   
Tank # 400
USA.CO.CO101.PUEBLO.40120000
   
Tank # 500
USA.CO.CO101.PUEBLO.40120000
   
Tank # 501
USA.CO.CO101.PUEBLO.40120000
   
Tank # 520
USA.CO.CO101.PUEBLO.40120000
   
TANKS - MIST ELIMINATION
USA.CO.CO101.PUEBLO.40120000
   
Emulsion Mill
USA.CO.CO101.PUEBLO.40120000
   
Blending System
USA.CO.CO101.PUEBLO.40120000
   
MIXER TO-40-L62
USA.CO.CO101.PUEBLO.40120000
105475-1
 
MIXER TO-40-L62 ADDITIONAL
USA.CO.CO101.PUEBLO.40120000
   
VIKING PUMP 5 INCH 30 HP RIGHT HAND
USA.CO.CO101.PUEBLO.40120000
   
VIKING PUMP RIGHT HAND N324A
USA.CO.CO101.PUEBLO.40120000
   
PUMP N423A LEFTHAND VIKING 30 HP
USA.CO.CO101.PUEBLO.40120000
   
FUME RECOVERY PVF
USA.CO.CO101.PUEBLO.40120000
   
H2S MIST ELIMINATOR QTY-2
USA.CO.CO101.PUEBLO.40120000
   
MISTFIX H2S MIST ELIMINATION
USA.CO.CO101.PUEBLO.40120000
   
SKID - MIST ELIMINATION
USA.CO.CO101.PUEBLO.40120000
   
VENTS-MIST ELIMINATION
USA.CO.CO101.PUEBLO.40120000
   
ELECTRIC-PUMPS/AGITATORS/HEAT TRACE
USA.CO.CO101.PUEBLO.40120000
   
NOZZLE INSTALL TANKS 111, 150 & 151
USA.CO.CO101.PUEBLO.40120000
   
PRESSURE BLOWER
USA.CO.CO101.PUEBLO.40120000
   
TWO CONCRETE PADS 8 FT X 14 FT
USA.CO.CO101.PUEBLO.40120000
   
ODOR SYSTEM PIPING
USA.CO.CO101.PUEBLO.40120000
   
Concrete Pads (2) for Odor System Blowers and Pumps
USA.CO.CO101.PUEBLO.40120000
   
MIST ELIMINATOR INSERTION
USA.CO.CO101.PUEBLO.40120000
   
1997 FORD F-150
USA.CO.CO077.GRAND JUNC.40130000
1FTDX1765VKB454
 
1990 FORD F-150
USA.CO.CO077.GRAND JUNC.40130000
1FTEX14N5LKB090
 
LICENSE OWNERSHIP TRANSFER
USA.CO.CO077.GRAND JUNC.40130000
   
DELTA V SYSTEM UPGRADES
USA.CO.CO077.GRAND JUNC.40130000
   
RAMP FOR TRUCK SCALES
USA.CO.CO077.GRAND JUNC.40130000
   
Bending Beam Rheometer
USA.CO.CO077.GRAND JUNC.40130000
   
General Lab Equipment
USA.CO.CO077.GRAND JUNC.40130000
   
General Plant Equipment
USA.CO.CO077.GRAND JUNC.40130000
   
FORKLIFT AFE070210273
USA.CO.CO077.GRAND JUNC.40130000
320371B
 
GORBEL GANTRY CRANE/YALE CHAIN HOIST
USA.CO.CO077.GRAND JUNC.40130000
   
AIR COMPRESSOR 20HP BASE MOUNTED
USA.CO.CO077.GRAND JUNC.40130000
   
PHYSICA SMARTPAVE RHEOMETER
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 200
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 202
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 203
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 204
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 205
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 171
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 257
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 296
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 300
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 301
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 302
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 305
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 344
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 353
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 355
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 400
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 430
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 501
USA.CO.CO077.GRAND JUNC.40130000
   
Tank # 502
USA.CO.CO077.GRAND JUNC.40130000
   
COILS TANK#200
USA.CO.CO077.GRAND JUNC.40130000
   
COILS TANK #201
USA.CO.CO077.GRAND JUNC.40130000
   
TANK BOTTOM #200
USA.CO.CO077.GRAND JUNC.40130000
   
TANK #201 FLOOR
USA.CO.CO077.GRAND JUNC.40130000
   
INSULATION-TANK 200 BOTTOM
USA.CO.CO077.GRAND JUNC.40130000
   
INSULATION-TANK 201 BOTTOM
USA.CO.CO077.GRAND JUNC.40130000
   
Batch Controller
USA.CO.CO077.GRAND JUNC.40130000
   
Emulsion Mill
USA.CO.CO077.GRAND JUNC.40130000
   
330 Gal IBC Paratherm HE Heat Transfer Fluid
USA.CO.CO077.GRAND JUNC.40130000
   
FORTRESS PRODUCTION EQUIPMENT
USA.CO.CO077.GRAND JUNC.40130000
   
COOLING TOWER & BASE AFE070210232
USA.CO.CO077.GRAND JUNC.40130000
   
HEAT EXCHANGER
USA.CO.CO077.GRAND JUNC.40130000
   
SQD
USA.CO.CO077.GRAND JUNC.40130000
   
30HP 460V 3PH PUMP AFE070210232
USA.CO.CO077.GRAND JUNC.40130000
   
SQD MODEL 6 MCC
USA.CO.CO077.GRAND JUNC.40130000
   
HV-25 MIXERS QTY-2
USA.CO.CO077.GRAND JUNC.40130000
105628-X
 
ODORFILTER SYSTEM
USA.CO.CO077.GRAND JUNC.40130000
   
POLYMER HOPPER
USA.CO.CO077.GRAND JUNC.40130000
   
CONCRETE PAD FOR VAPOR SYSTEM
USA.CO.CO077.GRAND JUNC.40130000
   
POLY ROOM MCC
USA.CO.CO077.GRAND JUNC.40130000
   
SQD MODEL 6 MCC
USA.CO.CO077.GRAND JUNC.40130000
   
MIX TANK CIRCULATION PUMP N32 VIKING
USA.CO.CO077.GRAND JUNC.40130000
11412029
 
MIX TANK CIRCULATION PIPING
USA.CO.CO077.GRAND JUNC.40130000
   
TCL-40-L62 MIXERS QTY-2
USA.CO.CO077.GRAND JUNC.40130000
105858-1 & 1058
 
HV-3 MIXER
USA.CO.CO077.GRAND JUNC.40130000
105859-1
 
VALVES-PMAC LINE FOR SULFUR & TRANSFERS
USA.CO.CO077.GRAND JUNC.40130000
   
VALVES
USA.CO.CO077.GRAND JUNC.40130000
   
SULFUR LINE 6 INCH
USA.CO.CO077.GRAND JUNC.40130000
   
INSTALL MIXER & NOZZLE ON TANK 109
USA.CO.CO077.GRAND JUNC.40130000
   
ACTUATOR
USA.CO.CO077.GRAND JUNC.40130000
   
CONDUIT/ELECTRICAL FTTGS
USA.CO.CO077.GRAND JUNC.40130000
   
HEATER EXCHANGE BUNDLE
USA.CO.CO077.GRAND JUNC.40130000
   
TRUCK SCALE-RICE LAKE 70 FT X 11 FT 100 TON
USA.CO.CO077.GRAND JUNC.40130000
   
PVF-MIX TANK CIRCULATION PUMP
USA.CO.CO077.GRAND JUNC.40130000
   
6 INCH & 10 INCH NOZZLES
USA.CO.CO077.GRAND JUNC.40130000
   
N324A PUMP SYSTEM
USA.CO.CO077.GRAND JUNC.40130000
   
FTTGS-PMAC LINE FOR SULFUR & TRANSFERS
USA.CO.CO077.GRAND JUNC.40130000
   
FTTGS-MIX TANK PUMP
USA.CO.CO077.GRAND JUNC.40130000
   
PVF FOR HEATER EXCHANGE BUNDLE
USA.CO.CO077.GRAND JUNC.40130000
   
PARATHERM HEAT TRANSFER FLUID
USA.CO.CO077.GRAND JUNC.40130000
   
DOUBLE TRACE 6 INCH RAIL PIPING
USA.CO.CO077.GRAND JUNC.40130000
   
ACTUATOR VT600.A08.T00
USA.CO.CO077.GRAND JUNC.40130000
   
REMOTE CONTROLS FAIL/SAFE ACT QTY-10
USA.CO.CO077.GRAND JUNC.40130000
   
PIPING INSULATION & COVERS
USA.CO.CO077.GRAND JUNC.40130000
   
1994 CHEV C/K 1500
USA.UT.UT011.SALT LAKE.40140000
1GCEK14Z1RZ2791
 
Bending Beam Rheometer
USA.UT.UT011.SALT LAKE.40140000
   
Dynamic Shear Rheometer
USA.UT.UT011.SALT LAKE.40140000
   
General Lab Equipment
USA.UT.UT011.SALT LAKE.40140000
   
Grinder
USA.UT.UT011.SALT LAKE.40140000
   
SHPR BINDER TEST EQUIPMENT
USA.UT.UT011.SALT LAKE.40140000
   
1-MODEL BTI-3 DIRECT TENSILE TEST SYSTEM (SHPR BINDER TEST)
USA.UT.UT011.SALT LAKE.40140000
   
BENDING BEAM RHEOMETER
USA.UT.UT011.SALT LAKE.40140000
   
PAV SYSTEM
USA.UT.UT011.SALT LAKE.40140000
   
WESTERN REGION MIX SUPPORT LAD AFE 4712
USA.UT.UT011.SALT LAKE.40140000
   
MIX DESIGN (AGGREGATE) TEST EQUIP AFE 4641
USA.UT.UT011.SALT LAKE.40140000
   
1-SHPR LIQUID TESTING EQUIPMENT AFE 4642
USA.UT.UT011.SALT LAKE.40140000
   
WINLIMS SOFTWARE LICENSE (LAB EQUIPMENT)
USA.UT.UT011.SALT LAKE.40140000
   
DYNAMIC SHEAR RHEOMETERS
USA.UT.UT011.SALT LAKE.40140000
   
PRENTEX PRESSURE AGING VESSEL W/ CONTROLLER AFE 85418
USA.UT.UT011.SALT LAKE.40140000
   
HORIBA PARTICLE SIZE ANALYZER FOR ROADARMOR AFE 85659
USA.UT.UT011.SALT LAKE.40140000
   
BOHLIN CVOR-200 DSR AFE 85820
USA.UT.UT011.SALT LAKE.40140000
   
HVAC SYSTEM AFE 85836
USA.UT.UT011.SALT LAKE.40140000
   
LAB MILL AT DSAT LAB AFE 89350
USA.UT.UT011.SALT LAKE.40140000
   
EMULSION MILL - TRFR 726
USA.UT.UT011.SALT LAKE.40140000
   
General Plant Equipment
USA.UT.UT011.SALT LAKE.40140000
   
ASPHALT TEST EQUIPMENT - 3896
USA.UT.UT011.SALT LAKE.40140000
   
POLYMER AC TEST - 3999
USA.UT.UT011.SALT LAKE.40140000
   
SAMPLE & RETAIN STORAGE LAB - 3670
USA.UT.UT011.SALT LAKE.40140000
   
G-5 CHARLOTTE COLLOID MILL
USA.UT.UT011.SALT LAKE.40140000
2720R
 
PHYSICA SMARTPAVE RHEOMETER
USA.UT.UT011.SALT LAKE.40140000
   
YALE PNUEMATIC LIFT TRUCK
USA.UT.UT011.SALT LAKE.40140000
07D072843-1
 
TENSION TESTER
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 10
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 11
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 12
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 13
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 14
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 15
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 16
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 17
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 18
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 24
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 25
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 26E
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 26W
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 27
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 28
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 29
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 3
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 30
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 31
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 32
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 33
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 34
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 35
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 36
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 37
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 38
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 39
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 40
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 41
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 42
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 43
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 44
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 5
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 6
USA.UT.UT011.SALT LAKE.40140000
   
Tank # 9
USA.UT.UT011.SALT LAKE.40140000
   
Tank # A1
USA.UT.UT011.SALT LAKE.40140000
   
Tank # B1
USA.UT.UT011.SALT LAKE.40140000
   
Tank # R1
USA.UT.UT011.SALT LAKE.40140000
   
Tank # S1
USA.UT.UT011.SALT LAKE.40140000
   
Tank # S2
USA.UT.UT011.SALT LAKE.40140000
   
Tank # S3
USA.UT.UT011.SALT LAKE.40140000
   
Tank # S4
USA.UT.UT011.SALT LAKE.40140000
   
DROP OUT TANKS QTY-2 & VENTS QTY-3
USA.UT.UT011.SALT LAKE.40140000
   
TANK INSULATION
USA.UT.UT011.SALT LAKE.40140000
   
TANK FLOOR MODIF (TOTAL BID $5600)
USA.UT.UT011.SALT LAKE.40140000
   
AFE 070210153
USA.UT.UT011.SALT LAKE.40140000
   
AFE 070210153
USA.UT.UT011.SALT LAKE.40140000
   
AFE 070210056
USA.UT.UT011.SALT LAKE.40140000
   
AFE 070210056
USA.UT.UT011.SALT LAKE.40140000
   
AFE 070210056
USA.UT.UT011.SALT LAKE.40140000
   
SKID - MIST ELIMINATION
USA.UT.UT011.SALT LAKE.40140000
   
Emulsion Mill
USA.UT.UT011.SALT LAKE.40140000
   
Emulsion Mill
USA.UT.UT011.SALT LAKE.40140000
   
REBUILD CM-18 COLLOID MILL
USA.UT.UT011.SALT LAKE.40140000
   
6 IN & 4 IN MILL LINES
USA.UT.UT011.SALT LAKE.40140000
   
MISC PIPING/VALVES/TUBING-MILL SUPPLY LINES
USA.UT.UT011.SALT LAKE.40140000
   
INSULATION WORK-MILL SUPPLY LINES
USA.UT.UT011.SALT LAKE.40140000
   
PVF FOR ODOR ABATEMENT
USA.UT.UT011.SALT LAKE.40140000
   
SENSORS QTY 5 - SOAP BATCHING SYSTEM
USA.UT.UT011.SALT LAKE.40140000
   
HOT OIL FEED & RETURN LINES WITH SUPPORTS
USA.UT.UT011.SALT LAKE.40140000
   
MISTFIX-H2S MIST ELIMINATION
USA.UT.UT011.SALT LAKE.40140000
   
NOZZLES FOR TKS 50,51&52(PRIOR TO 2/20/2008)
USA.UT.UT011.SALT LAKE.40140000
   
METERS
USA.UT.UT011.SALT LAKE.40140000
   
HEAT TRANSFER FLUID
USA.UT.UT011.SALT LAKE.40140000
   
DEAN PUMP
USA.UT.UT011.SALT LAKE.40140000
   
FLOWMETER TRANSMITTER/FLOWTUBE
USA.UT.UT011.SALT LAKE.40140000
   
SUPPORTS
USA.UT.UT011.SALT LAKE.40140000
   
HOPPER
USA.UT.UT011.SALT LAKE.40140000
   
PIPE VALVES & FITTINGS-SOAP BATCHING
USA.UT.UT011.SALT LAKE.40140000
   
MEASUREMENT METERS
USA.UT.UT011.SALT LAKE.40140000
   
INSULATION-HOT OIL PIPING
USA.UT.UT011.SALT LAKE.40140000
   
3 INCH TIE IN LINES
USA.UT.UT011.SALT LAKE.40140000
   
MCC ADDITION FOR FUTURE MIX TANKS
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC FOR 40 HP FREQ DRIVE, REACTORS, BREAKERS, DISCONNECT
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC-SOAP BATCHING SYSTEM
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC - MILL FEED PUMPS
USA.UT.UT011.SALT LAKE.40140000
   
INSULATION - HOT OIL PIPING
USA.UT.UT011.SALT LAKE.40140000
   
ON/OFF ELECTRIC ACTUATOR
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC - MASS METERS
USA.UT.UT011.SALT LAKE.40140000
   
MILL FEED PUMP KIT
USA.UT.UT011.SALT LAKE.40140000
   
MILL FEED PUMP KIT
USA.UT.UT011.SALT LAKE.40140000
   
SET 2 PUMPS & PIPE IN; PIPE SUPPORTS
USA.UT.UT011.SALT LAKE.40140000
   
MILL FEED - P/L TRACE/INSULATION
USA.UT.UT011.SALT LAKE.40140000
   
6 INCH PIPE & SUPPORTS
USA.UT.UT011.SALT LAKE.40140000
   
TANK HIGH LEVEL ALARMS
USA.UT.UT011.SALT LAKE.40140000
   
150HP MFLEX VFD
USA.UT.UT011.SALT LAKE.40140000
   
PRESSURE TRANSMITTER & SEALS
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC - NEW EMULSION SYSTEM
USA.UT.UT011.SALT LAKE.40140000
   
IKA MILL & PIPING INSTALL
USA.UT.UT011.SALT LAKE.40140000
   
RTD SENSOR & TRANSMITTER
USA.UT.UT011.SALT LAKE.40140000
   
PVF FOR IKA MILL
USA.UT.UT011.SALT LAKE.40140000
   
SDQ 75HP DRIVES
USA.UT.UT011.SALT LAKE.40140000
   
CABLE TRAY & MILL HOUSE ELECTRICAL
USA.UT.UT011.SALT LAKE.40140000
   
MILL ROOM TRAY & MCC CONNECTIONS
USA.UT.UT011.SALT LAKE.40140000
   
ELECTRIC MILL ROOM & MCC CONNECTIONS
USA.UT.UT011.SALT LAKE.40140000
   
SQD AUTOMATION PACKAGE
USA.UT.UT011.SALT LAKE.40140000
   
IKA INSTALL - P/L TRACE/INSULATION
USA.UT.UT011.SALT LAKE.40140000
   
ROSEMOUNT METER FOR SOAP LINE
USA.UT.UT011.SALT LAKE.40140000
   
SENSORS & TRANSMITTERS
USA.UT.UT011.SALT LAKE.40140000
   
CONDENSATE DRIP LEG & STEAM LINE RELOCATION
USA.UT.UT011.SALT LAKE.40140000
   
PUMP WORK
USA.UT.UT011.SALT LAKE.40140000
   
1994 FORD F-150
USA.NV.NV003.LAS VEGAS.40150000
1FTEX15N8RKB230
 
BOL BUILDING LIGHTS
USA.NV.NV003.LAS VEGAS.40150000
   
EPSON FX 890 PRINTER
USA.NV.NV003.LAS VEGAS.40150000
   
CCTV SURVEILLANCE CAMERAS
USA.NV.NV003.LAS VEGAS.40150000
   
ENTRANCE LIGHTING
USA.NV.NV003.LAS VEGAS.40150000
   
LANDSCAPING FOR NEW ENTRANCE
USA.NV.NV003.LAS VEGAS.40150000
   
DRIVEWAY CONSTRUCTION
USA.NV.NV003.LAS VEGAS.40150000
   
ACTUATED ENTRANCE GATE INSTALLATION
USA.NV.NV003.LAS VEGAS.40150000
   
Bending Beam Rheometer
USA.NV.NV003.LAS VEGAS.40150000
   
General Lab Equipment
USA.NV.NV003.LAS VEGAS.40150000
   
Grinder
USA.NV.NV003.LAS VEGAS.40150000
   
General Plant Equipment
USA.NV.NV003.LAS VEGAS.40150000
   
ANTON PAR DSR
USA.NV.NV003.LAS VEGAS.40150000
   
INSET 25MM
USA.NV.NV003.LAS VEGAS.40150000
   
SKID STEER CATEPILLAR MODEL 262B
USA.NV.NV003.LAS VEGAS.40150000
PDT04758
 
HOIST & TROLLEY 1/2 TON
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 22
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 31
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 32
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 33
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 34
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # ISE
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # L1
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # L2
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # L3
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # L4
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # S1
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # S2
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # S3
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # Sul 1
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # W1
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # W2
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # W4
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 6
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 1
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 2
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 3
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 4
USA.NV.NV003.LAS VEGAS.40150000
   
Tank # 5
USA.NV.NV003.LAS VEGAS.40150000
   
PREP TANK FOR FORTRESS
USA.NV.NV003.LAS VEGAS.40150000
   
PREP TANK FOR FORTRESS
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION TANK 17 OR 16
USA.NV.NV003.LAS VEGAS.40150000
   
ZINC COAT TANK 15
USA.NV.NV003.LAS VEGAS.40150000
   
TANK L1 WORK
USA.NV.NV003.LAS VEGAS.40150000
   
NEED TRNSFR DROP OUT TANKS QTY-5 SKID-1
USA.NV.NV003.LAS VEGAS.40150000
   
SANDBLAST TANK W1
USA.NV.NV003.LAS VEGAS.40150000
   
SANDBLAST TANK W2
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #1 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #2 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #3 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #4 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #5 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK #6 CLEANING
USA.NV.NV003.LAS VEGAS.40150000
   
REPAD FOR TANK W1
USA.NV.NV003.LAS VEGAS.40150000
   
REPAD FOR TANK W2
USA.NV.NV003.LAS VEGAS.40150000
   
HATCH FOR TANK L-4
USA.NV.NV003.LAS VEGAS.40150000
   
TANKS - MIST ELIMINATION
USA.NV.NV003.LAS VEGAS.40150000
   
LATEX TANK #64 9000 GAL FIBERGLASS
USA.NV.NV003.LAS VEGAS.40150000
   
TANK W1 INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
TANK W2 INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
CHEMICAL TANK L4 9000 GAL FIBERGLASS
USA.NV.NV003.LAS VEGAS.40150000
   
TANK GASKET MATERIALS
USA.NV.NV003.LAS VEGAS.40150000
   
Emulsion Mill
USA.NV.NV003.LAS VEGAS.40150000
   
Emulsion Mill
USA.NV.NV003.LAS VEGAS.40150000
   
SPARE MILL
USA.NV.NV003.LAS VEGAS.40150000
   
MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC FOR MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
DIGITAL RATE TOTALIZER/BATCH CONTROLLER
USA.NV.NV003.LAS VEGAS.40150000
   
TLV STEAM TRAPS AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
INSTALL MIXING PADDLES AFE070210216
USA.NV.NV003.LAS VEGAS.40150000
   
PRO TRANS HEAD QTY 2
USA.NV.NV003.LAS VEGAS.40150000
   
TEGRA SYNTHETIC GEAR LUBE AFE070210216
USA.NV.NV003.LAS VEGAS.40150000
   
MECHANICAL PRODUCTS COOLING TOWER
USA.NV.NV003.LAS VEGAS.40150000
   
STEAM SYSTEM UPGRADE AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FTTGS
USA.NV.NV003.LAS VEGAS.40150000
   
RAILSIDE UPGRADE AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
PRO TRANS HEAD LITE QTY 2
USA.NV.NV003.LAS VEGAS.40150000
   
RTD
USA.NV.NV003.LAS VEGAS.40150000
   
STEAM TRAPS/HOSES AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
TEMPERATURE METER BIG DISPLAY CE AFE070210231
USA.NV.NV003.LAS VEGAS.40150000
   
OVERFILL ALARM UNITS QTY 3 AFE070210145
USA.NV.NV003.LAS VEGAS.40150000
   
SPANNER WRENCH QTY-12 AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
DEG. RAILLINE FTTGS AFE070210211
USA.NV.NV003.LAS VEGAS.40150000
   
Y-STRAINER
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC TANKS 7-10/MONITORING SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
CAST STEEL PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
HV-25 MIXER QTY-4
USA.NV.NV003.LAS VEGAS.40150000
105636-3 THRU 1
 
HV-25 MIXERS QTY-2
USA.NV.NV003.LAS VEGAS.40150000
105636-1 & 1056
 
ELECTRICAL FOR MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
VIKING N-324A PUMP 75HP 460V
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
VIKING N-324A PUMP PKG
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL INSTALL FOR TRANSFER PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
RAIL SUCTION LINE
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC FOR EAST RAIL PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
RAILSIDE UPGRADE
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FOR WEST PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
PUMPS
USA.NV.NV003.LAS VEGAS.40150000
   
VIKING N-324A TRANSFER PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION - RAILSIDE
USA.NV.NV003.LAS VEGAS.40150000
   
HEAT TRANSFER FLUID
USA.NV.NV003.LAS VEGAS.40150000
   
RAILSIDE STEAM TRACING
USA.NV.NV003.LAS VEGAS.40150000
   
25 HP MOTOR FOR HV-25 MIXER
USA.NV.NV003.LAS VEGAS.40150000
   
SULFATREAT 410 HP
USA.NV.NV003.LAS VEGAS.40150000
   
SUCTION LINE TRACING
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION-WEST PUMP PADS
USA.NV.NV003.LAS VEGAS.40150000
   
WIRING - MIXER MOTOR TANK 11 & 12
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
CONSTRUCTION
USA.NV.NV003.LAS VEGAS.40150000
   
COOLING TOWER
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATE PIPING WEST PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
STATIC MIXER
USA.NV.NV003.LAS VEGAS.40150000
   
MIXER REBUILD
USA.NV.NV003.LAS VEGAS.40150000
   
SENSOR & TRANSMITTER CMF300-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
5 HP VFD-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
SENSOR & TRANSMITTER CMF100-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
INSUL JKT CMF100-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FTTGS-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
TRANSMITTER/CONTROLLER MODEL 3700-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
HEAT EXCHANGER
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FTTGS
USA.NV.NV003.LAS VEGAS.40150000
   
PERAL PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
VFD'S
USA.NV.NV003.LAS VEGAS.40150000
   
FRT-MILL FROM FONTANA
USA.NV.NV003.LAS VEGAS.40150000
   
FTTGS-SULFA TREAT
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING/VALVES/FTTGS
USA.NV.NV003.LAS VEGAS.40150000
   
SQD 75HP VFD
USA.NV.NV003.LAS VEGAS.40150000
   
REBUILD MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
REBUILD MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
COMBUSTION CONTROL
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING/FTTGS/VALVES-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FTTGS-PMAC STRAINER
USA.NV.NV003.LAS VEGAS.40150000
   
PLANT SECURITY SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
RINGS & PINS
USA.NV.NV003.LAS VEGAS.40150000
   
COOLING TOWER PVF
USA.NV.NV003.LAS VEGAS.40150000
   
INSTALL 3 INCH METER-SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
CONTROLLER
USA.NV.NV003.LAS VEGAS.40150000
   
FORTRESS PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINER & MILL INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
MILL UPGRADE
USA.NV.NV003.LAS VEGAS.40150000
   
STARTER FOR SAMPLE MOTOR
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC-MILL PUMP METERING
USA.NV.NV003.LAS VEGAS.40150000
   
PVF - SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
LMI PUMP QTY-2
USA.NV.NV003.LAS VEGAS.40150000
   
MOMENTARY SWITCH FOR HOPPER
USA.NV.NV003.LAS VEGAS.40150000
   
BASKET STRAINERS QTY-6
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING/VALVES/FTTGS
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION SULFUR SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
SULFER HOPPER
USA.NV.NV003.LAS VEGAS.40150000
   
SULFA TREAT MATERIALS
USA.NV.NV003.LAS VEGAS.40150000
   
MOTION SENSOR
USA.NV.NV003.LAS VEGAS.40150000
   
WATER SPHERE QTY-9
USA.NV.NV003.LAS VEGAS.40150000
   
HV-25 MIXERS QTY-3
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINER
USA.NV.NV003.LAS VEGAS.40150000
   
MIXER
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINER
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL FTTGS
USA.NV.NV003.LAS VEGAS.40150000
   
PVF PG UPGRADE TO 64-28MP
USA.NV.NV003.LAS VEGAS.40150000
   
WIRE MIXERS TANKS 15 & 16
USA.NV.NV003.LAS VEGAS.40150000
   
STEAM LINE 3/4 INCH
USA.NV.NV003.LAS VEGAS.40150000
   
PVF PG UPGRADE TO 64-28MP
USA.NV.NV003.LAS VEGAS.40150000
   
TRANSFER LINE-TANKS 11 14 & 17 TO TRUCK LOADING
USA.NV.NV003.LAS VEGAS.40150000
   
PUMP-VIKING N324A QTY-2
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-TANK 19 PUMP & MIXER
USA.NV.NV003.LAS VEGAS.40150000
   
BLOW DOWN FOR BOILER
USA.NV.NV003.LAS VEGAS.40150000
   
TANK 16, 19 PUMPS, STRAINERS, PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION - PG 64-28 UPGRADE
USA.NV.NV003.LAS VEGAS.40150000
   
VALVES/FTTGS FOR TANK 15
USA.NV.NV003.LAS VEGAS.40150000
   
4 PADS
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINERS QTY-3 MIX TANKS
USA.NV.NV003.LAS VEGAS.40150000
   
PVF FOR TANKS 8 & 9 SLIDE GATE VALVES
USA.NV.NV003.LAS VEGAS.40150000
   
MIX TANKS RECIRCULATION LOOP
USA.NV.NV003.LAS VEGAS.40150000
   
TANK 15 MIXER/STRAINER/PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
STEAM TRACING - TANKS 15-19
USA.NV.NV003.LAS VEGAS.40150000
   
TANK 8 & 9 SLAG GATE COVERS
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL PG UPGRADE TO 64-28MP
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC L-1 MIXER & COILS
USA.NV.NV003.LAS VEGAS.40150000
   
6 INCH PIPING JUMPER - TANK 14
USA.NV.NV003.LAS VEGAS.40150000
   
L-1 STEAM HEADERS/CONVEYOR
USA.NV.NV003.LAS VEGAS.40150000
   
PVF - L1
USA.NV.NV003.LAS VEGAS.40150000
   
HV-25 MIXER
USA.NV.NV003.LAS VEGAS.40150000
105948-1
 
MIXERS & COILS - TANK L1
USA.NV.NV003.LAS VEGAS.40150000
   
MOTORIZED VALVE ON HOT WATER TANK
USA.NV.NV003.LAS VEGAS.40150000
   
HATCH & COVER L-1
USA.NV.NV003.LAS VEGAS.40150000
   
STEAM LINE FOR L-1
USA.NV.NV003.LAS VEGAS.40150000
   
100 HORSE PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
CONSTRUCTION
USA.NV.NV003.LAS VEGAS.40150000
   
ODOR VENT LINES
USA.NV.NV003.LAS VEGAS.40150000
   
PRESSURE BLOWER
USA.NV.NV003.LAS VEGAS.40150000
   
MISTFIX H2S MIST ELIMINATION
USA.NV.NV003.LAS VEGAS.40150000
   
H2S MIST ELIMINATOR EXHAUST
USA.NV.NV003.LAS VEGAS.40150000
   
CONSTRUCTION
USA.NV.NV003.LAS VEGAS.40150000
   
CAPITALIZED INTEREST
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION PVF
USA.NV.NV003.LAS VEGAS.40150000
   
25% DOWN FOR 3 TRUCK SCALES
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION PIPE SUPPORTS
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #1
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #2
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #3
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #4
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #5
USA.NV.NV003.LAS VEGAS.40150000
   
RADAR GAUGES TANK #6
USA.NV.NV003.LAS VEGAS.40150000
   
TEMP GAUGES TANKS W1 W2 L4
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION PIPING TANK 1 - 6
USA.NV.NV003.LAS VEGAS.40150000
   
CONTROL PANELS TANKS 1-6
USA.NV.NV003.LAS VEGAS.40150000
   
BATCHING METER EMULSION SOLUTION BATCHING SYSTEM
USA.NV.NV003.LAS VEGAS.40150000
   
SOAP BATCHING METER
USA.NV.NV003.LAS VEGAS.40150000
   
HV-3 MIXER
USA.NV.NV003.LAS VEGAS.40150000
106017-1
 
HV-3 MIXER
USA.NV.NV003.LAS VEGAS.40150000
106017-2
 
PUMP TANK W2
USA.NV.NV003.LAS VEGAS.40150000
   
PUMP-TANK W1
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL - LEVEL GAUGES TANKS 1-6
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINER - EMULSION RE-MILL PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
SOAP BATCHING METER
USA.NV.NV003.LAS VEGAS.40150000
   
HEAT TRACE - EMULSION PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
VFD FOR EMULSION PUMPS-2
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL - EMULSION
USA.NV.NV003.LAS VEGAS.40150000
   
PUMP-TANK L3
USA.NV.NV003.LAS VEGAS.40150000
   
TANK L4 CONSERVATION BREATHER VENT
USA.NV.NV003.LAS VEGAS.40150000
   
Pump & Piping for six emulsion tanks
USA.NV.NV003.LAS VEGAS.40150000
   
Tanks W1 & W2 Piping
USA.NV.NV003.LAS VEGAS.40150000
   
SKIDS - MIST ELIMINATION
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION ADDITION DESIGN
USA.NV.NV003.LAS VEGAS.40150000
   
TANK L4 GAUGE
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION REMILL PUMP VIKING QS124A
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC LABELS FOR EQUIP
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-W2 PUMP INSTALL
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-W1 PUMP INSTALL
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-INSTALL W1 & W2 MIXERS
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-INSTALL W1 & W2 RADAR GAUGES
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL-INSTALL RADAR GAUGES TANKS 1-6
USA.NV.NV003.LAS VEGAS.40150000
   
THERMOMETERS - TANKS W1,W2 & L4
USA.NV.NV003.LAS VEGAS.40150000
   
VFD FOR EMULSION PUMPS
USA.NV.NV003.LAS VEGAS.40150000
   
ACTUATED VALVES-CHEM BATCHING CONTROLS
USA.NV.NV003.LAS VEGAS.40150000
   
ABOVE GROUND SCALES
USA.NV.NV003.LAS VEGAS.40150000
   
STRAINERS FOR CHEMICAL PUMPS
USA.NV.NV003.LAS VEGAS.40150000
   
Mill & Remill Piping and Pump Installation
USA.NV.NV003.LAS VEGAS.40150000
   
4" actuated valve for new emulsion load rack
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION LOADING RACK (GOLDLINE)
USA.NV.NV003.LAS VEGAS.40150000
   
LOAD RACK SELF LEVELING STAIRS
USA.NV.NV003.LAS VEGAS.40150000
   
MILL & REMILL AREA
USA.NV.NV003.LAS VEGAS.40150000
   
AC & EMULSION LOADING ARMS
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION PIPING INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
LOAD RACK LIGHTS
USA.NV.NV003.LAS VEGAS.40150000
   
SOAP BATCHING PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
CHEMICAL PIPING-BATCH & BULK
USA.NV.NV003.LAS VEGAS.40150000
   
TEMPERATURE GAUGES
USA.NV.NV003.LAS VEGAS.40150000
   
SOAP BATCHING SYSTEM ELECTRICAL
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION LOADOUT METER
USA.NV.NV003.LAS VEGAS.40150000
   
EXCAVATE LOAD RACK SUPPORT FOUNDATIONS
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING INSTRUMENTATION
USA.NV.NV003.LAS VEGAS.40150000
   
LATEX PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRICAL PANEL WIRING
USA.NV.NV003.LAS VEGAS.40150000
   
TANK FARM LIGHTING
USA.NV.NV003.LAS VEGAS.40150000
   
PIPING CROSSOVERS
USA.NV.NV003.LAS VEGAS.40150000
   
AC LOAD RACK PIPE, VALVES & FITTINGS
USA.NV.NV003.LAS VEGAS.40150000
   
EMULSION LOAD RACK PIPE, VALVES & FITTINGS
USA.NV.NV003.LAS VEGAS.40150000
   
AIR LINE INSTALL & PIPE DEMO
USA.NV.NV003.LAS VEGAS.40150000
   
INSULATION MATLS SOAP BATCH PIPING
USA.NV.NV003.LAS VEGAS.40150000
   
CHEMICAL PIPE INSULATION
USA.NV.NV003.LAS VEGAS.40150000
   
CHEMICAL PIPE HEAT TRACING
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC L3 PUMP
USA.NV.NV003.LAS VEGAS.40150000
   
LOAD RACK FOUNDATION & STRUCTURES
USA.NV.NV003.LAS VEGAS.40150000
   
TANK L4 PUMPS
USA.NV.NV003.LAS VEGAS.40150000
   
ELECTRIC WORK
USA.NV.NV003.LAS VEGAS.40150000
   
AC RACK CONTROLS TO PUMP #15
USA.NV.NV003.LAS VEGAS.40150000
   
120V POWER FOR SOLENOID VALVES FROM MASS METER/TANK #15 LIGHT
USA.NV.NV003.LAS VEGAS.40150000
   
SAFETY SIGNS
USA.NV.NV003.LAS VEGAS.40150000
   
TANK GAUGE OUTPUT CARD
USA.NV.NV003.LAS VEGAS.40150000
   
CONDUIT FOR COMMUNICATIONS & VIDEO CAMERAS
USA.NV.NV003.LAS VEGAS.40150000
   
1989 FORD RANGER
USA.UT.UT011.WOODS CROS.40160000
1FTCR11A5KUA581
 
Bending Beam Rheometer
USA.UT.UT011.WOODS CROS.40160000
   
General Lab Equipment
USA.UT.UT011.WOODS CROS.40160000
   
General Plant Equipment
USA.UT.UT011.WOODS CROS.40160000
   
PHYSICA SMARTPAVE RHEOMETER
USA.UT.UT011.WOODS CROS.40160000
   
Tank # 325
USA.UT.UT011.WOODS CROS.40160000
   
Tank # 201
USA.UT.UT011.WOODS CROS.40160000
   
Tank # 202
USA.UT.UT011.WOODS CROS.40160000
   
Tank # TC101
USA.UT.UT011.WOODS CROS.40160000
   
Tank # TC102
USA.UT.UT011.WOODS CROS.40160000
   
Tank # TE-8
USA.UT.UT011.WOODS CROS.40160000
   
STEEL TANK AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
TANKS - MIST ELIMINATION
USA.UT.UT011.WOODS CROS.40160000
   
TANK INSULATION REPAIR 103, 104, 107, 109, & 206-210
USA.UT.UT011.WOODS CROS.40160000
   
Emulsion Mill
USA.UT.UT011.WOODS CROS.40160000
   
MOTOR CONTROL UNIT HOG BLDG/800AMP FEEDER
USA.UT.UT011.WOODS CROS.40160000
   
MISC FTTGS AFE 070210060
USA.UT.UT011.WOODS CROS.40160000
   
DEAN PUMP AFE 070210069
USA.UT.UT011.WOODS CROS.40160000
   
BREAKER 100AMP AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
TUBING/SNAP TRACE SYSTEM AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
MISC FTTGS AFE 100060
USA.UT.UT011.WOODS CROS.40160000
   
MISC ELECTRICAL FTTGS AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
230 LF 3 INCH GAS LINE AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
BURNER AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
GAS TURBINE METER 3 INCH AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
INSULATION AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
HEAT TRANSFER FLUID AFE 100069
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC AFE 100060
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC FOR AMERICAN OIL HEATER
USA.UT.UT011.WOODS CROS.40160000
   
MIXER TO-60-L82 TANK 102
USA.UT.UT011.WOODS CROS.40160000
105490-1
 
REPIPE SMALL PUMP AFE070210060
USA.UT.UT011.WOODS CROS.40160000
   
400 AMP FEEDER
USA.UT.UT011.WOODS CROS.40160000
   
GAS TEMP SENSOR AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
OVERHEAD TROLLEY - OIL HEATER AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
INSULATION AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
BURNER-OIL HEATER AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
ELEC CABLE TRAY AT WX PLANT AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
FLOW COMPUTER AFE070210239
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC HOOKUP TO OIL HEATER & PUMP
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC - TANK 201 MIXER
USA.UT.UT011.WOODS CROS.40160000
   
ABB MONITORING AND SCADA SYSTEM
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRICAL FTTGS-MONITORING SYSTEM
USA.UT.UT011.WOODS CROS.40160000
   
ABB MONITORING AND SCADA SYSTEM
USA.UT.UT011.WOODS CROS.40160000
   
CONVEYOR
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC-SCADA SYSTEM
USA.UT.UT011.WOODS CROS.40160000
   
UNDERGROUND DUCT BANK FOR FIBER OPTIC CABLE
USA.UT.UT011.WOODS CROS.40160000
   
AFE 070210108 RAIL RACK
USA.UT.UT011.WOODS CROS.40160000
   
AFE 070210108 RAIL RACK
USA.UT.UT011.WOODS CROS.40160000
   
PLATFORM SAFETY WALKWAY AFE070210108
USA.UT.UT011.WOODS CROS.40160000
   
CONSTRUCTION
USA.UT.UT011.WOODS CROS.40160000
   
PVF FOR ODOR ABATEMENT
USA.UT.UT011.WOODS CROS.40160000
   
SERPENTINE VENTS 6 INCH - MIST ELIMINATION
USA.UT.UT011.WOODS CROS.40160000
   
SERPENTINE VENTS 4 INCH - MIST ELIMINATION
USA.UT.UT011.WOODS CROS.40160000
   
PIPE SUPPORTS
USA.UT.UT011.WOODS CROS.40160000
   
H2S MIST ELIMINATOR
USA.UT.UT011.WOODS CROS.40160000
   
PIPE SUPPORTS
USA.UT.UT011.WOODS CROS.40160000
   
TANK NOZZLE 105, 107, 108
USA.UT.UT011.WOODS CROS.40160000
   
STANDS FOR DROP OUT TANKS
USA.UT.UT011.WOODS CROS.40160000
   
PRESSURE BLOWER
USA.UT.UT011.WOODS CROS.40160000
   
SKID
USA.UT.UT011.WOODS CROS.40160000
   
ODOR SYSTEM METER
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRICAL-NEW ODOR SYSTEM
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC-ODOR UNIT TANKS 107 & 109
USA.UT.UT011.WOODS CROS.40160000
   
ELECTRIC-ODOR UNIT WEST END PMA AREA TANKS
USA.UT.UT011.WOODS CROS.40160000
   
PLATFORMS FOR DROPOUT TANK ACCESS
USA.UT.UT011.WOODS CROS.40160000
   
General Lab Equipment
USA.WA.WA063.SPOKANE.41130000
   
General Plant Equipment
USA.WA.WA063.SPOKANE.41130000
   
SPARE MP-10S-E EMULSION MILL-WESTERN
USA.WA.WA063.SPOKANE.41130000
   
TNT TEST MACHINE
USA.WA.WA063.SPOKANE.41130000
   
Tank # 1
USA.WA.WA063.SPOKANE.41130000
   
Tank # 10
USA.WA.WA063.SPOKANE.41130000
   
Tank # 11
USA.WA.WA063.SPOKANE.41130000
   
Tank # 12
USA.WA.WA063.SPOKANE.41130000
   
Tank # 13
USA.WA.WA063.SPOKANE.41130000
   
Tank # 14
USA.WA.WA063.SPOKANE.41130000
   
Tank # 15
USA.WA.WA063.SPOKANE.41130000
   
Tank # 16
USA.WA.WA063.SPOKANE.41130000
   
Tank # 17
USA.WA.WA063.SPOKANE.41130000
   
Tank # 18
USA.WA.WA063.SPOKANE.41130000
   
Tank # 28 Caustic
USA.WA.WA063.SPOKANE.41130000
   
Tank # 20
USA.WA.WA063.SPOKANE.41130000
   
Tank # 21
USA.WA.WA063.SPOKANE.41130000
   
Tank # 22
USA.WA.WA063.SPOKANE.41130000
   
Tank # 24
USA.WA.WA063.SPOKANE.41130000
   
Tank # 25
USA.WA.WA063.SPOKANE.41130000
   
Tank # 26
USA.WA.WA063.SPOKANE.41130000
   
Tank # 27
USA.WA.WA063.SPOKANE.41130000
   
Tank # 29
USA.WA.WA063.SPOKANE.41130000
   
Tank # 40
USA.WA.WA063.SPOKANE.41130000
   
Tank # 42
USA.WA.WA063.SPOKANE.41130000
   
Tank # 43
USA.WA.WA063.SPOKANE.41130000
   
Tank # 6
USA.WA.WA063.SPOKANE.41130000
   
Tank # 7
USA.WA.WA063.SPOKANE.41130000
   
Tank # 8
USA.WA.WA063.SPOKANE.41130000
   
Tank # 9
USA.WA.WA063.SPOKANE.41130000
   
Emulsion Mill
USA.WA.WA063.SPOKANE.41130000
   
6 INCH HOMESTEAD #602
USA.WA.WA063.SPOKANE.41130000
   
PIPING MODIFICATIONS TANK #2
USA.WA.WA063.SPOKANE.41130000
   
HV-3 MIXER TANK #18 AFE 70110133
USA.WA.WA063.SPOKANE.41130000
105476-3
 
HV-10 MIXER TANK #8 AFE 70110133
USA.WA.WA063.SPOKANE.41130000
105476-4
 
HV-3 MIXER TANK #16 AFE 70110133
USA.WA.WA063.SPOKANE.41130000
105476-1
 
HV-3 MIXER TANK #17 AFE 70110133
USA.WA.WA063.SPOKANE.41130000
105476-2
 
POWER FOR 3 HP TANK MIXERS AFE070110133
USA.WA.WA063.SPOKANE.41130000
   
RAILROAD SPUR SWITCH REPAIR
USA.WA.WA063.SPOKANE.41130000
   
ELECTRICAL FOR TANK GAUGES
USA.WA.WA063.SPOKANE.41130000
   
RACK LIGHTING
USA.WA.WA063.SPOKANE.41130000
   
CATWALKS-FUEL AREA
USA.WA.WA063.SPOKANE.41130000
   
MILL REDESIGN
USA.WA.WA063.SPOKANE.41130000
   
MILL RE-DESIGN PVF
USA.WA.WA063.SPOKANE.41130000
   
ELECTRIC FOR 150 HP MILL
USA.WA.WA063.SPOKANE.41130000
   
COOLING SYSTEM PIPING
USA.WA.WA063.SPOKANE.41130000
   
COOLING TOWER
USA.WA.WA063.SPOKANE.41130000
   
ELEC CATIONIC & ANIONIC CONTROL/FREQ DRIVE/METERS
USA.WA.WA063.SPOKANE.41130000
   
2007 CHEVROLET SILVERADO
USA.NJ.NJ007.GLOUCESTER.41800000
2GCEK19J8715631
 
2001 FORD F-150
USA.NJ.NJ007.GLOUCESTER.41800000
1FTRX17W21NB493
 
Dynamic Shear Rheometer
USA.NJ.NJ007.GLOUCESTER.41800000
   
Dynamic Shear Rheometer
USA.NJ.NJ007.GLOUCESTER.41800000
   
General Lab Equipment
USA.NJ.NJ007.GLOUCESTER.41800000
   
General Plant Equipment
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 11
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 140
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 150
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 72
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 73
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 74
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 75
USA.NJ.NJ007.GLOUCESTER.41800000
   
Tank # 77
USA.NJ.NJ007.GLOUCESTER.41800000
   
TANK 150 NEW SHAFT & BLADES AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
NEW BOTTOM FILL TANK #151 AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
TANK 160 INSULATION
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 100033 STEEL STORAGE TANKS 19 FT X 36 FT
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 000100089
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AFE 100033
USA.NJ.NJ015.GLOUCESTER.41800000
   
STEEL STORAGE TANKS QTY 2 AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
HV-25 MIXER AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
HV-25 MIXER AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
HV-25 MIXER AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
MIXER AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
105418-1
 
MIXER AFE 070110033
USA.NJ.NJ007.GLOUCESTER.41800000
105417-1
 
MISC FTTGS/VALVES/PIPING AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
PIPE SUPPORTS AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
MISC FTTGS
USA.NJ.NJ007.GLOUCESTER.41800000
   
MOTOR CONTROL CENTER AFE 000100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
PROD LINE TUBING TANKS 150 & 151 AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
AIR LINE TANK 151 AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
PEDESTALS FOR SAMPLE CONTAINERS AFE 100033
USA.NJ.NJ007.GLOUCESTER.41800000
   
CROSSOVER PLATFORM STAIRWAY TANKS 150 & 151
USA.NJ.NJ007.GLOUCESTER.41800000
   
CAPITALIZED INTEREST
USA.NJ.NJ007.GLOUCESTER.41800000
   
HEAT TRACE
USA.NJ.NJ007.GLOUCESTER.41800000
   
REPIPE SUCTION LINE TANKS 151 & 152 AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
INSULATE MISC PIPING AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
8 INCH EXTENSIONS TANKS 161 & 170 AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
STRAPPING CHARTS TANKS 151 & 170
USA.NJ.NJ007.GLOUCESTER.41800000
   
CAPITALIZED INTEREST ADJUST
USA.NJ.NJ007.GLOUCESTER.41800000
   
FULTON DUEL FUEL BURNER QTY-3
USA.NJ.NJ007.GLOUCESTER.41800000
   
4FT X 10FT PAD
USA.NJ.NJ007.GLOUCESTER.41800000
   
SAFETY SHOWERS
USA.NJ.NJ007.GLOUCESTER.41800000
   
LOADOUT FAN SYSTEM
USA.NJ.NJ007.GLOUCESTER.41800000
   
SULFUR LINES-TANK #160 & #161
USA.NJ.NJ007.GLOUCESTER.41800000
   
INSULATION AFE070110033
USA.NJ.NJ007.GLOUCESTER.41800000
   
General Lab Equipment
USA.IL.IL143.PEKIN.42290000
   
General Plant Equipment
USA.IL.IL143.PEKIN.42290000
   
BOBCAT LOADER USED 773
USA.IL.IL143.PEKIN.42290000
   
Tank # 3
USA.IL.IL143.PEKIN.42290000
   
Tank # 4
USA.IL.IL143.PEKIN.42290000
   
Tank # 5
USA.IL.IL143.PEKIN.42290000
   
Tank # 6
USA.IL.IL143.PEKIN.42290000
   
TRUCK RACK
USA.IL.IL143.PEKIN.42290000
   
TRUCK SCALE
USA.IL.IL143.PEKIN.42290000
   
VIKING N335 LOADING PUMP
USA.IL.IL143.PEKIN.42290000
   
N335 VIKING LOADING PUMP
USA.IL.IL143.PEKIN.42290000
   
AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
AFE 070110183
USA.OK.OK131.CATOOSA.42880000
   
AFE 070110183
USA.OK.OK131.CATOOSA.42880000
   
AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
CORR ASSET HOUCHIN 5467A
USA.OK.OK131.CATOOSA.42880000
   
CORR ASSET HOUCHIN 5731
USA.OK.OK131.CATOOSA.42880000
   
Truck Fall Ramp & SCBA's
USA.OK.OK131.CATOOSA.42880000
   
MECHANICAL TRUCK UNLOADING BALLARDS
USA.OK.OK131.CATOOSA.42880000
   
MECHANICAL TRUCK FALL
USA.OK.OK131.CATOOSA.42880000
   
MILL FINISH GRATING
USA.OK.OK131.CATOOSA.42880000
   
40 HP PUMP ON ISLAND TWO AFE 100031
USA.OK.OK131.CATOOSA.42880000
   
MECHANICAL CROSS-OVERS AFE 100031
USA.OK.OK131.CATOOSA.42880000
   
MECHANICAL PUMP GUARDS AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
NELSON HEAT TRACE AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
MISC STEEL SERVICE AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
MOTORS-GOULDS PUMP & TANK MIXER AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
ROOF ONLY SHED WITH 6IN X 12IN WALL
USA.OK.OK131.CATOOSA.42880000
   
FIRELINE PLUMBING WORK AFE 000100031
USA.OK.OK131.CATOOSA.42880000
   
INSTALL FANS & LIGHTING ON LOAD PLATFORMS
USA.OK.OK131.CATOOSA.42880000
   
CAPITALIZED INTEREST
USA.OK.OK131.CATOOSA.42880000
   
2 INCH WATER METER
USA.OK.OK131.CATOOSA.42880000
   
TANK LIGHTS
USA.OK.OK131.CATOOSA.42880000
   
HO UPGRADE PVF
USA.OK.OK131.CATOOSA.42880000
   
INSULATE ASPHALT LINE
USA.OK.OK131.CATOOSA.42880000
   
CAPITALIZED INTEREST ADJUST
USA.OK.OK131.CATOOSA.42880000
   
MISC FTTGS
USA.OK.OK131.CATOOSA.42880000
   
HEAT TRANSFER OIL
USA.OK.OK131.CATOOSA.42880000
   
HEAT TRANSFER OIL
USA.OK.OK131.CATOOSA.42880000
   
MISC FTTGS
USA.OK.OK131.CATOOSA.42880000
   
TAX CREDITS - OFFSET TO ASSET 101763
USA.OK.OK131.CATOOSA.42880000
   
DIESEL TANKS CONTAINMENT AFE 000100030
USA.OK.OK131.CATOOSA.42880000
   
BARGE PUMP GOULDS 3405I
USA.OK.OK131.CATOOSA.42880000
   
BARGE PUMP GOULDS 3405I (spare)
USA.OK.OK131.CATOOSA.42880000
   
1995 FORD F150
USA.OK.OK131.CATOOSA.42890000
1FTEF15Y8SLB727
 
2003 FORD F SUPERCREW
USA.OK.OK131.CATOOSA.42890000
1FTRW07L03KA654
 
BOAT
USA.OK.OK131.CATOOSA.42890000
   
FUEL HOSE AFE 070110030
USA.OK.OK131.CATOOSA.42890000
   
EYEWASH STATIONS AFE 000100030
USA.OK.OK131.CATOOSA.42890000
   
MISC LAB EQUIPMENT
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACE FOR NEW LINES
USA.OK.OK131.CATOOSA.42890000
   
STARTER FOR 8'' PUMP
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRC & LN TO DOCK
USA.OK.OK131.CATOOSA.42890000
   
SKID MOUNTED 3'' ACT
USA.OK.OK131.CATOOSA.42890000
   
MODEL 520-20. CF-660
USA.OK.OK131.CATOOSA.42890000
   
MODEL 520-20 CF661
USA.OK.OK131.CATOOSA.42890000
   
MODEL 520-20 CF-662
USA.OK.OK131.CATOOSA.42890000
   
JD 3100 BACKHOE
USA.OK.OK131.CATOOSA.42890000
   
JENSEN 550-25 MIXER-TANK 3751
USA.OK.OK131.CATOOSA.42890000
   
PUMP CONTROLS AT LOADING DOCK
USA.OK.OK131.CATOOSA.42890000
   
MODEL 550-30 CK400
USA.OK.OK131.CATOOSA.42890000
   
ELECTRIC HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
HOT OIL HTR SYS ADON
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACE CABLE INST
USA.OK.OK131.CATOOSA.42890000
   
ELECTRIC HEAT TRC-DK
USA.OK.OK131.CATOOSA.42890000
   
PUMP REBUILD EXISTING 8''
USA.OK.OK131.CATOOSA.42890000
   
HURST 600HP INSTALLATION
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACT CABL INST
USA.OK.OK131.CATOOSA.42890000
   
WEIGHTRONIX SCALE
USA.OK.OK131.CATOOSA.42890000
   
CATHODIC PROT SYST
USA.OK.OK131.CATOOSA.42890000
   
VIKING MDL R335-ASPLT
USA.OK.OK131.CATOOSA.42890000
   
CATOOSA MC BLENDER PROJ
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACT CABL&FIT
USA.OK.OK131.CATOOSA.42890000
   
LAKESIDE BOILER WATER
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACT CABL&FIT
USA.OK.OK131.CATOOSA.42890000
   
VIKING MODEL R-335
USA.OK.OK131.CATOOSA.42890000
   
8'' VIKING OS-224A DIESEL PUMP TK
USA.OK.OK131.CATOOSA.42890000
   
ELEC HT TRC-PUMP HSE
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACT CARL INST
USA.OK.OK131.CATOOSA.42890000
   
3 MIXERS 150-HT-25
USA.OK.OK131.CATOOSA.42890000
   
ELECTRIC HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
INSTALL NEW HT TRC
USA.OK.OK131.CATOOSA.42890000
   
HEATEC HCT-600HEATER
USA.OK.OK131.CATOOSA.42890000
   
HEATEC-600 HEATER
USA.OK.OK131.CATOOSA.42890000
   
HURST 500HP WETBACK STEAM BOILER
USA.OK.OK131.CATOOSA.42890000
   
ASPHALT BLENDING UNIT
USA.OK.OK131.CATOOSA.42890000
   
AIR COMPRESSOR MODEL P185WJD MAKE I-R
USA.OK.OK131.CATOOSA.42890000
   
MISC PIPE
USA.OK.OK131.CATOOSA.42890000
   
12 HOT TAPS
USA.OK.OK131.CATOOSA.42890000
   
PIPELINE INSULATION
USA.OK.OK131.CATOOSA.42890000
   
PIPELINE INSULATION
USA.OK.OK131.CATOOSA.42890000
   
HOT OIL HEATER LINES
USA.OK.OK131.CATOOSA.42890000
   
12 LN TK8001-TK6002
USA.OK.OK131.CATOOSA.42890000
   
PIPELINE INSUL & HT
USA.OK.OK131.CATOOSA.42890000
   
CABLE
USA.OK.OK131.CATOOSA.42890000
   
ANODE BED
USA.OK.OK131.CATOOSA.42890000
   
PIPE FITTINGS FOR INSULATON
USA.OK.OK131.CATOOSA.42890000
   
INSULATE 1500'' PIPE
USA.OK.OK131.CATOOSA.42890000
   
INSULATE 150 U PIPING
USA.OK.OK131.CATOOSA.42890000
   
LINE TO HOLDING TANK
USA.OK.OK131.CATOOSA.42890000
   
REPLACE ANODE BED
USA.OK.OK131.CATOOSA.42890000
   
REPLACE ANODE BED
USA.OK.OK131.CATOOSA.42890000
   
Design Services
USA.OK.OK131.CATOOSA.42890000
   
Design at Catoosa Terminal
USA.OK.OK131.CATOOSA.42890000
   
PIPE, VALVES, HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
50 Volt Amp Rectifier
USA.OK.OK131.CATOOSA.42890000
   
Blue Vinyl Tape
USA.OK.OK131.CATOOSA.42890000
   
Tank # 301
USA.OK.OK131.CATOOSA.42890000
   
REFINED PRODUCT TANK
USA.OK.OK131.CATOOSA.42890000
   
500 BBL TANK
USA.OK.OK131.CATOOSA.42890000
   
500 BBL TANK
USA.OK.OK131.CATOOSA.42890000
   
500 881-TANK
USA.OK.OK131.CATOOSA.42890000
   
FLOATING ROOF SEAL
USA.OK.OK131.CATOOSA.42890000
   
TANK PAD CONSTRUCT
USA.OK.OK131.CATOOSA.42890000
   
3'' FIN TUSES-NEW TK
USA.OK.OK131.CATOOSA.42890000
   
BRIDGES & DOLPHINS
USA.OK.OK131.CATOOSA.42890000
   
LABOR & MATERIALS
USA.OK.OK131.CATOOSA.42890000
   
ADD TRANSFER SWITCH
USA.OK.OK131.CATOOSA.42890000
   
ELECTRIC SUPPLIES
USA.OK.OK131.CATOOSA.42890000
   
LABEL, HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
WELDER & HELPER
USA.OK.OK131.CATOOSA.42890000
   
CRANE WORK
USA.OK.OK131.CATOOSA.42890000
   
WELDING
USA.OK.OK131.CATOOSA.42890000
   
INSULATE TANK
USA.OK.OK131.CATOOSA.42890000
   
LAID OUT ANODE BEDS
USA.OK.OK131.CATOOSA.42890000
   
WELDER & HELPER
USA.OK.OK131.CATOOSA.42890000
   
WELDER & HELPER
USA.OK.OK131.CATOOSA.42890000
   
Construction Labor
USA.OK.OK131.CATOOSA.42890000
   
Labor and Materials on Storage Tank
USA.OK.OK131.CATOOSA.42890000
   
Construction Labor
USA.OK.OK131.CATOOSA.42890000
   
INSTALL 5 TRUCK FALL LOADING RACKS
USA.OK.OK131.CATOOSA.42890000
   
MOVE WELCOME TANK TO PAD & ADD PLATFORM TO TOP
USA.OK.OK131.CATOOSA.42890000
   
GOLDLINE SAFEWALK RAMP (5)
USA.OK.OK131.CATOOSA.42890000
   
FANS (5) FOR TRUCK FALL PLATFORMS AFE 070110030
USA.OK.OK131.CATOOSA.42890000
   
CONCRETE CONTAINMENT FOR 3 TANKS
USA.OK.OK131.CATOOSA.42890000
   
ELECTRONIC INDICATING GROUND ASSY AFE 000100030
USA.OK.OK131.CATOOSA.42890000
   
SAFEWALK SELF-LEVELING STAIRS W/ PLATFORM AFE 100030
USA.OK.OK131.CATOOSA.42890000
   
MISC FTTGS/PIPING AFE 100030
USA.OK.OK131.CATOOSA.42890000
   
NELSON HEAT TRACE AFE 000100030
USA.OK.OK131.CATOOSA.42890000
   
SAFETY CROSSOVERS & RELATED AFE 000100030
USA.OK.OK131.CATOOSA.42890000
   
WIRE LOAD RACK TO NEW GROUND CLAMP SYSTEMS AFE 100030
USA.OK.OK131.CATOOSA.42890000
   
RAILCAR UNLOADING PLATFORM
USA.OK.OK131.CATOOSA.42890000
   
MISC PIPING/FTTGS/VALVES
USA.OK.OK131.CATOOSA.42890000
   
10 INCH PIPE .365 S40 STD ERW 155.5FT RAIL UNLOADING
USA.OK.OK131.CATOOSA.42890000
   
MISC FTTGS-RAIL UNLOADING EXPANSION
USA.OK.OK131.CATOOSA.42890000
   
RAIL SPUR
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACE ON HOLDING TANK PUMP
USA.OK.OK131.CATOOSA.42890000
   
STEAM TRAPS
USA.OK.OK131.CATOOSA.42890000
   
STEAM LINE
USA.OK.OK131.CATOOSA.42890000
   
RAIL LOADOUT STEAM & CONDENSATE
USA.OK.OK131.CATOOSA.42890000
   
STEAM & CONDENSATE RAIL LOADOUT
USA.OK.OK131.CATOOSA.42890000
   
PRESSURE GAUGES
USA.OK.OK131.CATOOSA.42890000
   
PLATFORM HANDRAIL
USA.OK.OK131.CATOOSA.42890000
   
PVF
USA.OK.OK131.CATOOSA.42890000
   
PLATFORM HANDRAIL
USA.OK.OK131.CATOOSA.42890000
   
PIPE VALVES & FITTINGS
USA.OK.OK131.CATOOSA.42890000
   
PIPING INSULATION
USA.OK.OK131.CATOOSA.42890000
   
THERMOMETERS
USA.OK.OK131.CATOOSA.42890000
   
MISC FTTGS
USA.OK.OK131.CATOOSA.42890000
   
TAX CREDITS
USA.OK.OK131.CATOOSA.42890000
   
MISC FTTGS
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL - RETURN TANK
USA.OK.OK131.CATOOSA.42890000
   
TRUCK LOADING PLATFM
USA.OK.OK131.CATOOSA.42890000
   
TRUCK LOADING PLATFORM
USA.OK.OK131.CATOOSA.42890000
   
MIXER - MODEL 520 15
USA.OK.OK131.CATOOSA.42890000
   
FOUNDATION & PIPING
USA.OK.OK131.CATOOSA.42890000
   
WIRE & INSTALL HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
INSTALL ANODE BED
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
CABLE
USA.OK.OK131.CATOOSA.42890000
   
PIPE FITTINGS
USA.OK.OK131.CATOOSA.42890000
   
RECTIFIER
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL SUPPLIES
USA.OK.OK131.CATOOSA.42890000
   
BALL SEAT
USA.OK.OK131.CATOOSA.42890000
   
CONSTRUCTION
USA.OK.OK131.CATOOSA.42890000
   
INSTALL HEAT TRACE
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL MATERIALS & LABOR
USA.OK.OK131.CATOOSA.42890000
   
ELECTRICAL SUPPLIES
USA.OK.OK131.CATOOSA.42890000
   
INSULATE LINE TO PUMP HOUSE
USA.OK.OK131.CATOOSA.42890000
   
NELSON HEAT TRACE PRODUCTS
USA.OK.OK131.CATOOSA.42890000
   
LABOR & INSULATION MATERIALS
USA.OK.OK131.CATOOSA.42890000
   
INSTALL SOFT START
USA.OK.OK131.CATOOSA.42890000
   
MIXER
USA.OK.OK131.CATOOSA.42890000
   
DEVELOP SECURITY PLAN
USA.OK.OK131.CATOOSA.42890000
   
INSTALL PUMP
USA.OK.OK131.CATOOSA.42890000
   
FLANGE & PIPE
USA.OK.OK131.CATOOSA.42890000
   
WELDING SUPPLIES
USA.OK.OK131.CATOOSA.42890000
   
WELDER & HELPER
USA.OK.OK131.CATOOSA.42890000
   
INSTALL WINCH
USA.OK.OK131.CATOOSA.42890000
   
HEAT TRACE CIRCUITS
USA.OK.OK131.CATOOSA.42890000
   
CONTAINMENT BOOM
USA.OK.OK131.CATOOSA.42890000
   
SCANNING SYSTEM
USA.OK.OK131.CATOOSA.42890000
   
STEAM TRAPS
USA.OK.OK131.CATOOSA.42890000
   
INSULATE 48'' PIPE
USA.OK.OK131.CATOOSA.42890000
   
Electrical Labor & Material
USA.OK.OK131.CATOOSA.42890000
   
Service Labor Kit
USA.OK.OK131.CATOOSA.42890000
   
Rebuilt Pump Port 33
USA.OK.OK131.CATOOSA.42890000
   
Heat Trace Installation
USA.OK.OK131.CATOOSA.42890000
   
Construction Labor
USA.OK.OK131.CATOOSA.42890000
   
Electrical Equipment
USA.OK.OK131.CATOOSA.42890000
   
Cable
USA.OK.OK131.CATOOSA.42890000
   
Pump and Filters
USA.OK.OK131.CATOOSA.42890000
   
2008 WINDROW BASE MACHINE
USA.UT.UT011.SALT LAKE.07010000
   
1995 FORD F-150
USA.NE.NE079.GRAND ISLA.42930000
1FTEF15N5SNB672
 
OFFICE TRAILER
USA.NE.NE079.GRAND ISLA.42930000
   
GEAR SHED WITH ELECTRICAL EQUIP
USA.NE.NE079.GRAND ISLA.42930000
   
WATER MAIN
USA.NE.NE079.GRAND ISLA.42930000
   
TANK EXCAVATION/SAND BORROW
USA.NE.NE079.GRAND ISLA.42930000
   
ACCESS ROAD FOR NEW TANK SETUP
USA.NE.NE079.GRAND ISLA.42930000
   
ROADWAY, RAMP & RETENTION POND
USA.NE.NE079.GRAND ISLA.42930000
   
General Plant Equipment
USA.NE.NE079.GRAND ISLA.42930000
   
LAB EQUIP - OVEN PYRO
USA.NE.NE079.GRAND ISLA.42930000
   
ROLLING THIN FILM OVEN/DRY AIR SYSTEM AFE 070110135
USA.NE.NE079.GRAND ISLA.42930000
   
LAB EQUIP-TOP LOAD & GRAVITY OVEN
USA.NE.NE079.GRAND ISLA.42930000
   
RHEOMETER/LAB EQUIP AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
IC LIFT TRUCK
USA.NE.NE079.GRAND ISLA.42930000
H177B59963C
 
VACUUM DEGASSING OVEN
USA.NE.NE079.GRAND ISLA.42930000
   
BOBCAT 2007 MODEL 5205
USA.NE.NE079.GRAND ISLA.42930000
530513998
 
LAB EQUIP FOR EMULSION
USA.NE.NE079.GRAND ISLA.42930000
   
500 ML GRADUATED CYLINDER (LAB EQUIP)
USA.NE.NE079.GRAND ISLA.42930000
   
OAKTON INSTRUMENTS-LAB EQUIP FOR EMULSION TESTING
USA.NE.NE079.GRAND ISLA.42930000
   
LAB EQUIP FOR MANUFACTURING QC TESTING
USA.NE.NE079.GRAND ISLA.42930000
   
VISCOMETER BATH OIL
USA.NE.NE079.GRAND ISLA.42930000
   
SAYBOLT VISCOMETER BATH
USA.NE.NE079.GRAND ISLA.42930000
   
TANK CLEANING/PAINTING
USA.NE.NE079.GRAND ISLA.42930000
   
SURGE TANK & BLOWDOWN SEPARATOR
USA.NE.NE079.GRAND ISLA.42930000
   
TANK FOR ODOR ABATEMENT
USA.NE.NE079.GRAND ISLA.42930000
   
PRODUCT TANK 60000 GAL
USA.NE.NE079.GRAND ISLA.42930000
   
PRODUCT TANK 30000 GAL
USA.NE.NE079.GRAND ISLA.42930000
   
AC TANK 10000 GAL
USA.NE.NE079.GRAND ISLA.42930000
   
WATER TANK 24000 GAL
USA.NE.NE079.GRAND ISLA.42930000
   
CATIONIC SOLUTION TANK #500
USA.NE.NE079.GRAND ISLA.42930000
   
CATIONIC SOLUTION TANK #501
USA.NE.NE079.GRAND ISLA.42930000
   
TANK #320 NaOH EMULSIFIER TNK 238 BBL
USA.NE.NE079.GRAND ISLA.42930000
   
TANK #502 ANIONIC SOLUTION TNK 357 BBL
USA.NE.NE079.GRAND ISLA.42930000
   
Insulate Tank 7
USA.NE.NE079.GRAND ISLA.42930000
   
Insulate Tanks 402, 403, 410-413
USA.NE.NE079.GRAND ISLA.42930000
   
Insulate Tanks 422 & 423
USA.NE.NE079.GRAND ISLA.42930000
   
Insulate Tank 320
USA.NE.NE079.GRAND ISLA.42930000
   
INSULATE TANK 8
USA.NE.NE079.GRAND ISLA.42930000
   
ACID SCRUBBER TANK HDPE 150 GAL
USA.NE.NE079.GRAND ISLA.42930000
   
6 Mixers
USA.NE.NE079.GRAND ISLA.42930000
   
6 Radar Gauges
USA.NE.NE079.GRAND ISLA.42930000
   
2 Asphalt Pumps
USA.NE.NE079.GRAND ISLA.42930000
   
40hp Asphalt Pump
USA.NE.NE079.GRAND ISLA.42930000
   
Loading Rack
USA.NE.NE079.GRAND ISLA.42930000
   
Piping and Insulation
USA.NE.NE079.GRAND ISLA.42930000
   
Rail Loading/Unloading
USA.NE.NE079.GRAND ISLA.42930000
   
MIXER & STEAM PARTS
USA.NE.NE079.GRAND ISLA.42930000
   
MIXER & STEAM PARTS
USA.NE.NE079.GRAND ISLA.42930000
   
MECH CONTRACTOR AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
PUMP & PUMP REPAIR KIT AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
CONSTRUCTION CHRGS
USA.NE.NE079.GRAND ISLA.42930000
   
METERS & CONTROLLERS
USA.NE.NE079.GRAND ISLA.42930000
   
AC PUMPS & CONTROLS AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
DOUBLE TRACE PIPE/FTTGS
USA.NE.NE079.GRAND ISLA.42930000
   
HV-3 MIXERS QTY-3
USA.NE.NE079.GRAND ISLA.42930000
105509-1 105509
 
DIAPHRAGMS QTY-3 AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
246542/543/544
 
PIPING INSULATION AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
VIKING PUMP AFE 70110135
USA.NE.NE079.GRAND ISLA.42930000
   
PLANT CONSTRUCTION AFE 100135
USA.NE.NE079.GRAND ISLA.42930000
   
FILTERS QTY 300 AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
330 GAL IBC HEAT TRANSFER FLUID QTY 5AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
INSULATE PIPING/PIPE REACTION AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
PIPING OF LOAD LINE AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
ELECTRICAL AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
STEAM TRAPS QTY-12 AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
SEIFER MILL (BTI ACQ)
USA.NE.NE079.GRAND ISLA.42930000
   
CIRCULATING PUMP (BTI ACQ)
USA.NE.NE079.GRAND ISLA.42930000
   
IP COMPRESSOR (BTI ACQ)
USA.NE.NE079.GRAND ISLA.42930000
   
THERMON ST-2 SNAP TRACE AFE070110135
USA.NE.NE079.GRAND ISLA.42930000
   
IMPELLER PARTS
USA.NE.NE079.GRAND ISLA.42930000
   
ASPHALT PLANT EQUIPMENT WIRING
USA.NE.NE079.GRAND ISLA.42930000
   
RAILSIDE PIPING UPGRADE
USA.NE.NE079.GRAND ISLA.42930000
   
FEEDWATER PUMPS
USA.NE.NE079.GRAND ISLA.42930000
   
MP-10S-E COLLOID MILL W/ ELECTRONIC OILER
USA.NE.NE079.GRAND ISLA.42930000
   
PUMPS
USA.NE.NE079.GRAND ISLA.42930000
   
STEAM TRACE & INSULATE PIPING
USA.NE.NE079.GRAND ISLA.42930000
   
SUPPORTS FOR MIXERS
USA.NE.NE079.GRAND ISLA.42930000
   
LOADING ARM / CATWALK
USA.NE.NE079.GRAND ISLA.42930000
   
STRAINER LINE
USA.NE.NE079.GRAND ISLA.42930000
   
CORRECT CAPITAL REBILLS
USA.NE.NE079.GRAND ISLA.42930000
   
WIRE MOTORS & INSTALL PLASMA CUTTER
USA.NE.NE079.GRAND ISLA.42930000
   
RAILSIDE PIPING UPGRADE
USA.NE.NE079.GRAND ISLA.42930000
   
PVF
USA.NE.NE079.GRAND ISLA.42930000
   
PIPING INSULATION
USA.NE.NE079.GRAND ISLA.42930000
   
CAPITALIZED INTEREST ADJUST
USA.NE.NE079.GRAND ISLA.42930000
   
TAX ON SAFETY HARNESS
USA.NE.NE079.GRAND ISLA.42930000
   
BASKET STRAINER - EATON 6 INCH MODEL 72 SIMPLEX
USA.NE.NE079.GRAND ISLA.42930000
   
SKIDS FOR ODOR ABATEMENT
USA.NE.NE079.GRAND ISLA.42930000
   
H2S MIST ELIMINATOR
USA.NE.NE079.GRAND ISLA.42930000
   
PVF FOR MIST ELIMINATION
USA.NE.NE079.GRAND ISLA.42930000
   
POLUTION CONTROL PRESSURE BLOWER
USA.NE.NE079.GRAND ISLA.42930000
   
PRESSURE BLOWER
USA.NE.NE079.GRAND ISLA.42930000
   
MIST FIX ELIMINATOR INSERTION QTY-3
USA.NE.NE079.GRAND ISLA.42930000
   
ODOR SYSTEM CONCRETE/STRUCTURAL
USA.NE.NE079.GRAND ISLA.42930000
   
FTTGS & MISC FOR ODOR FILTER SKIDS
USA.NE.NE079.GRAND ISLA.42930000
   
ELECTRIC-VAPOR RECOVERY FAN
USA.NE.NE079.GRAND ISLA.42930000
   
VIKING PUMPS QTY - 4
USA.NE.NE079.GRAND ISLA.42930000
   
COOLING TOWER
USA.NE.NE079.GRAND ISLA.42930000
   
HOT WATER EXCHANGER
USA.NE.NE079.GRAND ISLA.42930000
   
MISC PIPING/VALVES/FTTGS
USA.NE.NE079.GRAND ISLA.42930000
   
HV-25 MIXER - TANK #8
USA.NE.NE079.GRAND ISLA.42930000
105987-2
 
HV-25 MIXER - TANK #8
USA.NE.NE079.GRAND ISLA.42930000
105987-3
 
HV-5 MIXER TANK #411
USA.NE.NE079.GRAND ISLA.42930000
105987-12
 
HV-5 TANK #412
USA.NE.NE079.GRAND ISLA.42930000
105987-13
 
HV-5 MIXER TANK #413
USA.NE.NE079.GRAND ISLA.42930000
105987-14
 
HV-5 MIXER TANK # 402
USA.NE.NE079.GRAND ISLA.42930000
105987-15
 
HV-5 MIXER TANK #403
USA.NE.NE079.GRAND ISLA.42930000
105987-16
 
SUPPORTS - TANK COILS
USA.NE.NE079.GRAND ISLA.42930000
   
PUMPS HORIZ CNTRFGL
USA.NE.NE079.GRAND ISLA.42930000
   
HEAT EXCHANGERS
USA.NE.NE079.GRAND ISLA.42930000
   
TRUCK SCALES
USA.NE.NE079.GRAND ISLA.42930000
   
STRAHMAN SV-700 SAMPLE VALVE TANKS 7 & 8
USA.NE.NE079.GRAND ISLA.42930000
   
STATIC MIXER FOR EMULSION PLANT
USA.NE.NE079.GRAND ISLA.42930000
   
STATIC MIXERS - AC LOADING QTY-2
USA.NE.NE079.GRAND ISLA.42930000
   
FREIGHT-PUMPS FROM MOREHEAD CITY
USA.NE.NE079.GRAND ISLA.42930000
   
HV-7.5 MIXER FOR TANK #420
USA.NE.NE079.GRAND ISLA.42930000
105987-18
 
HV-7.5 MIXER FOR TANK #421
USA.NE.NE079.GRAND ISLA.42930000
105987-19
 
SCALES FOUNDATIONS QTY-3
USA.NE.NE079.GRAND ISLA.42930000
   
PIPE RACK PIERS IN SCALES AREA
USA.NE.NE079.GRAND ISLA.42930000
   
LOAD RACK / SWIVELS
USA.NE.NE079.GRAND ISLA.42930000
   
MECHANICAL-ASPHALT BLEND&LOAD
USA.NE.NE079.GRAND ISLA.42930000
   
TANK 501 HVM-1.5 MIXER
USA.NE.NE079.GRAND ISLA.42930000
105987-5
 
RETROFIT PARTS CHEMICAL PUMPS @ EMULSION
USA.NE.NE079.GRAND ISLA.42930000
   
LOADOUT PUMP
USA.NE.NE079.GRAND ISLA.42930000
   
ELECTRICAL SERVICE-ENTRANCE
USA.NE.NE079.GRAND ISLA.42930000
   
LOADOUT PIPE & PUMP FOUNDATION
USA.NE.NE079.GRAND ISLA.42930000
   
EMULSION PUMP
USA.NE.NE079.GRAND ISLA.42930000
   
LOAD RACK PIPING PVF
USA.NE.NE079.GRAND ISLA.42930000
   
LOAD OUT PIPING PVF
USA.NE.NE079.GRAND ISLA.42930000
   
FLANGES - TANK 7
USA.NE.NE079.GRAND ISLA.42930000
   
TANK 8 FLANGE
USA.NE.NE079.GRAND ISLA.42930000
   
EMULSION PIPING
USA.NE.NE079.GRAND ISLA.42930000
   
LOAD RACK AUTO SAMPLERS (2)
USA.NE.NE079.GRAND ISLA.42930000
   
STRAHMAN SV-700 SAMPLING VALVE QTY-2 TANKS 7&8
USA.NE.NE079.GRAND ISLA.42930000
   
RECEIVING/STORAGE PVF
USA.NE.NE079.GRAND ISLA.42930000
   
PRESSURE GAUGES/THERMOMETERS
USA.NE.NE079.GRAND ISLA.42930000
   
MILL
USA.NE.NE079.GRAND ISLA.42930000
   
RADAR GAUGES
USA.NE.NE079.GRAND ISLA.42930000
   
Heat Trace Materials-LOAD OUT PIPING
USA.NE.NE079.GRAND ISLA.42930000
   
Heat Trace Materials-RECEIVING PIPING
USA.NE.NE079.GRAND ISLA.42930000
   
Retrofit Parts for Chemical Pumps
USA.NE.NE079.GRAND ISLA.42930000
   
BLENDING & LOADING INSTALL
USA.NE.NE079.GRAND ISLA.42930000
   
ELECTRICAL L & M - EMULSION
USA.NE.NE079.GRAND ISLA.42930000
   
ELECTRICAL L & M - ASPHALT
USA.NE.NE079.GRAND ISLA.42930000
   
LOAD OUT PUMPS (2) VIKING N324A
USA.NE.NE079.GRAND ISLA.42930000
   
EMULSION CONTROL SYSTEM-ELECTRICAL
USA.NE.NE079.GRAND ISLA.42930000
   
CABLE TRAY FROM LUBBOCK
USA.NE.NE079.GRAND ISLA.42930000
   
WATER MAIN RELOCATION
USA.NE.NE079.GRAND ISLA.42930000
   
TANK #7 PIPING, HOT OIL AND TRACER TREE PIPING
USA.NE.NE079.GRAND ISLA.42930000
   
STEAM TRAPS & STRAINERS-STEAM EXCHANGER
USA.NE.NE079.GRAND ISLA.42930000
   
SAFETY SHOWERS EMULSION AREA
USA.NE.NE079.GRAND ISLA.42930000
 
TRANSFER OIL FOR TANK #7 COILS & MAIN HEADER PIPING
USA.NE.NE079.GRAND ISLA.42930000
 
4 IN INSULATION HOS & HOR LINES TO TANK #7
USA.NE.NE079.GRAND ISLA.42930000
 
PIPING INSULATION-TANK #7 HOT OIL LINES
USA.NE.NE079.GRAND ISLA.42930000
 
OPERATOR SCALE SHACK FOR NEW TRUCK LOADING RACK
USA.NE.NE079.GRAND ISLA.42930000
 
HEAT TAPE FOR PIPING
USA.NE.NE079.GRAND ISLA.42930000
 
THERMAL OIL FOR EMULSION PLT PIPING
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH TRUCK LOADING
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH AC MFG
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH AC MFG
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH AC MFG
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH TRUCK UNLOADING
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH TRUCK LOADING
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH TRUCK LOADING
USA.NE.NE079.GRAND ISLA.42930000
 
BASKET STRAINER #150 6 INCH TRUCK LOADING
USA.NE.NE079.GRAND ISLA.42930000
 
PIPING INSULATION
USA.NE.NE079.GRAND ISLA.42930000
 
VFDs WITH  BRANCH FEEDERS
USA.NE.NE079.GRAND ISLA.42930000
 
MCC BUCKET-TANK 320 MIXER
USA.NE.NE079.GRAND ISLA.42930000
 
HV-2 MIXER TANK 422
USA.NE.NE079.GRAND ISLA.42930000
106145-1
HV-2 MIXER TANK 423
USA.NE.NE079.GRAND ISLA.42930000
106145-2
TANK 320 MIXER
USA.NE.NE079.GRAND ISLA.42930000
 
CATWALKS
USA.NE.NE079.GRAND ISLA.42930000
 
LIGHTS/LOAD OUT CONTROLS
USA.NE.NE079.GRAND ISLA.42930000
 
ELECTRIC-TANK MONITORING DISPLAY SYSTEM
USA.NE.NE079.GRAND ISLA.42930000
 
1996 FORD F-150
USA.KS.KS079.HALSTEAD.42940000
1FTEF15N3TLB113
BTI ACQ MISC EQUIP
USA.KS.KS079.HALSTEAD.42940000
 
SAFETY EQUIPMENT
USA.KS.KS079.HALSTEAD.42940000
 
DAEWOO FORKLIFT
USA.KS.KS079.HALSTEAD.42940000
 
SYSTEM ASPHALT DHP AR2000
USA.KS.KS079.HALSTEAD.42940000
 
AIR SYSTEMS AIR CART/AIR CYLINDER
USA.KS.KS079.HALSTEAD.42940000
 
RHEOMETER UNIT AR2000EX
USA.KS.KS079.HALSTEAD.42940000
 
SKID STEER LOADER
USA.KS.KS079.HALSTEAD.42940000
 
CONCRETE WALL 10 INCH AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
CONCRETE PAD FOR VAPOR TANK
USA.KS.KS079.HALSTEAD.42940000
 
AFE 100090
USA.KS.KS079.HALSTEAD.42940000
 
AFE 000100090
USA.KS.KS079.HALSTEAD.42940000
 
MISC CONSTRUCTION CHRGS
USA.KS.KS079.HALSTEAD.42940000
 
AIR PERMIT
USA.KS.KS079.HALSTEAD.42940000
 
MIXERS
USA.KS.KS079.HALSTEAD.42940000
 
MIXERS HV-25 GROUP 1 OF 5
USA.KS.KS079.HALSTEAD.42940000
 
FOUNDATIONS
USA.KS.KS079.HALSTEAD.42940000
 
HEATERS
USA.KS.KS079.HALSTEAD.42940000
 
PROFESSIONAL SERVICES
USA.KS.KS079.HALSTEAD.42940000
 
MIXERS HV-25 GROUP 1 OF 5
USA.KS.KS079.HALSTEAD.42940000
 
MISC CONSTRUCTION MATERIALS
USA.KS.KS079.HALSTEAD.42940000
 
MISC VALVES FTTGS PIPING
USA.KS.KS079.HALSTEAD.42940000
 
NEW PLANT CONSTRUCTION
USA.KS.KS079.HALSTEAD.42940000
 
CAPITALIZED INTEREST
USA.KS.KS079.HALSTEAD.42940000
 
HV-25 MIXERS
USA.KS.KS079.HALSTEAD.42940000
 
SENSORS
USA.KS.KS079.HALSTEAD.42940000
 
MIXER TANK #12
USA.KS.KS079.HALSTEAD.42940000
105488-15
MECHANICAL
USA.KS.KS079.HALSTEAD.42940000
 
EXCHANGER
USA.KS.KS079.HALSTEAD.42940000
 
PNEUMATIC BLOWER
USA.KS.KS079.HALSTEAD.42940000
 
PNEUMATIC AIR LOCK
USA.KS.KS079.HALSTEAD.42940000
 
PNEUMATIC AIR LOCK
USA.KS.KS079.HALSTEAD.42940000
 
POLYMER SILO-FRIESEN
USA.KS.KS079.HALSTEAD.42940000
 
MONTGOMERY HOG MODEL 27PM-KC AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
TA BELT CONVEYOR AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
PIPE TUNNELS
USA.KS.KS079.HALSTEAD.42940000
 
RAILROAD SIDING AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
MIXERS QTY 2
USA.KS.KS079.HALSTEAD.42940000
 
SIMPLEX STRAINERS 8 INCH 150# QTY 10 AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
MAJOR EQUIP AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
PUMPS QTY-2 AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
STRAINERS QTY-6
USA.KS.KS079.HALSTEAD.42940000
 
GOLDLINE PIPE BRIDGE TRUSS AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
DELTA V
USA.KS.KS079.HALSTEAD.42940000
 
TANK VFDS AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
TANK VFDS AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
FOUNDATION (SCALE)  AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
WIRING / CABLE TRAY
USA.KS.KS079.HALSTEAD.42940000
 
VFD TANK 14 PUMPS A & B AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
SCALES AFE070110090
USA.KS.KS079.HALSTEAD.42940000
 
MODEL 6 LVMCC PMAC MCC
USA.KS.KS079.HALSTEAD.42940000
 
HEAT TRANSFER FLUID
USA.KS.KS079.HALSTEAD.42940000
 
MODEL 6 LVMCC TANK FARM PARTIAL BILL
USA.KS.KS079.HALSTEAD.42940000
 
CONVEYORS
USA.KS.KS079.HALSTEAD.42940000
 
PIPING INSULATION
USA.KS.KS079.HALSTEAD.42940000
 
ODORFILTER SYSTEM
USA.KS.KS079.HALSTEAD.42940000
 
SENSORS
USA.KS.KS079.HALSTEAD.42940000
 
FURNACE
USA.KS.KS079.HALSTEAD.42940000
 
SULFUR SKID
USA.KS.KS079.HALSTEAD.42940000
 
MISC PIPING/FTTGS/VALVES
USA.KS.KS079.HALSTEAD.42940000
 
HEAT TRACING
USA.KS.KS079.HALSTEAD.42940000
 
PIPE INSULATION
USA.KS.KS079.HALSTEAD.42940000
 
TRUCK SCALE CABLE
USA.KS.KS079.HALSTEAD.42940000
 
HEAT TRANSFER FLUID
USA.KS.KS079.HALSTEAD.42940000
 
GAS REGULATORS
USA.KS.KS079.HALSTEAD.42940000
 
BASKET STRAINERS QTY-4
USA.KS.KS079.HALSTEAD.42940000
 
LOCKER
USA.KS.KS079.HALSTEAD.42940000
 
STATIC MIXER
USA.KS.KS079.HALSTEAD.42940000
 
LOAD RACK DOWN SPOUT
USA.KS.KS079.HALSTEAD.42940000
 
CONSTRUCTION MATERIALS
USA.KS.KS079.HALSTEAD.42940000
 
STEAM TRAPS QTY-5
USA.KS.KS079.HALSTEAD.42940000
 
LIGHTING
USA.KS.KS079.HALSTEAD.42940000
 
PIPING CONSTRUCTION
USA.KS.KS079.HALSTEAD.42940000
 
SIDE-MOUNT MIXER
USA.KS.KS079.HALSTEAD.42940000
 
ACID PUMP
USA.KS.KS079.HALSTEAD.42940000
 
GRINDER
USA.KS.KS079.HALSTEAD.42940000
 
LIFELINE CABLE/SCOTT SKA-PAK
USA.KS.KS079.HALSTEAD.42940000
 
ELECTRICAL INSTALL
USA.KS.KS079.HALSTEAD.42940000
 
CHEMICAL FEED PUMPS W PVF & SAMLE COOLERS
USA.KS.KS079.HALSTEAD.42940000
 
REGULATOR
USA.KS.KS079.HALSTEAD.42940000
 
PLATFORM EXTENSIONS
USA.KS.KS079.HALSTEAD.42940000
 
AUTO SAMPLE PLATFORM
USA.KS.KS079.HALSTEAD.42940000
 
SCALE CAT WALKS
USA.KS.KS079.HALSTEAD.42940000
 
DRIVE ENCLOSURES
USA.KS.KS079.HALSTEAD.42940000
 
THERMOMETERS MODEL 3430F 6INCH
USA.KS.KS079.HALSTEAD.42940000
 
FACILITY RESPONSE PLAN
USA.KS.KS079.HALSTEAD.42940000
 
PIPE BRIDGE GASKETS
USA.KS.KS079.HALSTEAD.42940000
 
HEAT TRACING
USA.KS.KS079.HALSTEAD.42940000
 
FUME BOOSTER FAN @ TRUCK LOADING RACK
USA.KS.KS079.HALSTEAD.42940000
 
VAPOR RECOVERY VENTS/FILTERS
USA.KS.KS079.HALSTEAD.42940000
 
PVF FOR VAPOR RECOVERY
USA.KS.KS079.HALSTEAD.42940000
 
MODIFY FUME COLLECTION SYSTEM AC TANK FARM
USA.KS.KS079.HALSTEAD.42940000
 
AFE070110700/FREIGHT
USA.KS.KS079.HALSTEAD.42940000
 
1995 PICKUP
USA.MI.MI017.BAY CITY.43290000
1GCEK14H5SE2052
2008 CHEV SILVERADO EXT CAB 4X4
USA.MI.MI017.ESSEXVILLE.43290000
1GCEK19J68Z1961
COMPUTER DON FORNIER
USA.MI.MI017.BAY CITY.43290000
 
FX-890 IMPACT PRINTER
USA.MI.MI017.BAY CITY.43290000
E8BY253179
LASERJET PRINTER
USA.MI.MI017.BAY CITY.43290000
CNBK251838
HP LASER JET P2015 PRINTER  SN#CNB1R24023 (CAROL?S)
USA.MI.MI017.BAY CITY.43290000
CNB1R24023
HP OFFICE JET PRO K5400 PRINTER SN#MY71T180J2 (DON?S)
USA.MI.MI017.BAY CITY.43290000
MY71T180J2
3 COMPUTERS
USA.MI.MI017.BAY CITY.43290000
 
4 DESKS
USA.MI.MI017.BAY CITY.43290000
 
6 OFFICE CHAIRS
USA.MI.MI017.BAY CITY.43290000
 
3 LATERAL FILING CABINETS
USA.MI.MI017.BAY CITY.43290000
 
1 STORAGE CABINET
USA.MI.MI017.BAY CITY.43290000
 
1 TABLE
USA.MI.MI017.BAY CITY.43290000
 
5 CISCO IP PHONES
USA.MI.MI017.BAY CITY.43290000
 
ZERO TURN MOWER
USA.MI.MI017.BAY CITY.43290000
 
WELDER
USA.MI.MI017.BAY CITY.43290000
 
UPRIGHT AIR COMPRESSOR
USA.MI.MI017.BAY CITY.43290000
 
FORK TRUCK
USA.MI.MI017.BAY CITY.43290000
 
AIR COMPRESSOR (WORTHINGTON) ON TRAILER
USA.MI.MI017.BAY CITY.43290000
 
FORD TRACTOR WITH 5FT MOWING DECK
USA.MI.MI017.ESSEXVILLE.43290000
 
CATHODIC PROTECTION
USA.MI.MI017.BAY CITY.43290000
 
LOADING RACK 4 INCH ARM/PLATFORM/SHED/METER
USA.MI.MI017.BAY CITY.43290000
 
CATHODIC PROTECTION
USA.MI.MI017.ESSEXVILLE.43290000
 
PUMP-CENTRIFUGAL 30HP ELEC MOTOR
USA.MI.MI017.ESSEXVILLE.43290000
 
FORD PICKUP 2000
USA.MO.MO510.ST LOUIS.43310000
1FTPF17L6YKA334
COMPUTER - CYNTHIA BIANCHI
USA.MO.MO510.ST LOUIS.43310000
 
COMPUTER - DARRYL DARNELL
USA.MO.MO510.ST LOUIS.43310000
 
HP LJ 3055 QTY-2 / HP LJ 3050
USA.MO.MO510.ST LOUIS.43310000
SCNBJ295565/295
STRUCTURED CABLING
USA.MO.MO510.ST LOUIS.43310000
 
S250 BOBCAT
USA.MO.MO510.ST LOUIS.43310000
 
MOBILE AIR COMPRESSOR
USA.MO.MO510.ST LOUIS.43310000
 
POLARIS RANGER 2006
USA.MO.MO510.ST LOUIS.43310000
 
TANKS FOR ODOR ABATEMENT
USA.MO.MO510.ST LOUIS.43310000
 
PRODUCT PIPING
USA.MO.MO510.ST LOUIS.43310000
 
PRODUCT LOADLOUT
USA.MO.MO510.ST LOUIS.43310000
 
ELECTRICAL SYSTEM
USA.MO.MO510.ST LOUIS.43310000
 
SCALE 70FT X 11FT/HO HEATER/PIPING/RACK
USA.MO.MO510.ST LOUIS.43310000
 
SKIDS FOR ODOR ABATEMENT
USA.MO.MO510.ST LOUIS.43310000
 
H2S MIST ELIMINATOR
USA.MO.MO510.ST LOUIS.43310000
 
PVF FOR H2S MIST ELIMINATION
USA.MO.MO510.ST LOUIS.43310000
 
PRESSURE BLOWER
USA.MO.MO510.ST LOUIS.43310000
 
MIST FIX ELIMINATOR INSERTION
USA.MO.MO510.ST LOUIS.43310000
 
PUMP MAGNETIC DRIVE QTY-2
USA.MO.MO510.ST LOUIS.43310000
 
PERMIT - HS2 REMOVAL SYSTEM
USA.MO.MO510.ST LOUIS.43310000
 
COMPUTER - SHARED
USA.TN.TN157.MEMPHIS.43320000
 
CISCO 1300 QTY-2 / APC SMARTUPS QTY-2
USA.TN.TN157.MEMPHIS.43320000
SFTX1118U08H/8U
PRINTERS
USA.TN.TN157.MEMPHIS.43320000
 
AFE070110416/ANTENNA
USA.TN.TN157.MEMPHIS.43320000
 
COMPUTER EQUIPMENT
USA.TN.TN157.MEMPHIS.43320000
 
AFE070110416/PROFESSIONAL SERVICES
USA.TN.TN157.MEMPHIS.43320000
 
MINOR LAB / MAINT EQUIPMENT
USA.TN.TN157.MEMPHIS.43320000
 
TANK 2-1
USA.TN.TN157.MEMPHIS.43320000
 
TANK 2-2
USA.TN.TN157.MEMPHIS.43320000
 
TANK 2-3
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-4
USA.TN.TN157.MEMPHIS.43320000
 
TANK 2-5
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-6
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-7
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-8
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-9
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-10
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-11
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-12
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-13
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-14
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-15
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-16
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-17
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-18
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-19
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-20
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-21
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-25
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-26
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-27
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-28
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-29
USA.TN.TN157.MEMPHIS.43320000
 
TANK 1-30
USA.TN.TN157.MEMPHIS.43320000
 
MCC UPGRADE
USA.TN.TN157.MEMPHIS.43320000
 
TRUCK SCALE 60 TON
USA.TN.TN157.MEMPHIS.43320000
 
FUEL OIL PIPING 2 INCH
USA.TN.TN157.MEMPHIS.43320000
 
AGENT PIPING 3 INCH, 2 INCH & 1 INCH
USA.TN.TN157.MEMPHIS.43320000
 
ASPHALT PIPING 4 INCH
USA.TN.TN157.MEMPHIS.43320000
 
WATER PIPING 2 INCH
USA.TN.TN157.MEMPHIS.43320000
 
EMULSION PIPING 4 INCH
USA.TN.TN157.MEMPHIS.43320000
 
EMULSION PIPING 3 INCH
USA.TN.TN157.MEMPHIS.43320000
 
FUEL OIL VALVES 3 INCH 2 INCH & 1 INCH
USA.TN.TN157.MEMPHIS.43320000
 
AGENT VALVES 2 INCH
USA.TN.TN157.MEMPHIS.43320000
 
AGENT VALVES 3 AND 1 INCH INCH
USA.TN.TN157.MEMPHIS.43320000
 
ASPHALT VALVES
USA.TN.TN157.MEMPHIS.43320000
 
WATER VALVES 3 INCH 2 INCH & 1 INCH
USA.TN.TN157.MEMPHIS.43320000
 
EMULSION VALVES 4 INCH
USA.TN.TN157.MEMPHIS.43320000
 
EMULSION VALVES 3 INCH 2 INCH & 1 INCH
USA.TN.TN157.MEMPHIS.43320000
 
CAUSTIC PUMP/BRINE PUMP
USA.TN.TN157.MEMPHIS.43320000
 
TALL OIL PUMP
USA.TN.TN157.MEMPHIS.43320000
 
ANIONIC SOAP PUMP
USA.TN.TN157.MEMPHIS.43320000
 
INDULIN PUMP
USA.TN.TN157.MEMPHIS.43320000
 
ACID PUMP $3200/AMINE PUMP $3800
USA.TN.TN157.MEMPHIS.43320000
 
CATIONIC SOAP PUMP
USA.TN.TN157.MEMPHIS.43320000
 
MILL FEED PUMP
USA.TN.TN157.MEMPHIS.43320000
 
HOT WATER TRANSFER PUMP
USA.TN.TN157.MEMPHIS.43320000
 
HOT WATER CIRCULATING PUMP $2900/FUEL PUMP $1600
USA.TN.TN157.MEMPHIS.43320000
 
ANIONIC & CATIONIC EMULSION LOADING PUMPS
USA.TN.TN157.MEMPHIS.43320000
 
MAIN LOADING RACK
USA.TN.TN157.MEMPHIS.43320000
 
STEEL WALKWAY
USA.TN.TN157.MEMPHIS.43320000
 
HOT WATER HEATER AJAX
USA.TN.TN157.MEMPHIS.43320000
 
HEAT EXCHANGER
USA.TN.TN157.MEMPHIS.43320000
 
PRODUCTION MILL CHARLOTTE
USA.TN.TN157.MEMPHIS.43320000
 
GOULDS PUMP MODEL 3656-M
USA.TN.TN157.MEMPHIS.43320000
 
COOLING TOWER
USA.TN.TN157.MEMPHIS.43320000
 
1999 SILVERADO EXT CAB
USA.OH.OH049.COLUMBUS.43330000
1GCEC19V9XZ2052
2007 SILVERADO 1500 4WD - BILL DYE
USA.OH.OH049.COLUMBUS.43330000
1GCEK19067Z6345
COMPUTER EQUIPMENT
USA.OH.OH049.COLUMBUS.43330000
 
LAB EQUIPMENT
USA.OH.OH049.COLUMBUS.43330000
 
MINOR LAB & MAINT EQUIPMENT 1990
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-1 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-3 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-4 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-6 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-7 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-8 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-10 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-11 1981 457 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-21 1981 215 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-22 1983 674 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-23 1983 674 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-27 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-28 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-29 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-30 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-31 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK 1-32 2003 919 BBLS
USA.OH.OH049.COLUMBUS.43330000
 
FUEL OIL PIPING & VALVES 1 & 2 INCH 1981
USA.OH.OH049.COLUMBUS.43330000
 
AGENT PIPING 2 INCH 1981
USA.OH.OH049.COLUMBUS.43330000
 
HEATING PIPING 3 INCH 1987
USA.OH.OH049.COLUMBUS.43330000
 
ASPHALT PIPING 2 INCH 1986
USA.OH.OH049.COLUMBUS.43330000
 
ASPHALT PIPING 4 INCH 1986
USA.OH.OH049.COLUMBUS.43330000
 
WATER PIPING 2 INCH 1985
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION PIPING 6 INCH 2003
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION PIPING 4 INCH 1987
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION PIPING 3 INCH 1985
USA.OH.OH049.COLUMBUS.43330000
 
AGENT VALVES 1 INCH THRU 3 INCH 1981
USA.OH.OH049.COLUMBUS.43330000
 
HEATING VALVES 1 INCH THRU 3 INCH 1987
USA.OH.OH049.COLUMBUS.43330000
 
ASPHALT VALVES 1 INCH THRU 6 INCH 1988
USA.OH.OH049.COLUMBUS.43330000
 
WATER VALVES
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION VALVES 4 INCH 1987
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION VALVES 3 INCH 1985
USA.OH.OH049.COLUMBUS.43330000
 
MAIN LOADING RACK 2003
USA.OH.OH049.COLUMBUS.43330000
 
WALKWAY 1981
USA.OH.OH049.COLUMBUS.43330000
 
PRODUCTION MILL DALWORTH CM18 1981
USA.OH.OH049.COLUMBUS.43330000
 
HOT WATER HEATER AJAX
USA.OH.OH049.COLUMBUS.43330000
52947
TRUCK SCALE 60 TON THURMAN 1981
USA.OH.OH049.COLUMBUS.43330000
 
TRUCK LOADING PUMPS #24 & #25 1987 QTY-2
USA.OH.OH049.COLUMBUS.43330000
 
TALL OIL PUMP 1981 $1394 / CAUSTIC PUMP 1981 $2090
USA.OH.OH049.COLUMBUS.43330000
 
ANIONIC SOAP PUMP #7 2005
USA.OH.OH049.COLUMBUS.43330000
 
OIL PUMPS #3 & #4 1981
USA.OH.OH049.COLUMBUS.43330000
 
ANIONIC SOAP PUMP #6 2005
USA.OH.OH049.COLUMBUS.43330000
 
AC TO FEED MILL PUMP 1990
USA.OH.OH049.COLUMBUS.43330000
 
FEED WATER PUMP SYSTEM 2005 / HOT WATER PUMP 1981
USA.OH.OH049.COLUMBUS.43330000
 
ASPHALT TO DAY TANKS LINES/PUMP TIE-INS
USA.OH.OH049.COLUMBUS.43330000
 
HVM-2 MIXER TANK #6
USA.OH.OH049.COLUMBUS.43330000
105983-2
HVM-2 MIXER TANK #8
USA.OH.OH049.COLUMBUS.43330000
105983-3
HV-2 MIXER TANK #28
USA.OH.OH049.COLUMBUS.43330000
105983-3
HV-2 MIXER TANK #31
USA.OH.OH049.COLUMBUS.43330000
105983-4
HVM-2 MIXER TANK #7
USA.OH.OH049.COLUMBUS.43330000
105983-1
HEAT TRACE CONTROL BOX & WIRING
USA.OH.OH049.COLUMBUS.43330000
 
ELECTRIC CONTROLS FOR MIXERS
USA.OH.OH049.COLUMBUS.43330000
 
NORTH PUMP CONTROLS
USA.OH.OH049.COLUMBUS.43330000
 
TANK FARM MIXING MOTOR FEEDS
USA.OH.OH049.COLUMBUS.43330000
 
TRANSFORMER PARTS
USA.OH.OH049.COLUMBUS.43330000
 
EMULSION PROCESS BLDG
USA.NE.NE079.GRAND ISLA.43340000
 
SITE DEVELOPMENT
USA.NE.NE079.GRAND ISLA.43340000
 
STONE
USA.NE.NE079.GRAND ISLA.43340000
 
STORMWATER POND
USA.NE.NE079.GRAND ISLA.43340000
 
TANK #7
USA.NE.NE079.GRAND ISLA.43340000
 
AC 200/300 TANK #8 50K BBL
USA.NE.NE079.GRAND ISLA.43340000
 
TANK CLEANING
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION TANK #402 50000 GAL VERT 14FT X 43 FT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION TANK #410 50000 GAL VERT 14FT X 43 FT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION TANK #411 50000 GAL VERT 14FT X 43 FT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION TANK #412 50000 GAL VERT 14FT X 43 FT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION TANK #413 50000 GAL VERT 14FT X 43 FT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION CHEMICAL TANK FARM PAD/CONTAINMENT WALL
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSIFIER TANK #320 NaOH 10000 GAL VERT 10FT X 18FT
USA.NE.NE079.GRAND ISLA.43340000
 
FUEL OIL TANK #300 30000 GAL VERT
USA.NE.NE079.GRAND ISLA.43340000
 
SOLUTION (ANIONIC) TANK #502  15000 GAL VERT 12FT X 18FT
USA.NE.NE079.GRAND ISLA.43340000
 
COILS TANK #7
USA.NE.NE079.GRAND ISLA.43340000
 
COILS TANK #8
USA.NE.NE079.GRAND ISLA.43340000
 
6500 GAL ACID TANK
USA.NE.NE079.GRAND ISLA.43340000
 
SET POLY TANK
USA.NE.NE079.GRAND ISLA.43340000
 
CONSTRUCTION
USA.NE.NE079.GRAND ISLA.43340000
 
HO HEAT LINES EXT TO TANKS 3-6
USA.NE.NE079.GRAND ISLA.43340000
 
PIPE SUPPORTS
USA.NE.NE079.GRAND ISLA.43340000
 
CAPITALIZED INTEREST
USA.NE.NE079.GRAND ISLA.43340000
 
MISC PIPING/VALVES/FTTGS
USA.NE.NE079.GRAND ISLA.43340000
 
MILL DEPOSIT
USA.NE.NE079.GRAND ISLA.43340000
 
EMULSION/CHEMICAL PVF
USA.NE.NE079.GRAND ISLA.43340000
 
CHEMICAL BATCH METER
USA.NE.NE079.GRAND ISLA.43340000
 
SOLUTION MILL METER
USA.NE.NE079.GRAND ISLA.43340000
 
ADDITIVE MILL METER
USA.NE.NE079.GRAND ISLA.43340000
 
FUEL OIL MILL METER
USA.NE.NE079.GRAND ISLA.43340000
 
AC MILL METER
USA.NE.NE079.GRAND ISLA.43340000
 
PMAC MILL METER
USA.NE.NE079.GRAND ISLA.43340000
 
AC METER
USA.NE.NE079.GRAND ISLA.43340000
 
AC METER
USA.NE.NE079.GRAND ISLA.43340000
 
PMAC METER
USA.NE.NE079.GRAND ISLA.43340000
 
PMAC METER
USA.NE.NE079.GRAND ISLA.43340000
 
ULTRASONIC LEVEL INDICATOR
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANKS 500 & 501
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 502
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 301
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 311
USA.NE.NE079.GRAND ISLA.43340000
 
HV-5 MIXER TANK 410
USA.NE.NE079.GRAND ISLA.43340000
105987-11
MIXER TANK 321
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 401
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 320
USA.NE.NE079.GRAND ISLA.43340000
 
LOAD RACK CANOPY FOUNDATION
USA.NE.NE079.GRAND ISLA.43340000
 
MIXER TANK 7
USA.NE.NE079.GRAND ISLA.43340000
 
MIXERS TANK 8 QTY-2
USA.NE.NE079.GRAND ISLA.43340000
 
PIPE SUPPORTS-HO COILS IN EMULSION TANKS
USA.NE.NE079.GRAND ISLA.43340000
 
VIKING PUMP 7.5 HP MOTOR
USA.NE.NE079.GRAND ISLA.43340000
 
VIKING PUMP WITH 1 HP MOTOR
USA.NE.NE079.GRAND ISLA.43340000
 
PUMP G&L SSH
USA.NE.NE079.GRAND ISLA.43340000
 
VIKING QS224A PUMP WITH TECO 30 HP
USA.NE.NE079.GRAND ISLA.43340000
 
VIKING N-324A PUMP WITH TECO 40HP
USA.NE.NE079.GRAND ISLA.43340000
 
VIKING N-324A PUMP WITH TECO 40 HP
USA.NE.NE079.GRAND ISLA.43340000
 
INSULATE HO PIPING
USA.NE.NE079.GRAND ISLA.43340000
 
WATER VALVE
USA.NE.NE079.GRAND ISLA.43340000
 
MOTOR CONTROL CENTER
USA.NE.NE079.GRAND ISLA.43340000
 
MECHANICAL-EMULSION
USA.NE.NE079.GRAND ISLA.43340000
 
PIPE RACK
USA.NE.NE079.GRAND ISLA.43340000
 
GOLDLINE LOADING RACK/SAFE WALK BRIDGE
USA.NE.NE079.GRAND ISLA.43340000
 
GOLDLINE SALF-WALK BRIDGE
USA.NE.NE079.GRAND ISLA.43340000
 
2003 CHEV SILVERADO 1500
USA.NC.NC031.MOREHDCTY.43410000
1GCEK19T73E1139
Mako Fishing Boat 1989 20 FT
USA.NC.NC031.MOREHDCTY.43410000
 
Storage Trailer 1992
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Computer Equipment
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Plant Equipment
USA.NC.NC031.MOREHDCTY.43410000
 
Toyota Forklift Truck 5000# 2005
USA.NC.NC031.MOREHDCTY.43410000
79486
Toyota Forklift Truck 5000# 2005
USA.NC.NC031.MOREHDCTY.43410000
79484
Clark Forklift Truck 4000# 1992
USA.NC.NC031.MOREHDCTY.43410000
651-0691-9462
Compressed Air System 2006
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Spare Machine Parts/Motors
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Lab Equipment
USA.NC.NC031.MOREHDCTY.43410000
 
TANK 16 AC ADDITIVE SET UP
USA.NC.NC031.MOREHDCTY.43410000
 
TANK 18 & 19 INTO COMMON DAY SERVICE
USA.NC.NC031.MOREHDCTY.43410000
 
TANK #16 FLOOR
USA.NC.NC031.MOREHDCTY.43410000
 
Condensate Tank 8ft x 6ft / two pumps 2006
USA.NC.NC031.MOREHDCTY.43410000
 
Blowdown water holding tank/one pump 1985
USA.NC.NC031.MOREHDCTY.43410000
 
Fuel Oil Tank #T9 Horiz 22000 gal 1977
USA.NC.NC031.MOREHDCTY.43410000
 
Cutter Stock Oil Tank #5A Vert 5138 gal
USA.NC.NC031.MOREHDCTY.43410000
 
Fuel Oil Tank #T25 Horiz 22000 gal 1977
USA.NC.NC031.MOREHDCTY.43410000
 
Fuel Oil Tank #T8 Vert 11130 gal
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T4 Vert 48ft 1in Dia X 31ft 1in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T6 Vert 15ft 11in Dia X 19ft 5in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T7 Vert 15ft 11in Dia X 19ft 5in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T10 Vert 25ft 10in Dia X 23ft 9in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T15 Vert 10ft 6in Dia X 33ft 10in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T16 Vert 10ft Dia X 33ft 11in Tall 1950
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T33 Vert 10ft 6in Dia X 34ft 7in Tall 1970
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T34 Vert 12ft 2in Dia X 31ft 7in Tall 1970
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T35 Vert 12ft 6in Dia X 33ft 3in Tall 1985
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T24 Vert 35ft Dia X 33ft 3in Tall 1954
USA.NC.NC031.MOREHDCTY.43410000
 
Asphalt Tank #T36 Vert 19ft 11 in Dia X 32ft 9in Tall 2007
USA.NC.NC031.MOREHDCTY.43410000
 
Knock Out Tank 12 ft Dia x 15 ft Tall 2007
USA.NC.NC031.MOREHDCTY.43410000
07415S/H
Water Storage Tank 9ft Dia x 12 ft Tall 1985
USA.NC.NC031.MOREHDCTY.43410000
 
ADDITIVE PUMP ELECTRIC
USA.NC.NC031.MOREHDCTY.43410000
 
400 FT 1 INCH PRODUCT LINE TO LOAD AREAS #16 TANK
USA.NC.NC031.MOREHDCTY.43410000
 
LOADING RACK METER
USA.NC.NC031.MOREHDCTY.43410000
 
Ship Unloading Pipeline 12in dia with Supports 2005
USA.NC.NC031.MOREHDCTY.43410000
 
Process Piping & Valves - Tank Area
USA.NC.NC031.MOREHDCTY.43410000
 
Cleaver Brooks Steam System 1968 (Boiler)
USA.NC.NC031.MOREHDCTY.43410000
 
Sulfer-in-Oil Analyzer 2005
USA.NC.NC031.MOREHDCTY.43410000
 
Dock Watch Trailer-mounted Control room 1991
USA.NC.NC031.MOREHDCTY.43410000
 
Incinerator System 1985
USA.NC.NC031.MOREHDCTY.43410000
 
Preheater 1985
USA.NC.NC031.MOREHDCTY.43410000
 
American Heating Preheater 1997
USA.NC.NC031.MOREHDCTY.43410000
 
Truck Loading Racks 1975
USA.NC.NC031.MOREHDCTY.43410000
 
Positive Displacement Pumps 25hp 1989
USA.NC.NC031.MOREHDCTY.43410000
 
Converter / Oxidizer 1977
USA.NC.NC031.MOREHDCTY.43410000
 
Converter / Oxidizer 1977
USA.NC.NC031.MOREHDCTY.43410000
 
Fuel Unloading Station 2007
USA.NC.NC031.MOREHDCTY.43410000
 
Positive Displacement Pumps 1985
USA.NC.NC031.MOREHDCTY.43410000
 
Fairbanks Truck Scale 10ft X 60ft 80000 lb 1980
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Power Feed, Wiring & Electrical 1985
USA.NC.NC031.MOREHDCTY.43410000
 
Misc Transfer Pumps
USA.NC.NC031.MOREHDCTY.43410000
 
Opacity Fume Control System
USA.NC.NC031.MOREHDCTY.43410000
 
Minor Computer Equipment
USA.TX.TX139.ENNIS.43420000
 
Misc Shop & Lab Equip & Air Compressors qty-2
USA.TX.TX139.ENNIS.43420000
 
Skid Loader & Forklift Truck
USA.TX.TX139.ENNIS.43420000
 
Knockout Tank #1
USA.TX.TX139.ENNIS.43420000
 
Knockout Tank #2
USA.TX.TX139.ENNIS.43420000
 
Knockout Tank #3
USA.TX.TX139.ENNIS.43420000
 
Storage Tank - BD Oil
USA.TX.TX139.ENNIS.43420000
 
Oxidizer Still #1
USA.TX.TX139.ENNIS.43420000
 
Oxidizer Still #2
USA.TX.TX139.ENNIS.43420000
 
Oxidizer Still #3
USA.TX.TX139.ENNIS.43420000
 
Truck Loading Rack
USA.TX.TX139.ENNIS.43420000
 
Truck Scale
USA.TX.TX139.ENNIS.43420000
 
Blower #1
USA.TX.TX139.ENNIS.43420000
 
Blower #2
USA.TX.TX139.ENNIS.43420000
 
Blower #3
USA.TX.TX139.ENNIS.43420000
 
Steam Condenser
USA.TX.TX139.ENNIS.43420000
 
Fiber Bed Filter System
USA.TX.TX139.ENNIS.43420000
 
Oil/Water Separator
USA.TX.TX139.ENNIS.43420000
 
Instrumentation
USA.TX.TX139.ENNIS.43420000
 
#401-402 Circulation Pump West Pump R/H 4 Inch
USA.TX.TX139.ENNIS.43420000
 



 
Schedule 1.01(c)
 
Excluded Assets
 
Asset Description
Location
Serial Number
1973 OR 1978 ETNYRE TRAILER
USA.TN.TN039.PARSONS.00860000
K2614K9194
1978 TRAILMOBILE TRAILER
USA.TN.TN039.PARSONS.00860000
S41297
1978 TRAILMOBILE TRAILER
USA.TN.TN039.PARSONS.00860000
S41298
1977 TRAILMOBILE TRAILER
USA.TN.TN039.PARSONS.00860000
P40916
1977 TRAILMOBILE TRAILER
USA.TN.TN039.PARSONS.00860000
T431S40054
1975 ETNYRE TRAILER
USA.TN.TN039.PARSONS.00860000
D246K9030
1973 BUTLER TRAILER
USA.TN.TN039.PARSONS.00860000
3337225
BUILIDNG MODIFICATIONS FOR EXTRUDER
USA.OK.OK143.TULSA.07010000
 
MSDS AUTHORING
USA.OK.OK143.TULSA.07010000
 
TRAILER CONTROL
USA.UT.UT011.SALT LAKE.40140000
1E9V112063E1110
TRAILER CONTROL
USA.UT.UT011.SALT LAKE.40140000
1E9V111332E1111
POLAR TANK TRAILER
USA.ID.ID001.BOISE.07250000
1PMA14839710302
POLAR TANK TRAILER
USA.ID.ID001.BOISE.07250000
1PMA14832610302
POLAR TANK TRAILER
USA.ID.ID001.BOISE.07250000
1PMA14834610302
POLAR TANK TRAILER
USA.ID.ID001.BOISE.07250000
1PMA14836610302
PICKUP TRAILER 7502
USA.WA.WA063.SPOKANE.07280000
 
PU TRAILER C7-100
USA.WA.WA063.SPOKANE.07280000
 
FREIGHT - POLAR TANK TRAILER
USA.WA.WA063.SPOKANE.07280000
 
FREIGHT-POLAR TANK TRAILER
USA.WA.WA063.SPOKANE.07280000
 
FREIGHT-POLAR TANK TRAILER
USA.WA.WA063.SPOKANE.07280000
 
FREIGHT - POLAR TANK TRAILER
USA.WA.WA063.SPOKANE.07280000
 
1978 BEALL TANKER TRAILER
USA.WA.WA063.SPOKANE.07280000
 
1988 VIM TRAILER
USA.MO.MO143.NEW MADRID.07440000
1V9T3423J100109
2008 CHEVROLET TRAILBLAZER 4X2
USA.OK.OK131.CATOOSA.23500000
1GNDS13S7822174
1986 FRUEHAUF TANKER TRAILER
USA.AR.AR119.LITTLE ROC.23650000
1H4T04222GK0222
1992 FRUEHAUF 7000 STEEL ASPHALT Trailer
USA.AR.AR119.LITTLE ROC.23650000
 
AFE 100167
USA.OK.OK101.MUSKOGEE.23700000
 
AFE 100167
USA.OK.OK101.MUSKOGEE.23700000
 
4 New Trailers
USA.NV.NV003.LAS VEGAS.40150000
 
EXTRUDER PILOT PLANT
USA.KS.KS079.HALSTEAD.42940000
 
ETNYRE 1975 TANKER TRAILER #10 12000 GAL
USA.MI.MI017.ESSEXVILLE.43290000
K2107K8628
ETNYRE 1977 TANKER TRAILER #46 12000 GAL
USA.MI.MI017.ESSEXVILLE.43290000
K2526K9106
ETNYRE 1974 TANKER TRAILER #60 12000 GAL
USA.MI.MI017.ESSEXVILLE.43290000
K2229K8771
UTILITY TRAILER 1980
USA.MO.MO510.ST LOUIS.43310000
8L04595005
Portable Storage Trailer 1995
USA.NC.NC031.MOREHDCTY.43410000
 
Truck Chevrolet 1500 1988
USA.TX.TX139.ENNIS.43420000
1GCDC14ZJZ14072

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.03
 
Released Prior Easements - K.C. Asphalt
 
 
Denver-C
 
A part of Lot 2, Block 1, RO-JO SUBDIVISION, also being a part of the Southwest
quarter of, Section 7, Township 3 South, Range 67 West of the Sixth Principal
Meridian, Adams County, Colorado, more particularly described as follows:
 
Commencing at the Northeast corner of the Northwest quarter of the Southwest
quarter of said Section 7;
 
thence South 00°03’13” East, 24.86 feet to the boundary of said RO-JO
SUBDIVISION; thence along said boundary South 00°01’51” West, 5.00 feet;
 
thence along the Southerly Right-of-way line of 60th Avenue being 30.00 feet
Southerly from and parallel to the North line of the Northwest quarter of the
Southwest quarter, North 89°29’10” East, 572.86 feet;
 
thence along said boundary South 00°01’00” West, 350.00 feet; thence continuing
along said boundary North 89°29’10” East, 98.81 feet; thence continuing along
said boundary, South 00°01’00” West, 397.40 feet; thence continuing along said
boundary South 89°29’10” West, 306.40 feet; thence North 00°07’23” West, 83.15
feet;
 
thence North 83°41’57” West, 26.91 feet to the True Point of Beginning; thence
South 00°01’00” West, 419.46 feet;
 
thence North 89°58’55” West, 106.46 feet to the Northeasterly Right-of-way of
Colorado Interstate 270 feet;
 
thence North 43°46’30” West along said Right-of-way, 62.86 feet to a point on a
curve; thence on a curve to the left and along said Right-of-way having a radius
of 11609.36 feet, a central angle of 1°54’00”, a chord length of 384.98 feet, a
chord bearing of North 44°43’30” West, 384.96 feet;
 
thence continuing along said Right-of-way North 45°40’30” West, 318.14 feet to
the Easterly Right-of-Way of 1-270 service road;
 
thence North 00°01’51” East along said Easterly Right-of-way 308.77 feet; thence
South 45°39’30” East, 578.97 feet;
 
thence South 83°41’57” East, 235.75 feet to the True Point of Beginning.
 
Grand Junction


Lot 1 in D & R G W Railroad Subdivision Filing No. One, County of Mesa, State of
Colorado.
 
Pueblo, CO


Lot 1, Block 1, Rio Grande Subdivision, Filing No. 1, Pueblo County, Colorado.
 
Las Vegas, NV


All that certain real property situated in the County of Clark, State of Nevada,
described as follows:
 
PART ONE (1):
 
That portion of the West half (W 1/2) of the Southeast quarter (SE 1/4) of the
Southeast quarter (SE 1/4) of the Northeast quarter (NE 1/4) of Section 31,
Township 21 South, Range 61 East, M.D.M., lying Northerly of the Northerly
boundary of the Union Pacific Railroad right of way.
 
EXCEPT the interest in the Northerly thirty (30) feet of said land conveyed to
Clark County for road purposes by deed recorded January 3, 1962 in Book 335
Doc/Inst. No. 270990, Official Records, Clark County, Nevada.
 
APN: 162-31-605-001
 
PARCEL TWO (2):
 
That portion of the East Half (E ½) of the Southeast Quarter (SE 1/4) of the
Southeast Quarter (SE 1/4) of the Northeast Quarter (NE ¼) of Section 31,
Township 21 South, Range 61 East, M.D.B. & M., lying Northerly of the Northerly
boundary of the Union Pacific Railroad right of way.
 
Except the interest in and to the Northerly 30 feet and the Easterly 50 feet as
conveyed to the County of Clark by Grant Deeds recorded January 3, 1962 in Book
335 as Document Numbers 270974 and 270975 of Official Records.
 
FURTHER EXCEPTING THEREFROM the spandrel area in the Northeast corner as
conveyed to the County of Clark by Grant, Bargain, Sale Deed recorded March 15,
1999 in Book 990315 as Document No. 00535, of Official Records.
 
APN: 162-31-605-002
 
N. Salt Lake City, UT


PARCEL 1:
 
A parcel of land lying in the Southeast Quarter of Section 35, Township 2 North,
Range 1 West, Salt Lake Base and Meridian, being more particularly described as
follows:
 
Commencing at a point North 1830.40 feet and West 747.0 feet from the Southeast
corner of said Section 35; and running thence South 8° 49’35” West 403.76 feet
to the beginning of a curve to the right, having a central angle of 58° 28’40”,
a radius of 358.10 feet; thence along the arc of said curve 365.49 feet to the
point of tangent; thence South 89° 53’35” West 81.93 feet; thence North 0°
06’25” West 569.73 feet to the Southerly right of way of Moss Street; thence
North 89° 53’35” East 449.18 feet to the point of beginning.
 
Parcel ID # 06-086-0032
 
PARCEL 2:
 
A parcel of land which lies within the Southeast Quarter of Section 35, Township
2 North, Range 1 West, Salt Lake Base and Meridian, said parcel being more
particularly described as follows:
 
Beginning at a point which lies North 1830.40 feet and West 1196.18 feet from
the Southeast corner of said Section 35, said point also lies on the South
right-of-way line of 1100 North Street (Moss Street by deed); and running thence
South 89° 53’35” West along said right of way line 102.29 feet; thence South 00°
06’25” East 155.71 feet; thence South 89° 53’35” West 280.00 feet; thence South
00° 06’25” East 414.02 feet; thence North 89° 53’35” East 382.29 feet; thence
North 00° 06’25” West 569.73 feet to the point of beginning.
 
Above described parcel 2 contains 4.00 acres, more or less. Parcel 2 is subject
to right-of-way for road and railroad purposes over the South 22.50 feet.
 
Parcel ID # 06-086-0072
 
PARCEL 3:
 
Beginning at a point North 1830.40 feet and West 1196.18 feet and South
89°53’35” West 102.29 feet, (Deed = West 1298.47 feet) from the Southeast corner
of Section 35, Township 2 North, Range 1 West, Salt Lake Meridian; said point
also lies on the South right of way line of 1100 North Street (Moss Street); and
running thence along said street North 89°53’35” West 280.70 feet; thence South
0°06’25” West 155.71 feet; thence South 89°53’35” East 280.00 feet; thence North
0°06’25” East 155.71 feet to point of beginning.
 
Above described parcel contains 1.00 Acres, more or less.
 
Parcel ID # 06-086-0071
 
Woods Cross, UT


Beginning on the South line of a street at a point South 89°45’00” East 352.96
feet along the monument line and South 09°18’45” West 33.42 feet and South
89°45’ East 1148.53 feet from the center line intersection of 1500 South and
1100 West Streets (said intersection being further described as North:
925,985.92 feet, East: 1,886,318.26 feet, Utah State Coordinate System (Central
Zone)) and running thence South 89°45’00” East 129.86 feet along said street to
the West line of O.S.L. Railroad Right-of-Way, thence South 14°55’15” West
1297.14 feet along said right-of-way line of Section 25, Township 2 North, Range
1 West, Salt Lake Base and Meridian; thence North 89°42’56” West along said
section line 1149.91 feet to the East right-of-way line of the Denver Rio Grande
Railroad which point is North 89°42’56” West 104.12 feet from the Southeast
corner of Section 26, Township 2 North, Range 1 West, Salt Lake Base and
Meridian; thence North 09°18’45” East 861.41 feet along said right-of-way to a
point of curvature to a 288.34-foot radius curve to the right and the centerline
of a railroad spur; thence along said centerline for an arc distance of 274.62
feet (central angle = 54°34’12” chord bearing and distance = North 62°30’14”
East 264.36 feet); thence South 89°40’01” East 325.17 feet; thence South
0°22’09” West 19.60 feet; thence South 89°40’01” East 101.00 feet; thence North
0°22’09” East 19.60 feet; to the centerline of a railroad spur; thence South
89°40’01” East 409.16 feet along said spur to a point of curvature to a
326.71-foot radius curve to the left; thence along the arc of said curve for a
distance of 99.57 feet (central angle = 17°27’44” chord bearing and distance =
North 82°39’50” East 99.19 feet); thence North 9°49’13” East 272.34 feet to the
point of beginning.
 
Boundary Description
 
A parcel of land situated in the Southwest quarter of Section 25 and the
Southeast quarter of Section 26, Township 2 North, Range 1 West, Salt Lake Base
and Meridian, being more particularly described as follows:
 
Beginning at the Southwest corner of said Section 25 (basis of bearing being
South 89°47’14” West 2659:17’ between the South quarter corner and the Southwest
corner of Section 25, Township 2 North, Range 1 West, Salt Lake Base and
Meridian); and running thence along the section line South 89°59’55” West 105.35
feet to a point on the East right of way line of the Denver and Rio Grande
Railroad, thence along said right of way line North 09°02’28” East 867.77 feet
to a point on the Southwest corner of that certain tract of land (Tax ID#
06-050-0110 as recorded in the Davis County Recorders Office) said point also
being a point on a 288.37 foot radius curve to the right; thence along said
property the following (8) calls; 1) 267.31 feet along the arc of said curve
through a central angle of 53°06’38” (chord bears North 62°44’34” East 257.84
feet); 2) North 89°50’47” East 325.17 feet; 3) South 0°07’07” East 19.60 feet;
4) North 89°50’29” East 101.00 feet; 5) North 0°07’07” West 19.60 feet; 6) north
89°50’47” East 409.16 feet to a point on a 326.71 foot radius curve to the left;
7) 99.58 feet along the arc of said curve through a central angle of 17°27’48”
(chord bears North 82°10’33” East 99.19 feet); 8) North 09°19’55” East 272.54
feet to a point on the South right-of-way line of 1500 South Street; thence
along said right-of-way line North 89°45’29” East 135.81 feet to a point on the
West right-of-way line of the Union Pacific Railroad; thence along said
right-of-way line South 14°49’48” West 1299.75 feet to a point on the South line
of said Section 25; thence along said Section line South 89°47’13” West 1041.14
feet to the point of beginning.
 
Contains 1,192,140 square feet, or 27.368 Acres.
 


 
 

--------------------------------------------------------------------------------

 
Schedule 2.04
 
Released Prior Easements - SemMaterials
 
Little Rock, AR


Part of the West half (W 1/2) of the Northwest Quarter (NW 1/4), Northeast
Quarter (NE 1/4), Section Thirty-Five (35), Township 1 North, Range 12 West,
Pulaski County, Arkansas, more particularly described as follows:  starting at
the Northwest corner of said NE 1/4, Section 35; thence South 0 degrees 5
minutes West 326.95 feet deeded (South 1 degrees 45 minutes 29 seconds West
326.95 feet measured) along the North-South center line of Section 35 to the
point of beginning; thence South 89 degrees 53 minutes East 659.8 feet deeded
(South 88 degrees 12 minutes 50 seconds East 659.80 feet measured) to a point;
thence South 0 degrees 03 minutes East 328.2 feet deeded (South 1 degrees 45
minutes 15 seconds West 328.20 feet measured) to a point; thence North 89
degrees 47 minutes West 660.6 feet deeded (North 88 degrees 06 minutes 20
seconds West 659.82 feet measured) to a point; thence North 0 degrees 05 minutes
East 326.95 feet deeded (North 1 degrees 45 minutes 29 seconds East 326.95 feet
measured) along the North-South center line of Section 35, to the point of
beginning.
 
Fontana, CA


All that certain real property situated in the County of San Bernardino, State
of California, described as follows:
 
Parcel No. 1:
 
The West 198 feet of that portion of Lot 942, described as follows:  All that
portion of Lot 942, according to map showing subdivisions of lands belonging to
the SEMI-TROPIC LAND AND WATER COMPANY, in the City of Fontana, County of San
Bernardino, State of California, as per plat recorded in Book 11 of Maps, Page
12, records of San Bernardino County, lying East of line that is 40 feet East of
the East line of the railway line of the Southern Pacific Railroad right of way,
Declez Spur, as described in documents recorded in Book 78 of Deeds, Page 71,
records of San Bernardino County.  Areas and distance computed to street centers
as shown on said Map; containing 3.0 acres, more or less.
 
Parcel No. 2:
 
That portion of a vacated street formerly known as Live Oak Avenue, lying West
of the West line of Lot 942, according to map showing subdivision of lands
belonging to the SEMI-TROPIC LAND AND WATER COMPANY, in the City of Fontana,
County of San Bernardino, State of California, as per plat recorded in Book 11
of Maps, Page 12, records of said San Bernardino County, said street being 40
feet wide and abandoned and vacated by a resolution of the City of Fontana,
recorded December 12, 1966, as Document No. 583; of Official Records.
 
Garden City, GA


ALL that certain lot, tract or parcel of land situated, lying and being in
Chatham County, Georgia, being known as Lot ‘B’, Koch Fuels, a portion of the
Foundation Tract and being more particularly described as follows:
 
Commencing at a point at the intersection of the northern right-of-way line of
Foundation Road and the eastern right-of-way of U.S. Highway 17 thence along a
paved road (Foundation Road) in a northeasterly direction 2545 feet more or less
to a point on the northern right-of-way of Norfolk Southern Railroad; thence
along said right-of-way North 48°31’41” East a distance of 183.49 feet to an
iron rod, the Point of Beginning; thence departing said right-of-way North
00°29’22” West a distance of 281.37 feet to a “PK” Nail; thence North 48°31 ‘36”
East a distance of 890.55 feet to a railroad iron; thence South 41 ‘28’55” East
a distance of 281.37 feet to a railroad iron on the northern right-of-way line
of Norfolk Southern Railroad; thence along said right-of-way South 48°31 ‘41”
West a distance of 887.05 feet to an iron rod, the said Point of Beginning.
 
Said parcel contains 250,075.26 square feet (5.74 acre).
 
The parcel as a whole is bounded on the west by lands now or formerly owned by
Carroll & Carroll, Inc., on the north by lands now or formerly owned by Southern
Region Industrial Realty, Inc., on the east by lands now or formerly owned by
Savannah Economic Development, and on the south by Norfolk Southern Railroad.
This is the same property described in Exhibit A in the title commitment
50214.04 by LandAmerica Lawyers Title dated February 24, 2005.
 
TOGETHER WITH easement rights set forth in the following:
 
a.           Access Easement Agreement by and between Carroll & Carroll, Inc.
and Koch Materials Company, dated December 11, 1995, filed January 30, 1996,
recorded in Deed Book 176-V, Page 632, Chatham County records; and
 
b.           Right of Way Agreement by and between Imbrie Securities Company,
Ltd. Mexican Petroleum Corporation of Georgia and Southern Building Products
Corporation, dated September 20, 1929, recorded in Deed Book 25-W, Page 491,
aforesaid records.
 
Boise, ID


A parcel of land located in the Southwest quarter of Section 26 and the
Northeast quarter of the Southeast quarter of Section 27, Township 3 North,
Range 2 East, Boise Meridian, Boise, Ada County, Idaho more particularly
described as follows:
 
Commencing at the Southwest corner said Section 26; thence
along the West boundary line of said Section 26,
North 00°40’44” West, 1807.35 feet to a point on the Northerly right-of-way line
of Interstate I-84, said point also being the REAL POINT OF BEGINNING; thence
along said Northerly right-of-way line the following 5 courses:
North 51°56’50” West, 176.16 feet; thence North 40°28’10” West, 274.51 feet;
thence
North 30°13’23” West, 330.18 feet; thence North 10°30’59” East, 109.57 feet;
thence
North 26°41’24” East, 126.39 feet to a point on the Southerly right-of-way line
of the Union Pacific Railroad; thence
along said Southerly right-of-way line the following 4 courses:
South 23°36’29” East, 17.30 feet to the beginning of a curve to the left; thence
along said curve 1490.88 feet, said curve having a radius of 1960.08 feet, a
central angle of 43°34’50” and a long chord of 1455.20 feet which bears South
45°46’34” East to the beginning of a spiral curve to the left; thence
along a centerline spiral curve having a length of 240.00 feet and a delta of
03°36’, the 50.00 foot offset spiral to the South having a length of 243.15
feet, and a chord of which bears
South 69°57’31” East, 243.10 feet to the point of tangency; thence
South 71°10’11” East, 1774.43 feet to a point on the North right-of-way line of
the Union Pacific Railroad Gowen Field Spur; thence
along said North right-of-way line the following 3 courses:
North 87°23’18” West, 1040.78 feet to the beginning of a curve to the left;
thence
along said curve 359.95 feet, said curve having a radius of 5707.15 feet, a
central angle of 3°36’49” and a long chord of 359.89 feet which bears North
85°34’54” West; thence
North 83°46’29” West, 133.50 feet; thence leaving said North right-of-way line
North 49°34’10” West, 392.61 feet to a point on the Northerly right-of-way line
of Interstate I-84; thence
along said Northerly right-of-way line the following 2 courses; thence
North 55°02’32” West, 660.80 feet; thence
North 51°56’50” West, 228.10 feet to the REAL POINT OF BEGINNING.
Pekin, IL


A part of the West Half of the Southwest Quarter of Section 24, Township 7
North, Range 7 East of the Fourth Principal Meridian, in Hollis Township, Peoria
County, Illinois:
 
Commencing at the Northwest corner of Northwest Quarter of the Southwest Quarter
of said Section 24, as the place of beginning of the tract to be described;
thence North 89 degrees 52 minutes 24 seconds East (record bearing of North 89
degrees 47 minutes 49 seconds East) along the North line of said Southwest
Quarter of said Section 24, a distance of 1124.88 feet to a point 40 feet
Northwesterly at a right angle to the centerline of the Pekin-LaMarsh Levee and
Drainage District Levee, (the following 3 courses are parallel and 40 feet
Northwesterly of Pekin-LaMarsh Levee and Drainage District Levee; thence South
28 degrees 19 minutes 18 seconds West, a distance of 683.56 feet; thence South
33 degrees 53 minutes 16 seconds West, a distance of 683.62 feet; thence South
42 degrees 13 minutes 14 seconds West a distance of 515.19 feet; thence North 2
degrees 42 minutes 36 seconds West along the West line of the Southwest Quarter
of said Section 24, a distance of 1550.01 feet (record distance 1,548.50) feet
to the place of Beginning; excepting therefrom all oil, gas and other minerals
underlying the surface of the land and all rights and easements relating to said
mineral estates.
 
Parcel I.D. #: 20-24-300-001
 
Address:                      201 South Levee Road, Pekin, Illinois
 
Warsaw, IN


A tract of land in the Northwest Quarter of Section 15, Township 32 North, Range
6 East, in Kosciusko County, Indiana, more accurately described as follows:
 
Beginning at an iron pipe on the North line of said Section, 1336.5 feet East of
the Northwest corner of said Section; thence Easterly, along the North line of
said Section, 690.2 feet to a point; thence South 22 degrees 11 minutes East,
along an old fence line, 1787.5 feet to the North right-of-way line of the
Penn-Central Railroad; thence North 73 degrees 39 minutes West, along the North
right-of-way line of said railroad, 1427 feet to an iron pipe; thence North 1215
feet to the Place of Beginning.
 
Said real estate to be known as the following survey description prepared by
John M. Kimpel, (PES Associates, Inc.) and recorded March 20, 1997, as
Instrument No. 97-03-0739, in the Office of the Recorder of Kosciusko County,
Indiana:
 
A tract of land in the Northwest Quarter of Section 15, Township 32 North, Range
6 East, Kosciusko County, Warsaw, Indiana and more particularly described as
follows:
 
Beginning at an iron pipe on the North line of said Section 15, 1336.5 feet East
(recorded) of the Northwest corner of said Section and also being the Southwest
corner of Lot #8 in Eastlake Subdivision at its intersection with East line of
East Lake Drive; thence North 89 degrees 59 minutes 26 seconds East, along the
North line of said Section 15 and the South line of said Lot #8, 685.80 feet to
an iron pin; thence South 20 degrees 06 minutes 34 seconds East, along the West
line of said Lot #8, 191.15 feet to an iron pin; thence North 89 degrees 56
minutes 26 seconds East, 16.00 feet to an iron pin; thence South 19 degrees 15
minutes 30 seconds East, along the West line of said Lot #8, 1641.06 feet to an
iron pin on the North right-of-way of the Penn-Central Railroad; thence North 70
degrees 31 minutes 11 seconds West, along the North right-of-way line of said
railroad, 1443.00 feet to an iron pin; thence North 02 degrees 24 minutes 24
seconds East, 1248.38 feet to the Point of Beginning.
 
Dodge City, KS


Lots 1, 2, 3, 4, 5 and 6, Block 1, Gremar Addition, a subdivision of part of the
North Half (N/2) of the Northwest Quarter (NW/4) of Section 32, Township 26
South, Range 24 West of the 6th P.M., Ford County, Kansas.
 
Halstead, KS


Lots 1 and 2, Block 1, Industrial Park, an addition to the City of Halstead,
Harvey County, Kansas.
 
Salina, KS


TRACT A: A tract in the Northwest Quarter (NW 1/4) of the Northeast Quarter (NE
1/4) of Section Eleven (11), Township Fourteen (14) South, Range Three (3) West
of the 6th P.M., Saline County, Kansas, which is described as follows:
 
Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.92 feet; thence East 93.61 feet; thence North 122.22 feet;
thence S88°25’00”E, 621.84 feet to the West Right-of-Way Line of Dry Creek
Channel; thence N05°22’00”E 272.80 feet to the North line of said NE/4; thence
N89°49’26”W along said North line 740.73 feet to the point of beginning; said
property including all or a substantial portion of portion of Lot Five (5),
Block One (1), Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County,
Kansas.
 
As measured:
 
Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.69 feet; thence East 93.66 feet; thence North 122.11 feet;
thence S88°31’47”E, 621.79 feet to the West Right-of-Way line of Dry Creek
Channel; thence N05°24’37”E, 271.50 feet to the North line of said NE/4; thence
N89°49’26”W along said North line 741.03 feet to the point of beginning; said
property including all or a substantial portion of Lot Five (5), Block One (1),
Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County, Kansas.
 
TRACT B: A tract of land in the South Half of Section 2, Township 14 South,
Range 3 West of the 6th Principal Meridian in Saline County, Kansas more
particularly described as follows:
 
Beginning at the SW Corner of the SE 1/4 of Section 2, Township 14 South, Range
3 West; thence east along the south line of said SE 1/4 of an assumed bearing of
N89°15’14”E a distance of 1270.13 feet to the center of the old channel of Dry
Creek; thence along center of the channel of Dry Creek on the following
described courses; 1. N02°33’00”E, 37.00 feet; 2. N14°02’00”W, 50.00 feet; 3.
N29°34’00”W, 60.00 feet; 4. N54°55’00”W, 47.00 feet; 5. N58°46’00”W, 46.00 feet;
6. N87°32’00”W, 59.00 feet; 7. S76°50’00”W, 32.00 feet; 8. S68°24’00”W, 120.00
feet; 9. N59°38’00”W, 45.00 feet; 10. N33°27’00”W, 184.00 feet; 11. N16°40’00”E,
114.00 feet; 12. N06°13’00”W, 112.00 feet; 13. N30°57’00”E, 47.00 feet; 14.
N67°30’00”E, 57.00 feet; 15. N38°57’00”E, 43.00 feet; 16. N37°03’00”W, 38.00
feet; 17. N64°41’00”W, 96.00 feet; 18. N46°53’00”W, 54.00 feet; 19. N13°37’00”W,
87.00 feet; 20. N20°27’00”E, 56.00 feet; 21. N57°56’00”E, 45.00 feet; 22.
N78°05’00”E, 54.00 feet; 23. S79°04’00”E, 70.00 feet; 24. S71°11’00”E, 170.00
feet; 25. S74°29’00”E, 72.00 feet; 26. S23°36’00”E, 52.00 feet; 27. S01°43’00”W,
40.00 feet; 28. S13°54’00”W, 148.00 feet; 29. S05°18’00”E, 62.00 feet; 30.
S47°00’00”E, 45.00 feet; 31. S71°48’00”E, 87.00 feet; 32. S88°10’00”E, 40.00
feet; 33. N49°00’00”E, 31.00 feet; 34. N39°20’00”E, 59.00 feet; 35. N00°18’00”E,
45.00 feet; 36. N03°28’00”W, 121.00 feet; 37. N10°48’00”E, 102.00 feet; 38.
N10°12’00”E, 120.00 feet; 39. N04°06’00”W, 24.71 feet; thence leaving the center
of the channel of Dry Creek S89°15’14”W, 1714.94 feet to a point on the Easterly
right-of-way of the Union Pacific Railroad; thence S11°37’44”E, along said
Easterly right-of-way 962.19 feet to a point on the South line of the SW 1/4 of
said Section 2; thence N89°36’26”E, 108.58 feet back to the Point of Beginning.
 
Bay City. MI


Land situated in the City of Bay City, County of Bay, State of Michigan, is
described as follows:
 
Parcel 1:  All that certain piece or lot of land described in the Plat of
Duncan’s subdivision of Section 15, Town 14 North, Range 5 East, as Lot A in
City of Bay City, said lot being about 100 feet wide and running from the street
or road to Saginaw River, according to the Plat recorded in the Office of The
Register of Deeds for Bay County, together with the hereditaments and
appurtenances thereto now or hereafter belonging or in anywise
appertaining.  Also, all that part of  Lots 3, 4, 5 and 6, Block 1, Duncan’s
Subdivision, lying North of the Michigan Central Railroad Right-of Way and
situated in the City of Bay City; being the same premises conveyed to grantor,
Gulf Refining Company by deed dated August 29, 1930, from the Paragon Refining
Co., of Michigan, as recorded in Liber 220, Page 468 of deeds in Bay County
Records.
 
Parcel 2:  A parcel bounded on the North by the Saginaw River; on the East by a
line parallel with the West line of Atlantic Street and 30 feet Easterly
therefrom; on the South by the North line of Block 1, Duncan’s Subdivision, and
on the West by the West line of Lot 6, Block 1, Duncan’s Subdivision, if
extended to the Saginaw River, in Section 15, Town 14 North, Range 5 East.
 
Tax Parcel Numbers(s):
 
New Madrid, MO


All of Lot Five (5) of U.S.P. Survey 719, Township 22 North, Range 14 East of
the Fifth Principal Meridian, as shown by plat recorded in Acreage Plat Book 3,
Page 144, in the Recorder’s Office of New Madrid County, Mo.
 
Together with all of grantor’s right, title and interest in and to an easement
appurtenant to the above-described land for access, ingress and egress to the
Mississippi River for the purposes described in and across land described in the
easement established in Book 337, at Page 212, recorded July 30, 1976.
 
Property Address:  297 Highway 61 S., New Madrid, Missouri
 
Sedalia, MO


TRACT A:
 
BEGINNING AT A POINT IN THE SOUTH LINE OF LOT 6 IN THE PARTITION OF THE ESTATE
OF PAWHATTAN WOOLRIDGE 242 FEET WEST OF THE SOUTHEAST CORNER OF SAID LOT 6,
THENCE NORTH AT A RIGHT ANGLE TO THE SOUTH LINE OF SAID LOT 6, 330 FEET, THENCE
EAST PARALLEL WITH THE SOUTH LINE OF SAID LOT 6, 88.94 FEET, THENCE NORTH
PARALLEL WITH THE WEST LINE OF NORTH PARK AVENUE 207 FEET, THENCE IN A
NORTHWESTERLY DIRECTION PARALLEL WITH THE NORTH LINE OF MORGAN STREET IF
EXTENDED WESTERLY IN THE DIRECTION IT NOW RUNS TO THE EAST RIGHT OF WAY LINE OF
THE LEXINGTON AND ST. LOUIS RAILROAD (MISSOURI PACIFIC BRANCH), THENCE
SOUTHEASTERLY ALONG THE EAST RIGHT OF WAY LINE OF SAID RAILROAD TO THE SOUTH
LINE OF SAID LOT 6, THENCE EAST ALONG THE SOUTH LINE OF SAID LOT 6 TO THE PLACE
OF BEGINNING; BEING A PART OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF
SECTION 33 IN TOWNSHIP 46 NORTH OF RANGE 21 WEST OF THE FIFTH PRINCIPAL
MERIDIAN, SEDALIA, PETTIS COUNTY, MISSOURI.
 
TRACT B:
 
BEGINNING AT THE INTERSECTION OF THE CENTER LINE OF WEST HENRY STREET IF
EXTENDED WESTERLY IN THE DIRECTION IT NOW RUNS WITH THE EAST RIGHT OF WAY LINE
OF THE LEXINGTON AND ST. LOUIS RAILROAD, THENCE EASTERLY ALONG THE EXTENDED
CENTER LINE OF SAID WEST HENRY STREET TO A POINT 207 FEET WEST OF NORTH PARK
AVENUE, THENCE SOUTH PARALLEL WITH THE WEST LINE OF SAID PARK AVENUE 331.40
FEET, THENCE IN A WESTERLY DIRECTION PARALLEL WITH THE EXTENDED SOUTH LINE OF
SAID WEST HENRY STREET TO THE EAST RIGHT OF WAY LINE OF THE SAID LEXINGTON AND
ST. LOUIS RAILROAD, THENCE IN A NORTHWESTERLY DIRECTION ALONG THE EAST RIGHT OF
WAY LINE OF SAID RAILROAD TO THE PLACE OF BEGINNING; BEING A PART OF THE
NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SAID SECTION 33 IN TOWNSHIP 46
NORTH OF RANGE 21 WEST OF THE FIFTH PRINCIPAL MERIDIAN, SEDALIA, PETTIS COUNTY,
MISSOURI.
 
St. Louis, MO


PARCEL 1A:
 
Part of Block 18 of EILER’S SURVEY OF CARONDELET and in Block 3011 of the City
of St. Louis, more specifically bounded and described as follows: On the North
by Quincy Street, on the South by Blow Street (now vacated by Ordinance No.
43551), on the East by Water Street (now vacated by Ordinance No. 43551) and on
the West by right of way of Missouri Pacific Railroad Company (formerly St.
Louis Iron Mountain and Southern Railroad Company).
 
PARCEL 1B:
 
Part of Block 19 of EILER’S SURVEY OF CARONDELET and in Block 3044 of the City
of St. Louis, more specifically bounded and described as follows: On the North
by Blow Street (now vacated by Ordinance No. 43551), on the South by Nagel
Avenue, on the East by Water Street (now vacated by Ordinance No. 43551), on the
West by right of way of Missouri Pacific Railroad Company (formerly St. Louis,
Iron Mountain and Southern Railroad Company)
 
PARCEL 2A:
 
All of Block “A” of EILER’S SURVEY OF CARONDELET and in Block 3010 of the City
of St. Louis, more specifically bounded and described as follows: On the North
by Quincy Street, on the South by Blow Street (now vacated by Ordinance No.
43551), on the East by the Easterly line of said Block “A” and on the West by
Water Street (now vacated by Ordinance No. 43551).
 
PARCEL 2B:
 
All of Block “B” of EILER’S SURVEY OF CARONDELET and in Block 3045 of the City
of St. Louis, more specifically bounded and described as follows: On the North
by Blow Street (now vacated by Ordinance No. 43551), on the South by Nagel
Avenue, on the East by the Easterly line of said Block “B”, and on the West by
Water Street (now vacated by Ordinance No. 43551).
 
PARCEL 3A:
 
All lands lying Easterly of Block “A” of EILER’S SURVEY OF CARONDELET and in
Block 3010 of the City of St. Louis, by a depth Eastwardly to the inner or
Western harbor line of the Mississippi River; bounded North by Quincy Street,
extended in a straight line to said inner or Western harbor line of the
Mississippi River, and bounded South by Blow Street (now vacated by Ordinance
No. 43551), extended in straight line to said inner or Western harbor line,
together with any and all right, title or interest which may attach to said
lands in and to the area lying Eastwardly of said lands and between or beyond
the inner and outer harbor lines which may inure to or be or become vested in a
riparian owner.
 
PARCEL 3B:
 
All lands lying East of Block “B” of EILER’S SURVEY OF CARONDELET and in Block
3045 of the City of St. Louis, by a depth Eastwardly to the inner or Western
harbor line of the Mississippi River; bounded North by Blow Street (now vacated
by Ordinance No. 43551), extended in a straight line to said inner or Western
harbor lines and South by Nagel Avenue extended in a straight line to said inner
or Western harbor line, together with any right, title or interest which may
attach to said lands in and to the. area lying Eastwardly of said lands and
between or beyond the inner and outer harbor lines which may inure to or be or
become vested in a riparian owner.
 
PARCEL 4A:
 
That portion of Water Street vacated by Ordinance No. 43551, approved April 8,
1946, said portion lying between the North line of Nagel Avenue and the South
line of Quincy Street and formerly constituting the boundary between City Blocks
3044 and 3011 on the West, and 3045 and 3010 on the East.
 
PARCEL 4B:
 
That portion of Blow Street vacated by said Ordinance No. 43551, approved April
8, 1946, said portion lying East of the East line of the right of way of
Missouri Pacific Railroad Company and extending Eastwardly to the Mississippi
River, such portion of Blow Street formerly constituting the boundary between
City Blocks 3044 and 3045 together with the accretions to Block 3045 on the
South and Blocks 3011 and 3010 together with the accretions to Block 3010 on the
North.
 
Billings, MT


PARCEL I:  That part of E1/2 of Section 1, Township 2 South, Range 24 East, of
the Principal Montana Meridian, in Yellowstone County, Montana, described as
Tract 2-A, of AMENDED CERTIFICATE OF SURVEY NO. 2859, on file in the office of
the Yellowstone County Clerk and Recorder, Under Document No. 1829685.
 
PARCEL II:  Non-exclusive easements for ingress and egress appurtenant to and
for the benefit of Parcel I created by that certain Easement Agreement, dated
January 1, 1980, recorded in book 1224, page 4593, under Document No. 1188568.
 
Gloucester City, NJ


ALL THAT certain tract or parcel of land situate in the City of Gloucester,
County of Camden and State of New Jersey being more particularly described as
follows:
 
BEGINNING at a point in the Westerly right-of-way line of Water Street (variable
width) where the same is intersected by the southerly line of Block 76 Lot 1 as
shown and illustrated on a certain plan entitled “ALTA/ACSM Land Title Survey –
Block 101 Lots 1 & 1.01 City of Gloucester, Camden County, New Jersey” prepared
by Perks Reutter Associates, dated May 4, 2005 and revised to January 10, 2006
and from said beginning point runs; thence, along said westerly right-of-way
line of Water Street,
 
1.           S 00° 22’ 39” W, a distance of 46.26 feet to an angle point in the
same; thence along the same,
 
2.           S 14° 11’ 11” E, a distance of 251.00 feet to an angle point in the
same; thence along the same,
 
3.           S 00° 16’ 29” W, a distance of 1075.00 feet to a point where the
same is intersected by the northerly line of Block 110 Lot 3.02; thence, along
said northerly line of Lot 3.02,
 
4.           N 89° 43’ 32” W, a distance of 195.50 feet to an angle point in the
same; thence along the northwesterly line of Block 110 Lot 3.02,
 
5.           S 00° 16’ 29” W, a distance of 25.00 feet to a point in the
northerly line of Block 110 Lot 3.02; thence, along said line of Lot 3.02 and
also along the northerly lines of Block 110 Lots 4, 5 and 20,
 
6.           N 74° 46’ 38” W, a distance of 1016.19 feet to a point within the
Delaware River; thence continuing through the Delaware River,
 
7.           N 22° 27’ 34” E, a distance of 1524.86 feet to an angle point in
the same; thence along the same,
 
8.           N 20° 53’ 59” E, a distance of 49.37 feet to a point where the same
intersects the southerly line of Block 76 Lot 1.01; thence, along said line of
Lot 1.01 and also along the southerly line of Block 76 Lot 1,
 
9.           S 80° 37’ 25” E, a distance of 147.21 feet to an angle point in
said line of Lot 1; thence, along said Lot 1,
 
10.           S 51° 43’ 00” E, a distance of 121.19 feet to an angle point in
the same; thence, along the westerly line of said Block 76 Lot 1,
 
11.           S 33° 00’ 08” W, a distance of 7.66 feet to an angle point in the
same; thence, along the same,
 
12.           S 16° 12’ 29” W, a distance of 42.04 feet to an angle point in the
same; thence along the same,
 
13.           S 22° 30’ 40”W, a distance of 56.19 feet to an angle point in the
same; thence, along the same,
 
14.           S 36° 19’ 32” W, a distance of 33.77 feet to an angle point in the
same; thence, along the same,
 
15.           S 29° 40’ 43” W, a distance of 61.39 feet to an angle point in the
same; thence, along the same,
 
16.           S 34° 26’ 09” W, a distance of 63.67 feet to a point where that
same intersects the aforementioned southerly line of Block 76 Lot 1; thence,
along said line of Lot 1
 
17.           N 89° 37’ 24” E, a distance of 403.39 feet to the point and place
of beginning.
 
SAID ABOVE DESCRIBED tract or parcel of land containing within said bounds
30.171 acres of land be it more or less.
 
SAID ABOVE DESCRIBED tract or parcel of land being all of Block 101 Lots 1 &
1.01 as shown and illustrated on the aforesaid plan and as stated on the tax map
of Gloucester City.
 
Columbus, OH


Situated in the State of Ohio, County of Franklin, Township of Franklin, being
part of Virginia Military Survey No. 1482, being also 6.927 acres of land of the
Shell Oil Company of Delaware 23.243 acre tract of record in Deed Book 1524,
Page 36, Recorder’s Office, Franklin County, Ohio, and being more particularly
bounded and described as follows:
 
Beginning at an iron pin (said iron pin being 1 inch I. D., 30 inches long,
protruding 6 inches out of the ground, with a plastic plug placed in the top
bearing the initials E.M.H&T., INC., set this survey, and being of the same
composite set at all subsequent corners herein described), in the southerly
right-of-way line of Fisher Road, (being 35.0 feet southerly and perpendicular
to the centerline of said Road), and being the northeasterly corner of the 5.939
acre tract conveyed to Ashland Oil & Refining Co., as described in Deed Book
2883, Page 428, Recorder’s Office, Franklin County, Ohio;
 
Thence along the southerly right-of-way line of said Road, being 35.0 feet
perpendicular to and parallel with the centerline of said Road, South 76° 41’
55” East, 346.36 feet to an iron pin, (set this survey) at the northeasterly
corner of the herein described tract;
 
Thence South 13° 10’ 49” West, 803.73 feet to an iron pin (set, this survey) in
the southerly line of said Shell Oil Company tract, and being in the northerly
right-of-way line of the P.C.C. & St. L. Railroad, now Conrail, (being 100.0
feet in width; granted by M. L. Sullivant, September 28, 1847, not of record),
being also the southeasterly corner of the herein described tract;
 
Thence along the southerly line of said Shell Oil Company tract, being the
northerly line of said Railroad and being 50.0 feet northerly, perpendicular to
and parallel with the centerline of said Railroad, South 85° 57’ 33’ West,
373.30 feet to an iron pin, (found and reset, this survey) at the southeasterly
corner of said Ashland Oil and Refining Co. 5.939 acre tract;
 
Thence along the easterly line of said Ashland Oil and Refining Co. tract, North
13° 49’ 09” East, 915.04 feet to the point of beginning, and containing 6.927
acres of land, more or less, as surveyed and described in September, 1980, by
Carl E. Turner, Jr., Professional Surveyor No. 6702.
 
LESS AND EXCEPT FROM THE ABOVE-DESCRIBED PARCEL OF LAND, THE FOLLOWING TWO
TRACTS OF REAL ESTATE, TO-WIT:
 
Tract I
 
Situated in the State of Ohio, County of Franklin, Township of Franklin, being
part of Virginia Military Survey No. 1482, being also 1732 square feet (0.040
acres) of land of the Ashland Oil, Inc. 6.927 acre tract of record in Official
Record Volume 703 G-04, Recorder’s Office, Franklin County, Ohio, and being more
particularly bounded and described as follows:
 
Beginning at an iron pin in the southerly right-of-way line of Fisher Road, said
pin being 35.0 feet southerly and perpendicular to the centerline of said road
and also being the northeasterly corner of Ashland Oil’s 5.939 tract as
described in Deed Book 2883, page 428 of the Franklin County Ohio Recorder’s
Office;
 
Thence, along the southerly right-of-way line of said road, South 76° 41’ 55”
East 346.36 feet to an iron pin the northeast corner of Ashland Oil’s 6.927 acre
tract and also being a common corner with Shell Oil;
 
Thence, leaving said right-of-way line and with the common line of Ashland Oil
and Shell Oil, South 13° 10’ 49” West 5.00 feet to a point;
 
Thence, leaving said common line and severing the land of Ashland Oil parallel
to and 40.0 feet from centerline of Fisher Road, North 76° 41’ 55’ West 346.42
feet to a point on the line of Ashland Oil’s 5.939 acre tract;
 
Thence, with said line, North 13° 49’ 09” East 5.00 feet to the point of
beginning and containing 1,732 square feet (0.040 acres) as described Laurence
R. Wells, Professional Surveyor No. 6471; the foregoing description is not the
result of a survey encompassing same but is compiled form the public records.
 
Tract II
 
Situated in the State of Ohio, County of Franklin, Township of Franklin, and
also located in Virginia Military Survey Number 1482 and being a part of a 6.927
acre tract lying on the south side of Fisher Rd. conveyed to the grantor as
described in Official Record 703-G04 as recorded in the Franklin County
Recorder’s Office, Franklin County, Ohio, and being more particularly described
as follows:
 
Commencing at an iron pin found in an ODOT monument box at the intersection of
the centerline of Phillipi Road and the centerline of Fisher Road, thence, with
the centerline of Fisher Road, S 76° 35’ 43” E, a distance of 1486.07 feet to an
angle point; thence S 76° 31’ 56” E, a distance of 1509.01 feet to a point;
thence leaving the said centerline, S 14° 30’ 34” W, a distance of 40.00 feet to
a point on the existing right-of-way, being the grantor’s northwest property
corner and the point of beginning;
 
Thence along the existing right-of-way S 76° 31’ 56” E, a distance of 46.52
feet;
 
Thence continuing with said right-of-way lines S 76° 41’ 10” E a distance of
299.79 feet to the grantor’s northeast property corner;
 
Thence with the grantor’s east line S 13° 48’ 50” W, a distance of 10.00 feet to
a rebar set;
 
Thence across grantor’s property N 76° 41’ 10” W, a distance of 300.01 feet to a
rebar set;
 
Thence N 70° 22’ 24” W, a distance of 46.60 feet to a re-bar set on the
grantor’s west line;
 
Thence with said west line N 14° 30’ 34” E. a distance of 5.00 feet to the place
of beginning;
 
The above described tract contains 0.077 acres, more or less from Auditor’s
parcel no. 570-190840.
 
Known as:
 
2727 Fisher Road
Columbus, OH
 
Lawton, OK


Lot 1, Block 3, Lawton Industrial Park Part II, an addition to the City of
Lawton, Oklahoma, Comanche County, Oklahoma, which Lot is described in the
Warranty Deed recorded in Book 1450, page 38, as follows:
 
A tract of land described as beginning at a point on the south right of way line
of the Burlington Northern Railroad, said point being 3,216.47 feet North
00°24’28” East and 977.856 feet North 85°01’03.47” West of the Southeast Corner
of the Southwest Quarter of Section 31, Township 2 North, Range 12 West, I.M.,
Comanche County, Oklahoma;
 
THENCE South 00°21’22” West a distance of 382 feet;
 
THENCE North 89°38’38” West a distance of 320 feet;
 
THENCE North 00°21’22” East a distance of 215 feet;
 
THENCE North 33°59’11.39” West a distance of 261.236 feet;
 
THENCE in an easterly direction along a curve to the left having a radius of
5779.578 feet a distance of 354.065 feet;
 
THENCE South 85°01’03.47” East a distance of 115.935 feet to the point of
beginning.
 
Northumberland, PA


ALL THAT CERTAIN tract or parcel of ground, Situate in Point Township,
Northumberland County, Pennsylvania and is bounded and described as follows, to
wit:
 
COMMENCING at a point in the center line of the Penn Central Transportation
Company’s main line which is opposite Mile Post 285; thence along the center
line of the Penn Central Transportation Company’s Main Line, North 48 degrees 40
minutes West, a distance of 1,068.5 feet to a point where the Penn Central
Transportation Company’s main line intersects the Western line of the Borough of
Northumberland; thence along the western line of the Borough of Northumberland,
South 44 degrees 39 minutes West, a distance of 156.79 feet to the point of
beginning of the within described tract of ground, thence continuing along the
Western line of the Borough of Northumberland South 44 degrees 39. minutes West,
a distance of 314.17 feet to a point distant 20 feet Northeastwardly at right
angles from the center line of the tract of railroad of the Penn Central
Transportation Company known as Thoroughfare No. 1; thence parallel with said
centerline of Thoroughfare No. 1, North 53 degrees 28 minutes West a distance of
219.13 feet to a point of curvature; thence still parallel with said centerline
of Thoroughfare No. 1, on a curve to the right having a radius of 5,851.87 feet
and an arc of 366.61 feet, whose chord is North 51 degrees 40 minutes 19 seconds
West, a distance of 366.55 feet to a point; thence along Tract 2 of the
hereinafter mentioned plan North 40 degrees 7 minutes 22 seconds East, a
distance of 351.27 feet to a point distant 20 feet Southwestwardly at right
angles from the center line of a tract of railroad at Penn Central
Transportation Company; thence parallel with said center line of the last
mentioned track of railroad, South 48 degrees 40 minutes East, a distance of 610
feet to the place of beginning.
 
CONTAINING 4.60 acres more or less.
 
BEING Tract No. 1 on that certain subdivision plan for Bituminous Emulsion of
Northumberland, Pa., Inc. recorded in the Office of the Recorder of Deeds for
Northumberland County at Plan Book 8, Page 29.
 
TOGETHER with the perpetual right, liberty and privilege to use, for grantees,
its heirs, successors and assigns and for their agents, employees, tenants,
invitees, licensees, shippers and all other persons having business with
grantees, in common with all others entitled to the use thereof as and for a
roadway to be constructed and maintained as a means of access to and from the
land hereby conveyed (Tracts 1 and 2 herein, being Tracts 3 and 1, respectively,
of the above mentioned Plan) and Fourth Street.
 
ALL THAT strip or parcel of land, 50 feet wide, situate as aforesaid, being 25
feet on each side of the following described centerline:
 
BEGINNING at a point in the second or North 53 degrees, 28 minutes West, 219.13
feet course of Tract No. 1 of the aforementioned Plan, said second course being
parallel with and 20 feet northeastwardly at right angles, from the centerline
of the tract of railroad of Penn Central Transportation Company known as
Thoroughfare No. 1, said beginning point being at the distance of 50 feet
measured North 53 degrees, 28 minutes West, along part of said second course,
from the beginning thereof in the western line of the Borough of Northumberland;
extending thence South 36 degrees, 32 minutes West, through land of Penn Central
Transportation Company, crossing said Thoroughfare No. 1, a distance of 28 feet,
more or less, to a point in the general northeasterly line of an existing road
of Penn Central Transportation Company, the point of ending; and
 
ALSO TOGETHER WITH the existing roadway which extends in an easterly direction
from the projected northwesterly line of the access easement described herein
along the southerly side of the tract of railroad of Penn Central Transportation
Company known as Thoroughfare No. 1 to the existing roadway which extends
northeastwardly to connect with Fourth Street and thence northeastwardly along
said roadway to Fourth Street.
 
Tax Parcel No. 34-49 A
 
Being the same premises which Koch Materials Company, a Delaware corporation by
Deed dated May 27, 2007, but made effective as of the 31st day of May 2005 and
recorded June 7, 2005 in Northumberland County in Record Book 1767, Page 409
conveyed unto SemMaterials, L.P., an Oklahoma limited partnership, in fee.
 
Reading, PA


PREMISES A:
ALL THAT CERTAIN tract or parcel of land situate in the Township of Muhlenberg
County of Berks and Commonwealth of Pennsylvania, and being more fully bounded
and described as follows, to wit:
 
BEGINNING at a point in line of property of Windsor Service, Inc., said point
being 500.68 feet more or less East of the centerline of Traffic Route 61,
formerly Route 122, known as the Pottsville Pike, said point being also in the
northerly line of property conveyed by L.H. Focht & Son, Inc., to Windsor
Service, Inc., by Deed dated September 12, 1961, in Deed Book Volume 1395, page
830; thence along property of Windsor Service, Inc., North 22 degrees 45 minutes
45 seconds East, a distance of 563.12 feet more or less and North 21 degrees 03
minutes 34 seconds West, a distance of 100.00 feet more or less to a point in
line of property of L.H. Focht & Son, Inc.; thence along same North 68 degrees
56 minutes 26 seconds East, a distance of 642.087 feet more or less to a point
in the westerly right of way line of the Schuylkill Division of the Pennsylvania
Railroad; thence along same South 8 degrees 28 minutes West, a distance of
77.145 feet to a Pennsylvania Railroad Monument, and South 9 degrees 28 minutes
West, a distance of 777.58 feet more or less to an iron pin in line of property
of Windsor Service, Inc.; thence along same South 89 degrees 30 minutes West, a
distance of 642.45 feet more or less to the place of Beginning.
 
CONTAINING in area 9.5 acres of land, more or less.
 
PREMISES B:
ALL THAT CERTAIN lot or piece of ground, with the buildings and improvements
thereon erected, situate in the Township of Muhlenberg, County of Berks and
Commonwealth of Pennsylvania, described according to a survey thereof made by
William H. Dechant & Sons, dated December 31, 1921, as follows, to wit:
 
BEGINNING at an iron pin in the middle of Centre Turnpike Fifty feet
Southeastward, measured on a radial line from the center line of a siding
leading from the Philadelphia and Reading Railway into a Quarry, known as
Gehret’s Quarry; thence in a general Eastward direction, concentric with and
fifty feet radially from the center line of said siding, by a curve to the
right, having a radius of Two hundred and Ninety-eight feet five and
three-eighths inches, an arc distance of Two hundred and Fifty-eight feet nine
inches to a point; thence through land of Reading Company South 02 degrees 45
minutes West Three hundred and twenty-seven feet eight and three-eights inches
to a point; and North 87 degrees 15 minutes West Two hundred and fifty feet
eight and one-eighths inches to an iron pin in the middle of the Turnpike,
aforesaid, and thence along the middle of said Turnpike North 02 degrees 45
minutes East 330 feet to the point of beginning.
 
CONTAINING 2 acres.
 
PREMISES C:
ALL THAT CERTAIN lot or piece of ground situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, bounded and described as follows:
 
BEGINNING at a point in line of Berks Products Corporation; said point being
500.68 feet East of Traffic Route #122, on South side of a 20 ft. wide right of
way reservation; thence along property of Windsor Service, Inc., the following
bearings and distances; North 0 degrees 30 minutes West 240.73 feet and North 38
degrees 18 minutes 04 seconds East, a distance of 354.93 feet to a point in line
of property of Berks Products Corporation; thence along property of Berks
Products Corporation South 22 degrees 45 minutes 45 seconds West, a distance of
563.12 feet to the place of beginning.
 
CONTAINING .614 acres.
 
PREMISES D:
ALL THAT CERTAIN tract or parcel of land situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, more particularly bounded and
described as follows, to wit:
 
BEGINNING at a point in the middle of Center Turnpike, locally known as a state
highway, Traffic Route 122, said point being a corner in common property now or
late of L.H. Focht and Son, Inc., and the herein described premises, thence
along property now or late of L.H. Focht and Son, Incorporated, north 68 degrees
56 minutes and 26 seconds east the distance of 734 feet and 8 inches to a point,
thence along property of now or late Berks Products Corporation, south 21
degrees 03 minutes 34 seconds east the distance of 100 feet to a point, thence
along the property of now or late Berks Products Corporation, south 38 degrees
18 minutes 04 seconds west the distance of 354.93 feet to a point, thence along
property of now or late of Berks Products Corporation south 0 degrees 30 minutes
east the distance of 240 feet 8 3/4 inches to a point in line, a property now or
late of L.H. Focht and Son Incorporated, thence along the said property now or
late of L.H. Focht and Son Incorporated, south 89 degrees 30 minutes west, the
distance of 250 feet to a point, a corner of Arthur L. Walborn, thence along
property of Arthur L. Walborn, north 0 degrees 30 minutes west the distance of
327 feet 8 3/8 inches to a point, thence still along same by a line curving to
the left, having a radius of 298 feet 5 3/8 inches, the distance of 258 feet 9
inches to a point in the aforementioned Center Turnpike, thence along the middle
of the said Turnpike north 0 degrees and 30 minutes west, the distance of 22
feet 11 1/8 inches to the place of beginning.
 
CONTAINING 4 acres 19.7 perches.
 
RESERVING AND EXCEPTING therefrom, however, unto the said Berks Products
Corporation, its successors and assigns, a 20 feet wide right of way along the
southern boundary line of the herein conveyed property and extending from
property of Arthur L. Walborn to property now or late of Berks Products
Corporation, for a distance of 250 feet, more particularly bounded and described
as follows:
 
BEGINNING at a point in line of property now or late of L.H. Focht and Son,
Inc., and a corner of the above described tract, thence along property of Arthur
L, Walborn, North 0 degrees and 30 minutes West, the distance of 20 feet to a
point, thence along the above described tract (leased herein), North 89 degrees
and 30 minutes East, the distance of 250 feet to a point in line of property of
now or late Berks Products Corporation, thence along property of now or late of
Berks Products Corporation, South 0 degrees and 30 minutes East, the distance of
20 feet to a point in line of property now or late of L.H. Focht and Son, Inc.,
thence along property now or late of L.H. Focht and Son, Inc., South 89 degrees
and 30 minutes West, the distance of 250 feet to the place of beginning.
 
PREMISES E:
ALL THAT CERTAIN tract or piece of ground situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, bounded and described as follows:
 
BEGINNING at a drill hole in the center line of Pennsylvania State Highway U.S.
Route 122, known as the Pottsville Pike, and in line between lands now or late
of G.W. Focht Stone Company and the Texas Oil Company; thence along said line
South 86 degrees 36 minutes East, a distance of 1141.34 feet to an iron pin in
the westerly right-of-way line of the Schuylkill Valley Division of the
Pennsylvania Railroad; thence along the same South 13 degrees 15 minutes West a
distance of 222.79 feet to an iron pin in line of property now or late of
Reading Company; thence along the same South 79 degrees 52 minutes West a
distance of 877.74 feet to an iron pin; thence still along the same North 3
degrees 24 minutes East a distance of 350 feet to an iron pin; thence still
along the same North 86 degrees 36 minutes West a distance of 250 feet to a
drill hole in the center line of said Pennsylvania State Highway U.S. Route 122,
known as the Pottsville Pike; thence along the same North 03 degrees 24 minutes
East a distance of 75 feet to the place of Beginning.
 
CONTAINING 6 acres and 133.66 perches.
 
EXCEPTING AND RESERVING therefrom a tract of land containing 8.38 Acres; Koch
Properties Site being Lot 2 on Subdivision Plan recorded in Plan Book 240, Page
1, conveyed to New Penn Motor Express, Inc., dated December 15, 1999 in Volume
3161, Page 1778.
 
The above premises A through E which are contiguous parcels, are further
described in accordance with a survey by Ludgate Engineering Corporation dated
3-29-05, Drawing No. D4200405, as follows:
 
ALL THAT CERTAIN parcel of ground with the improvements thereon situate in
Muhlenberg Township, Berks County, Pennsylvania, being on the east side of
Pottsville Pike, shown on a plan prepared by Ludgate Engineering Corporation,
Plan No. E-4200499, and being more fully bounded and described as follows TO
WIT:
 
BEGINNING at a point in the pavement of Pottsville Pike, a corner of lands of
Gary D. and Mary D. Wolfe; thence along lands of Wolfe North 67 degrees 53
minutes 26 seconds East 1044.59 feet to a point, a corner of Lot #2; thence
along Lot #2 the sixteen following courses and distances:
 
1.           South 09 degrees 03 minutes 57 seconds East 406.52 feet to a point.
 
2.           South 20 degrees 21 minutes 16 seconds West 52.85 feet to a point.
 
3.           South 61 degrees 17 minutes 05 seconds West 122.29 feet to a point.
 
4.           South 83 degrees 00 minutes 41 seconds West 81.96 feet to a point.
 
5.           North 68 degrees 17 minutes 25 seconds West 37.12 feet to a point.
 
6.           North 37 degrees 16 minutes 56 seconds West 57.59 feet to a point.
 
7.           South 54 degrees 51 minutes 42 seconds West 10.47 feet to a point,
a corner of Lot #1.
 
8.           South 20 degrees 51 minutes 15 seconds West 49.50 feet to a point.
 
9.           South 39 degrees 15 minutes 53 seconds West 222.48 feet to a point.
 
10.           South 37 degrees 22 minutes 09 East 43.29 feet to a point.
 
11.           South 83 degrees 46 minutes 15 seconds East 38.25 feet to a point.
 
12.           South 21 degrees 09 minutes 44 seconds East 44.38 feet to a point.
 
13.           South 15 degrees 50 minutes 35 seconds West 31.38 feet to a point.
 
14.           South 20 degrees 11 minutes 53 seconds East 158.06 feet to a
point.
 
15.           South 75 degrees 18 minutes 33 seconds West 176.94 feet to a
point.
 
16.           South 14 degrees 41 minutes 27 seconds West 99.99 feet to a bent
pipe, a corner of New Penn Motor Express and Giorgio Foods, Inc.
 
Thence along Giorgio Foods, Inc., the three following courses and distances:
 
1.           South 75 degrees 18 minutes 33 seconds West 311.46 feet to a point.
 
2.           North 01 degree 21 minutes 42 seconds West 348.92 feet to an iron
pipe.
 
3.           South 88 degrees 36 minutes 36 seconds West 249.80 feet to a point
in the pavement of Pottsville Pike.
 
Thence in and along Pottsville Pike North 01 degree 18 minutes 04 seconds West
427.93 feet to a point, the place of BEGINNING.
 
CONTAINING 14.40 Acres.
 
Tax ID/Parcel No. 66-5309-19-51-9494
 
BEING THE SAME PREMISES which Koch Materials Company, a Delaware corporation, by
Deed dated May 27, 2005, but made effective as of May 31, 2005, and recorded
June 7, 2005, in the Recorder of Deeds Office in and for Berks County, PA, in
Book 4596, page 1495, granted and conveyed unto SemMaterials, LP, an Oklahoma
limited partnership.
 
Memphis. TN (PMAC - Shelby Co.)


Tract No. I
 
Lot No. 4 in the Memphis and Shelby County Port Commission’s Industrial
Subdivision on Presidents Island as per plat of said subdivision filed for
record July 1, 1962 and of record in Plat Book 17, Page 2 of the Registers’
Office of Shelby County, Tennessee; more particularly described by metes and
bounds as follows: Beginning at a point in the south line of the top of slope of
the Industrial Fill as surveyed and monumented by the U.S. Engineers, 2500 feet
westwardly from the southeast corner of the top of slope of the Industrial Fill,
as so surveyed and monumented by the U.S. Engineers; running thence northwardly
at right angles to said south line of top of slope 800 feet to the south line of
Channel Avenue (100 feet wide); thence westwardly along the south line of said
Channel Avenue 262.36 feet; thence southwestwardly along a curve with radius of
337.03 feet a distance of 309.57 feet, to a point in the east line of Port
Street; thence southwardly with said east line of Port Street 666.65 feet to the
top of the slope of said Industrial Fill; thence continuing southwardly on the
same line 436.73 feet more or less to the Harbor Channel Line as established and
maintained by the U.S. Engineers; thence northeastwardly along said Harbor
Channel Line 34.21 feet to an angle point; thence eastwardly along said Harbor
Channel Line 515.88 feet; thence northwardly 425 feet more or less to the point
of beginning.
 
Tract No. 2
 
A parcel of land containing .264 acres lying between Lot 4 of the Memphis &
Shelby County Port Commission’s Industrial Subdivision on Presidents Island as
per plat of said subdivision filed for record July 1, 1952 and of record in Plat
Book 17, Page 2 of the Registers Office of Shelby County, Tennessee, and the
Railroad Right-of-Way lying northeast of said Lot 4, and more particularly
described as follows:
 
Beginning at a point in the south property line of Channel Avenue 49.22 feet
east of the intersection of the south line of Channel Avenue with the east line
of Port Street and running eastwardly with the south line of Channel Avenue
216.50 feet, thence southwestwardly 309.57 feet along a curved line having a
radius of 337.03 feet to the east line of Port Street, thence northwardly along
the east line of Port Street 84.14 feet to a point of curvature, thence
northeastwardly 77.75 feet along a curved line having a radius of 50 feet to the
point of beginning.
 
Being the same property conveyed to SemMaterials, L.P., an Oklahoma limited
partnership, by Special Warranty Deed of record at Instrument No. 05086978, in
the Register’s Office of Shelby County, Tennessee.
 
Property Address:                                           1285 Channel Avenue
Tax ID# 50-107-2
 
Said property also being described as follows:
 
Beginning at a new capped iron rod in the south line of Channel Avenue (100’
wide), said point being 528.01’ east of the east line of Port Street, and also
being the northwest corner of the Lot 3 of the Port Commission’s industrial
subdivision; thence S 20° 40’ 46” E coincident with the west line of said Lot 3
a distance of 1010.12’ to a new capped iron, and continuing for a total distance
of 1225.00’ to a point in Harbor Channel; thence S 69° 19’ 14” W a distance of
515.88’ to a point in Harbor Channel; thence S 51° 07’ 14” W a distance of
34.21’ to a point in Harbor Channel; thence N 19° 44’ 08” W coincident with the
east line of Port Street a distance of 266.15’ to a new capped iron, and
continuing for a total distance of 1186.67’ to a point of curve; thence
northeast along a curve to the right, having a radius of 50.00’, an arc distance
of 77.72’ to a point of tangent; thence N 69° 19’ 14” E coincident with the
south line of Channel Avenue a distance of 478.83’ to the point of beginning,
containing 15.12 acres.
 
Memphis, TN (EM Marathon)


PARCEL 1:
 
Lots 109 and 110 of the Memphis and Shelby County Port Commission’s Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register’s
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.
 
PARCEL 2:
 
Lot 111 of the Memphis and Shelby County Port Commission’s Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register’s
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.
 
Austin, TX


BEING 3.29 ACRES OF LAND, MORE OR LESS, OUT OF AND A PART OF TRACT 5-B, OF
SUBDIVISION OF THE MRS. A.B. PAYTON ESTATE, A PORTION OF THE JAMES P. WALLACE
LEAGUE, IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED
IN/UNDER BOOK 3, PAGE 259 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29
ACRE TRACT BEING OUT OF 5.58 ACRES AS DESCRIBED IN/UNDER VOLUME 2274, PAGE 504
OF THE REAL PROPERTY RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29 ACRE TRACT BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS, TO-WIT:
 
BEGINNING AT A ½ INCH IRON ROD FOUND ON THE WESTERLY RIGHT-OF-WAY LINE OF THE
MISSOURI PACIFIC RAILROAD, SAID POINT ALSO BEING THE NORTHEAST CORNER OF LOT
THREE (3) OF THE ATRIUM, A SUBDIVISION RECORDED IN VOLUME 83, PAGE 125C OF THE
PLAT RECORDS OF TRAVIS COUNTY, STATE OF TEXAS; THENCE NORTH 61° 07’ 47” WEST,
ALONG THE NORTHERLY LINE OF SAID LOT 3 (PLAT CALL IS NORTH 61° 06’ 34” WEST), A
DISTANCE OF 403.53 FEET (PLAT CALL IS 403.29 FEET), TO A FOUND 1/2 INCH IRON ROD
AT THE NORTHWEST CORNER OF SAID LOT 3, SAID NORTHWEST CORNER ALSO BEING IN THE
EASTERLY RIGHT-OF-WAY LINE OF MO-PAC EXPRESSWAY; THENCE NORTHEASTERLY ALONG SAID
EASTERLY RIGHT-OF-WAY LINE, ALONG A CURVE TO THE RIGHT, WITH A CHORD BEARING OF
NORTH 41° 58’ 04” EAST, A CHORD DISTANCE OF 358.93 FEET, A RADIUS OF 627.07
FEET, AND AN ARC DISTANCE OF 364.01 FEET TO A FOUND TEXAS DEPARTMENT OF
TRANSPORTATION (TXDOT) BRASS MONUMENT; THENCE CONTINUING ALONG SAID EASTERLY
RIGHT-OF-WAY LINE, NORTH 58° 37’ 22” EAST, A DISTANCE OF 97.65 FEET TO A FOUND
3/4 INCH IRON ROD ON THE SOUTHERLY LINE OF A TRACT CONVEYED TO JOHN JOSEPH,
RECORDED IN VOLUME 3365, PAGE 1163 OF THE DEED RECORDS OF TRAVIS COUNTY, STATE
OF TEXAS, FROM WHICH BEARS A FOUND 3/4 INCH BOLT NORTH 58° 38’ 17” EAST, A
DISTANCE OF 84.82 FEET; THENCE SOUTH 61° 11’ 45” EAST, ALONG SAID SOUTHERLY
LINE, A DISTANCE OF 204.56 FEET TO A FOUND 1/2 INCH IRON ROD IN THE WESTERLY
RIGHT-OF-WAY LINE OF THE MISSOURI PACIFIC RAILROAD, FROM WHICH BEARS A FOUND 1/2
INCH BOLT, NORTH 19° 49’ 45” EAST, A DISTANCE OF 75.00 FEET; THENCE SOUTH 19°
49’ 34” WEST, ALONG SAID WESTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 440.07 FEET
TO THE POINT OF BEGINNING.
 
Ennis, TX


TRACT I:
 
All that certain lot, tract or parcel of land situated in the City of Ennis,
Ellis County, Texas, and being part of the Claiborne Garrett Survey Abstract
383, and also being a portion of Lot 1 of Koch Subdivision, an addition to the
City of Ennis, as recorded in Cabinet C, Slide 30, Map Records of Ellis County,
and being more particularly described as follows:
 
BEGINNING at a 1/2 inch iron rod found for corner in the westerly right-of-way
line of Old Highway 75 (an unknown width public right-of-way) at the
northeasterly corner of said Lot 1;
 
THENCE in a southerly direction along said westerly line of Old Highway 75 and
along a curve to the left whose chord bears South 32 degrees 09 minutes 15
seconds East a distance of 336.57 feet and having a radius of 2924.79 feet, a
central angle of 06 degrees 36 minutes 49 seconds and an arc length of 336.76
feet to a point for corner in the northerly line of a gravel road;
 
THENCE in a westerly and southwesterly direction along the northerly and
northwesterly line of said public street the following calls:
 
South 55 degrees 48 minutes 50 seconds West a distance of 145.17 feet to a point
for corner;
 
South 61 degrees 59 minutes 19 seconds West a distance of 230.94 feet to a point
for corner;
 
South 48 degrees 06 minutes 08 seconds West a distance of 130.41 feet to a point
for corner;
 
South 26 degrees 39 minutes 28 seconds West a distance of 55.10 feet to a point
for corner;
 
THENCE North 29 degrees 14 minutes 07 seconds West a distance of 136.56 feet to
a point for corner being the beginning of a curve to the right;
 
THENCE in a northerly direction along said curve to the right having a radius of
413.39 feet, a central angle of 17 degrees 49 minutes 00 seconds and an arc
length of 128.55 feet to a point for corner being the end of said curve;
 
THENCE North 11 degrees 25 minutes 07 seconds West a distance of 74.33 feet to a
point for a corner;
 
THENCE North 61 degrees 25 minutes 18 seconds East a distance of 78.60 feet to a
point for corner;
 
THENCE North 11 degrees 25 minutes 07 seconds West a distance of 79.73 feet to a
point for corner in the northerly line of said Lot 1;
 
THENCE North 61 degrees 33 minutes 18 seconds East along the northerly line of
said Lot 1 a distance of 388.52 feet to the POINT OF BEGINNING and containing
178,541 square feet or 4.0987 acres, more or less.
 
TRACT II
 
ALL that certain lot, tract or parcel of land being situated in the CLAIBORNE
GARRETT SURVEY, ABSTRACT NUMBER 383, City of Ennis, Ellis County, Texas, and
being those same parcels as conveyed to Owens Corning Composite Materials LLC,
warranty deed recorded in Volume 2279, Page 275, Official Public Records, Ellis
County, Texas, and being described as Tract Two – Tract One and Tract Two
herein, with Tract Three being a portion of LOT 1, KOCH SUBDIVISION, an Addition
to the City of Ennis, Ellis County, Texas, according to the Plat thereof
recorded in Cabinet C, Slide 30, Map Records, Ellis County, Texas, and all being
more particularly described by metes and bounds as follows:
 
PARCEL ONE:
 
BEGINNING at a point for corner at the intersection of the southerly
right-of-way line of Cedar Road (an apparent 50 foot wide public right-of-way)
and the westerly right-of-way line of Old Highway 75 (an unknown width public
right-of-way), said point also being on a curve whose radius point bears North
71 degrees 37 minutes 54 seconds East, a distance of 2924.79 feet;
 
THENCE Southerly, with said curve and said westerly right-of-way line, passing a
found 1/2 inch iron rod at 0.28 feet, continuing through a central angle of 09
degrees 18 minutes 48 seconds, an arc distance of 4475.42 feet to a point for
corner being the northeast corner of Lot 1 of Koch Subdivision as filed in
Cabinet C, Slide 30, Map Records of Ellis County, Texas;
 
THENCE South 61 degrees 25 minutes 18 seconds West, departing said right-of-way
line, a distance of 498.40 feet to a point for corner on the easterly
right-of-way line of the Texas Midland Railroad Company property (a 30 foot wide
railroad right-of-way);
 
THENCE North 11 degrees 25 minutes 07 seconds West, along said railroad
right-of-way, a distance of 494.35 feet to a point for corner;
 
THENCE North 61 degrees 25 minutes 18 seconds East, a distance of 388.81 feet to
the POINT OF BEGINNING and containing 206,786 square feet or 4.7472 acres of
land, more or less.
 
PARCEL TWO
 
Being a tract or parcel of land situated in the City of Ennis, Ellis County,
Texas, and being part of the Claiborne Garrett Survey Abstract 383, and also
being a portion of Lot 1 of Koch Subdivision, an addition to the City of Ennis
as recorded in Cabinet C, Slide 30 of the Map Records of Ellis County, and being
more particularly described as follows:
 
BEGINNING at a point for corner at an iron rod set in the Northwesterly line of
a public street said point being the southwesterly corner of said Lot 1;
 
THENCE North 29 degrees 14 minutes 07 seconds West along the westerly line of
said Lot 1 a distance of 156.88 feet to a point for corner being the beginning
of a curve to the right;
 
THENCE in a Northerly direction continuing along said westerly line and along
said curve to the right having a radius of 443.39 feet, a central angle of 17
degrees 49 minutes 00 seconds, and an arc length of 137.88 feet to a point for
corner being the end of said curve;
 
THENCE North 11 degrees 24 minutes 13 seconds West continuing along said
westerly line a distance of 145.08 feet to a point for corner;
 
THENCE North 61 degrees 25 minutes 18 seconds East along the northerly line of
said Lot 1 a distance of 109.88 feet to a point for corner;
 
THENCE South 11 degrees 25 minutes 07 seconds East a distance of 79.73 feet to a
point for corner;
 
THENCE South 61 degrees 25 minutes 18 seconds West a distance of 78.60 feet to a
point for corner;
 
THENCE South 11 degrees 25 minutes 07 seconds East a distance of 74.33 feet to
the beginning of a curve to the left;
 
THENCE in a southerly direction along said curve to the left having a radius of
413.39 feet, a central angle of 17 degrees 49 minutes 00 seconds, an arc length
of 128.55 feet to a point for corner being the end of said curve;
 
THENCE South 29 degrees 14 minutes 07 seconds East a distance of 136.56 feet to
a point for corner in a gravel road;
 
THENCE South 26 degrees 39 minutes 28 seconds West along the northwesterly line
of said gravel road, a distance of 36.24 feet to the POINT OF BEGINNING and
containing 18,881 square feet or 0.4334 acres of land, more or less.
 
TRACT III:
 
Easement Estate created in Easement dated June 7, 1977, recorded in Volume 610,
Page 906, Deed Records, Ellis County, Texas; as affected by Assignment and
Assumption of Easement dated December 31, 2007, filed January 16, 2008, recorded
under Volume 2362, Page 2045 of the Real Property Records of Ellis County,
Texas.
 
Lubbock, TX


TRACT I:
All that portion of Tract 2, Marnel’s Industrial Addition to the City of
Lubbock, Lubbock County, Texas, according to the Map, Plat, and/or Dedication
Deed thereof, recorded in Volume 950, Page 403, Deed Records of Lubbock County,
Texas, being further described as follows:


BEGINNING at 1/2” iron rod (set) at the Northeast corner of said Tract 2, which
bears South 2638.1 feet and West 32.1 feet from the Northeast corner of Section
16 Block A, Lubbock County, Texas:


THENCE South, along the East line of said Tract 2, a distance of 500.00 feet;
 
THENCE West a distance of 185.8 feet to 3/4” iron rod (found);
 
THENCE South a distance of 236.00 feet;
 
THENCE West a distance of 0.42 feet;
 
THENCE South a distance of 224.8 feet to a 1/2” iron rod (set) flush with a
building wall;
 
THENCE South 19° West a distance of 135.17 feet to a 1/2” iron rod (set) in the
west line of said Tract II;
 
THENCE North, along the West line of said Tract 2, a distance of 1088.40 feet to
a 1/2” iron rod (set) at the Northwest corner of said Tract 2; THENCE East,
along the North line of said Tract 2, a distance of 230.00 feet to the POINT OF
BEGINNING.
 
TRACT II:
All that strip of land located on both sides of the common line between Sections
15 and 16, Block A, Lubbock County, Texas bounded on the East by a line parallel
with and 47.9 feet East of said Section line, and on the West by a line parallel
with  and 32.1 feet West of said Section line, being further described as
follows:


BEGINNING at a 3/4” rod (found) which bears South 2683.1 feet and East 47.9 feet
from the Northeast corner of Section 16 and the Northwest corner of Section 15,
Block A, Lubbock County, Texas;
 
THENCE South a distance of 500.00 feet to a 3/4” rod (found);
 
THENCE West a distance of 80.00 feet to a point in the West line of Tract 2,
Marnel’s Industrial Addition, to the City of Lubbock County, Texas;
 
THENCE North, along the East line of said Tract 2, a distance of 500.00 feet to
the Northeast corner of said Tract 2;
 
THENCE East a distance of 80.00 feet to the POINT OF BEGINNING.
 
TRACT III:
A 30.0 FOOT WIDE STRIP OF LAND LYING CONTIGUOUS TO AND WESTERLY OF LOT 2, TRACT
3 OF MARNELS INDUSTRIAL ADDITION TO THE CITY OF LUBBOCK, AS ESTABLISHED BY
CERTIFICATE OF DEDICATION RECORDED FEBRUARY 7, 1966 IN VOLUME 1072, PAGES 560 ET
SEQ., DEED RECORDS OF LUBBOCK COUNTY, TEXAS, SITUATED IN THE E 1/2 OF SECTION
16, BLOCK 1, T.T.R.R. CO. SURVEY, LUBBOCK COUNTY, TEXAS, AND BEING A PORTION OF
THAT CERTAIN 95.56 ACRE TRACT OF LAND DESCRIBED IN DEED FROM WALKER STANTON, ET
AL DATED JUNE 20, 1950, RECORDED IN BOOK 417, PAGE 36, DEED RECORDS OF LUBBOCK
COUNTY, TEXAS, DESCRIBED AS FOLLOWS, TO-WIT:
 
COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 2, TRACT 3 OF MARNELS INDUSTRIAL
ADDITION; THENCE NORTHERLY ALONG THE WESTERLY BOUNDARY OF SAID LOT 2, TRACT 3
ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 620.76 FEET WITH LONG CHORD
BEARING NORTH 09°26’27” EAST, 107.76 FEET TO THE TRUE POINT OF BEGINNING, THENCE
CONTINUING NORTHERLY ALONG SAID CURVE AND ALONG THE WESTERLY BOUNDARY OF SAID
LOT 2, TRACT 3 AN ARC DISTANCE OF 50.05 FEET TO A POINT OF TANGENCY; THENCE
NORTH 00°09’30” WEST, 523.8 FEET, MORE OR LESS, TO A POINT IN THE SOUTH LINE OF
LOT 1, TRACT 3 OF SAID MARNELS INDUSTRIAL ADDITION TO THE CITY OF LUBBOCK;
THENCE WEST ALONG SAID SOUTH LINE 30.0 FEET; THENCE SOUTH 00°09’30” EAST 523.8
FEET, MORE OR LESS, TO A POINT 30.0 FEET WEST OF THE HEREINABOVE DESCRIBED POINT
OF TANGENCY; THENCE SOUTHERLY ALONG A TANGENTIAL CURVE TO THE RIGHT HAVING A
RADIUS OF 590.76 FEET, AN ARC DISTANCE OF 47.72 FEET; THENCE EASTERLY 30.0 FEET
TO THE TRUE POINT OF BEGINNING.
 
TRACT IV:
A portion of Tract No. 2, Marnels Industrial Addition to the City of Lubbock,
Lubbock County, Texas, according to the map, plat and/or dedication deed thereof
recorded in Volume 950, Page 403, Deed Records of Lubbock County, Texas and that
Eighty Foot (80) foot wide tract of land adjacent thereto located in the West
half (W/2) of Section Fifteen (15) and the East Half (E/2) of Section Sixteen
(16), Block A, Lubbock County, Texas, further described as follows:
 
Beginning at a point in the East line of Section 16 which bears South a distance
of 3,183.1 feet from the Northeast corner of Section 16, Block A, Lubbock
County, Texas; Thence West, parallel to the North line of Section 16, at 32.1
feet past the East line of Tract No. 2, Marnels Industrial Addition, continuing
for a total distance of 217.9 feet to a 1/2” iron rod with cap found at the
Northwest corner of this tract; thence South, parallel to the East line of
Section 16, a distance of 219.85 feet to a 1/2” iron rod with cap set for the
Southwest corner of this tract; thence East, parallel to the North line of
Section 16, a distance of 265.8 feet to a 1/2” iron rod with cap set for the
Southeast corner of this tract; thence North, parallel to the East line of
Section 16, a distance of 219.85 feet to a 3/4” iron rod found for the Northeast
corner of this tract; thence West, parallel to the North line of Section 15, a
distance of 47.9 feet to the point of beginning.
 
TRACT V:
BEGINNING at a point in the East line of Section 16 which bears South a distance
of 3,183.1 feet from the Northeast corner of Section 16, Block A, Lubbock
County, Texas;
 
THENCE West, parallel to the North line of Section 16, at 32.1 feet past the
East line of Tract No. 2, MARNELS INDUSTRIAL ADDITION, continuing for a total
distance of 217.9 feet to a 1/2” iron rod with cap set for the Northwest corner
of this tract;
 
THENCE South, parallel to the East line of Section 16, a distance of 236.00 feet
to a cross cut on concrete;
 
THENCE West, parallel to the North line of Section 16, a distance of 0.42 feet
to a crow’s foot cut on concrete;
 
THENCE South, parallel to the East line of Section 16, a distance of 224.8 feet
to a 1/2” iron rod found flush with a building wall;
 
THENCE S. 19° W, a distance of 135.17 feet to a 1/2” iron rod found in the West
line of Tract No. 2, MARNELS INDUSTRIAL ADDITION, also being the East line of a
railroad easement recorded in Volume 1281, Page 684, Deed Records of Lubbock
County, Texas;
 
THENCE South, parallel to the East line of Section 16 and along the West line of
said Tract No. 2 and the East line of said railroad easement, a distance of
77.38 feet to a 3/4” iron rod found at the Southwest corner of this tract;
 
THENCE N. 77° 14’ E. a distance of 235.83 feet to a 1/4” iron rod with cap set
in the East line of said Tract No. 2;
 
THENCE N. 66°03’32” E., at 35.12 feet past the East line of Section 16 and the
West line of Section 15, continuing for a total distance of 87.53 feet to a 1/2”
iron rod with cap set for the Southeast corner of this tract;
 
THENCE North, parallel to the West line of Section 15, a distance of 578.3 feet
to a 3/4” iron rod found at the Northeast corner of this tract;
 
THENCE West, parallel to the North line of Section 15, a distance of 47.9’ to
the POINT OF BEGINNING;
 
SAVE & EXCEPT that portion described by metes and bounds as follows;
 
A portion of Tract No. 2, Marvels Industrial Addition to the City of Lubbock,
Lubbock County, Texas, according to the map, plat, and/or dedication deed
thereof recorded in Volume 950, Page 403, Deed Records of Lubbock County, Texas
and that 80 foot wide tract of land adjacent thereto located in the West Half of
Section 15 and the East Half of Section 16, Block A, Lubbock County, Texas,
being further described as follows:
 
BEGINNING at a point in the East line of Section 16 which bears South a distance
of 3,183.1 feet from the Northeast corner of Section 16, Block A, Lubbock
County, Texas;
 
THENCE West, parallel to the North line of Section 16, at 32.1 feet past the
East line of Tract No. 2, Marnels Industrial Addition, continuing for a total
distance of 217.9 feet to a 1/2” iron rod with cap found at the Northwest corner
of this tract;
 
THENCE South, parallel to the East line of Section 16, a distance of 219.85 feet
to a 1/2” iron rod with cap set for the Southwest corner of this tract;
 
THENCE East, parallel to the North line of Section 16, a distance of 265.8 feet
to a 1/2” iron rod with cap set for the Southeast corner of this tract;
 
THENCE North, parallel to the East line of Section 16, a distance of 219.85 feet
to a 3/4” iron rod found for the Northeast corner of this tract;
 
THENCE West, parallel to the North line of Section 15, a distance 47.9 feet to
the POINT OF BEGINNING.
 
TRACT VI:
Lot Two (2), Tract Three (3), MARNELS INDUSTRIAL, Addition to the City of
Lubbock, Lubbock County, Texas according to the Map, Plat, and/or Dedication
Deed thereof recorded in Volume 1072, page 560, Deed Records of Lubbock County,
Texas.
 
TRACT VII:
A tract of land situated in Section 15 and Section 16, Block A, Lubbock County,
Texas and a part of a tract of land described in deed recorded in Volume 4412,
Page 166, Real Property Records of Lubbock County, Texas being more particularly
described by metes and bounds as follows, to-wit:
 
Commencing at a 3-4 inch iron rod found at the Northwest corner of Lot 1,
Keystone Fleming Addition to the City of Lubbock recorded in Volume 515, Page
420 of the Deed Records of Lubbock County, Texas said corner being in the
Easterly right-of-way line of the Atchison Topeka and Santa Fe Railroad;
 
Thence North 00 degrees 09 minutes 30 seconds West, along said Easterly
right-of-way line a distance of 80.00 feet to a 1-2 inch iron rod found at the
Southwest corner of Lot 1, Sojo Addition to the City of Lubbock according to the
Map or Plat recorded in Volume 4709, Page 43 of the Real Property Records of
Lubbock County, Texas.
 
Thence continuing North 00 degrees 09 minutes 30 seconds West, along said
Easterly right-of-way line and the Westerly line of said Lot 1, Sojo Addition, a
distance of 183.65 feet to a 5-8 inch iron rod found at an angle point of said
Easterly right-of-way line and said Westerly line;
 
Thence North 26 degrees 44 minutes 42 seconds East, along said Easterly
right-of-away line and said Westerly line, a distance of 74.90 feet to a 1-2
inch iron rod found at the Northwest corner of said Lot 1, Sojo Addition and the
Point of Beginning of said tract of land;
 
Thence Northerly; Westerly and Northeasterly along said Easterly right-of-way
line, the following:
 
Thence North 26 degrees 44 minutes 42 seconds East a distance of 50.11 feet to a
found 1-2 inch iron rod;
 
Thence North 85 degrees 38 minutes 53 seconds West a distance of 56.89 feet to a
1-2 inch iron rod found at the beginning of a curve to the right;
 
Thence Northeasterly, along, a curve to the right, having a central angle of 21
degrees 55 minutes 38 seconds and a radius of 701.00 feet, an arc distance of
268.27 feet, said curve having a chord bearing and distance of North 22 degrees
46 minutes 52 seconds East, 266.64 feet to a 1-2 inch iron rod found at the
beginning of a curve to the right;
 
Thence Northeasterly, along a curve to the right, having a central angle of 27
degrees 06 minutes 30 seconds and a radius of 400.00 feet, an arc distance of
189.25 feet, said curve having a chord bearing and distance of North 52 degrees
27 minutes 14 seconds East, 187.49 feet, to a found 1-2 inch iron rod;
 
Thence North 66 degrees 11 minutes 44 seconds East, a distance of 96.55 feet to
a 1-2 inch iron rod found at the beginning of a curve to the right
 
Thence Northeasterly, along a curve to the right, having a central angle of 13
degrees 17 minutes and 30 seconds and a radius of 650.00 feet; an arc distance
of 150.79 feet, said curve having a chord bearing and distance of North 74
degrees 16 minutes 16 seconds East, 150.45 feet, to a 1-2 inch iron rod found at
the beginning of a curve to the left;
 
Thence Northeasterly, along a curve to the left, having a central angle of 19
degrees 29 minutes, 36 seconds and a radius of 488.00 feet, an arc distance of
166.03 feet, said curve having a chord bearing and distance of North 72 degrees
27 minutes 57 seconds East, 165.23 feet to a 1-2 inch iron pipe found in the
Westerly line of a tract of land described in deed recorded in Volume 8291, Page
340 of the aforementioned deed records;
 
Thence South 00 degrees 01 minutes 22 seconds East, along said Westerly line, a
distance of 527.71 feet to a 1-2 inch iron rod round in the Easterly
right-of-way line of North Avenue “P”(60’ right-of-way);
 
Thence North 90 degrees 00 minutes 00 seconds West, passing at 60.00 feet a 1-2
inch iron rod (found at the Northeast corner of the aforementioned Lot 1, Sojo
Addition, and from said corner along the Northerly line of said Lot 1, Sojo
Addition. In all a distance of 631.65 feet to said Point of Beginning of said
tract of land containing 5.897 acres within the metes recited.
 
Saginaw, TX


TRACT I:
 
Lot 1R, Block 1, KOCH ADDITION, an Addition to the City of Saginaw, TARRANT
County, Texas, according to the map or plat thereof recorded in Cabinet A, Slide
2783, of the Plat Records of TARRANT County, Texas.
 
TRACT II:
 
Lot 2, Block 1, Koch Addition, an Addition to the City of Saginaw, TARRANT
County, Texas, according to the map or plat thereof recorded in Cabinet A, Slide
4141 of the Plat Records of TARRANT County, Texas.
 
TRACT III:
 
A 2.250 acres tract of land situated in the J. H Biles Survey, Abstract Number
119, City of Saginaw, Tarrant County, Texas and being a portion of the Edgar
Kerr Subdivision, an Addition to the town of Saginaw as recorded in Volume 309,
Page 13 of the Plat Records of Tarrant County, Texas, being more particularly
described as follows, to wit:
 
Beginning at the found 5/8” iron rod that is the Southeasterly corner of Lot Two
(2), Block One (1), Koch Addition and that certain 6.233 acre tract of land
described in the deed to Koch Materials Company, as recorded in Volume 13023,
Page 0073 of the Deed Records of Tarrant County, Texas; thence South 33°56’21”
East, and an extension of the Easterly line of said Lot 2, Block 1 (Plat Call
South 33°56’00” East), a distance of 400.00 feet to a set 1/2” iron rod with cap
stamped “RPLS 5546”; Thence South 56°00’00” West, parallel to the Southerly line
of said Lot 2, Block 1, a distance of 245.00 feet, to a set 1/2” iron rod with
cap stamped “RPLS 5546”; Thence North 33°56’21” West, a distance of 400.00 feet
to a set 1/2” iron rod in the Southerly line of said Lot 2, Block 1; Thence
North 56°00’00” East, along said Southerly line, a distance of 245.00 feet to
the point of beginning.
 
TRACT IV:  Road Easement by and between Fargam Land & Grain, Inc. and
SemMaterials, L.P. recorded on January 31, 2006, under Instrument File No.
D206029961, covering the following described tract of land:
 
A tract of land situated. in the DAVIS STRICKLAND SURVEY, ABSTRACT NUMBER 1408
and the J. BILES SURVEY, ABSTRACT NUMBER 119, City of Saginaw, Tarrant County,
Texas, and being a portion of the EDGAR KERR SUBDIVISION, an addition to the
Town of Saginaw, as recorded in Volume 309, Page 13, Plat Records, Tarrant
County, Texas, being more particularly described as follows, to-wit:
 
BEGINNING at a set ½ inch iron rod with cap stamped “RPLS 5546” which bears
South 33 degrees 56 minutes 21 seconds East (Plat call South 33 degrees 56
minutes 00 seconds East) 400.00 feet from the southeast corner of Lot Two (2),
Block (1), Koch Addition, a found 5/8 inch iron rod;
 
THENCE South 33 degrees 56 minutes 21 seconds East (Plat call South 33 degrees
56 minutes 00 seconds East) a distance of 296.41 feet;
 
THENCE South 01 degree 08 minutes 25 seconds West, a distance of 153.85 feet;
 
THENCE South 30 degrees 01 minute 02 seconds East, a distance of 122.77 feet to
the northerly edge of existing concrete paving;
 
THENCE 5.00 feet, more or less, on the easterly side of said paving the
following:
 
THENCE South 59 degrees 31 minutes 18 seconds East, a distance of 14.10 feet;
 
THENCE South 06 degrees 32 minutes 18 seconds East, a distance of 54.78 feet;
 
THENCE South 52 degrees 52 minutes 41 seconds West, a distance of 11.60 feet;
 
THENCE South 09 degrees 32 minutes 10 seconds West, a distance of 159.05 feet;
 
THENCE South 35 degrees 27 minutes 42 seconds East, a distance of 291.58 feet;
 
THENCE South 04 degrees 00 minutes 33 seconds East, a distance of 598.05 feet;
 
THENCE South 43 degrees 52 minutes 03 seconds West, a distance of 54.90 feet to
the northeasterly right of way line of Burlington Road;
 
THENCE North 34 degrees 00 minutes 00 seconds West, along said right of way
line, a distance of 45.82 feet;
 
THENCE 5.00 feet, more or less, on the westerly side of said paving the
following:
 
THENCE North 50 degrees 51 minutes 49 seconds East, a distance of 39.80 feet;
 
THENCE North 04 degrees 00 minutes 33 seconds West, a distance of 525.04 feet;
 
THENCE North 15 degrees 21 minutes 42 seconds West, a distance of 54.84 feet;
 
THENCE North 35 degrees 27 minutes 42 seconds West, a distance of 282.44 feet;
 
THENCE North 16 degrees 19 minutes 28 seconds East, a distance of 49.84 feet;
 
THENCE North 09 degrees 32 minutes 10 seconds East, a distance of 121.11 feet;
 
THENCE North 17 degrees 32 minutes 44 seconds East, a distance of 11.84 feet;
 
THENCE North 79 degrees 17 minutes 00 seconds West, a distance of 17.22 feet;
 
THENCE North 7 degrees 35 minutes 21 Seconds West, a distance of 18.63 feet;
 
THENCE North 62 degrees 53 minutes 40 seconds East, a distance of 15.44 feet;
 
THENCE North 28 degrees 47 minutes 48 seconds West, a distance of 8.02 feet to
said northerly edge of concrete paving;
 
THENCE North 30 degrees 01 minute 02 seconds West, a distance of 131.14 feet;
 
THENCE North 01 degree 08 minutes 25 seconds East, a distance of 145.36 feet;
 
THENCE North 33 degrees 56 minutes 23 seconds West, a distance of 292.93 feet;
 
THENCE North 56 degrees 00 minutes 00 seconds East, a distance of 34.24 feet to
the point of beginning.
 
Newport News, VA


All that certain lot, piece or parcel of land, with the buildings and
improvements thereon, situate, lying and being in the City of Newport News,
State of Virginia, to-wit:
 
BEGINNING at a point on the westerly right of way line of Terminal Avenue at a
point which marks the southwesterly corner and end of Terminal Avenue and is
distant 709.39 feet from the intersection of the center-line of 6th Street. And
from the point of beginning thus established; thence S26°23’00”E, a distance of
162.22 feet to an iron pipe; thence S09°32’01”W, a distance of 70.80 feet to an
iron pipe; thence, running 100.49 feet along the arc of a curve to the left to
an iron pipe, said curve having a radius of 529.73 feet and a central angle of
10°52’07”; thence S26°23’00”E, a distance of 243.15 feet to an iron pipe; thence
S 11°06’00”W, a distance of 515 feet +/- to mean low water of the James River;
thence along the edge of the James River in a northwesterly direction, a
distance of 400 feet +/- to a point; thence in a northeasterly direction 80 feet
+/- to a point; thence in a northwesterly direction 120 feet +/- to a point;
thence N08°25’27”E, a distance of 335 feet +/- to an iron pipe; thence
N26°35’33”W, a distance of 240.10 feet to an iron pipe; thence N09°58’27”E, a
distance of 899.60 feet to an iron pipe on the westerly right of way line of
Terminal Avenue; thence, along the westerly right of way line of Terminal
Avenue, S26°23’00”E, a distance of 657.42 feet to the POINT OF BEGINNING,
containing 14.023 acres, more or less.
 
Excepting and reserving unto The Chesapeake and Ohio Railway Company, the
ownership in and to a sanitary sewer line and appurtenances traversing the
southerly side of said parcel above-described; Together with a perpetual
easement, for the continued location, operation, maintenance, repair and
replacement of same, said easement being ten (10) feet in width over a strip of
land and more particularly described in the deed dated November 1, 1978,
recorded in Deed Book 1011, page 302.
 
LESS, SAVE AND EXCEPT that portion of the property conveyed to the Commonwealth
of Virginia for Road purposes by Certificate of Deposit #C-33134, dated October
4, 1985, recorded in Deed Book 1104, page 710 and shown in State Highway Plat
Book B, pages 353 and 354.
 
TOGETHER WITH an easement for ingress and egress, and the continued location,
use and maintenance of a roadway, over and across a certain portion of that
parcel of land conveyed to Hampton Roads Sanitation District by instrument dated
May 13, 1974, recorded in Deed Book 874, page 179, as granted in instrument
dated November 28, 1978, recorded in Deed Book 1011, page 364.
 
IT BEING the same property conveyed to SemMaterials, L.P., an Oklahoma limited
partnership by deed from Koch Materials, LLC, dated December 12, 2006, recorded
in Deed Book 2208, page 1517.
 
Said property is also described by referenced to an unrecorded ALTA/ACSM Land
Title Survey, coordinated by International Land Services, Inc., certified by
Charles E. Rozier, L.S., dated May 10, 2005, last revised June 15, 2005, as
follows:
 
Commencing at a centerline intersection of 6th Street and Terminal Avenue;
thence North 44 degrees 09 minutes 10 seconds West, a distance of 174.46 feet to
an iron pipe found, the point of beginning; thence South 26 degrees 23 minutes
00 seconds East, a distance of 496.41 feet to an iron pipe found; thence South
09 degrees 32 minutes 01 seconds West, a distance of 70.80 feet to an iron pipe
found to the point of a curve to the left, having a radius of 529.73 feet, a
length of 100.49 feet, and a chord of South 20 degrees 56 minutes 58 seconds
East 100.34 feet; thence South 26 degrees 23 minutes 00 seconds East, a distance
of 243.15 feet to an iron pipe found; thence South 11 degrees 06 minutes 00
seconds West, a distance of 515.00 feet to the mean high water mark of the James
River; thence North 75 degrees 36 minutes 23 seconds West, a distance of 396.19
feet to the mean high water mark of the James River; thence North 14 degrees 58
minutes 51 seconds East, a distance of 73.23 feet to the mean high water mark of
the James River; thence North 80 degrees 59 minutes 47 seconds West, a distance
of 128.54 feet to a found “X” on bulkhead; thence North 07 degrees 44 minutes 04
seconds East, a distance of 332.38 feet to an iron pipe found; thence North 25
degrees 23 minutes 57 seconds West, a distance of 239.99 feet to an iron pipe
found; thence North 09 degrees 58 minutes 27 seconds East, a distance of 574.14
feet to an iron pipe found; thence North 45 degrees 04 minutes 48 seconds East,
a distance of 47.27 feet to a calculated point; thence North 81 degrees 06
minutes 09 seconds East, a distance of 107.56 feet to a calculated point; thence
South 71 degrees 07 minutes 44 seconds East, a distance of 60.40 feet to the
point of beginning. Containing 580,312 square feet or 13.32 acres, more or less.
 
Spokane Valley, WA


PARCEL 1:
 
THAT PORTION OF LOT 16 OF ALTERED SPOKANE COUNTY BINDING SITE PLAN NO. 87-17, AS
PER PLAT THEREOF RECORDED IN VOLUME 1 OF BINDING SITE PLANS, PAGE 22A, DESCRIBED
AS FOLLOWS:
 
BEGINNING AT THE SOUTHEASTERLY CORNER OF SAID LOT 16; THENCE NORTHERLY ALONG THE
EAST LINE OF SAID LOT, 211.83 FEET TO THE SOUTHEASTERLY CORNER OF LOT 17 OF SAID
BINDING SITE PLAN; THENCE NORTH 89°49’03” WEST 263.77 FEET; THENCE SOUTH
00°21’00” WEST 283.48 FEET TO THE SOUTH LINE OF SAID LOT 16; THENCE NORTH
74°59’50” EAST ALONG SAID SOUTH LINE 273.53 FEET TO THE POINT OF BEGINNING;
 
ALSO SHOWN AS TRACT “C” ON THAT CERTAIN SURVEY RECORDED SEPTEMBER 20, 1996 UNDER
RECORDING NO. 4037339;
 
SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.
 
PARCEL 2:
 
TOGETHER WITH THREE ACCESS EASEMENTS OVER SAID LOT 16 AS SHOWN UPON THAT CERTAIN
SURVEY RECORDED SEPTEMBER 20, 1996 UNDER RECORDING NO. 4037339;
 
ALSO TOGETHER WITH A NON-EXCLUSIVE APPURTENANT EASEMENT OVER AND ACROSS THAT
PORTION OF TRACT B OF ALTERED BINDING SITE PLAN NO. 87-17 AS PER PLAT THEREOF
RECORDED IN VOLUME 1 OF BINDING SITE PLANS, PAGE 22A LYING WESTERLY OF THE
EASTERLY LINE OF LOT 16 (THE WESTERLY LINE OF LOT 18) IN SAID BINDING SITE PLAN
PRODUCED SOUTHERLY; FOR THE PURPOSE OF USING THE EXISTING RAILROAD TRACKS;
 
SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.05
 
Prior Retained Leasehold Agreements - K.C. Asphalt
 
Denver-K, CO


Commencing at a point that is twenty (20) feet South and fifty (50) feet West of
the Northeast corner of the Southwest quarter (SW 1/4) of the Southwest quarter
(SW 1/4) of Section seven (7) in Township three (3) South, Range sixty-seven
West (67W); thence approximately sixty (60) feet West to a point that is ten
(10) feet South of the center of a railroad spur track now situated on said
premises; thence in a South and Southerly direction on the South and Southerly
side and ten (10) feet from the center of said railroad spur track to the
right-of-way of the Chicago Burlington and Quincy Railroad Company (now
Burlington Northern, Inc.); thence approximately four hundred ninety-seven (497)
feet in a Northerly and North direction to the right-of-way of Interstate
Highway #270; thence in a South Easterly direction, along the Southerly border
of the right-of-way of said Interstate Highway #270, for approximately four
hundred thirty-five (435) feet to a point that is north of the point of
beginning; thence South approximately, forty-five (45) feet to the point of
beginning, being one and one quarter acres, more or less.
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.06
 
Prior Retained Leasehold Agreements - SemMaterials
 
Chicago, IL


Lot Fifty-four (54) (except the East 50 feet and the Southerly 17 feet thereof)
also the East 200 feet of Lot 56 (except the Southerly 17 feet thereof) in
Sanitary District Trustees’ Subdivision of the right of way from the North and
South center line of Section 30, Township 39 North, Range 14, East of the third
principal meridian, to the Will County line, in Cook County, Illinois.
 
Also described as follows:
 
A tract of land being part of Lots 54 and 56 in Sanitary District Trustees’
Subdivision of the right-of-way from the North and the South center line of
Section 30, Township 39 North, Range 14 East, of the third principal meridian,
to the Will County Line, in Cook County, Illinois. Being more particularly
described as follows:
 
Commencing at the Northeast corner of said Lot 54; thence South 66 degrees 17
minutes 35 seconds along the Northerly property line of said Lot 54, a distance
of 54.61 feet to the point of beginning; thence South 00 degrees 00 minutes 00
seconds along a line 50.00 feet West of and parallel to the Easterly line of
said lot 54, a distance of 333.23 feet; thence South 66 degrees 05 minutes 00
seconds along a line 17.00 feet North of and parallel to the Southerly line of
said Lots 54 and 56, a distance of 862.68 feet; thence North 00 degrees 12
minutes 11 seconds West, a distance of 336.16 feet to the Northerly line of said
Lot 56; thence North 66 degrees 17 minutes 35 seconds East along the Northerly
line of said Lots 56 and 54, a distance of 862.58 feet to the point of
beginning, containing 264,348 square feet, or 6.07 acres, more or less.
 
The above description is the same property as contained in the report for title
insurance issued by Lawyers Title Insurance Corporation Commitment Number
10686805, having an effective date of May 6, 2005.
 
PIN:           19-04-200-056-0000
19-04-200-055-0000
 
Address:  4100 S. Cicero Ave, Chicago
 
El Dorado, KS


A tract of land located in the Railroad right-of-way in a portion of in the West
Half of the SW1/4 of Section 36, Township 25, Range 5, East of the 6th P.M.,
Butler County, Kansas, being more particularly described as follows:
 
Commencing at the North right-of-way line of Track No. 39 and the East
right-of-way line of Oak Street; thence S 00°00’00” W, along said East
right-of-way line, a distance of 85.00 feet to the Point of Beginning; thence S
69°12’21” E, a distance of 282.35 feet; thence N 85°16’45” E, a distance of
195.00 feet; thence N 11°14’23” W, a distance of 64.00 feet to a point
approximately 9 feet South of the centerline of Track No. 39; thence along a
curve to the left, having a radius of 1151.44 feet, an arc length of 511.00
feet, and a chord bearing and distance N 72°06’17” E, 506.82 feet; thence S
33°35’17” E, a distance of 136.00 feet to a point approximately 9 feet West of
the centerline of the Track No. 46; thence S 29°08’37” W a distance of 45.36
feet; thence along a curve to the left, having a radius of 1023.07 feet, an arc
length of 208.42 feet, and a chord bearing and distance of S 20°52’31” W, 208.14
feet; thence a curve to the left, having a radius of 4159.36 feet, an arc length
of 133.10 feet, a chord bearing a distance of S 16°14’49” W, 133.10 feet; thence
N 89°26’58” W, a distance of 448.00 feet; thence N 55°48’40” W, a distance of
510.00 to the East right-of-way line of Oak Street; thence N 00°00’00” E, along
said right-of-way line, a distance of 50.00 feet to the Point of
Beginning.  Containing 5.61 acres.
 
Grand Island, NE


A TRACT OF LAND LOCATED IN THE SOUTH HALF (S1/2) OF THE SOUTHEAST QUARTER
(SE1/4) OF SECTION TWENTY-SEVEN (27), TOWNSHIP TWELVE (12) NORTH, RANGE NINE (9)
WEST OF THE 6TH P.M., HALL COUNTY, NEBRASKA, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
 
COMMENCING AT THE SOUTHEAST CORNER OF SAID S1/2 SE1/4; THENCE ON AN ASSUMED
BEARING OF NORTH 89 DEGREES 35 MINUTES 47 SECONDS WEST ALONG THE SOUTH LINE OF
SAID S1/2 SE1/4 A DISTANCE OF 662.96 FEET TO A POINT ON THE APPARENT EAST RIGHT
OF WAY LINE OF ACADEMY ROAD; THENCE NORTH 00 DEGREES 07 MINUTES 38 SECONDS WEST
ALONG THE APPARENT EAST RIGHT OF WAY LINE OF ACADEMY ROAD A DISTANCE OF 493.97
FEET; THENCE SOUTH 88 DEGREES 59 MINUTES 48 SECONDS WEST A DISTANCE OF 60.00
FEET TO THE POINT OF BEGINNING; THENCE NORTH 89 DEGREES 35 MINUTES 47 SECONDS
WEST AND PARALLEL TO THE SOUTH LINE OF SAID S1/2 SE1/4 A DISTANCE OF 961.00
FEET; THENCE PERPENDICULAR TO SAID SOUTH LINE NORTH 00 DEGREES 24 MINUTES 13
SECONDS EAST, A DISTANCE OF 577.02 FEET; THENCE SOUTH 87 DEGREES 51 MINUTES 33
SECONDS EAST, A DISTANCE OF 220.49 FEET TO A POINT ON THE CENTERLINE OF A DEAD
END RAILROAD SPUR LINE; THENCE NORTH 71 DEGREES 14 MINUTES 00 SECONDS WEST, A
DISTANCE OF 155.94 FEET; THENCE NORTH 89 DEGREES 39 MINUTES 36 SECONDS EAST, A
DISTANCE OF 266.33 FEET; THENCE SOUTH 37 DEGREES 11 MINUTES 14 SECONDS EAST, A
DISTANCE OF 34.24 FEET; THENCE SOUTH 66 DEGREES 36 MINUTES 26 SECONDS EAST, A
DISTANCE OF 251.33 FEET; THENCE NORTH 89 DEGREES 50 MINUTES 56 SECONDS EAST, A
DISTANCE OF 367.26 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF ACADEMY
(60’w.) ROAD; THENCE SOUTH 00 DEGREES 21 MINUTES 33 SECONDS WEST, ALONG SAID
RIGHT OF WAY LINE, A DISTANCE OF 214.68 FEET; THENCE SOUTH 00 DEGREES 07 MINUTES
26 SECONDS EAST, A DISTANCE OF 286.47 FEET TO THE POINT OF BEGINNING, CONTAINING
526,937 SQUARE FEET, OR 12.10 ACRES, MORE OR LESS.
 
Morehead, NC


Leased Area:
 
In Morehead Township, Carteret County, North Carolina, being a 6.5493 Acre
tract, south of the North Carolina Railroad 200 ft. Right of Way, bounded on the
east, south and west by the North Carolina Port, more particularly described as
follows:
 
Beginning at the northeast corner of a concrete block building, said corner
having N.C. State Plane Coordinates of N=360,921.73, E=2,690,830.63 (NAD 1927);
thence from said point of beginning an eastward extension of the north face of
said concrete block building, S 81N 56’ 12” E, 48.85 ft to a railroad spike 7
ft. east of a railroad spur, thence following a curved line 7 ft. from and
parallel to said railroad spur, a chord bearing and distance of N 39N 23’ 34” E,
71.93 ft. to a railroad spike 7 ft. west of second railroad spur, thence
following a line 7 ft from and parallel to said second railroad spur, the
following ten (10) courses and distances: S 30N 28’ E, 75.69 ft (chord); S 15N
26’ 24” E, 73.92 ft (chord); S 4N 34’ 27” E, 80.17 ft. (chord); S 8N 27’ 37” W,
101.67 ft.; S 9N 10’ W, 147.36 ft.; S 9N 10’ 56” W, 201.81 ft.; S 13N 17’ 47” W,
72.67 ft. (chord); S 16N 41’ 25” W, 116.92 ft. (chord); S 26N 01’ 02” W, 74.72
ft.; S 38N 32’ 52” W, 67.68 ft. (chord) to a railroad spike, thence N 81N 20’
38” W, 235.36 ft. to a railroad spike; thence N 48N 24’ 23” W, 344.46 ft. to an
iron pipe; thence N 15N 52’ 03” E, 173.60 ft. to an iron pipe; thence to and
with the South face of a building wall S 81N 33’ 12” E, 356.58 ft. with an east
wall of said building N 8N 30’ 31” E, 120.15 ft. to a corner of said building;
thence with a south wall of said building, S 80N 54’ 02” E, 46.98 ft. to a
corner of said building; thence with an east wall of said building N 8N 28’ 05”
E, 430.33 ft. to the point of beginning, containing 285,287.51 sq. ft. (6.5493
Acres), all bearings N.C. Grid (NAD 27). The same as shown on a survey thereof
by Powell Surveying, P.A., Beaufort, North Carolina, dated (amended) July 2,
1996 entitled “Owens-Corning, Lease Back Area” and bearing No. M02375.
 
Together with the right of access, ingress and egress over Arendell Street (Old
Highway 70), and the railroad facilities of NCSPA’s Morehead City Port Terminal
granted pursuant to Section 1.2 of that certain Lease Between the North Carolina
State Ports Authority and Owens Corning Sales, dated January 1, 2007.
 
Pipeline Easement Area:
 
In Morehead Township, Carteret County, North Carolina being a 5 ft. wide
easement 2.5 ft. either side of a line described as follows:
 
Beginning at a point in the eastern line of the Owens Corning Lease-back
description, said point being located the following (10) ten courses and
distances from a concrete monument the south right of way line of the North
Carolina Railroad and at the now or former northeast corner of Owens-Corning
having N.C. Grid Coordinates N=360,989.31, E=2,690,882.24 (NAD 1927): S 66N 03’
16” E, 46.42 ft.; S 30N 28’ E, 75.69 ft.; S 15N 26’ 24” E, 73.92 ft.; S 4N 34’
27” E, 80.17 ft.; S 8N 27’ 37” W, 101.67 ft.; S 9N 10’ W, 147.36 ft.; S 9N 10’
56” W, 201.81 ft.; S 13N 17’ 47” W, 72.67 ft.; S 16N 41’ 25” W, 116.92 ft.; S
26N 01’ 02” W, 25.43 ft.; to said point of beginning; thence with the center
line of a pipeline, S 73N 47’ 30” E, 26.20 ft. to a point; thence S 8N 41’ 30”
200.18 ft. to a point; thence S 37N 49’ 05” E, 287.95 ft. to a point; thence S
38N 09’ 00” E, 233.06 ft. to a point; thence S 6N 33’ 45” E, 39.60 ft. to a
point; thence N 84N 18’ 10” E, 31.81 ft. to the terminus of said pipeline, all
bearings N.C. Grid (NAD 27). The same as shown on a survey thereof by Powell
Surveying, P.A., Beaufort, North Carolina, dated (amended) July 2, 1996 entitled
“Owens-Corning, Lease Back Area” and bearing No. M02375.
 
Ardmore, OK
 


 
Tract 1, Lots 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 and 31 all in Block
20, Industrial Addition to the City of Ardmore; Carter County, State of
Oklahoma, according to the recorded plat thereof;


and


Tract 2, Lots 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 32, 33, 34,
35, 36, 37, 38 and 39, all in Block 20, Industrial Addition of the City of
Ardmore; Carter County, State of Oklahoma, according to the recorded plat
thereof.
 
Ardmore, OK


Tract 1, Lots 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 and 31 all in Block
20, Industrial Addition to the City of Ardmore; Carter County, State of
Oklahoma, according to the recorded plat thereof;


and


Tract 2, Lots 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 32, 33, 34,
35, 36, 37, 38 and 39, all in Block 20, Industrial Addition of the City of
Ardmore; Carter County, State of Oklahoma, according to the recorded plat
thereof.
 
Catoosa, OK (Koch)


A tract of land in Section 6, Township 20 North, Range 15 East of the Indian
Base and Meridian, Rogers County, Oklahoma, according to the U.S. Government
Survey thereof, more particularly described as follows, to wit:


Beginning at a point 13.80 feet due West and 3,564.35 feet due North of the
Southeast corner of said Section 6; thence due West a distance of 517.64
feet.  Thence on a curve to the left having a radius of 1,617.39 feet, a
distance of 32.36 feet; thence N 00° 13’ 19” W a distance of 400.32 feet; thence
due East a distance of 550.00 feet; thence S 00° 13’ 19” E a distance of 400.00
feet to the point of beginning.
 
Catoosa, OK (Port 33)


A piece, parcel or tract of land located in U.S. Government Lot 5, Section 32,
Township 20 North, Range 16 East of the Indian Base and Meridian, Rogers County,
State of Oklahoma according to the U.S. Government Survey there and more
particularly described as follows:
 
Beginning at a point on the west line of said U.S. Government Lot 5 and 275.00
feet south of the NW corner thereof;
 
THENCE South 00 degrees 10 minutes 27 seconds East for a distance of 75.00 feet
along the west line thereof;
 
THENCE, North 89 degrees 55 minutes 29 seconds East for a distance of 856.70
feet parallel to the north line thereof;
 
THENCE North 01 degrees 15 minutes 36 seconds West for a distance of 74.55 feet
along the U.S. Government west taking line known as Tract 329-2 recorded in Book
395 Page 189;
 
THENCE South 89 degrees 57 minutes 21 seconds West for a distance of 855.28 feet
along the north line of the GRDA Easement recorded in Book 363, Page 420 to the
Point of Beginning.
 
Together with and subject to covenants, easements, and restrictions of record.
 
Said property contains 1.47 acres more or less.
 
AND
 
Beginning at a point on the north line of U.S. Government Lot 5, 850.00 feet
east of the NW corner thereof and on the U.S. Government Taking line;
 
THENCE North 89 degrees 53 minutes 34 seconds East for a distance of 176.15 feet
along the north line thereof;
 
THENCE South 03 degrees 08 minutes 07 seconds East for a distance of 350.90
feet;
 
THENCE South 89 degrees 53 minutes 34 seconds West for a distance of 187.64 feet
to said U.S. Government taking line;
 
THENCE North 01 degrees 15 minutes 36 seconds West for a distance of 350.48 feet
along said U.S. Government taking line to the Point of Beginning.
 
Together with and subject to covenants, easements, and restrictions of record.
 
Said property contains 1.46 acres more of less.
 
AND
 
A piece, parcel, or tract of land lying in U.S. Government Lots Three and Five,
Section 32, Township 20 North, Range 16 East of the Indian Base and Meridian,
Rogers County, State of Oklahoma and more particularly described as follows:
 
The south 100.00 feet of the west 705.00 feet of said U.S. Government Lot 3.
 
AND
 
Beginning at the NW corner of said U.S. Government Lot 5;
 
THENCE South 00 degrees 10 minutes 27 seconds East for a distance of 274.93 feet
along the west line thereof;
 
THENCE North 89 degrees 57 minutes 21 seconds East for a distance 855.28 feet
parallel to the north line thereof to the west line of the U.S. Government
taking line;
 
THENCE North 01 degrees 15 minutes 36 seconds West for a distance of 275.93 feet
along said U.S. Government taking line to a found brass cap and the north line
of said U.S. Government Lot 5;
 
THENCE South 89 degrees 53 minutes 34 seconds West for a distance of 850.05 feet
along the said north line to the Point of Beginning.
 
Together with and subject to covenants, easements, and restrictions of record.
 
Said property contains 7.01 acres.
 


 
ROADWAY EASEMENT LEGAL DESCRIPTION:
 
A strip, piece, or parcel of land being 30 feet wide lying in the U.S.
Government Lots 5 and 6, Section 32, Township 20 North, Range 16 East of the
Indian Base and Meridian, Rogers County, State of Oklahoma the centerline as
more particularly described as follows:
 
Commencing at the SW corner of said U.S. Government Lot 6, Section 32; thence
easterly along the south line thereof a distance of 910.0 feet to a found Corps
of Engineers monument and the U.S. Government Boundary line; thence N 01°10’02”W
along said U.S. Government Boundary line a distance of 82.53 feet to the Point
of Beginning;
 
THENCE North 71 degrees 01 minutes 06 seconds East for a distance of 180.93 feet
along the centerline of an existing road;
 
THENCE North 21 degrees 22 minutes 08 seconds East for a distance of 117.43 feet
along said road centerline;
 
THENCE North 06 degrees 04 minutes 04 seconds West for a distance of 188.22 feet
along said road centerline;
 
THENCE North 08 degrees 13 minutes 17 seconds West for a distance of 148.76 feet
along said road centerline;
 
THENCE North 01 degrees 46 minutes 36 seconds East for a distance of 212.85 feet
along said road centerline;
 
THENCE North 07 degrees 05 minutes 34 seconds West for a distance of 160.28 feet
along said road centerline;
 
THENCE North 21 degrees 59 minutes 24 seconds West for a distance of 261.02 feet
along said road centerline;
 
THENCE North 07 degrees 26 minutes 52 seconds West for a distance of 69.87 feet
along said road centerline;
 
THENCE North 02 degrees 32 minutes 18 seconds West for a distance of 227.29 feet
along said road centerline;
 
THENCE north 04 degrees 56 minutes 36 seconds East for a distance of 251.32 feet
along said road centerline;
 
THENCE North 00 degrees 51 minutes 20 seconds East for a distance of 198.52 feet
along said road centerline;
 
THENCE North 27 degrees 24 minutes 20 seconds West for a distance of 125.06 feet
along said road centerline;
 
THENCE North 29 degrees 11 minutes 38 seconds West for a distance of 85.13 feet
along said road centerline;
 
THENCE North 02 degrees 30 minutes 17 seconds East for a distance of 156.95 feet
along said road centerline to the point of terminus.
 
Catoosa, OK (Port of Catoosa - Frontier)


PARCEL 1 (Leasehold Estate):
 
A TRACT OF LAND THAT IS PART OF THE S/2 OF SECTION 5, TOWNSHIP 20 NORTH, RANGE
15 EAST OF THE I.B.& M., ROGERS COUNTY, OKLAHOMA, SAID TRACT OF LAND BEING
DESCRIBED AS FOLLOWS, TO-WIT:
 
STARTING AT THE SOUTHWEST CORNER OF SAID SECTION 5; THENCE DUE NORTH 1651.95
FEET; THENCE DUE EAST FOR 2897.39 FEET TO THE POINT OF BEGINNING OF SAID TRACT
OF LAND; THENCE N 36°59’43” W FOR 434.95 FEET TO A POINT OF CURVE; THENCE
NORTHWESTERLY ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 523.0 FEET FOR 249.8
FEET TO A POINT OF TANGENCY; THENCE N 9°37’ W ALONG SAID TANGENCY FOR 58.1 FEET
TO A POINT OF CURVE; THENCE NORTHWESTERLY ALONG A CURVE TO THE LEFT WITH A
RADIUS OF 623.0 FEET FOR 114.4 FEET; THENCE N 48°14’ E FOR 37.8 FEET; THENCE S
53°15’E FOR 0.0 FEET TO A POINT OF CURVE; THENCE SOUTHEASTERLY ALONG A CURVE TO
THE LEFT WITH A RADIUS OF 598.7 FEET FOR 289.9 FEET TO A POINT OF TANGENCY;
THENCE S 81°00’ E FOR 83.1 FEET TO A POINT OF CURVE; THENCE SOUTHEASTERLY ALONG
A CURVE TO THE RIGHT WITH A RADIUS OF 453.3 FEET FOR 348.1 FEET TO A POINT OF
TANGENCY; THENCE S 36°59’43” E ALONG SAID TANGENCY FOR 212.85 FEET; THENCE S
53°00’17” W FOR 495.01 FEET TO THE POINT OF BEGINNING OF SAID TRACT OF LAND;
INCLUDING, BUT SUBJECT TO THAT CERTAIN 30 FOOT WIDE COMMON PIPELINE EASEMENT
HEREAFTER DESCRIBED:
 
A TRACT OF LAND THAT IS PART OF THE S/2 OF SECTION 5, TOWNSHIP 20 NORTH, RANGE
15 EAST OF THE I.B.& M., ROGERS COUNTY, OKLAHOMA, SAID TRACT OF LAND BEING
DESCRIBED AS FOLLOWS, TO-WIT:
 
STARTING AT THE SOUTHWEST CORNER OF SAID SECTION 5; THENCE DUE NORTH 1797.99
FEET; THENCE DUE EAST FOR 2787.36 FEET TO THE POINT OF BEGINNING OF SAID TRACT
OF LAND; THENCE N 36°59’43” W FOR 30.00 FEET; THENCE N 53°00’17” E FOR 495.01
FEET; THENCE S 36°59’43” E FOR 30.00 FEET; THENCE S 53°00’17” W FOR 495.01 FEET
TO THE POINT OF BEGINNING OF SAID TRACT OF LAND
 
AND
 
PARCEL 2 (Leasehold Estate):
 
A TRACT OF LAND THAT IS PART OF THE S/2 OF SECTION 5, TOWNSHIP 20 NORTH, RANGE
15 EAST OF THE I.B.& M., ROGERS COUNTY, OKLAHOMA, SAID TRACT OF LAND BEING
DESCRIBED AS FOLLOWS, TO-WIT:
 
STARTING AT THE SOUTHWEST CORNER OF SAID SECTION 5; THENCE DUE NORTH 2337.66
FEET; THENCE DUE EAST FOR 2367.72 FEET TO THE POINT OF BEGINNING OF SAID TRACT
OF LAND; THENCE N 72°03’58” E FOR 67.37 FEET; THENCE S 19°02’21” E FOR 0.00 FEET
TO A POINT OF CURVE; THENCE SOUTHEASTERLY ALONG A CURVE TO THE RIGHT WITH A
CENTRAL ANGLE OF 9°24’36” AND A RADIUS OF 548.00 FEET FOR 90.00 FEET TO A POINT
OF TANGENCY; THENCE S 09°37’45” E ALONG SAID TANGENCY FOR 58.10 FEET TO A POINT
OF CURVE; THENCE SOUTHEASTERLY ALONG A CURVE TO THE LEFT WITH A CENTRAL ANGLE OF
9°44’31” AND A RADIUS OF 598.00 FEET FOR 101.68 FEET; THENCE S 70°37’44” W FOR
41.44 FEET; THENCE N 36°59’43” W FOR 100.00 FEET; THENCE N 24°33’37” W FOR 50.69
FEET; THENCE N 00° 36’28” W FOR 109.73 FEET TO THE POINT OF BEGINNING OF SAID
TRACT OF LAND.
 
Muskogee, OK


A tract of land located in Lot 3 of Section 16, Township 15 North, Range 19
East, of the Indian Meridian, Muskogee County, Oklahoma, more particularly
described as follows:
 
BEGINNING at a point 660 feet North and 138.67 feet East of the West quarter
corner of said Section 16;
 
THENCE North 89°54’22” East a distance of 665.74 feet;
 
THENCE North 14°56’45” East a distance of 400.00 feet;
 
THENCE North 89°58’55” West a distance of 481.35 feet;
 
THENCE South 36°44’40” West a distance of 481.82 feet to the point of beginning.
 
AND
 
A tract of land located in Lot 3 of Section 16, Township 15 North, Range 19
East, of the Indian Meridian, Muskogee County, Oklahoma, more particularly
described as follows:
 
BEGINNING at a point 1045.61 feet North and 505.19 feet East of the West quarter
corner of said Section 16;
 
THENCE North 06°49’13” East a distance of 260.00 feet;
 
THENCE South 89°58’55” East a distance of 439.48 feet;
 
THENCE South 19°13’01” West a distance of 273.37 feet;
 
THENCE North 89°58’55” West a distance of 380.37 feet to the point of beginning.
 
AND
 
A part of the NW/4 of Section 16, Township 15 North, Range 19 East of the Indian
Base and Meridian, Muskogee County, Oklahoma described as follows:
 
Commencing at the SW corner of said NW/4; thence N01°39’48”W along the West line
thereof a distance of 1045.61 feet; thence N88°20’12”E perpendicular to said
West line a distance of 442.07 feet to the point of beginning; thence
S36°06’55”W along the original lease boundary a distance of 77.95 feet; thence
N69°15’02”W a distance of 102.61 feet to the point of curve; thence on a curve
to the right having a radius of 449.20 feet and a chord which bears N36°00’ 11”W
an arc distance along the curve of 449.54 feet; thence N09°41’07”W 72.10 feet to
a point on the South boundary of the original Refractory Materials Inc. lease,
thence along said boundary S84°19’35”E a distance of 410.24 feet to the SE
corner of said lease; thence South 00°21’59”W a distance of 351.80 feet to the
point of beginning, containing 3.03 acres.
 
Parsons, TN


Tract 1:
 
Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:
 
Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly
corner of the Sarah Vise property as described in Deed Book 168 Page 901 and
also being in the Northerly right-of-way for Tennessee State Highway 100, right
of way varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 feet to a PK nail
(found); thence continuing with said Vise boundary North 26 Degrees 22 Minutes
24 Seconds East a distance of 100.06 feet to an iron pin (found) said pin being
the Northwesterly corner of said Vise and also being the Northeasterly corner of
the A. A. Burton property as shown on the tax assessor's map 54 parcel 14 and
being the True Point of Beginning; thence with said Burton property North 69
Degrees 58 Minutes 07 Seconds West a distance of 100.00 feet being the
Northwesterly corner of said Burton and also being in the boundary of the Joe
Burton, et al property as described in Deed Book 65 Page 131; thence continuing
with said Burton property North 69 Degrees 58 Minutes 07 Seconds West a distance
of 224.06 feet to an iron pin (set) capped and stamped Southern States Survey
hereinafter iron pin (set); thence South 21 Degrees 41 Minutes 00 Seconds West a
distance of 100 feet to an iron pin (set) said pin being in the Northerly
right-of-way for Tennessee State Highway 100, right of way varies; North 70
Degrees 03 Minutes 07 Seconds West a distance of 70.00 feet to an iron pin (set)
said pin being the Southwesterly corner of the herein described Lease tract;
thence with said Lease boundary North 15 Degrees 03 Minutes 00 Seconds East a
distance of 792.29 feet to an iron pin (found) said pin being the Northwesterly
corner of said Lease tract; thence South 84 Degrees 59 Minutes 30 Seconds East a
distance of 354.54 feet to an iron pipe (found) said pipe being located in the
westerly boundary of the David W. Reed property as described in Deed Book 95
Page 361 and also being the Northeasterly corner of said Lease Tract; thence
with the westerly boundary of said Reed property South 01 Degrees 01 Minutes 00
Seconds West a distance of 414.44 to an angle iron post (found) said post being
the Southwesterly corner of said Reed property and also being the Northwesterly
corner of the U.S. T.V.A. property as shown on the Kentucky Reservation Map
208-D; thence with the Westerly boundary of said T.V.A. property South 01
Degrees 01 Minutes 00 Seconds West 305.49 feet to an iron pin (set); thence
continuing with said T.V.A. property South 26 Degrees 19 Minutes 52 Seconds West
a distance of 102.77 feet to an iron pin (found) said pin being the
Northeasterly corner of said Sarah Vise property; thence with the Northerly
boundary of said Vise property North 69 Degrees 00 Minutes 53 Seconds West a
distance of 99.98 feet to the Point of Beginning and containing 7.84 acres more
or less.
 
Tract 2:
 
Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:
 
Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly
corner of the Sarah Vise property as described in Deed Book 168 Page 901 and
also being in the Northerly right-of-way for Tennessee State Highway 100, right
of way varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 feet to a PK nail
(found) said nail being the Southeasterly corner of the A. A. Burton property as
shown on the tax assessor's map 54 parcel 14 and also being the True Point of
Beginning; thence with said Burton property North 70 Degrees 03 Minutes 41
Seconds West a distance of 100.02 feet to an iron pin (found) said pin being the
Southeasterly corner of the Joe Burton, etal property as described in Deed Book
65 Page 131; thence with said Burton property the following two calls both to
iron pins (set) capped and stamped Southern States Survey, North 70 Degrees 03
Minutes 41 Seconds West a distance of 215.87 feet and North 21 Degrees 41
Minutes 00 Seconds East a distance of 100.00 feet; thence South 69 Degrees 58
Minutes 07 Seconds East a distance of 224.06 feet to the Northwesterly corner of
said A. A. Burton property; thence South 69 Degrees 58 Minutes 07 Seconds East a
distance of 100.00 feet to an iron pin (found) at the Northwesterly corner of
said Vise property; thence South 26 Degrees 22 Minutes 24 Seconds West a
distance of 100.06 feet to the Point of Beginning and containing 0.73 acres more
or less.
 
Being a portion of the same property in which Ethel Burton conveyed a life
estate in 1/2 undivided interest to A. A. Burton, remainder to Joe Tinker
Burton, Houston Burton, Betty Burton Laster and Nancy Burton Ivey, but reserving
unto herself a life estate interest by Deed of record in Book 65, Page 131,
Register's Office for Decatur County, Tennessee. Also being a portion of the
same property in which Ethel Burton conveyed a life estate in 1/2 undivided
interest to Carmon McMurry, remainder to Edward McMurry and Billie McMurry Vise,
but reserving unto herself a life estate interest by Deed of record in Book 65,
page 137, said Register's Office The said Betty Burton Laster has since died. A
Quitclaim Deed from Jerry Laster to Lori Duke and Kim Parks was recorded in Book
184, page 679, said Register's Office. The said Billie McMurry Vise has since
died and her Last Will and Testament recorded in Book 168, page 901, said
Register's Office lists Sarah Vise as her sole heir.
 
Tract 3:
 
Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:
 
Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly
corner of the Sarah Vise property as described in Deed Book 168 Page 901 and
also being in the Northerly right-of-way for Tennessee State Highway 100, right
of way varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 to a PK nail (found)
said nail being the Southeasterly corner of the A. A. Burton property as shown
on the tax assessor's map 54 parcel 14; thence with said Burton property North
26 Degrees 22 Minutes 24 East a distance of 100.06 feet to an iron pin (found)
in the southerly boundary of the Joe Burton property as described in Deed Book
65 Page 131; thence with said Burton property South 69 Degrees 00 Minutes 53
East a distance of 99.98 feet to an iron pin (found) said pin being the
Southwesterly corner of the U.S. T.V.A. property as shown on the Kentucky
Reservation Map 208-D; thence South 26 Degrees 19 Minutes 52 West a distance of
100.06 feet to the Point of Beginning and containing 0.23 acres more or less.
 
Being a portion of the same property conveyed to Carmon McMurry, reserving a
life estate in Ethel Burton, by Deed of record in Book 65, Page 138, Register's
Office for Decatur County, Tennessee.
 
Pasco, WA


That portion of the Southwest Quarter of Section 19, Township 10 North, Range 30
East, W.M., and the Southeast quarter of Section 24, Township 10 North, Range 29
East, W.M., Franklin County, Washington, described as follows:
 
Beginning at a point on the East line of said Southeast quarter of Section 24,
that is North 0°51’05” East 1148.00 feet from the Southeast corner of said
Section 24, said point is 25 feet perpendicular to the centerline of the main
line of the Burlington Northern Railroad; Thence North 29°17’37” East parallel
to said centerline 490.00 feet; thence North 60°42’23” West 175.00 feet, to the
Northwesterly right-of-way line of said railroad; thence South 29°17’37” West
along said right-of-way 1765.00 feet; thence South 60°42’23” East 175.00 feet;
thence North 29°17’37” East 1765.00 feet to the said point of beginning.
 
(As shown on record survey recorded in Vol. 1 of surveys at page 740, under
auditor’s file number 477204, Franklin County, Washington.)
 
Spokane (Hillyard), WA


PARCEL 1:
 
THAT PORTION OF BLOCKS 88, 89, 90, 93 AND 94 OF THE PLAT OF NORTH MINNEHAHA
ADDITION AS RECORDED IN VOLUME C OF PLATS AT PAGE 83, RECORDS OF SPOKANE COUNTY,
WASHINGTON, LYING IN THE NORTHEAST QUARTER OF THE NORTHWEST QUARTER OF SECTION
3, TOWNSHIP 25 NORTH, RANGE 43 EAST, W.M., THE PERIMETER OF WHICH IS DESCRIBED
AS FOLLOWS:
 
COMMENCING AT THE SOUTHWEST CORNER OF BLOCK 91 OF SAID PLAT AS MONUMENTED AND
DEPICTED ON A RECORD OF SURVEY RECORDED IN BOOK 90 AT PAGE 22, UNDER AUDITOR’S
FILE NUMBER 4435040, RECORDS OF SAID COUNTY; THENCE SOUTH 89°58’02” WEST, 75.00
FEET TO THE SOUTHEAST CORNER OF SAID BLOCK 90 AND THE TRUE POINT OF BEGINNING;
THENCE SOUTH 89°58’02” WEST, ALONG THE NORTH LINE OF AN UNIMPROVED PUBLIC ROAD
KNOWN AS RICH AVE. 749.84 FEET TO THE SOUTHEAST CORNER OF SAID BLOCK 88; THENCE
SOUTH 89°58’02” WEST, 162.84 FEET; THENCE NORTH 31°23’02” EAST 120.25 FEET;
THENCE NORTH 57°10’04” WEST, 23.20 FEET, TO THE BEGINNING OF A NON-TANGENT TO
THE RIGHT, THE RADIUS POINT OF WHICH BEARS SOUTH 57°10’04” EAST, 521.27 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 37°05’57” AND
AN ARC-LENGTH OF 337.52 FEET; THENCE NORTH 5°25’41” WEST, 25.88 FEET; THENCE
NORTH 68°08’41” EAST 58.41 FEET TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 467.16 FEET; THENCE EASTERLY ALONG SAID CURVE, THROUGH A
CENTRAL ANGLE OF 27°11’22” AND AN ARC-LENGTH OF 221.69 FEET; THENCE SOUTH
84°39’57” EAST, 345.90 FEET TO THE EAST LINE OF SAID BLOCK 93; THENCE SOUTH
0°28’43” WEST, ALONG THE WEST LINE OF AN UNIMPROVED PUBLIC ROAD KNOWN AS FERRALL
ST. FOR 368.63 FEET TO THE SAID TRUE POINT OF BEGINNING;
 
SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.
 
PARCEL 2:
 
TOGETHER WITH AN EASEMENT FOR ACCESS AND UTILITIES, 30 FEET IN WIDTH, THAT
FOLLOWS A PAVED DRIVE FROM A PUBLIC STREET KNOWN AS WELLESLEY WAY, SOUTHERLY TO
THE MAIN GATE OF THE HERETOFORE DESCRIBED SEMMATERIALS PLANT, BEING A PORTION OF
THE PLAT OF NORTH MINNNEHAHA ADDITION AS RECORDED IN VOLUME “C” OF PLATS, AT
PAGE 83, RECORDS OF SPOKANE COUNTY, WASHINGTON, LYING IN THE NORTHEAST QUARTER
OF THE NORTHWEST QUARTER OF SECTION 3, TOWNSHIP 25 NORTH, RANGE 43 EAST, W.M.,
THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:
 
COMMENCING AT THE SOUTHWEST CORNER OF BLOCK 91 OF SAID PLAT AS MONUMENTED AND
DEPICTED ON A RECORD OF SURVEY RECORDED IN BOOK 90 AT PAGE 22, UNDER AUDITOR’S
FILE NUMBER 4435040, RECORDS OF SAID COUNTY; THENCE SOUTH 89°58’02” WEST, 75.00
FEET TO THE SOUTHEAST CORNER OF SAID BLOCK 90; THENCE SOUTH 89°58’02” WEST,
ALONG THE NORTH LINE OF AN UNIMPROVED PUBLIC ROAD KNOWN AS RICH AVENUE 749.84
FEET TO THE SOUTHEAST CORNER OF BLOCK 88 OF SAID PLAT; THENCE SOUTH 89°58’02”
WEST, 162.84 FEET; THENCE NORTH 31°23’02” EAST, 120.25 FEET; THENCE NORTH
57°10’04” WEST, 23.20 FEET, TO THE BEGINNING OF A NON-TANGENT CURVE TO THE
RIGHT, THE RADIUS POINT OF WHICH BEARS SOUTH 57°10’04” EAST, 521.27 FEET; THENCE
NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 37°05’57” AND AN ARC
LENGTH OF 337.52 FEET; THENCE SOUTH 48°11’52” EAST, 7.21 FEET TO THE TRUE POINT
OF BEGINNING OF SAID CENTERLINE; THENCE NORTH 4°36’23” EAST, 79.63 FEET TO THE
BEGINNING OF A CURVE TO THE LEFT HAVING A RADIUS OF 100.00 FEET; THENCE
NORTHERLY ALONG SAID CURVE 89.63 FEET, THROUGH A CENTRAL ANGLE OF 51°21’11”;
THENCE NORTH 46°44’48” WEST, 90.28 FEET TO THE BEGINNING OF A CURVE TO THE RIGHT
HAVING A RADIUS OF 150.00 FEET; THENCE NORTHERLY ALONG SAID CURVE 156.99 FEET,
THROUGH A CENTRAL ANGLE OF 59°57’55”, THENCE NORTH 13°13’07” EAST, 20.88 FEET TO
THE BEGINNING OF A CURVE TO THE RIGHT HAVING A RADIUS OF 400.00 FEET; THENCE
NORTHERLY ALONG SAID CURVE, 48.10 FEET, THROUGH A CENTRAL ANGLE OF 6°53’25”;
THENCE NORTH 20°06’32” EAST, 92.47 FEET TO THE BEGINNING OF A CURVE TO THE RIGHT
HAVING A RADIUS OF 400.00 FEET; THENCE NORTHERLY ALONG SAID CURVE 343.17 FEET,
THROUGH A CENTRAL ANGLE OF 49°09’20”; THENCE NORTH 69°15’52” EAST, 151.74 FEET
TO THE BEGINNING OF A CURVE TO THE LEFT HAVING A RADIUS OF 50.00 FEET; THENCE
NORTHERLY ALONG SAID CURVE 60.47 FEET, THROUGH A CENTRAL ANGLE OF 69°17’49”;
THENCE NORTH 0°01’58” WEST, 9.76 FEET MORE OR LESS TO THE SOUTHERLY RIGHT OF WAY
LINE OF SAID WELLESLEY WAY AND THE END OF SAID CENTERLINE;
 
SITUATE IN THE COUNTY OF SPOKANE, STATE OF WASHINGTON.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF TERMINATION AND RELEASE OF EASEMENT
 
For and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [SEMMATERIALS, L.P., an Oklahoma limited partnership] [K.C.
ASPHALT, L.L.C., a Colorado limited liability company] (“Grantee”), does hereby
RELEASE, RELINQUISH, and DISCHARGE all of its right, title and interest retained
under that certain Retained Easement, between Grantee and SEMMATERIALS ENERGY
PARTNERS, L.L.C., a Delaware limited liability company (“Grantor”), dated
February 19, 2008, recorded in the Official Records of _________ County,
_______________, under File No. ______________ (the “Easement”), with respect to
that certain tract of land described on Exhibit A attached hereto and made a
part hereof (the “Easement Tract”) and the Retained Processing Assets (as
defined in the Easement), and Grantor hereby terminates the Easement.


From and after the date hereof, Grantee shall have no further right, title or
interest in the Easement Tract or the Retained Processing Assets.


In the event of any conflicts between the provisions of this Termination and
Release of Easement and that certain Master Agreement dated as of _____________,
2009 by and among Grantor, Grantee and the other parties signatories thereto
(the “Master Agreement”), the provisions of the Master Agreement shall control.


This Termination and Release of Easement may be executed in separate
counterparts, each of which may be deemed an original and all of which together
shall constitute one and the same instrument.


[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 
EXECUTED as of the ___ day of ________, 2009.


[SEMMATERIALS, L.P.]


By:           SemOperating G.P., L.L.C.,
its general partner


By:           
Name:                      
Title:                      








SEMMATERIALS ENERGY PARTNERS, L.L.C.


By:           
Name:                      
Title:                      














































[Signature Page to Termination and Release of Easement]
 
 

--------------------------------------------------------------------------------

 


STATE OF
________                                                                §
                       §
COUNTY OF _________                                                         §


This instrument was acknowledged before me on _______________, 2009, by
__________________, _________________ of [SemMaterials, L.P., an Oklahoma
limited partnership], on behalf of said limited partnership.




Notary Public in and for the
State of ________
My commission expires:












STATE OF
________                                                                §
§
COUNTY OF _________                                                      §


This instrument was acknowledged before me on _______________, 2009, by
__________________, _________________ of SemMaterials Energy Partners, L.L.C., a
Delaware limited liability company, on behalf of said limited liability company.




Notary Public in and for the
State of ________
My commission expires:




















[Acknowledgement Page to Termination and Release of Easement]
 
 

--------------------------------------------------------------------------------

 


Exhibit B
 
FORM OF ASSIGNMENT AND ASSUMPTION OF LEASEHOLD INTERESTS
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASEHOLD INTERESTS (“Assignment”) is
effective as of the ____ day of _______, 2009 (the “Effective Date”), by and
between [SemMaterials, L.P., an Oklahoma limited partnership] [K.C. Asphalt,
L.L.C., a Colorado limited liability company] (“Assignor”) and SemMaterials
Energy Partners, L.L.C., a Delaware limited liability company (“Assignee”).
 
For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby GRANTS, TRANSFERS, CONVEYS and ASSIGNS to Assignee
the following (the “Retained Leasehold Interest”):
 
All of Assignor’s right, title and interest in and to that certain tract of land
described on Exhibit A attached hereto and made a part hereof (the “Retained
Leasehold Tract”), as retained under that certain Retained Leasehold Interest
Agreement, between Assignor and Assignee, dated February 19, 2008, recorded in
the Official Records of _________ County, _______________, under File No.
______________ (the “Retained Leasehold Agreement”)
 
This Assignment is subject to the following terms and conditions:
 
1.  
Assumption of Obligations: From and after the Effective Date, Assignee, with
respect to the assignment of the Retained Leasehold Agreement, hereby assumes
and agrees to pay and perform all Assignor’s rights, obligations and liabilities
accruing from and after the Effective Date and arising out of the Retained
Leasehold Agreement.

 
2.  
No Further Rights:  From and after the date hereof, Assignor shall have no
further right, title or interest in the Retained Leasehold Interest, including,
without limitation, the Retained Leasehold Tract and the Retained Processing
Assets.

 
3.  
Master Agreement:  In the event of any conflicts between the provisions of this
Assignment and that certain Master Agreement dated as of ____________, 2009 by
and among Assignor, Assignee and the other parties signatories thereto (the
“Master Agreement”), the provisions of the Master Agreement shall control.

 
4.  
Observance of Laws: This Assignment is subject to all applicable laws,
ordinances, rules and regulations affecting the Retained Leasehold Interest.

 
5.  
Successors and Assigns: The terms, covenants, and conditions hereof bind and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 
6.  
Counterparts:  This Assignment may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon one and the same instrument.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 
 
THIS INSTRUMENT OF TRANSFER, ASSIGNMENT AND ASSUMPTION IS EXECUTED AS OF THE
EFFECTIVE DATE.
 
[SEMMATERIALS, L.P.]


By:           SemOperating G.P., L.L.C.,
its general partner


By:           
Name:                      
Title:                      








SEMMATERIALS ENERGY PARTNERS, L.L.C.


By:           
Name:                      
Title:                      


 


 


 


 


 


 


 


 


 


[Signature Page to Assignment and Assumption of Leasehold Interests]
 
 

--------------------------------------------------------------------------------

 


STATE OF
________                                                                §
                                       §
COUNTY OF _________                                                          §


This instrument was acknowledged before me on _______________, 2009, by
__________________, _________________ of [SemMaterials, L.P., an Oklahoma
limited partnership], on behalf of said limited partnership.




Notary Public in and for the
State of ________
My commission expires:












STATE OF
________                                                                §
                                       §
COUNTY OF _________                                                          §


This instrument was acknowledged before me on _______________, 2009, by
__________________, _________________ of SemMaterials Energy Partners, L.L.C., a
Delaware limited liability company, on behalf of said limited liability company.




Notary Public in and for the
State of ________
My commission expires:




















[Acknowledgement Page to Assignment and Assumption of Leasehold Interests]